 

Exhibit 10.2

 

First AMENDMENT

TO

Amended and Restated Asset Transfer Agreement

 

This First Amendment to Amended and Restated Asset Transfer Agreement (the
“First Amendment”), effective as of December 1, 2016, is made and entered into
by and between Union Carbide Corporation (“UCC”) and Recovery Solutions &
Technologies, Inc. (“RS&T”). UCC and RS&T may each be referred to as a “Party”
and together referred to as the “Parties.”

 

Recitals:

 

A.The Parties entered into that certain Amended and Restated Asset Transfer
Agreement, dated as of August 23, 2016 (the “Agreement”); and

 

B.Pursuant to Section 10.11 of the Agreement, the Parties desire, by and through
this First Amendment, to amend the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this First Amendment, and for other good and valid consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.Applicability of Provisions of the Agreement

 

This First Amendment is subject to, and shall be governed by, all of the
provisions of the Agreement, except to the extent such provisions are expressly
modified by this First Amendment. Unless otherwise specified, references in this
First Amendment to Sections, Paragraphs, Appendices, Attachments, Addendums, and
Exhibits refer to the Sections, Paragraphs, Appendices, Attachments, Addendums,
and Exhibits of the Agreement. Capitalized words and phrases used but not
defined in this First Amendment shall have the meanings ascribed to them in the
Agreement.

 

2.Defined Terms

 

Section 1.01(s) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“(s)          “Confidentiality Agreement” means the Confidentiality Agreement
dated November 21, 2016, between the Parties, as may be amended from time to
time.”

 

 Page 1 of 4 

 

 

3.Consideration

 

Section 2.05 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“2.05            Consideration. As consideration for the Acquired Assets, RS&T
shall (i) assume the Assumed Liabilities and (ii) pay to UCC an amount equal to
One Million Seven Hundred Twenty-Five Thousand Dollars ($1,725,000) plus the
amount negotiated between UCC and RS&T for the purchase of Inventory included in
the Acquired Assets (the “Consideration”), as follows:

 

(a)          on or before December 15, 2016, RS&T shall pay a closing deposit of
Eight Hundred Sixty-Two Thousand Five Hundred Dollars ($862,500) (“Closing
Deposit”), representing fifty percent (50%) of the Consideration. For the
Closing Deposit, UCC shall apply the cash deposit of Five Hundred Thousand
Dollars ($500,000) that RS&T previously paid to UCC under that certain Deposit
Agreement dated as of November 13, 2015, and RS&T shall pay Three Hundred
Sixty-Two Thousand Five Hundred Dollars ($362,500) by wire transfer in Dollars
in immediately available funds without any set-off, deduction or counterclaim
whatsoever to an account designated in writing by UCC; and

 

(b)          at the Closing, UCC shall apply the Closing Deposit, and RS&T shall
pay the remaining balance of the Consideration in an amount equal to Eight
Hundred Sixty-Two Thousand Five Hundred Dollars ($862,500) plus the amount
negotiated between UCC and RS&T for the purchase of Inventory included in the
Acquired Assets plus any Closing Delay Fee (as defined below) (collectively, the
“Consideration Balance”) by wire transfer in Dollars in immediately available
funds without any set-off, deduction or counterclaim whatsoever to an account
designated in writing by UCC.”

 

4.Closing

 

Section 7.04 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“7.04         Closing. The Closing shall take place on or before December 28,
2016, but no later than February 1, 2017, or on such other date or at such other
time or place, as shall be mutually agreed upon by the Parties. The Closing will
occur by the exchange of documents and instruments by mail, courier, PDF,
telecopy and wire transfer to the extent mutually acceptable to the Parties. In
the event that Closing is delayed beyond December 28, 2016 solely due to RS&T’s
failure to fulfill any of its obligations under this Agreement, RS&T agrees to
pay a fee of Two Hundred Fifty Thousand Dollars ($250,000) per month (“Closing
Delay Fee”) for each month by which the Closing is delayed. In the event that
Closing is delayed beyond December 28, 2016 solely due to UCC’s failure to
fulfill any of its obligations under this Agreement, UCC agrees to refund the
Closing Deposit in full to RS&T promptly.”

 

 Page 2 of 4 

 

 

5.Right to Terminate

 

Section 9.01(b) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“(b)          by either Party if the Closing shall not have occurred at or
before 11:59 p.m. on February 1, 2017 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 9.01(b)
shall not be available to any Party whose failure to fulfill any of its
obligations under this Agreement, including its obligations under Article VII,
has been the cause of or resulted in the failure of the Closing to occur on or
prior to the Termination Date;”

 

6.Certain Effects of Termination

 

Section 9.02(c) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“(c)          for any reason other than pursuant to Section 9.01(a), 9.01(b) or
9.01(d) unless termination under Section 9.01(b) is caused by the fault of RS&T,
UCC shall be entitled to retain the Closing Deposit. In all other cases, a
termination of this Agreement shall not result in liability to any Party.”

 

7.Entire Agreement

 

This First Amendment may be signed in multiple counterparts, each of which shall
be an original but all of which will constitute one and the same First
Amendment. Signatures to this First Amendment sent by facsimile shall be deemed
for all purposes to be the same as original signatures. This First Amendment may
only be modified or amended by an express written agreement signed by an
authorized representative of each Party.

 

8.Governing Law

 

The interpretation and construction of this First Amendment and the rights of
the Parties shall be interpreted, construed, and governed by the laws of the
State of New York, without regard to its conflicts of law principles.

 

9.Construction

 

This First Amendment was prepared jointly by the Parties, and no rule that it be
construed against the drafter shall have any application in its construction or
interpretation.

 

[Signature page follows]

 

 Page 3 of 4 

 

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to be
effective as of the date first above written.

 

  UNION CARBIDE CORPORATION   RECOVERY SOLUTIONS & TECHNOLOGIES, INC.          
        Signature   Signature           Print Name   Print Name           Print
Title   Print Title

 

 Page 4 of 4 

 

  

EXECUTION VERSION

 



 

 

AMENDED AND RESTATED ASSET TRANSFER AGREEMENT

 

by and between

 

UNION CARBIDE CORPORATION

 

and

 

RECOVERY SOLUTIONS & TECHNOLOGIES, INC.

 

Dated as of August 23, 2016

 



 

 

 

 

 

EXECUTION VERSION

 

AMENDED AND RESTATED ASSET TRANSFER AGREEMENT

 

THIS AMENDED AND RESTATED ASSET TRANSFER AGREEMENT is made as of August 23, 2016
(the “Effective Date”), by and between UNION CARBIDE CORPORATION, a New York
corporation having offices at 7501 State Highway 185 North, Seadrift, Texas
77983 (“UCC”), and RECOVERY SOLUTIONS & TECHNOLOGIES, INC., an Arizona
corporation having offices at 4802 Ray Road, Suites 23-30, Phoenix, Arizona
85044 (“RS&T”). Each of RS&T and UCC may be referred to herein as a “Party” or
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have executed that certain Memorandum of Understanding
dated November 13, 2015 (the “MOU”) for the purpose of evaluating the sale of
certain assets comprising the Glycol Recovery Unit (the “GRU”) and the lease of
certain land on which the GRU is situated at the Institute Industrial Park,
Institute, West Virginia (the “Site”) by and through the transition of
GRU-related assets and services from UCC to RS&T under the terms of definitive
agreements to be negotiated and agreed by the Parties;

 

WHEREAS, UCC is currently the owner and operator of the GRU; and

 

WHEREAS, UCC and its applicable Affiliates desire to sell, transfer and assign,
and RS&T desires to purchase, accept and otherwise assume, certain assets and
services with respect to the GRU on the Site, on the terms and conditions set
forth in this Agreement (as defined below) (collectively, the “Transaction”);
and

 

WHEREAS, to effectuate the Transaction, the Parties are executing this Agreement
as of the Effective Date and will execute the Related Agreements on or prior to
the Closing Date (as defined below);

 

WHEREAS, the Parties entered into that certain Asset Transfer Agreement dated as
of August 23, 2016 (“Original Agreement”); and

 

WHEREAS, pursuant to Section 10.11 of the Original Agreement, the Parties wish
to amend and restate the Original Agreement to read as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and agreements herein contained, and for other good and valuable
consideration set forth herein, the Parties hereto agree as follows with the
intent to be legally bound:

 

ARTICLE I – DEFINITIONS; CONSTRUCTION

 

1.01       Defined Terms. The following capitalized terms have the following
meanings when used in this Agreement, unless otherwise specified:

 

(a)          “Action” means any action, claim, lawsuit, arbitration, inquiry,
subpoena, discovery request, criminal investigation or prosecution,
administrative or other proceeding or investigation, or any inquiry by or before
any Governmental Entity, or any potential or threat of any of the foregoing.

 

 Page 2 of 56

 

 

EXECUTION VERSION

 

(b)          “Affiliate” means, with respect to any specified Person, any other
Person that, directly or indirectly, controls, is under common control with, or
is controlled by, such specified Person. The term “control” as used in the
preceding sentence means, with respect to a corporation, the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting rights
attributable to the shares of such corporation, or with respect to any Person
other than a corporation, the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person,
whether through ownership of securities or partnership or other interests, by
contract or otherwise.

 

(c)          “Agreement” means this Amended and Restated Asset Transfer
Agreement, including all Exhibits and Schedules hereto.

 

(d)          “Acquired Assets” has the meaning set forth in Section 2.01 of this
Agreement.

 

(e)          “Asset Transfer” means the transfer of assets described in Section
2.01.

 

(f)          “Assumed Contracts” has the meaning set forth in Section 2.01(d) of
this Agreement.

 

(g)          “Assumed Contracts Assignment and Assumption Agreement” has the
meaning set forth in Section 7.05(b) of this Agreement.

 

(h)          “Assumed Liabilities” means all Liabilities attributable or related
to, or associated with the Acquired Assets whether known or unknown, accrued or
un-accrued, existing as of the Closing and thereafter, including the Assumed
Vacation Liabilities to the extent set forth in Section 6.09(c) and Taxes and
Transfer Taxes to the extent set forth in Section 6.06, and all warranty
obligations and liabilities with respect to the Acquired Assets whether sold or
provided prior to or after the Closing.

 

(i)           “Assumed Liabilities Assignment and Assumption Agreement” has the
meaning set forth in Section 7.05(c) of this Agreement.

 

(j)           “Assumed Vacation Liabilities” has the meaning set forth in
Section 6.09(c) of this Agreement.

 

(k)          “Bill of Sale” has the meaning set forth in Section 7.05(a) of this
Agreement.

 

(l)           “Business Day” means any day of the year other than (a) any
Saturday or Sunday or (b) any other day on which banks located in New York, New
York are authorized or required to be closed for business.

 

(m)         “Business Records” means all books, records, product specifications,
advertising materials, engineering data, maintenance schedules and operating and
production records, in each case that are owned by UCC (or, as applicable, its
Affiliates) and in the same format such records are kept by UCC (or, as
applicable, its Affiliates) in its ordinary course of business, and used or held
for use in, or having arisen from the conduct of, the GRU, but excluding all
customer credit risk assessment processes and methodologies.

 

(n)          “Claim Notice” has the meaning set forth in Section 8.05 of this
Agreement.

 

(o)          “Claims Threshold” has the meaning set forth in Section 8.04(a) of
this Agreement.

 

 Page 3 of 56

 

 

EXECUTION VERSION

 

(p)          “Closing” means the completion of all aspects of the Asset Transfer
and related transactions contemplated by this Agreement.

 

(q)          “Closing Date” means the date on which the Closing occurs.

 

(r)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(s)          “Confidentiality Agreement” means the Confidentiality Agreement
effective as of August 4, 2015, between the Parties, as amended.

 

(t)          “Consent” means a consent, authorization or approval of a Person,
or a filing or registration with a Person.

 

(u)          “Consideration” has the meaning set forth in Section 2.05 of this
Agreement.

 

(v)         “Consideration Balance” has the meaning set forth in Section 2.05 of
this Agreement.

 

(w)         “Contract” means any written or oral agreement, purchase order,
covenant, note, bond, pledge, mortgage, guaranty, indenture, license, lease,
sublease, instrument or other contractual commitment (whether express or
implied) that is binding on any Person or its property.

 

(x)          “Dollars” and numbers preceded by the symbol “$” means amounts in
United States Dollars.

 

(y)          “Dow Name” means (a) any trademark, service mark, trade name,
service name, brand name, slogan, logo, Internet domain name, corporate name and
other identifier of source or goodwill that includes the word “Dow”, including
the Dow Diamond logo (e.g.,[pg4img1_ex10-2.jpg]), (b) any and all other
derivatives of the word “Dow” and (c) any names or derivatives of the operating
subsidiaries or Affiliates of The Dow Chemical Company, including UCC and Rohm
and Haas Company.

 

(z)          “Effective Date” has the meaning set forth in the introductory
paragraph of this Agreement.

 

(aa)        “Employees” has the meaning set forth in Section 6.09(a) of this
Agreement.

 

(bb)        “Enforceability Limitations” means limitations on enforcement and
other remedies imposed by or arising under or in connection with applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally from
time to time in effect or general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing with respect to those
jurisdictions that recognize such concepts).

 

(cc)        “Entity” means any corporation, partnership (general or limited),
limited liability company, association, estate, trust, division of a
corporation, business enterprise, or other organization or entity, or any
Governmental Entity.

 

(dd)        “Excluded Assets” means the list of assets summarized in Section
2.03 and listed on Schedule 2.03. These are the assets that are not being
transferred to RS&T.

 

 Page 4 of 56

 

 

EXECUTION VERSION

 

(ee)        “Geographic Relocation” shall mean an increase in travel of fifty
(50) miles or more each way from the applicable Employee’s current place of
residence to the location of the new employment position, compared to the
distance such Employee travels from his or her current residence to the location
of his or her current employment position with UCC or its Affiliate.

 

(ff)         “Good Cause” shall mean, with respect to any Transferred Employee,
(i) unsatisfactory performance that, under the employment policies of RS&T or
any of its Affiliates permits the termination of such employee’s employment,
(ii) dishonesty, (iii) unethical conduct, (iv) insubordination or (v) violation
of company work rules as established by RS&T or any of its Affiliates.

 

(gg)        “Governmental Entity” means any government or political subdivision
thereof, court, grand jury, arbitral tribunal, administrative agency, tribunal
or commission, or any other governmental or regulatory body, instrumentality or
authority, whether domestic (federal, state or local) or foreign.

 

(hh)        “Ground Lease” has the meaning set forth in Section 7.05(e) of this
Agreement.

 

(ii)          “GRU” has the meaning set forth in the Recitals of this Agreement.

 

(jj)          “Intellectual Property” means all (a) trademarks, service marks,
trade names, service names, trade dress and Internet domain names, (b) works
subject to copyright, and registrations and applications for registration
thereof and (c) Know-How, in each case (a) through (c) together with the
goodwill exclusively associated with any of the foregoing, and all applications,
registrations and renewals thereof.

 

(kk)        “Inventory” means any and all Ethylene Glycol Anti-Freeze,
Methanol/Methyldioxin Crude, Methanol/Methyldioxin Bulk, Ethylene Glycol
Recovered Residue, Ethylene Glycol Off-Grade and Bleed Glycol located in a tank
on that portion of the Site which is defined as “Leased Premises” under the
Ground Lease as described in Section 7.05(e), Ethylene Glycol Off-Grade and
Bleed Glycol in transit thereto, and spare parts assigned to the GRU.

 

(ll)         “Know-How” means trade secrets, inventions, discoveries, formulae,
practices, processes, procedures, techniques, research and development
information, ideas, specifications, engineering data, databases and data
collections, financial, marketing and business data, pricing and cost
information, business and marketing plans, in each case whether patentable or
nonpatentable and whether or not reduced to practice.

 

(mm)      “Law” means any law, statute, regulation, ordinance, rule, code,
order, decree, requirement or rule of law (including common law) enacted,
promulgated or imposed by any Governmental Entity.

 

(nn)        “Liabilities” means and includes any and all obligations, duties,
responsibilities, claims, expenses, including reasonable attorneys’ fees, costs,
losses, fines, penalties and damages, whether known or unknown, matured,
deferred, accrued or contingent, or liquidated, reasonably discernible or not,
and whether or not such would otherwise ultimately be properly reflected on a
balance sheet, including those arising under or in connection with any Law, or
any award of any arbitrator of any kind, and those arising under any Contract,
commitment or undertaking (including for breach of any Contract, commitment or
undertaking), whether previously or now existing or hereafter arising.

 

 Page 5 of 56

 

 

EXECUTION VERSION

 

(oo)        “Lien” means any lien, mortgage, pledge, security interest or
encumbrance, other than any license of, option to license, or covenant not to
assert claims of infringement, misappropriation or other violation with respect
to Intellectual Property.

 

(pp)        “Loss” or “Losses” means any and all losses, liabilities, claims,
damages, reasonable costs and reasonable expenses (including reasonable fees and
expenses of counsel).

 

(qq)        “MOU” has the meaning set forth in the Recitals of this Agreement.

 

(rr)          “Original Agreement” has the meaning set forth in the Recitals of
this Agreement.

 

(ss)         “Party” and “Parties” have the meanings set forth in the
introductory paragraph of this Agreement.

 

(tt)         “Permitted Liens” means: (a) Liens for or in respect of Taxes or
other governmental charges that are not yet due and payable (or which may be
paid without interest or penalties) or that are being contested in good faith by
appropriate proceedings; (b) workers’, mechanics’, materialmen’s, repairmen’s,
suppliers’, carriers’, tenants’ or similar Liens arising in the ordinary course
of business and in a manner consistent with past practice or by operation of law
with respect to obligations that are not yet due and payable; (c) all other
Liens that do not materially impair the value of the property subject to such
Liens; (d) Liens that secure Assumed Liabilities; and (e) the Liens of the
Ground Lease or any other Related Agreement.

 

(uu)        “Person” means any individual or Entity.

 

(vv)        “Personal Property” has the meaning set forth in Section 2.01(a) of
this Agreement.

 

(ww)      “Related Agreement” means any Contract that is to be entered into at
the Closing or otherwise pursuant to this Agreement on or prior to the Closing
Date, including the Assumed Contracts Assignment and Assumption Agreement, the
Assumed Liabilities Assignment and Assumption Agreement, the Bill of Sale, the
Ground Lease, the Site Services Agreement and the Ethylene Glycol Off-Grade
Supply Agreement, each as described in Section 7.05. The Related Agreements
executed by a specified Person shall be referred to as “such Person’s Related
Agreements,” “its Related Agreements” or other similar expression.

 

(xx)         “Retained Obligations” has the meaning set forth in Section 2.07 of
this Agreement.

 

(yy)        “RS&T” has the meaning set forth in the introductory paragraph of
this Agreement.

 

(zz)         “RS&T Benefit Plan” shall mean each material “employee benefit
plan,” as defined in Section 3(3) of ERISA, each material employment, severance
or similar contract, plan, arrangement or policy and each other material plan or
arrangement providing for compensation, bonuses, profit-sharing, stock option or
other stock related rights or other forms of incentive or deferred compensation,
vacation benefits, insurance (including any self-insured arrangements), health
or medical benefits, employee assistance program, disability or sick leave
benefits, workers’ compensation, supplemental unemployment benefits, severance
benefits and post-employment or retirement benefits (including compensation,
pension, health, medical or life insurance benefits) which is maintained,
administered or contributed to by RS&T or its Affiliates in respect of the
Acquired Assets and covers any employees of RS&T or any of its Affiliates
similarly situated to the Transferred Employees.

 

 Page 6 of 56

 

 

EXECUTION VERSION

 

(aaa)      “RS&T Savings Plan” has the meaning set forth in Section 6.09(i) of
this Agreement.

 

(bbb)     “Site” has the meaning set forth in the Recitals of this Agreement.

 

(ccc)      “Site Services Agreement” has the meaning set forth in Section
7.05(f) of this Agreement.

 

(ddd)     “Supply Agreement” has the meaning set forth in Section 7.05(g) of
this Agreement.

 

(eee)      “Tax” means any tax, levy, assessment, tariff, duty (including any
customs duty), deficiency or other fee, and any related charge or amount
(including any fine, penalty, interest or addition to tax), imposed, assessed or
collected by or under the authority of any Governmental Entity or payable
pursuant to any tax sharing agreement or any other Contract relating to the
sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency
or fee.

 

(fff)       “Tax Return” means any return (including any information return),
report, statement, schedule, notice, form or other document or information filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Entity in connection with the determination, assessment, collection
or payment of any Tax or in connection with the administration, implementation
or enforcement of or compliance with any Law relating to any Tax.

 

(ggg)     “Termination Date” has the meaning set forth in Section 9.01(b) of
this Agreement.

 

(hhh)      “Third Party Claim” has the meaning set forth in Section 8.06 of this
Agreement.

 

(iii)         “Transaction” has the meaning set forth in the Recitals of this
Agreement.

 

(jjj)         “Transferred Employee” has the meaning set forth in Section
6.09(b) of this Agreement.

 

(kkk)      “Transfer Taxes” has the meaning set forth in Section 6.06(c) of this
Agreement.

 

(lll)         “UCC” has the meaning set forth in the introductory paragraph of
this Agreement.

 

 Page 7 of 56

 

 

EXECUTION VERSION

 

(mmm)   “UCC Benefit Plan” shall mean each material “employee benefit plan”, as
defined in Section 3(3) of ERISA, each material employment, severance or similar
contract, plan, arrangement or policy and each other material plan or
arrangement providing for compensation, bonuses, profit-sharing, stock option or
other stock related rights or other forms of incentive or deferred compensation,
vacation benefits, insurance (including any self-insured arrangements), health
or medical benefits, employee assistance program, disability or sick leave
benefits, workers’ compensation, supplemental unemployment benefits, severance
benefits and post-employment or retirement benefits (including compensation,
pension, health, medical or life insurance benefits) which is maintained,
administered or contributed to by UCC or its relevant Affiliates in respect of
the Acquired Assets and covers any Employee.

 

(nnn)     “UCC Indemnified Party” has the meaning set forth in Section 8.03 of
this Agreement.

 

1.02       Construction and Interpretation. Unless otherwise expressly provided
or unless the context requires otherwise, (a) all references in this Agreement
to Articles, Sections, Exhibits and Schedules shall mean and refer to Articles,
Sections, Exhibits and Schedules of this Agreement; (b) any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise; (c) all references to statutes and related regulations shall include
all amendments of the same and any successor or replacement statutes and
regulations; (d) words using the singular or plural number also shall include
the plural and singular number, respectively; (e) references to “hereof,”
“herein,” “hereby” and similar terms shall refer to this entire Agreement
(including the Exhibits and Schedules hereto); (f) references to any Person
shall be deemed to mean and include the successors and permitted assigns of such
Person (or, in the case of a Governmental Entity, Persons succeeding to the
relevant functions of such Person); and (g) the term “including” shall mean
“including without limitation.” The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the product of the Parties’ negotiations. The Parties agree that
this Agreement shall be deemed to have been jointly and equally drafted by them,
and that the provisions of this Agreement therefore should not be construed
against a Party or Parties on the grounds that the Party or Parties drafted or
was more responsible for drafting the provisions.

 

ARTICLE II – ASSET TRANSFER; CONSIDERATION

 

2.01       Asset Transfer. Subject to the terms and conditions of this
Agreement, at the Closing, UCC shall (and, as applicable, shall cause its
Affiliates to) sell, assign, transfer, convey and deliver to RS&T, and RS&T
shall accept, assume and take control from UCC (or, as applicable, its
Affiliates) all of UCC’s (or, as applicable, its Affiliates’) right, title and
interest in, to and under the following assets, properties and rights of UCC
(or, as applicable, its Affiliates), as existing immediately prior to the
Closing, subject to the provisions of this Agreement, including Article V and
Sections 2.05 (collectively, the “Acquired Assets”):

 

(a)          The tangible personal property and assets set forth on Schedule
2.01(a) (collectively, the “Personal Property”);

 

(b)          (i) Business Records in tangible form that are located at the Site;
and (ii) Business Records in electronic form described on Schedule 2.01(b);
provided that UCC (or, as applicable, its Affiliates) shall be entitled, to the
extent required by Law, to retain copies of such Business Records; provided,
further that UCC (or, as applicable, its Affiliates) shall be entitled to redact
therefrom or otherwise render inaccessible to RS&T any information to the extent
that such information is not related to the GRU or otherwise constitutes an
Excluded Asset prior to the delivery thereof to RS&T;

 

 Page 8 of 56

 

 

EXECUTION VERSION

 

(c)          The Inventory. At Closing, UCC shall provide RS&T with a statement
of the Inventory measured by the tank liquid level readings for any Inventory in
tanks and by weigh tickets for any Inventory in railcars. Upon request from
RS&T, RS&T may be present for the recording of the measurement of Inventory. The
measurement of Inventory will occur at a mutually agreed time prior to the
Closing; and

 

(d)          All rights, title and interest of UCC (or, as applicable, its
Affiliates) in and to the written agreements set forth on Schedule 2.01(d) (the
“Assumed Contracts”).

 

Any transfer of Acquired Assets may also be evidenced by the execution and
delivery by the Parties of other instruments of conveyance, including assignment
and assumption agreements and bills of sale.

 

2.02       Timing of Operational Transfer of Certain Assets. It is the intent of
the Parties to transfer operations of the Acquired Assets to RS&T at the
Closing. The Parties agree that certain services and the termination of such
services shall be as provided in the Site Services Agreement.

 

2.03       Excluded Assets. RS&T expressly understands and agrees that it is not
assuming, taking over, purchasing or acquiring, and none of UCC or any of its
Affiliates is selling or assigning, any asset or property of UCC or any of its
Affiliates set forth on Schedule 2.03, and all assets and properties listed on
Schedule 2.03 shall be excluded from the Acquired Assets (the “Excluded
Assets”). RS&T understands and agrees that it is solely responsible for
obtaining any and all agreements, licenses, services and systems and any other
agreements, licenses, services or systems necessary to operate and support the
GRU at the Site from and after the Closing Date that are not included in the
Acquired Assets. Subject to the terms and conditions hereof, RS&T shall be
responsible for obtaining all permits required for the operation of the Acquired
Assets.

 

2.04       Assumed Liabilities. At and as of the Closing, RS&T shall assume, and
agrees to perform, pay and discharge when due, the Assumed Liabilities. Any
assumption of Assumed Liabilities may also be evidenced by the execution and
delivery by the Parties of other instruments of assumption, including assignment
and assumption agreements.

 

2.05       Consideration. At the Closing, as consideration for the Acquired
Assets, RS&T shall (i) assume the Assumed Liabilities and (ii) pay to UCC an
amount equal to One Million Six Hundred Fifty Thousand Dollars ($1,650,000) plus
the amount negotiated between UCC and RS&T for the purchase of Inventory
included in the Acquired Assets (the “Consideration”). At the Closing, UCC shall
apply the cash deposit of Five Hundred Thousand Dollars ($500,000) that RS&T
previously paid to UCC under that certain Deposit Agreement dated as of November
13, 2015 to the Consideration, and RS&T shall pay the remaining balance of the
Consideration in an amount equal to One Million One Hundred Fifty Thousand
Dollars ($1,150,000) plus the amount negotiated between UCC and RS&T for the
purchase of Inventory included in the Acquired Assets (the “Consideration
Balance”) by wire transfer in Dollars in immediately available funds without any
set-off, deduction or counterclaim whatsoever to an account designated in
writing by UCC.

 

2.06       Allocation of Consideration. The Parties will act in good faith to
agree, as soon as reasonably practicable after the Closing (but no later than 90
days following the Closing Date), upon a schedule that allocates the
Consideration in accordance with Section 1060 of the Code and the regulations
promulgated thereunder (and any similar provision of state or local Law, as
applicable). RS&T and UCC shall report, act and file Tax Returns in all respects
and for all purposes consistent with such allocation. Neither RS&T nor UCC shall
take any position that is inconsistent with such allocation, unless required to
do so by Law.

 

 Page 9 of 56

 

 

EXECUTION VERSION

 

2.07       Retained Obligations. Except for the Assumed Liabilities, RS&T shall
not assume or otherwise be liable in respect of any of the Liabilities of UCC or
any of its Affiliates of any kind (known or unknown, matured or unmatured,
accrued, recorded or unrecorded, or contingent, regardless of whether such
rights are currently exercisable) (collectively, the “Retained Obligations”).
All Retained Obligations of UCC or any of its Affiliates shall be retained by
UCC or its Affiliate, as the case may be.

 

ARTICLE III – UCC’S REPRESENTATIONS AND WARRANTIES

 

UCC represents and warrants to RS&T that the statements contained in Article III
are true and correct as of the Effective Date.

 

3.01       Organization and Good Standing. UCC and each of its Affiliates that
transfers Acquired Assets to RS&T or becomes a party to a Related Agreement is
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite corporate or other business entity power and
authority to own, lease and operate its assets and to conduct its business as
currently conducted, except where the failure to be in good standing or to have
such power and authority would not materially impair such Person’s ability to
consummate the transactions contemplated hereby.

 

3.02       Authority. UCC and each of its applicable Affiliates has all
requisite corporate and other power and authority to execute, deliver and
perform this Agreement and its Related Agreements (in each case to the extent it
is a party thereto) and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by UCC and each of its
applicable Affiliates of this Agreement and its Related Agreements (in each case
to the extent it is a party thereto) and the consummation by UCC and such
Affiliates of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action. UCC has duly and validly executed and
delivered this Agreement and, at or prior to the Closing, UCC and each of its
applicable Affiliates will have duly and validly executed and delivered each of
its Related Agreements. Assuming the due authorization, execution and delivery
of this Agreement and the Related Agreements by the other parties hereto and
thereto, this Agreement constitutes, and each Related Agreement shall after the
Closing constitute, legal, valid and binding obligations of UCC and its
applicable Affiliates party thereto, enforceable against each of them in
accordance with their respective terms, subject to the Enforceability
Limitations.

 

3.03       Title to Acquired Assets. UCC or one of its Affiliates has title to
and is the lawful owner of each of the Acquired Assets free and clear of any
Lien (other than Permitted Liens) and (ii) subject to obtaining and making all
applicable Consents, UCC and such Affiliates shall convey to RS&T such title to
such Acquired Assets at the Closing, free and clear of any Lien (other than
Permitted Liens).

 

3.04       Title to and Condition of Acquired Assets. The Acquired Assets are
being transferred, assigned, conveyed and delivered by UCC or one of its
Affiliates to RS&T “AS IS, WHERE IS,” and EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN SECTION 3.03 HEREIN, NEITHER UCC NOR ANY OF ITS APPLICABLE AFFILIATES
MAKES ANY OTHER REPRESENTATION OR WARRANTY WITH RESPECT TO THE ACQUIRED ASSETS
AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE IV – RS&T’S REPRESENTATIONS AND WARRANTIES

 

RS&T represents and warrants to UCC that the statements contained in Article IV
are true and correct as of the Effective Date.

 

 Page 10 of 56

 

 

EXECUTION VERSION

 

4.01       Organization and Good Standing. RS&T is a corporation organized,
validly existing and in good standing under the laws of the State of Arizona,
and has all requisite corporate power and authority to own, lease and operate
its assets and to conduct its business as currently conducted, except where the
failure to be in good standing or to have such power and authority would not
materially impair its ability to consummate the transactions contemplated
hereby.

 

4.02       Authority. RS&T has all requisite corporate power and authority to
execute, deliver and perform this Agreement and the Related Agreements and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by RS&T of this Agreement and the Related Agreements,
and the consummation by RS&T of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action. RS&T has
duly and validly executed and delivered this Agreement and, at or prior to the
Closing, RS&T will have duly and validly executed and delivered each of the
Related Agreements. Assuming the due authorization, execution and delivery of
this Agreement and the Related Agreements by the other parties hereto and
thereto, this Agreement constitutes, and each Related Agreement shall after the
Closing constitute, legal, valid and binding obligations of RS&T, enforceable
against it in accordance with their respective terms, subject to the
Enforceability Limitations.

 

4.03       Due Diligence; Independent Investigation. RS&T acknowledges that it
has completed its due diligence process for the Acquired Assets as contemplated
by the MOU. In making the decision to enter into this Agreement and the Related
Agreements and to consummate the transactions contemplated hereby and thereby,
other than reliance on the representations and warranties of UCC set forth in
this Agreement, RS&T has relied on the information and access that has been
provided to it by UCC in response to RS&T’s request, its own independent
investigation, analysis and evaluation of the Acquired Assets (including RS&T’s
own estimate and appraisal of the value of the Acquired Assets, financial
condition, operations and prospects of the Acquired Assets). RS&T confirms to
UCC that RS&T is sophisticated and knowledgeable about the Acquired Assets and
is capable of evaluating the matters set forth above.

 

4.04       Financing. RS&T has, on the date hereof, the financial capability to
access financing for consummation of the transactions contemplated by this
Agreement and the Related Agreements on the terms and subject to the conditions
set forth herein and therein. RS&T, at the Closing Date, will have the
capability to pay the Consideration Balance in cash and will have sufficient
cash, available and irrevocable lines of credit from reputable financial
institutions or other sources of immediately available funds (and will have
provided evidence thereof to UCC) that together are sufficient to enable RS&T to
pay in full all fees and expenses when due under the Related Agreements.

 

ARTICLE V – RESTRICTED PROPERTY

 

5.01       Assignment. UCC and RS&T shall each use its reasonable best efforts
to obtain any Consent, novation, amendment or other approval required for UCC
(or, as applicable, its Affiliate) to transfer or assign to RS&T all right,
title and interest of UCC (or, as applicable, its Affiliate) in and to any
Assumed Contract included in the Acquired Assets; provided, however, that RS&T’s
assumption of the Assumed Liabilities under Section 2.04 herein shall not apply
to any Assumed Contract that requires Consent of a third party before the
assignment can be completed.

 

5.02       Inability to Obtain Consent. If and to the extent that RS&T or UCC
has been unable to obtain any required Consent, novation, amendment or other
approval contemplated by Section 5.01 with respect to any Assumed Contract prior
to the Closing Date, RS&T and UCC shall negotiate in good faith to find a way
for UCC (or, as applicable, its Affiliate) to make the benefit of such Assumed
Contract available to RS&T on terms and conditions to be mutually agreed.

 

 Page 11 of 56

 

 

EXECUTION VERSION

 

ARTICLE VI – COVENANTS

 

6.01       Additional Documents. Each of UCC and RS&T shall execute and deliver
such further instruments of conveyance, transfer and assignment and assumption
and shall take such other actions as each of them may reasonably request of the
other in order to effectuate the purposes of this Agreement and to carry out the
terms hereof. Without limiting the generality of the foregoing, and subject to
the provisions of Article V, at the request of RS&T, UCC shall, as promptly as
practicable after the Closing Date, execute and deliver to RS&T such other
instruments of transfer, conveyance, assignment and confirmation and take such
other action as RS&T may reasonably deem necessary or desirable in order more
effectively to transfer, convey and assign to RS&T all of the Acquired Assets,
to put RS&T in actual ownership, possession and control thereof, and to permit
RS&T to exercise all rights with respect thereto. At the request of UCC, but
subject to the provisions of Article V, RS&T, as promptly as practicable after
the Closing Date, shall execute and deliver to UCC all instruments, undertakings
and other documents and take such other action as UCC may reasonably deem
necessary or desirable in order to have RS&T fully assume and discharge the
Assumed Liabilities and evidence the same to third parties. All of the foregoing
instruments, undertakings and other documents shall, unless otherwise mutually
agreed by UCC and RS&T, be dated as of and be effective no later than ten (10)
days after the Closing Date, and, with respect to any of the foregoing
instruments, undertakings or other documents that require recordation,
notwithstanding the date of (or the effective time of) recordation thereof as
between the Parties, the effective time of transfer shall be as of the Closing
Date.

 

6.02       Acquired Assets. RS&T shall have sole responsibility for the
maintenance, repair, relocation, operation, Taxes, insurance, permitting and
eventual decontamination, decommissioning, demolition (or closure in place for
assets that cannot be reasonably demolished) for all Acquired Assets. The
obligations of RS&T set forth in this Section 6.02 shall also apply to any
equipment, fixtures and assets subsequently constructed, installed or otherwise
used or operated by RS&T related to the GRU at the Site at any time after the
Closing Date.

 

6.03       Site Services. After the Closing, UCC (or, as applicable, its
Affiliate) will provide certain Site services as provided for in the Site
Services Agreement.

 

6.04       Dow Names. RS&T acknowledges that the Dow Names are and shall remain
the property of UCC or its respective Affiliates and that nothing in this
Agreement shall transfer, or shall operate as an agreement to transfer, any
right, title or interest in the Dow Names to RS&T.

 

6.05       Insurance. RS&T acknowledges that (a) all of the insurance policies
and programs maintained by UCC or any of its Affiliates prior to the Closing
Date will be terminated with respect to the Acquired Assets effective as of the
Closing Date and (b) upon such termination, the Acquired Assets will cease to be
covered under such policies and programs and RS&T will have to obtain
replacement coverage (including coverage as RS&T deems appropriate for the
Acquired Assets and the operation thereof and the satisfaction of the Assumed
Liabilities). For the avoidance of doubt, UCC shall retain all rights to control
its and its Affiliates’ insurance policies and programs, including the right to
exhaust, settle, release, commute, buy back or otherwise resolve disputes with
respect to any of its insurance policies and programs, notwithstanding whether
any such policies or programs apply to any liabilities of RS&T.

 

6.06         Taxes.

 

(a)          After the Closing, UCC and RS&T shall reasonably cooperate in
preparing and filing all Tax Returns to the extent such filing requires one
Party to provide necessary information, records and documents relating to the
Acquired Assets to the other Party. UCC and RS&T shall cooperate in the same
manner in defending or resolving any audit, examination or litigation relating
to Taxes relating to this Agreement.

 

 Page 12 of 56

 

 

EXECUTION VERSION

 

(b)          All real estate, personal property and similar ad valorem Taxes
and, more generally, all Taxes which accrue with the passage of time that relate
to the Acquired Assets and are applicable to periods beginning before the
Closing Date and ending on or after the Closing Date shall be prorated based on
the number of days in such period that occur before the Closing Date, on the one
hand, and the number of days in such period that occur on or after the Closing
Date, on the other hand, with the amount of such Taxes allocable to the portion
of the period ending before the Closing Date being the responsibility of UCC and
the remainder being the responsibility of RS&T. All other Taxes for such periods
shall be allocated based on an interim closing of the books as of the end of the
day immediately preceding the Closing Date, with the amount of such Taxes
allocable to the portion of the period ending before the Closing Date being the
responsibility of UCC and the remainder being the responsibility of RS&T.

 

(c)          RS&T shall pay the cost of all sales, use, transfer, value added,
recording, registration, stamp, stamp duty or similar Taxes and fees and all
formalities and recording costs, arising out of the transfer of the Acquired
Assets pursuant to this Agreement and all costs and expenses incurred in
connection with the transferring and recording of title to the Acquired Assets
(collectively, “Transfer Taxes”). The Tax Returns relating to such Transfer
Taxes shall be timely prepared by the Party legally obligated to make such
filing. The Parties agree to cooperate with each other in connection with the
preparation and filing of such Tax Returns, in obtaining all available
exemptions from such Transfer Taxes and in timely providing each other with
resale certificates and any other documents necessary to satisfy any such
exemptions.

 

6.07       Confidentiality. RS&T acknowledges that the information provided to
it in connection with the transactions contemplated hereby and the terms and
conditions of this Agreement are confidential Information (as defined in the
Confidentiality Agreement) subject to the Confidentiality Agreement, the terms
of which are incorporated herein by reference. Effective upon the Closing,
RS&T’s obligations of confidentiality contained in the Confidentiality Agreement
shall, without further action of either Party, terminate with respect to
information relating solely to the Acquired Assets. RS&T acknowledges that the
Confidentiality Agreement shall remain in full force and effect in all other
respects in accordance with its terms.

 

6.08       Public Announcements. Neither Party shall make any public
announcements regarding this Agreement nor the transactions contemplated hereby
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed).

 

6.09         Employees.

 

(a)          Schedule 6.09(a) sets forth a true, accurate and complete list of
the names, titles and length of service with UCC or its Affiliates of all
individuals who are employed by UCC in connection with the Acquired Assets and
who have been identified by UCC as being in-scope with respect to the
transactions contemplated by this Agreement (the “Employees”). UCC may update
Schedule 6.09(a) prior to the Closing Date to reflect changes, if any, on
account of: (i) new hires added in the ordinary course of business prior to the
Closing Date; (ii) attrition among the Employees prior to the Closing Date
(including voluntarily resignations and retirements among the Employees); (iii)
non-material changes intended to correct good faith errors or omissions by UCC
in determining which Employees are in-scope for the transactions contemplated by
this Agreement; (iv) any Employees who reject an offer of employment with RS&T
or its Affiliate; (v) any Employee who is terminated from employment for cause;
(vi) any individual being added to Schedule 6.09(a) as a substitute for an
Employee that is being removed therefrom pursuant to (i) – (v) of this Section
6.09(a); and (vii) any other changes agreed to between the parties hereto.

 

 Page 13 of 56

 

 

EXECUTION VERSION

 

(b)          No later than thirty (30) days prior to the Closing Date, RS&T
shall offer employment in writing, effective as of the Closing, to each
Employee, which offers of employment shall: (i) advise the Employee of the terms
and conditions of such Employee’s position with RS&T, which position shall be
comparable to the position held, with respect to job level, duties and
geographic location, by such Employee immediately prior to the Closing Date;
(ii) state, among other things, (x) an annual base salary or base hourly wage
rate, as applicable, during at least the first twenty four (24) months following
the Closing that shall be not less than that provided by UCC or one of its
Affiliates, as applicable, to the Employee immediately prior to the Closing Date
and (y) an annual incentive compensation opportunity during the first
twenty-four (24) months following the Closing that shall be not less than that
provided by UCC or one of its Affiliates, to the extent applicable, to the
Employee immediately prior to the Closing Date; (iii) include a summary of
benefits to be provided to such Employee, which benefits shall be substantially
comparable in value, when taken as a whole, to those to which such Employee was
entitled prior to the Closing; and (iv) not require a Geographic Relocation of
the Employee. Each such Employee who accepts RS&T’s offer of employment shall
become an employee of RS&T as of the Closing and shall be referred to herein as
a “Transferred Employee.” Unless otherwise specified, references to “Transferred
Employee” as used in this Agreement shall refer only to Employees who accept
RS&T’s offer of employment. RS&T shall not, and shall cause its Affiliates and
any successor to the Acquired Assets not to, reduce the annual base salary or
base hourly wage rate, as applicable, annual incentive compensation opportunity
or benefits of the Transferred Employees for a period of twenty-four (24) months
after the Closing Date. RS&T shall indemnify against, be liable to the UCC
Indemnified Parties for and hold each UCC Indemnified Party harmless from, any
and all Losses incurred or suffered by each UCC Indemnified Party to the extent
arising out of any failure of RS&T or its Affiliates to discharge their
respective obligations under this Agreement (including RS&T’s obligation to make
offers of employment to Employees that satisfy the terms and conditions set
forth in this Section 6.09(b));

 

(c)          Except to the extent otherwise required by applicable Law, RS&T
shall, effective as of the Closing Date, assume all Liabilities for all accrued
but unused vacation benefits of the Transferred Employees (the “Assumed Vacation
Liabilities”), which, for each Transferred Employee, shall be set forth in
Schedule 6.09(c) and provided to RS&T within thirty (30) days following the
Closing Date. As of the Closing, UCC and its Affiliates, as applicable, shall be
relieved of all Assumed Vacation Liabilities. RS&T shall permit each Transferred
Employee, during the balance of the calendar year in which the Closing occurs,
to take vacation days in respect of the amount of unused vacation assumed by
RS&T with respect to each Transferred Employee. For the calendar year following
the year in which the Closing occurs and each year thereafter, the Transferred
Employees shall receive vacation benefits under the terms of the vacation
benefit policies of RS&T applicable to similarly situated employees of RS&T, in
each case after giving credit for each Transferred Employee’s service with UCC
or its Affiliate, as applicable.

 

(d)          Except as otherwise expressly provided to the contrary in this
Section 6.09(d), UCC or its designated Affiliate shall retain all Liabilities
and obligations in respect of benefits accrued as of the Closing Date by
Transferred Employees under the UCC Benefit Plans, and neither RS&T nor any of
its Affiliates shall have any Liability with respect thereto. UCC and/or its
designated Affiliates will retain all assets and liabilities related to the UCC
Benefit Plans except as provided in this Section 6.09(d). RS&T shall be
responsible for all Liabilities and obligations in respect of benefits accrued
on and after the Closing Date by Transferred Employees under the RS&T Benefit
Plans, and neither UCC nor any of its Affiliates shall have any Liability with
respect thereto.

 

 Page 14 of 56

 

 

EXECUTION VERSION

 

(e)          Except as otherwise expressly provided to the contrary in this
Section 6.09(e), UCC and its Affiliates shall retain, bear and discharge all
Liabilities for claims of Transferred Employees incurred prior to the Closing
Date under the UCC Benefit Plans, and RS&T and its Affiliates shall bear and
discharge all Liabilities for claims of Transferred Employees incurred on and
after the Closing Date under the RS&T Benefit Plans. For purposes of this
Section 6.09(e), except as otherwise provided under an applicable benefit plan,
a claim will be deemed “incurred” on the date that the event that gives rise to
the claim occurs (for purposes of life insurance, severance and
sickness/accident/disability programs) or on the date that treatment or services
are provided (for purposes of health care programs).

 

(f)          Effective as of 12:01 a.m. Eastern Time on the Closing Date, and
for the twenty-four (24) month period following the Closing Date, RS&T and its
Affiliates shall provide the Transferred Employees with employee benefits under
the RS&T Benefit Plans that are substantially comparable, when taken as a whole,
to those to which such Transferred Employee was entitled prior to the Closing.
RS&T agrees that Transferred Employees shall be eligible immediately to commence
participation in the RS&T Benefit Plans without regard to any eligibility
period, waiting period, elimination period, evidence of insurability
requirements or pre-existing condition limitations. RS&T further agrees that the
Transferred Employees shall be eligible to participate in any future benefit
plans adopted or maintained by RS&T or its Affiliates in which other employees
of RS&T or its Affiliates are eligible to participate. RS&T and its Affiliates
will recognize all service of the Transferred Employees with UCC or any of its
Affiliates and with any predecessor employer (to the extent such predecessor
employer service was taken into account under the applicable UCC Benefit Plans)
for all purposes (including for purposes of vesting, eligibility to participate
and receive benefits, benefit forms, premium subsidies or credits, early
retirement and waiver of any reduction factors, and benefit calculations and
accruals) under those existing, newly established and future RS&T Benefit Plans
(including plans providing for retiree medical benefits and other retiree
benefits) in which the Transferred Employees are eligible to participate or are
enrolled by RS&T or its Affiliates at any time on or after the Closing Date;
provided, however, that notwithstanding the foregoing, RS&T shall not be
required to recognize such service for purposes of benefit accruals under the
defined benefit pension plans of RS&T and its Affiliates covering the
Transferred Employees. With respect to the Transferred Employees, RS&T and its
Affiliates further agree to waive deductible, co-payment and out-of-pocket
requirements under the RS&T Benefit Plans that provide group health benefits and
otherwise to give credit under the applicable RS&T Benefit Plans for amounts
paid under a corresponding UCC Benefit Plan that provides group health benefits,
as though such amounts had been paid in accordance with the terms and conditions
of the applicable RS&T Benefit Plans; provided, and only to the extent that,
each Transferred Employee (and his or her dependents and beneficiaries, as
applicable) provides appropriate written consent for disclosure to RS&T or RS&T
Benefit Plans upon their request of any information reasonably necessary for
RS&T and the applicable RS&T Benefit Plans to implement such waiver and credit.
RS&T further agrees to cause any group term life insurance plan maintained by
RS&T or its Affiliates to waive any medical certification for such Transferred
Employee up to the amount of coverage the Transferred Employee had under the
applicable life insurance plan of UCC or its Affiliates (but subject to any
limits on the maximum amount of coverage under the life insurance plans of RS&T
and its Affiliates). RS&T and its Affiliates shall take all steps necessary to
cause all RS&T Benefit Plans to fulfill the obligations agreed to by RS&T under
this Section 6.09(f).

 

 Page 15 of 56

 

 

EXECUTION VERSION

 

(i)          As soon as practicable after the Closing Date, and to the extent
permitted by applicable Law, RS&T shall, for Transferred Employees, establish or
designate one or more RS&T Benefit Plans that are defined contribution plans for
the benefit of the Transferred Employees (the “RS&T Savings Plan”), and take all
necessary action to cause the RS&T Savings Plan to be tax-qualified under the
applicable provisions of the Code (to the extent the RS&T Savings Plan is not so
tax-qualified), and make any and all filings and submissions to the appropriate
Governmental Entities required to be made by it with respect to the
establishment or designation of such RS&T Savings Plan. RS&T shall take all
actions necessary to allow the Transferred Employees to make eligible rollover
contributions to the RS&T Savings Plan of their account balances under the
savings plans of UCC and its Affiliates as soon as practicable following the
Closing.

 

(ii)         As of the Closing Date, the Transferred Employees shall no longer
be active participants in Union Carbide Employees’ Pension Plan, and all
Transferred Employees who are vested shall have the same benefit options as
normal terminees under such plan. No pension plan assets or liabilities will be
transferred to RS&T or its Affiliates; rather, all such assets and liabilities
shall be retained by Union Carbide Employees’ Pension Plan, as the case may be.

 

(g)          Nothing contained in this Agreement shall confer upon any
Transferred Employee any right to continued employment with RS&T or its
Affiliates, nor shall anything herein interfere with the right of RS&T or its
Affiliates to relocate or terminate the employment of any of the Transferred
Employees at any time after the Closing Date. RS&T shall bear the cost and
expense of the termination of the employment of any Transferred Employee on and
after the Closing Date. RS&T and its Affiliates shall, for each Transferred
Employee who, within twenty-four (24) months following the Closing Date, (i) is
involuntarily terminated by RS&T or any of its Affiliates without Good Cause,
(ii) has his or her compensation or benefits reduced other than a reduction by
reason of a circumstance that constitutes Good Cause, and such Transferred
Employee elects to terminate his or her employment with RS&T or its Affiliates,
(iii) has a diminution in his or her position, title, job responsibilities or
level of authority, or (iv) elects to terminate his or her employment with RS&T
or its Affiliates following a requirement that such Transferred Employee take an
alternative position that requires a Geographic Relocation (or otherwise
requires such Transferred Employee to undergo a Geographic Relocation), provide
severance and other separation benefits to each such Transferred Employee that
are at least equal to the greater of (A) the severance and other separation
benefits such Transferred Employee would have received under the terms of the
applicable severance plan, in place immediately prior to the Closing, of UCC or
its Affiliates and (B) the severance and other separation benefits such
Transferred Employee would receive under the terms of the applicable severance
plan of RS&T or its Affiliates in place as of the time of such termination. RS&T
shall bear all Liability for any claims of any Transferred Employee arising out
of the employment or termination of such Transferred Employee by RS&T.

 

(h)          Except as otherwise provided under an applicable workers’
compensation insurance policy or fund or as otherwise determined by an
applicable Governmental Entity, with respect to workers’ compensation, UCC and
its Affiliates shall be responsible for all workers’ compensation claims by any
Employee arising out of any injuries and diseases incurred, sustained or
resulting from work-related exposures or conditions prior to the Closing Date
(regardless of whether the claim related thereto is filed after the Closing).
RS&T shall be responsible for all workers’ compensation claims by any of the
Transferred Employees arising out of any injuries and diseases incurred,
sustained or resulting from work-related exposures or conditions on or after the
Closing, including any compensable acceleration or aggravation occurring on or
after the Closing Date, of any pre-Closing illness or injuries.

 

 Page 16 of 56

 

 

EXECUTION VERSION

 

ARTICLE VII – CLOSING

 

7.01         Conduct Prior to Closing.

 

(a)          UCC shall provide customary maintenance for the Acquired Assets and
shall not sell any of the Acquired Assets to any other parties except in the
ordinary course of business. UCC will provide RS&T with notice of any sale of an
Acquired Asset in the ordinary course of business, other than Inventory, within
fifteen (15) days following such sale.

 

(b)          Each Party shall use all commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate the transactions contemplated
hereby as soon as practicable.

 

(c)          No Party shall intentionally perform any act which, if performed,
or intentionally omit to perform any act which, if omitted to be performed,
would prevent or excuse the performance of this Agreement by any Party hereto or
which would result in any representation or warranty herein contained of such
Party being untrue in any material respect as if originally made on or as of the
Closing Date, other than changes arising in the ordinary course of business.

 

7.02       Conditions to UCC’s Obligations. The obligation of UCC to consummate
the transactions contemplated by this Agreement is subject to the fulfillment of
all of the following conditions on or prior to the Closing Date, upon the non
fulfillment of any of which this Agreement may, at UCC’s option, be terminated
pursuant to and with the effect set forth in Article IX:

 

(a)          The representations and warranties made by RS&T shall be true and
correct in all material respects as if originally made on and as of the Closing
Date.

 

(b)          All material obligations of RS&T to be performed hereunder through,
and including on, the Closing Date (including all obligations which RS&T would
be required to perform at the Closing if the transactions contemplated hereby
were consummated) shall have been fully performed.

 

(c)          No lawsuit, proceeding or investigation shall have been commenced
by any Governmental Entity on any grounds to restrain, enjoin or hinder the
consummation of the transactions contemplated hereby.

 

7.03         Conditions to RS&T’s Obligations. The obligation of RS&T to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment of all of the following conditions on or prior to the Closing Date,
upon the non fulfillment of any of which this Agreement may, at RS&T’s option,
be terminated pursuant to and with the effect set forth in Article IX:

 

(a)          The representations and warranties made by UCC shall be true and
correct in all material respects as if originally made on and as of the Closing
Date.

 

(b)          All material obligations of UCC to be performed hereunder through,
and including on, the Closing Date (including all obligations which UCC would be
required to perform at the Closing if the transactions contemplated hereby were
consummated) shall have been fully performed.

 

 Page 17 of 56

 

 

EXECUTION VERSION

 

(c)          No lawsuit, proceeding or investigation shall have been commenced
by any Governmental Entity on any grounds to restrain, enjoin or hinder the
consummation of the transactions contemplated hereby.

 

7.04       Closing. The Closing shall take place on or before November 1, 2016
but no later than two (2) Business Days after the date on which all of the
conditions to Closing (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) shall have been satisfied or waived, or on such other date or at
such other time or place, as shall be mutually agreed upon by the Parties. The
Closing will occur by the exchange of documents and instruments by mail,
courier, PDF, telecopy and wire transfer to the extent mutually acceptable to
the Parties.

 

7.05       UCC Closing Deliveries. At the Closing, UCC shall deliver, or cause
to be delivered, to RS&T each of the following:

 

(a)          the Bill of Sale, substantially in the form attached hereto as
Exhibit A (the “Bill of Sale”), duly executed by Seller;

 

(b)          the Assignment and Assumption Agreement, substantially in the form
attached hereto as Exhibit B1 (the “Assumed Contracts Assignment and Assumption
Agreement”), regarding the Assumed Contracts, duly executed by The Dow Chemical
Company;

 

(c)          the Assignment and Assumption Agreement, substantially in the form
attached hereto as Exhibit B2 (the “Assumed Liabilities Assignment and
Assumption Agreement”), regarding the Assumed Liabilities, duly executed by
Seller;

 

(d)          document evidencing assignment of the Assumed Contracts (and
approval of the other party to the Assumed Contracts);

 

(e)          the Ground Lease, substantially in the form attached hereto as
Exhibit C (the “Ground Lease”), duly executed by Seller;

 

(f)          the Site Services Agreement, substantially in the form attached
hereto as Exhibit D (the “Site Services Agreement”), duly executed by Seller;
and

 

(g)          the Ethylene Glycol Off-Grade Supply Agreement, substantially in
the form attached hereto as Exhibit E (the “Supply Agreement”), duly executed by
Seller or its applicable Affiliate.

 

7.06         RS&T Closing Deliveries. At the Closing, RS&T shall deliver, or
cause to be delivered, to UCC each of the following:

 

(a)          the Bill of Sale, duly executed by RS&T;

 

(b)          the Assumed Contracts Assignment and Assumption Agreement, duly
executed by RS&T;

 

(c)          the Assumed Liabilities Assignment and Assumption Agreement, duly
executed by RS&T;

 

(d)          the Ground Lease, duly executed by RS&T;

 

 Page 18 of 56

 

 

EXECUTION VERSION

 

(e)          the Site Services Agreement, duly executed by RS&T;

 

(f)          the Supply Agreement, duly executed by RS&T;, and

 

(g)          the Consideration Balance.

 

ARTICLE VIII – INDEMNIFICATION, LIMITATION OF LIABILITIES, DISPUTE RESOLUTION

 

8.01       Survival. The representations and warranties contained herein shall
survive the Closing for a period of six (6) months after the Closing, except
that the Title and Authorization Warranties shall survive the Closing
indefinitely. Neither UCC nor RS&T shall have any liability with respect to
claims first asserted in connection with any representation or warranty after
the applicable survival period specified therefor in this Section 8.01. The
covenants and agreements contained in this Agreement shall remain in full force
and effect in accordance with their terms (or, if no survival period is
specified, indefinitely).

 

8.02       Indemnification by UCC. From and after the Closing, subject to the
provisions of this Article VIII (including the limitations set forth in Section
8.04), UCC shall (or shall cause its relevant Affiliates to) indemnify RS&T
against, be liable to RS&T for and hold RS&T harmless from, any and all Losses
incurred or suffered by RS&T to the extent arising out of any of the following:

 

(a)          any breach of or inaccuracy in any representation or warranty made
by UCC in this Agreement;

 

(b)          any breach of or failure by UCC to perform any covenant or
obligation of UCC contained in this Agreement; or

 

(c)          any Retained Obligation; provided, however, that in no event shall
UCC be liable for or indemnify RS&T for any such Losses related to any Retained
Obligation to the extent the same is caused or increased as a result of RS&T’s
gross negligence, fraud or willful misconduct.

 

8.03         Indemnification by RS&T. From and after the Closing, subject to the
provisions of this Article VIII (including the limitations set forth in Section
8.04), RS&T shall indemnify UCC and its Affiliates (each, a “UCC Indemnified
Party”) against, be liable to the UCC Indemnified Parties for and hold each UCC
Indemnified Party harmless from, any and all Losses incurred or suffered by each
UCC Indemnified Party to the extent arising out of any of the following:

 

(a)          any breach of or inaccuracy in any representation or warranty made
by RS&T in this Agreement;

 

(b)          any breach of or failure by RS&T to perform any covenant or
obligation of RS&T contained in this Agreement;

 

(c)          any Assumed Liability; provided, however, that in no event shall
RS&T be liable for or indemnify any UCC Indemnified Party for any such Losses to
the extent the same is caused or increased as a result of UCC’s gross
negligence, fraud or willful misconduct; or

 

(d)          the ownership or operation of any Acquired Asset from and after the
Closing.

 

 Page 19 of 56

 

 

EXECUTION VERSION

 

8.04       Limitations on Liability. Notwithstanding anything to the contrary in
this Agreement or any right or remedy available under any Law:

 

(a)          An indemnified party shall have the right to payment by the
indemnifying party under this Article VIII if and only if, and only to the
extent that, such indemnified party shall have incurred, (i) as to any
particular claim, an indemnifiable Loss in excess of TEN THOUSAND DOLLARS
($10,000) and (ii) as to all claims under this Article VIII, indemnifiable
Losses in excess of ONE HUNDRED THOUSAND DOLLARS ($100,000) (the “Claims
Threshold”) (in determining whether the Claims Threshold has been satisfied,
only Losses exceeding the per claim threshold set forth in the foregoing clause
(i) shall be included), in which case the indemnified party shall have a right
to payment only to the extent of such excess. For the avoidance of doubt, RS&T
shall not be entitled to aggregate for any purpose of this Section 8.04(a) any
of the Losses for which UCC has no liability under this Agreement.

 

(b)          No indemnifying party shall have any liability under or otherwise
in connection with this Agreement or the transactions contemplated hereby in
excess of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000) in the
aggregate.

 

(c)          IN NO EVENT SHALL EITHER PARTY HERETO OR ANY OF ITS APPLICABLE
AFFILIATES HAVE ANY LIABILITY UNDER THIS AGREEMENT FOR ANY SPECIAL, PUNITIVE,
EXEMPLARY, SPECULATIVE, INDIRECT, REMOTE OR CONSEQUENTIAL DAMAGES, DAMAGES FOR
LOST PROFITS OR DAMAGES BASED UPON A MULTIPLE OF EARNINGS.

 

(d)          From and after the Closing, the sole and exclusive liability and
responsibility of the Parties hereto (and their respective applicable
Affiliates) under or in connection with the Acquired Assets, this Agreement and
the transactions contemplated by this Agreement (including for any breach of or
inaccuracy in any representation or warranty or for any breach of any covenant
or obligation or for any other reason other than fraud), and the sole and
exclusive remedy of such Persons with respect to any of the foregoing, shall be
as set forth in this Article VIII and in Article V. For the avoidance of doubt,
nothing in this Section 8.04 shall constitute a release or waiver of any claims
or rights of any party under any Related Agreement.

 

(e)          Notwithstanding anything to the contrary herein, (i) the
limitations on liability set forth above shall not apply for any claim in favor
of an indemnified Person relating to fraud, gross negligence or willful
misconduct, and (ii) with respect to any obligation of UCC pursuant to this
Agreement to cause or otherwise bring about any action by any of its Affiliates
in the event that such action is not taken by the applicable Affiliate, RS&T
shall not have any cause of action against such Affiliate of UCC other than as
specifically provided in this Agreement.

 

8.05         Claims. As promptly as is reasonably practicable after becoming
aware of a claim for indemnification under this Agreement not involving a Third
Party Claim (as defined below), but in any event no later than fifteen (15)
Business Days after first becoming aware of such claim, the indemnified Person
shall give written notice to the indemnifying person of such claim in accordance
herewith (a “Claim Notice”); provided, however, that the failure of the
indemnified Person to give such notice shall not relieve the indemnifying Person
of its obligations under this Article VIII except to the extent (if any) that
the indemnifying Person shall have been prejudiced thereby. The Claim Notice
shall set forth in reasonable detail (a) the facts and circumstances giving rise
to such claim for indemnification, including all relevant supporting
documentation, (b) the nature of the Losses suffered or incurred or expected to
be suffered or incurred, (c) a reference to the provisions of this Agreement in
respect of which such Losses have been suffered or incurred or are expected to
be suffered or incurred, (d) the amount of Losses actually suffered or incurred
and, to the extent the Losses have not yet been suffered or incurred, a good
faith estimate of the amount of Losses that could be expected to be suffered or
incurred and (e) such other information as may be necessary for the indemnifying
Person to determine that the limitations in this Article VIII (including the
limitations set forth in Section 8.04) have been satisfied or do not apply.

 

 Page 20 of 56

 

 

EXECUTION VERSION

 

8.06       Notice of Third Party Claims; Assumption of Defense. The indemnified
Person shall give a Claim Notice (in the form contemplated by Section 8.05) as
promptly as is reasonably practicable, but in any event no later than fifteen
(15) Business Days after receiving notice thereof, to the indemnifying Person of
the assertion of any claims, or the commencement of any Action, by any Person
not a Party hereto in respect of which indemnity may be sought under this
Agreement (a “Third Party Claim”); provided, however, that the failure of the
indemnified Person to give such notice shall not relieve the indemnifying Person
of its obligations under this Article VIII except to the extent (if any) that
the indemnifying Person shall have been prejudiced thereby. The indemnifying
Person may, at its own expense, (a) participate in the defense of any Third
Party Claim and (b) upon written notice to the indemnified Person, at any time
during the course of any Third Party Claim, assume the defense thereof with
counsel of its own choice and in the event of such assumption, shall have the
exclusive right, subject to clause (a) in the proviso in Section 8.07, to settle
or compromise any Third Party Claim. If the indemnifying Person assumes such
defense, the indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the indemnifying Person. Whether or not
the indemnifying Person chooses to defend or prosecute any such Third Party
Claim, all of the Parties hereto shall cooperate in the defense or prosecution
thereof.

 

8.07       Settlement or Compromise. Any settlement or compromise made or caused
to be made by the indemnified Person (unless the indemnifying Person has the
exclusive right to settle or compromise under clause (b) of Section 8.06) or the
indemnifying Person, as the case may be, of any such Third Party Claim shall
also be binding upon the indemnifying Person or the indemnified Person, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise; provided, however, that (a) no obligation, restriction or Loss shall
be imposed on the indemnified Person as a result of such settlement or
compromise without its prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed and (b) the indemnified Person
shall not compromise or settle any Third Party Claim without the prior written
consent of the indemnifying Person, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

8.08       Time Limits. Any right to indemnification or other recovery under
this Article VIII shall apply only to Losses with respect to which the
indemnified Person shall have notified the indemnifying Person in writing within
the applicable time period set forth in Section 8.01 and in accordance with
Section 8.05 or 8.06, as applicable. If any claim for indemnification or other
recovery is timely asserted under this Article VIII, the indemnified Person
shall have the right to bring an Action with respect to such claim within six
(6) months after first giving the indemnifying Person notice thereof, but may
not bring any such Action thereafter.

 

8.09         Mitigation; Net Losses.

 

(a)          In the event of any claim, liability or Loss that may give rise to
an indemnification obligation hereunder, the indemnified Person shall take, and
cause its Affiliates (as applicable) to take, all reasonable measures to
mitigate the consequences of such claim, liability or Loss.

 

 Page 21 of 56

 

 

EXECUTION VERSION

 

(b)          Notwithstanding anything to the contrary in this Agreement, the
amount of any Losses incurred or suffered by any indemnified Person shall be
calculated after giving effect to (i) any insurance proceeds received from
unaffiliated third parties by the indemnified Person (or any of its Affiliates,
as applicable) with respect to such Losses and (ii) any recoveries obtained by
the indemnified Person (or any of its Affiliates, as applicable) from any other
unaffiliated third party. Each indemnified Person shall use commercially
reasonable efforts to obtain such proceeds, benefits and recoveries, including
seeking full recovery under all insurance policies issued by unaffiliated third
parties covering any Loss, to the same extent as it would if such Loss were not
subject to indemnification hereunder. If any such proceeds, benefits or
recoveries are received by an indemnified Person (or any of its Affiliates, as
applicable) with respect to any Losses after the indemnifying Person has made a
payment to the indemnified Person with respect thereto, the indemnified Person
(or such Affiliate, as applicable) shall promptly pay to the indemnifying Person
the amount of such proceeds, benefits or recoveries (up to the amount of the
indemnifying Person’s payment).

 

8.10       Purchase Price Adjustments. To the extent permitted by Law, any
amounts payable under Section 8.02 or 8.03 shall be treated by RS&T and UCC as
an adjustment to the Consideration.

 

ARTICLE IX – TERMINATION

 

9.01       Right to Terminate. This Agreement and the transactions contemplated
hereby may be terminated at any time prior to the Closing by prompt notice given
in accordance with Section 10.07:

 

(a)          by the mutual written consent of RS&T and UCC;

 

(b)          by either Party if the Closing shall not have occurred at or before
11:59 p.m. on November 1, 2016 (the “Termination Date”); provided, however, that
the right to terminate this Agreement under this Section 9.01(b) shall not be
available to any Party whose failure to fulfill any of its obligations under
this Agreement, including its obligations under Article VII, has been the cause
of or resulted in the failure of the Closing to occur on or prior to the
Termination Date;

 

(c)          By UCC if any condition set forth in Section 7.02 is or becomes
incapable of being satisfied prior to the Termination Date (other than through
the failure of UCC to comply with its obligations under this Agreement) and UCC
has not waived such condition; or

 

(d)          By RS&T if any condition set forth in Section 7.03 is or becomes
incapable of being satisfied prior to the Termination Date (other than through
the failure of RS&T to comply with its obligations under this Agreement) and
RS&T has not waived such condition.

 

9.02         Certain Effects of Termination. In the event of the termination of
this Agreement by either Party as provided in Section 9.01:

 

(a)          each Party, if so requested by the other Party, will return
promptly every document furnished to it by the other Party (or any Affiliate of
such other Party) in connection with the transactions contemplated hereby,
whether so obtained before or after the execution of this Agreement, and any
copies thereof (except for copies of documents publicly available) which may
have been made, and will use reasonable efforts to cause its representatives and
any representatives of financial institutions and investors and others to whom
such documents were furnished promptly to return such documents and any copies
thereof any of them may have made;

 

(b)          the Confidentiality Agreement shall remain in effect; and

 

 Page 22 of 56

 

 

EXECUTION VERSION

 

(c)          for any reason other than pursuant to Section 9.01(a), 9.01(b) or
9.01(d) unless termination under Section 9.01(b) is caused by the fault of RS&T,
RS&T will pay UCC a breakup fee in an amount equal to TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000), such payment to be made in immediately available funds
within five (5) Business Days following the termination of this Agreement. In
all other cases, a termination of this Agreement shall not result in liability
to any Party.

 

This Section 9.02 shall survive any termination of this Agreement.

 

ARTICLE X – MISCELLANEOUS

 

10.01    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

 

10.02    No Third-Party Beneficiaries. This Agreement is solely for the benefit
of the Parties hereto and their respective successors and permitted assigns and,
to the extent provided herein, their respective Affiliates, and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

10.03    Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

10.04    Successors and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Party, except that UCC may assign all or a portion of this Agreement,
without such prior written approval of RS&T, in connection with (i) a sale by
UCC of all or substantially all of the Acquired Assets or (ii) the transfer of
all or substantially all of the Acquired Assets through a sale or transfer of
stock or assets, a merger or reverse merger, or other operation of law (whether
through one or a series of related transactions, and including any such
transaction in which UCC retains a direct or indirect ownership interest).

 

10.05    Counterparts. This Agreement may be executed in any number of
counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

10.06    Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10.07    Notices. Any notice, request, instruction or other document to be given
hereunder by a Party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service
or (b) on the date of transmission if sent by electronic mail (read receipt
requested, with confirmation not to be unreasonably withheld or delayed) on a
Business Day during or before the normal business hours of the intended
recipient, and if not so sent on such a day and at such a time, on the following
Business Day:

 

 Page 23 of 56

 

 

EXECUTION VERSION

 

if to UCC:

 

Union Carbide Corporation

c/o The Dow Chemical Company

1254 Enclave Parkway

Houston, TX 77077

Attn: Hugo Gonzalez, Global Commercial Director EO/EG

 

Email address: HLGonzalez@dow.com

 

with a copy to:

 

The Dow Chemical Company

2030 Dow Center

Midland, MI 48674

Attn: Commercial Lawyer – Industrial Solutions

 

Email address: ALaughlin@dow.com

 

if to RS&T:

 

Recovery Solutions & Technologies, Inc.

4802 Ray Road

Suites 23-30

Phoenix, AZ 85044

Attn: Richard S. Geib, Chief Executive Officer

 

Email address: rsgeib@recoveryst.com

 

10.08    Bulk Sales. Each Party hereby waives compliance with the provisions of
the Laws of any jurisdiction relating to a bulk sale or transfer of assets that
may be applicable to the transfer of the Acquired Assets.

 

10.09     Governing Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard for the principles of conflicts of laws of the State of New
York or any other state.

 

10.10    Dispute Resolution. Except as provided in this Agreement, Schedule A
shall apply to the resolution of any Disputes as defined therein. Each of the
Parties hereby (a) agrees that service of process will be validly effected by
sending notice in accordance with Section 10.07, and (b) to the fullest extent
permitted by law, irrevocably waives and releases, and agrees not to assert by
way of motion, defense, or otherwise, in or with respect to any Action, any
claim to sovereign or any other immunity in regard to any proceedings to enforce
an arbitration award rendered by a tribunal constituted pursuant to Schedule A,
including immunity from suit, immunity from service of process, immunity from
jurisdiction of any court, and immunity of its property and revenues from
execution or from attachment or sequestration before or after judgment.

 

10.11    Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by RS&T and UCC.
No waiver by any Party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

 Page 24 of 56

 

 

EXECUTION VERSION

 

10.12    Priority of Agreements and Conflict. In the event of a conflict between
the terms of this Agreement and the terms of any Related Agreement, the terms of
this Agreement shall control.

 

10.13    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making such determination shall
have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified, so long as the economic or
legal substance of the transactions contemplated hereby is not fundamentally
changed. In the event such court does not exercise the power granted to it in
the prior sentence, the Parties agree to replace such invalid or unenforceable
term or provision with a valid and enforceable term or provision that will
achieve, to the extent possible, the economic, business and other purposes of
such invalid or unenforceable term.

 

[Signature Page Follows]

 

 Page 25 of 56

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

UNION CARBIDE CORPORATION   RECOVERY SOLUTIONS &       TECHNOLOGIES, INC.      
  By: /s/ Richard A Wells   By: /s/ R.S. Geib Name: Richard A Wells   Name: R.S.
GEIB Title: RNS & CEO   Title: CEO

 

 Page 26 of 56

 

 

EXECUTION VERSION

 

Schedule 2.01(a)

Personal Property

 

[pg28img1_ex10-2.jpg]

 

 Page 27 of 56

 

 

EXECUTION VERSION

 

[pg29img1_ex10-2.jpg]

 

 Page 28 of 56

 

 

EXECUTION VERSION

 

[pg30img1_ex10-2.jpg]

 

 Page 29 of 56

 

 

EXECUTION VERSION

 

[pg31img1_ex10-2.jpg]

 

 Page 30 of 56

 

 

EXECUTION VERSION

 

Schedule 2.01(b)

Business Records

 

The Business Records described in Section 2.01(b) of the Agreement are comprised
of the following types of data, in each case to the extent constituting Business
Records and stored by UCC (or, as applicable, its Affiliates) in electronic
form:

 

1.Master data contained in UCC’s ERP system consisting of the following data
types:

a.Customers

b.Vendors

c.Materials

d.Bills of material

e.Routings

f.Work centers

g.Equipment*

h.Product specifications

i.Product price lists and sales records

j.General ledger accounts and cost elements

k.Cost center listings

l.Business structures

 

2.Open transactional data contained in UCC’s ERP system consisting of the
following data types:

a.Open customer orders

b.Inventory (at the batch level)

c.Inventory (at material/plant level)

d.Maintenance work orders*

 

3.Historical transactional data contained in UCC’s ERP system consisting of the
following data types for the Historical Data Period:

a.Customer orders

b.Certificates of analysis for the products (in .PDF format)

c.Maintenance work orders

 

4.Summarized historical transactional data contained in UCC’s ERP system
consisting of the following data types for the Historical Data Period:

a.Customer order volume

b.Maintenance history (by item of equipment)

 

5.Unstructured file share data contained in UCC’s information technology
infrastructure consisting of e-mail, Microsoft Office documents, and business
file shares of Transferred Employees.

 

The Business Records described in this Schedule 2.01(b) will be made available
to RS&T in a flat file format determined by UCC and at a time or times mutually
agreed by the parties. For avoidance of doubt, certain Business Records
described in this Schedule 2.01(b) may be delivered to RS&T following the
Closing, but within a reasonable time following the Closing.

 

For purposes of this Schedule 2.01(b), the term “Historical Data Period” means
the period commencing January 1, 2015 and ending at the Closing, with the
exception that items marked with an asterisk (*) are considered to be for the
period for which data is available.

 

 Page 31 of 56

 

 

EXECUTION VERSION

 

Schedule 2.01(d)

Assumed Contracts

 

1.Toll Agreement dated as of July 1, 2004, between The Dow Chemical Company and
MEGlobal Americas Inc., as amended.

 

 Page 32 of 56

 

 

EXECUTION VERSION

 

Schedule 2.03

Excluded Assets

 

1.Excluded Pipes and Lines. All pipes, pipe racks, utility lines and similar
objects that go over, under or through the Real Property and that are not used
exclusively in the operation of the GRU as conducted at the Site;

 

2.Flow Detectors. Until RS&T has obtained all necessary permits from the
appropriate Governmental Entities, all flow detectors used in connection with
the GRU as conducted at the Site;

 

3.Radios. All radios used in connection with the GRU as conducted at the Site
and all permits related thereto;

 

4.Cash. All cash and cash equivalents, including checks, money orders,
securities (whether or not marketable), short-term instruments, negotiable
instruments, funds in time and demand deposits or similar accounts of UCC and
its Affiliates on hand, in lock boxes, in financial institutions or elsewhere,
including all cash residing in any collateral cash account securing any
obligation or contingent obligation of UCC and its Affiliates, together with all
accrued but unpaid interest thereon;

 

5.Receivables and Claims. Except to the extent expressly included on the
Purchased Assets Exhibit, all accounts and notes receivable of any kind, causes
of action, lawsuits, judgments, claims and demands of any nature and all other
claims or rights against third parties (other than rights, claims (including
warranty claims), causes of action, counterclaims, defenses or rights to set-off
against third parties to the extent relating to the Acquired Assets), and all
proceeds of any of the foregoing;

 

6.Dow Names and Other Intellectual Property. All right, title and interest in or
to the Dow Names (and all goodwill associated therewith) and any other
Intellectual Property or other intangible property or right not exclusively used
in the operation of the GRU as conducted at the Site;

 

7.Tax Refunds; Tax Returns. All claims for and rights to receive refunds,
rebates or similar payments of Taxes relating to any taxable period or portion
thereof ending on or prior to the Closing Date and all Tax Returns and all
notes, worksheets, files or documents relating thereto;

 

8.Corporate Records. All minute books and corporate records of UCC or any of its
Affiliates;

 

9.Sale Documents. All books, records and other documents prepared or received in
connection with the proposed sale of the Acquired Assets, including offers
received from prospective purchasers, engagement letters with outside advisors
and representatives, non-disclosure agreements with prospective bidders, and the
right, title and interest of UCC and its Affiliates under this Agreement and any
of the Related Agreements;

 

10.Disposed Assets. All assets sold or otherwise disposed of, and rights
expiring or terminated, in the ordinary course of business during the period
from the date of this Agreement until the Closing Date;

 

11.Insurance. Any insurance policies or insurance coverage and all rights of any
nature with respect thereto (including all insurance recoveries thereunder and
rights to assert claims with respect thereto);

 

12.Inventory. All Inventory that is not included in the definition of Acquired
Assets (meaning all Inventory as existing immediately prior to the Closing);

 

 Page 33 of 56

 

 

EXECUTION VERSION

 

13.Personnel. All personnel, compensation, performance, training, medical and
benefits and labor relations records relating to employees or past employees of
UCC or any of its Affiliates other than records of Transferred Employees to the
extent required for RS&T to perform its obligations set forth in Section 6.09;
and

 

14.Other Assets. All other assets (real or personal, tangible or intangible,
including software, firmware, programs and source codes) and Contracts of UCC
and its Affiliates that are not included in the definition of Acquired Assets.

 

 Page 34 of 56

 

 

EXECUTION VERSION

 

Schedule 6.09(a)

Employees

 

Name   Job Title   Years of Service Miller, Dana A   Technologist, M&E   5.07
Zavora, Daniel   Technologist, M&E   5.07 Layton II, Dennis R   Technologist,
M&E   4.34 Racer, Jeffrey T   Activity Coord Tech Leader, M&E   5.07 Van Clief,
Robert L   Technician III, M&E   1.93

 

 Page 35 of 56

 

 

EXECUTION VERSION

 

Schedule 6.09(c)

Assumed Vacation Liabilities

 

To be provided to RS&T within thirty (30) days following the Closing Date.

 

 Page 36 of 56

 

 

EXECUTION VERSION

 

Schedule A

DISPUTE RESOLUTION

 

SECTION 1    Dispute Resolution

 

SECTION 1.01 General. The dispute resolution provisions set forth in this
Schedule A shall apply to any dispute, controversy or claim between the parties
hereto arising out of or in connection with this Agreement but not the Ground
Lease, the Site Services Agreement or the Supply Agreement, including any
question regarding this Agreement’s existence, validity, or termination, and any
claim in tort, in equity or pursuant to any statute (“Dispute”).

 

SECTION 1.02 Dispute Notice. Both parties will use reasonable efforts to resolve
all Disputes at the site or working level, with the involvement of party
employees involved in the day to day operation at issue in the Dispute,
including local leadership for both parties. If these local efforts fail, the
party alleging a Dispute must give written notice to the other party identifying
the Dispute and invoking the Escalation Process set forth in Section 1.03 of
this Schedule A (“Dispute Notice”). The Dispute Notice must be detailed enough
to give the receiving party adequate information regarding: the substance of the
Dispute; the dollar amount at issue; key areas of disagreement; and any
applicable time sensitivities associated with resolving the Dispute.

 

SECTION 1.03 The Escalation Process. Upon receipt of the Dispute Notice, senior
representatives of the parties will use all reasonable efforts to settle the
Dispute by negotiating in good faith (“ Escalation Process”). The Escalation
Process will require two (2) senior leaders from each party, a subject matter
expert from each party with knowledge of the issues identified in the Dispute
Notice, and, in the event legal expertise is required, an attorney for each
party. For UCC, the senior leader will be either a Business President or a
Business Director (or an employee of similar authority should those titles
change). For RS&T, the senior leader will be at a similar level in its
organization. The Escalation Process discussion can be either face to face or
over the telephone at the discretion of the parties. The parties will use all
reasonable efforts to schedule the Escalation Process meeting within fifteen
(15) days of the date the Dispute Notice is received, and the parties may modify
the composition of the Escalation Process negotiating teams as mutually agreed,
and in any manner that facilitates resolution of the Dispute.

 

SECTION 1.04 Options if the Escalation Process Fails. If the Dispute has not
been resolved by the Escalation Process (for any reason) within thirty (30) days
of the receipt of the Dispute Notice, or such further period as the parties
shall agree in writing, either party has the right to submit the Dispute to
arbitration in accordance with Section 2 of this Schedule A (“Arbitration”).
However, and upon mutual written agreement, the parties also have the option of
declaring the Dispute to be a Technical Dispute as defined in Section 1.05 of
this Schedule A.

 

SECTION 1.05 Technical Dispute. For the purposes of this Schedule A, a
“Technical Dispute” is defined as any Dispute which the parties agree is best
resolved by referring the Dispute to an independent fact finder with expertise
in the subject matter of the Dispute (“Expert”). All Technical Disputes shall be
resolved by alternative dispute resolution as follows:

 

(a)          Either party shall be entitled to provide written notice to the
other party that such party is initiating Technical Dispute resolution in
accordance with this Section 1.05, such notice to describe in reasonable detail
the nature and specifics of the Technical Dispute. The matter to be arbitrated
shall be submitted to an independent Expert for resolution pursuant to this
Section 1.05. An independent Expert shall be an Expert who has not rendered any
services to either party within the previous five (5) year time period.

 

 Page 37 of 56

 

 

EXECUTION VERSION

 

(b)          In the event UCC and RS&T are unable to agree on an independent
Expert, UCC, on the one hand, and RS&T, on the other hand, will each appoint one
independent Expert and the two independent Experts so appointed will appoint a
third independent Expert and the three independent Experts so appointed will
resolve such matter by majority decision. UCC and RS&T shall each present to the
independent Expert(s), with a simultaneous copy to the other party, a single
written statement of its position on the Technical Dispute in question, together
with a copy of this Agreement and any supporting material that such party
desires to furnish, not later than the tenth (10th) Business Day after
appointment of the independent Expert(s) . In making their determination, the
independent Expert(s) shall be bound by the terms of this Agreement and, without
any additional or supplemental submittals by either party, may consider
available legal and industry matters as in their opinion are necessary or
appropriate to make a proper determination. By the ninetieth (90th) day
following the submission of the matter to the independent Expert(s), applying
the principles set forth in this Section 1 .05(b), the independent Expert(s)
shall make a determination of the matter submitted. The decision of the
independent Expert(s) shall be in writing and, subject to the provisions of
Section 1.06 hereof, shall be conclusive and binding on UCC and RS&T and shall
be enforceable against the parties in any court of competent jurisdiction. The
independent Expert(s) shall apportion the costs and expenses of the Technical
Dispute resolution process (including the costs of each independent Expert and
attorneys’ fees of the successful party) on the basis of the principle that the
unsuccessful party shall pay the reasonable and properly documented costs and
expenses of the successful party.

 

SECTION 1.06 Appealable Claims. The Expert’s authority is limited to resolving
or determining the submitted Technical Dispute. The determination of the Expert
will be binding on the parties with no right of appeal unless it has a net value
in excess of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) (“Appealable Claim”).
Any Expert Determination that qualifies as an Appealable Claim can be reviewed
in Arbitration under the terms of Section 2 of this Schedule A, except that an
Expert Determination can be overturned only upon a finding of clearly erroneous
and material determinations of fact or serious and material errors in the choice
or application of the Expert’s methodology. An Expert Determination in an
Appealable Claim shall be binding on the parties unless and until an arbitration
award pursuant to this Section 1.06 modifies or annuls the determination. Each
party agrees and confirms that there is no right of appeal in a court of law
with respect to a Technical Dispute (whether appealing the Expert Determination
or the Arbitration award associated with an Appealable Claim).

 

SECTION 1.07 Interim Relief. Nothing in this Schedule A shall affect a party’s
right to seek interim relief from a court of competent jurisdiction, pending the
resolution of any Dispute, including a Technical Dispute, in accordance with the
provisions of this Schedule A.

 

SECTION 1.08 Currency. Any monetary damages awarded in an Arbitration or
determined by an Expert shall be payable in the currency in which payments under
this Agreement shall be made.

 

SECTION 1.09 Confidentiality. Save and to the extent that disclosure may be
required by law or otherwise required by a court or arbitral tribunal or to
enforce or challenge an award, or as may be required pursuant to the terms of
financing agreements to which a party is bound, the parties undertake to keep
confidential the existence, content or results of any Arbitration or Technical
Dispute hereunder, and undertake not to disseminate to any third party nor use
for any purpose other than the Arbitration or Technical Dispute immediately at
hand any documents or information disclosed in connection with any such
Arbitration or Technical Dispute, without the prior written consent of all the
parties concerned.

 

 Page 38 of 56

 

 

EXECUTION VERSION

 

SECTION 2     Arbitration

 

SECTION 2.01 General Terms. Any Dispute not resolved by the Escalation Process
and, in the event of a Technical Dispute, any Appealable Claim subject to the
terms of Section 1.06 of this Schedule A, shall be finally resolved by
arbitration under the JAMS Comprehensive Arbitration Rules and Procedures and in
accordance with the Expedited Procedures in those Rules in effect at
commencement of the arbitration (the “Rules”). The parties shall follow and be
bound by all of the provisions and procedures set out in the Rules as amended
herein. The arbitration tribunal (“Tribunal”) shall consist of three arbitrators
appointed in the manner specified in the Rules, provided that if the party
initiating the arbitration claims in its request for arbitration an amount not
exceeding TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) then such limit shall be
binding on the party initiating the arbitration, and the Tribunal shall consist
of a sole arbitrator appointed in the manner specified in the Rules, unless the
parties agree otherwise. If any counter claim exceeds TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) or if the claims and counter claims combined exceed TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) the Dispute shall be referred to a
Tribunal consisting of three arbitrators. In addition to the Rules, the parties
agree that the Arbitration shall be conducted in accordance with the JAM’s
Recommended Discovery Protocols for Domestic, Commercial Cases. The Tribunal
shall have the authority to grant any remedy or relief that it determines to be
appropriate and consistent with the agreement of the parties, including specific
performance or injunctive relief, and courts in the United States shall have non
exclusive jurisdiction to grant relief in aid of Arbitration, including
injunctive relief. The Tribunal’s award may be enforced by any court having
jurisdiction over the award or the relevant party or its assets. The Tribunal
shall apportion the costs and expenses of the arbitration in its award
(including the attorneys’ fees of the successful party) on the basis of the
principle that the unsuccessful party should pay the reasonable and properly
documented costs and expenses of the successful party. The Tribunal award may be
appealed in a court of law.

 

SECTION 2.02 Language and Location . The place and seat of any arbitration under
this Schedule A shall be New York City, New York, U.S.A., unless, with respect
to the hearing location, the parties mutually agree on another location. The
language of the Arbitration shall be English.

 

 Page 39 of 56

 

 

EXECUTION VERSION

 

Exhibit A

FORM OF BILL OF SALE

 

THIS BILL OF SALE (this “Bill of Sale”) is made as of [ ] (“Effective Date”), by
and between Union Carbide Corporation, a New York corporation (“Seller”), and
Recovery Solutions & Technologies, Inc., an Arizona corporation (“Purchaser”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Asset Transfer Agreement (defined below).

 

WHEREAS, Seller and Purchaser are parties to that certain Amended and Restated
Asset Transfer Agreement, dated as of August 23, 2016 (the “Asset Transfer
Agreement”); and

 

WHEREAS, in connection with the transactions contemplated by the Asset Transfer
Agreement, and on the terms and subject to the conditions of this Agreement,
Seller desires to sell, assign, convey, transfer and deliver the Acquired
Assets, and Purchaser desires to purchase, acquire and accept from Seller all
such Acquired Assets and assume, and agree to pay, perform and discharge when
due, the Assumed Liabilities;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby sells, assigns, transfers, conveys and delivers to
Purchaser, and Purchaser hereby purchases and acquires from Seller, all of
Seller’s right, title and interest in and to, the Acquired Assets effective at
and as of the Closing.

 

This Bill of Sale is being executed and delivered pursuant and subject to the
Asset Transfer Agreement. Nothing in this Bill of Sale shall, or shall be deemed
to, defeat, limit, alter, impair, modify, enhance or expand any right,
obligation, claim or remedy created by the Asset Transfer Agreement. In the
event of any conflict or inconsistency between this Bill of Sale and the Asset
Transfer Agreement, the Asset Transfer Agreement shall control. In the event
Seller or Purchaser has a claim against or dispute with the other party relating
to the terms or subject of this Bill of Sale, Seller and Purchaser agree that
such claim or dispute will be subject to, and governed by, the provisions and
procedures set forth in the Asset Transfer Agreement.

 

The parties acknowledge and agree that for the purposes of this Bill of Sale,
Seller does not sell, assign, transfer, convey or deliver to Purchaser, and
Purchaser does not purchase or acquire from Seller, any asset to which Seller
has no right, title or interest. Further, Seller shall not be deemed to sell,
assign, transfer, convey or deliver to Purchaser, and Purchaser shall not be
deemed to purchase or acquire from Seller, any Excluded Asset.

 

This Bill of Sale shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

Upon the reasonable request of a party hereto and at such requesting party’s
expense, the other party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further actions as the requesting party may reasonably deem
necessary or desirable to evidence and effectuate the sale, assignment,
transfer, conveyance and delivery of the Acquired Assets contemplated hereby and
by the Asset Transfer Agreement.

 

This Bill of Sale shall be governed exclusively by, and construed and enforced
exclusively in accordance with, the internal Laws of the State of New York,
without giving effect to the principles of conflicts of law thereof to the
extent such principles would require or permit the application of the laws of
another jurisdiction.

 

 Page 40 of 56

 

 

EXECUTION VERSION

 

This Bill of Sale may be executed in any number of counterparts (including by
.pdf file exchanged via email or other electronic transmission), each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature Page Follows]

 

 Page 41 of 56

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed and delivered as of the date first written above.

 

  SELLER:       UNION CARBIDE CORPORATION         By:     Name:   Title:      
PURCHASER:       RECOVERY SOLUTIONS & TECHNOLOGIES, INC.         By:     Name:  
Title:

 

 Page 42 of 56

 

 

EXECUTION VERSION

 

Exhibit B1

FORM OF ASSUMED CONTRACTS ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of [ ] (“Effective Date”) by and between The Dow Chemical Company, a
Delaware corporation (“Assignor”), and Recovery Solutions & Technologies, Inc.,
an Arizona corporation (“Assignee”) . All capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Asset Transfer Agreement (defined below).

 

WHEREAS, Union Carbide Corporation (“UCC”), a wholly owned subsidiary of
Assignor, and Assignee have entered into that certain Amended and Restated Asset
Transfer Agreement, dated as of August 23, 2016 (the “Asset Transfer
Agreement”), pursuant to which Assignee has agreed to purchase from UCC the
Acquired Assets and assume from Assignor the Assumed Liabilities, in each case
upon the terms and subject to the conditions set forth in the Asset Transfer
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignment and Assumption. Subject to the terms and upon the
conditions set forth in the Asset Transfer Agreement, Assignor hereby sells,
assigns, grants, conveys and transfers to Assignee all of Assignor’s right,
title and interest in and to the Assumed Contracts, and Assignee hereby accepts
such assignment and assumes all of Assignor’s duties and obligations under the
Assumed Contracts and agrees to pay, perform and discharge, as and when due, all
of the obligations of Assignor under the Assumed Contracts accruing on and after
the Effective Date.

 

2.          Asset Transfer Agreement. This Agreement is being executed and
delivered pursuant and subject to the Asset Transfer Agreement. Nothing in this
Agreement shall, or shall be deemed to, defeat, limit, alter, impair, modify,
enhance or expand any right, obligation, claim or remedy created by the Asset
Transfer Agreement. In the event of any conflict or inconsistency between this
Agreement and the Asset Transfer Agreement, the Asset Transfer Agreement shall
control. In the event either Assignor or Assignee has a claim against or dispute
with the other party relating to the terms or subject of this Agreement,
Assignor and Assignee agree that such claim or dispute will be subject to, and
governed by, the provisions and procedures set forth in the Asset Transfer
Agreement.

 

3.          Binding Effect; Assignment. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by a party without the prior
written consent of the other party hereto and any attempt to do so will be void,
except that Assignor may assign all or a portion of this Agreement to an
Affiliate without the prior written consent of Assignee. This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

4.          Governing Law. This Agreement shall be governed exclusively by, and
construed and enforced exclusively in accordance with, the internal Laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof to the extent such principles would require or permit the application of
the laws of another jurisdiction.

 

 Page 43 of 56

 

 

EXECUTION VERSION

 

5.          Counterparts. This Agreement may be executed in any number of
counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 Page 44 of 56

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed and delivered as of the date first written
above.

 

  ASSIGNOR:       THE DOW CHEMICAL COMPANY         By:     Name:   Title:      
ASSIGNEE:       RECOVERY SOLUTIONS & TECHNOLOGIES, INC.         By:     Name:  
Title:

 

 Page 45 of 56

 

 

EXECUTION VERSION

 

Exhibit B2

FORM OF ASSUMED LIABILITIES ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of [  ] (“ Effective Date”) by and between Union Carbide Corporation, a
New York corporation (“Assignor”), and Recovery Solutions & Technologies, Inc.,
an Arizona corporation (“Assignee”) . All capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Asset Transfer Agreement (defined below).

 

WHEREAS, Assignor and Assignee have entered into that certain Amended and
Restated Asset Transfer Agreement, dated as of August 23, 2016 (the “Asset
Transfer Agreement”), pursuant to which Assignee has agreed to purchase from
Assignor the Acquired Assets and assume from Assignor the Assumed Liabilities,
in each case upon the terms and subject to the conditions set forth in the Asset
Transfer Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Assignee’s Assumption. Subject to the terms and upon the conditions
set forth in the Asset Transfer Agreement, Assignee hereby assumes, and agrees
to pay, perform and discharge when due, the Assumed Liabilities on and after the
Effective Date.

 

2.          Asset Transfer Agreement. This Agreement is being executed and
delivered pursuant and subject to the Asset Transfer Agreement. Nothing in this
Agreement shall, or shall be deemed to, defeat, limit, alter, impair, modify,
enhance or expand any right, obligation, claim or remedy created by the Asset
Transfer Agreement. In the event of any conflict or inconsistency between this
Agreement and the Asset Transfer Agreement, the Asset Transfer Agreement shall
control. In the event either Assignor or Assignee has a claim against or dispute
with the other party relating to the terms or subject of this Agreement,
Assignor and Assignee agree that such claim or dispute will be subject to, and
governed by, the provisions and procedures set forth in the Asset Transfer
Agreement.

 

3.          Binding Effect; Assignment. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by a party without the prior
written consent of the other party hereto and any attempt to do so will be void,
except that Assignor may assign all or a portion of this Agreement to an
Affiliate without the prior written consent of Assignee. This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

4.          Governing Law. This Agreement shall be governed exclusively by, and
construed and enforced exclusively in accordance with, the internal Laws of the
State of New York, without giving effect to the principles of conflicts of law
thereof to the extent such principles would require or permit the application of
the laws of another jurisdiction.

 

5.          Counterparts. This Agreement may be executed in any number of
counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 Page 46 of 56

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed and delivered as of the date first written
above.

 

  ASSIGNOR:       UNION CARBIDE CORPORATION         By:     Name:   Title:      
ASSIGNEE:       RECOVERY SOLUTIONS & TECHNOLOGIES, INC.         By:     Name:  
Title:

 

 Page 47 of 56

 

 

EXECUTION VERSION

 

Exhibit C

FORM OF GROUND LEASE

 

See attached

 

 Page 48 of 56

 

 

DOW PROPOSED EXECUTION VERSION OCT. 31, 2016

 

GROUND LEASE

 

Institute, West Virginia, U.S.A.

 

between

 

UNION CARBIDE CORPORATION

 

and

 

RECOVERY SOLUTIONS & TECHNOLOGIES, INC.

 

Dated as of [ ], 2016

 

 

 

 

ARTICLE 1 INTERPRETATION 1

 

1.1 Rules of Interpretation; Definitions 1       1.2 Attachments 2

 

ARTICLE 2 LEASED PREMISES 2

 

2.1 Ground Lease 2       2.2 Construction Laydown Area 3       2.3 Reservations
4       2.4 Easements and Access Rights 4       2.5 Safety Requirements 8      
2.6 Coordinated Responses 10       2.7 Interconnection and Distribution Services
10       2.8 Reserved 10       2.9 Permitted Encumbrances; Memorandum of Lease
10       2.10 Process Safety Reviews and Audits 11

 

ARTICLE 3 TERM OF LEASE 12

 

3.1 Term 12       3.2 Holding Over 12

 

ARTICLE 4 RENTAL 12

 

4.1 Base Rent 12       4.2 Payments of Base Rent and Additional Rent 13      
4.3 Net Lease 14       4.4 Late Payments 14

 

ARTICLE 5 USE OF THE LEASED PREMISES 14

 

5.1 Use of Leased Premises 14       5.2 Utilities 15       5.3 Contractors and
Subcontractors 15

 

ARTICLE 6 ALTERATIONS 16

 

6.1 Alterations 16

 

ARTICLE 7 ENVIRONMENTAL MATTERS 18

 

7.1 General Environmental, Health, Safety and Security Matters 18       7.2
Notices and Alleged Violations 18       7.3 Environmental Permits 19

 

i

 

 

7.4 Waste Matters 19       7.5 Emissions Reporting 20       7.6 Emergency
Communications or Signal Horn 20       7.7 Spill Prevention Control and
Countermeasure / Spill Prevention and Control 20       7.8 Earth-Moving
Activities and Environmental Testing 21       7.9 The Lessor’s Right to Inspect
22       7.10 Discovery of a Hazardous Substance and Remedial Action 22      
7.11 Reserved 22       7.12 Lessee Remediation 22       7.13 Lessor Right to
Perform; Lessor’s Control of Remedial Actions 22       7.14  Hazardous Substance
Indemnity 23       7.15 No Agency 24       7.16 Third Party Communications 24  
    7.17 Single Property Designation 24

 

ARTICLE 8 TAXES 25

 

8.1 Property Taxes 25       8.2 Separate Assessment 25       8.3 Lessee Property
on the Lessor’s Premises 25       8.4 Cooperation on Property Taxes 26       8.5
Tax Contests 26       8.6 Failure to Pay 26

 

ARTICLE 9 MAINTENANCE OF THE LEASED PREMISES 27

 

9.1 Maintenance 27

 

ARTICLE 10 CASUALTY 27

 

10.1 Casualty 27

 

ARTICLE 11 INSURANCE 28

 

11.1 Operating Insurance of the Lessee 28       11.2 Insurance Certificates 29

 

ARTICLE 12 ASSIGNMENT, SUBLETTING AND LIENS 29

 

12.1 Assignment or Subletting 29       12.2 Adverse Claims and the Lessee 31    
  12.3 Change of Control 31

 

ii

 

 

ARTICLE 13 EVENTS OF DEFAULT 31

 

13.1 Definition 31     13.2 Termination Events 32       13.3 Remedies on Default
33       13.4 Multiple Defaults 35       13.5 Remedies Not Exclusive 35



      ARTICLE 14 OWNERSHIP AND REMOVAL OF THE AO FACILITY AND IMPROVEMENTS 35

 

14.1 Ownership of the Facility and Lessee’s Improvements 35       14.2 Severance
of Lessee’s Improvements; No Merger 35       14.3 Removal of the Facility and
Lessee’s Improvements 36       14.4 Failure to Restore 36       14.5 Transfer
Documentation 36       14.6 Removal of Hazardous Substances 37

 

ARTICLE 15 LESSOR’S ACCESS RIGHTS TO THE LEASED PREMISES 37

 

15.1 Lessor’s Performance of the Lessee’s Obligations 37       15.2 Quiet
Enjoyment 37       15.3 The Lessor’s Right of Entry 38

 

ARTICLE 16 CONDEMNATION 39

 

16.1 Condemnation 39

 

ARTICLE 17 SIGNAGE 40

 

17.1 Signage 40

 

ARTICLE 18 ESTOPPEL CERTIFICATES 41

 

18.1 Estoppel Certificates 41

 

ARTICLE 19 LIMITATION OF LIABILITY 41

 

19.1  Indemnity 41       19.2 Waiver regarding Lessee’s Improvements 41      
19.3 Limitation on Damages 42       19.4 Force Majeure 42

 

ARTICLE 20 INDEMNITY PROCEDURE 43

 

20.1 Claims 43       20.2 Notice of Third Party Claims; Assumption of Defense 43
      20.3 Settlement or Compromise 44

 

iii

 

 

20.4  Mitigation; Net Losses and Subrogation 44

 

ARTICLE 21 GENERAL 45

 

21.1 Expenses 45       21.2 Amendment 45       21.3 Notices 45       21.4
Confidentiality 46       21.5 Counterparts; No Third Party Beneficiaries 46    
  21.6 Further Action 46       21.7 Severability 46       21.8 Entire Lease 47  
    21.9 Governing Law 47       21.10 Exclusive Jurisdiction of Disputes; Waiver
of Jury Trial 47       21.11 Public Announcements 48       21.12 Disclaimer 48  
    21.13 Business Records 48       21.14 Survival 48       21.15 Time of the
Essence 49       21.16 No Commissions 49       21.17 Schedules 49       21.18 No
Presumption 49       21.19 No Joint Venture 49       21.20 Relationship of the
Parties 49

 

SCHEDULE A: DEFINITIONS A-1       SCHEDULE  B: ACCESS AGREEMENT B-1      
SCHEDULE C: EASEMENTS C-1       SCHEDULE D: LEASED PREMISES D-1       SCHEDULE
E: SITE ORDINANCES E

 

iv

 

 

GROUND LEASE

 

This GROUND LEASE (this “Lease”) is made as of [   ], 2016, between UNION
CARBIDE CORPORATION, as Lessor, and RECOVERY SOLUTIONS & TECHNOLOGIES, INC., as
Lessee.

 

WITNESSETH:

 

Recital:

 

The Parties desire to enter into this Lease to set forth their respective rights
and obligations in connection with the lease of the Leased Premises.

 

The Parties, in consideration of their mutual undertakings, hereby agree as
follows:

 

ARTICLE 1

INTERPRETATION

 

1.1Rules of Interpretation; Definitions

 

(a)       The table of contents and headings contained in this Lease are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Lease. When a reference is made in this Lease to an
Article, Section, Exhibit or Schedule, such reference is to an Article or
Section of, or an Exhibit or Schedule to, this Lease unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this Lease,
they are deemed to be followed by the words “without limitation”. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Lease, refer to this Lease as a whole and not to any particular provision
of this Lease. All terms defined in this Lease have the defined meanings when
used in any certificate or other document delivered or made available pursuant
hereto, unless otherwise defined therein. The definitions contained in this
Lease are applicable to the singular as well as the plural forms of such terms.
The use of “or” is not intended to be exclusive unless expressly indicated
otherwise. Reference to any agreement (including this Lease), document or
instrument shall mean such agreement, document or instrument as amended,
modified or supplemented and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms hereof. The use of the masculine,
feminine or neuter gender of words herein shall not limit any provision of this
Lease. References to sums of money are expressed in lawful currency of the
United States of America, and “$” refers to U.S. dollars. If there is any
conflict between this Lease and any other Related Agreement, this Lease is to be
interpreted and construed, if possible, so as to avoid or minimize such
conflict, but, to the extent (and only to the extent) of such conflict, this
Lease shall prevail and control.

 

(b)       Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the Asset Transfer Agreement.

 

(c)        The terms defined in Schedule A shall have those meanings when used
in this Lease.

 

 1

 

 

1.2Attachments

 

All attachments hereto are by this reference incorporated into and are part of
this Lease as fully as though contained in the body of this Lease; provided,
that wherever any provision of any attachment to this Lease conflicts with any
provision in the body of this Lease, the provisions of the body of this Lease
will prevail. References to “this Lease” shall mean a reference to this Lease
inclusive of all of its attachments. References in any attachment to another
attachment shall mean a reference to an attachment to this Lease.

 

The attachments to this Lease are:

 

Schedule A Definitions Schedule B Access Agreement Schedule C Easements Schedule
D Leased Premises Schedule E Site Ordinances

 

ARTICLE 2

LEASED PREMISES

 

2.1Ground Lease

 

The Lessor (being the record and beneficial owner of an estate in fee simple,
subject to the Permitted Encumbrances) hereby leases to the Lessee the Leased
Premises, to be held by the Lessee as Lessee tenant, for the term of years and
at the rental set forth herein, all upon and subject to the terms and conditions
set forth herein. The Lessee accepts the Leased Premises and the Lessee’s
Improvements “AS IS” and “WITH ALL FAULTS” without liability of the Lessor
regarding the status or condition of the Leased Premises and Lessee’s
Improvements.

 

NONE OF THE LESSOR, ITS AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES
MAKE OR HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR
IN EQUITY, IN RESPECT OF THE LEASED PREMISES, ACCESS RIGHTS, EASEMENT AREAS OR
LESSEE’S IMPROVEMENTS, INCLUDING WITH RESPECT TO (I) HABITABILITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE; (II) THE PRESENCE
OR ABSENCE OF APPARENT, HIDDEN OR LATENT DEFECTS; OR (III) THE USE OF THE LEASED
PREMISES BY THE LESSEE AFTER THE RECEIPT THEREOF.

 

 2

 

 

2.2Construction Laydown Area

 

From time to time, the Lessor in its sole discretion, may grant to the Lessee
and the Lessee may agree to take from the Lessor, a non-exclusive license on
certain to be defined areas outside of the Lessee’s other leased areas
(“Construction Laydown Areas”). The use of these areas, subject to the
reservations, terms and conditions stated in this Lease and to the Permitted
Encumbrances, is for the purposes of staging fabrication, lay-down, and storage
of materials and equipment relating to the construction of the Lessee’s Glycol
Recovery Facility (“Construction Laydown License”). The Construction Laydown
License will be granted in writing, and the agreement shall define an Effective
Date and a specific termination date. On or before termination of the
Construction Laydown License, the Lessee, at its sole expense, shall remove all
Improvements, equipment and debris from the Construction Laydown Area placed on
or by or resulting from the activities of the Lessee, its agents,
representatives or contractors, and return the Construction Laydown Area to the
Lessor in good order and in a clean condition. Notwithstanding anything herein
to the contrary, it is understood and agreed that Lessor shall have the right
from time to time to relocate, to other portions of the Site as designated by
the Lessor and reasonably acceptable to the Lessee, all or any portion of the
Construction Laydown Area. Such relocation shall be at the Lessor’s sole cost
and expense (except to the extent the Lessee or its Affiliates is responsible
for any such cost under the terms of the Site Services Agreement or any other
agreement between Lessor or its Affiliates and Lessee or its Affiliates) and
shall be performed in such a manner so as to not materially interfere with
Lessee’s construction. With respect to any relocation, the Lessor shall provide
the Lessee with written notice of such proposed relocation and the Lessor and
the Lessee agree to meet with the other, at either’s request, to discuss the
proposed relocation and any matters that may be appropriate to determine whether
the proposed relocation can or should be modified to limit any material adverse
effects on the Lessee’s construction of the Leased Premises that are likely to
occur in connection with such proposed relocation. Any such relocation shall be
preceded with not less than ninety (90) days prior written notice of the
Lessor’s intent to so relocate such area and, upon receipt of such written
notice, the Lessee and the Lessor agree to mutually cooperate in good faith in
all relevant aspects to cause such relocation to be accomplished in an orderly
and efficient manner and to provide a relocated area that are compatible with
all of the Lessee’s then-required construction operations. Upon the completion
of any such relocation, this Lease shall be amended if and as necessary to
properly reflect such relocation and amend the description and license of the
Construction Laydown Area applicable or necessary for the use of the relocated
area(s). Any facilities that are replaced by Lessor in connection with such
relocation shall be abandoned by the Lessee and the Lessee shall execute such
instruments as may be reasonably required by the Lessor to effectuate the
transfer of such facilities to the Lessor. Notwithstanding anything to the
contrary contained in this Lease, any and all obligations of the Lessee
applicable to the Construction Laydown Area contained in this Lease shall apply
only to the extent the Construction Laydown License remains in effect, except as
expressly stated otherwise in this Lease or except to the extent such
obligations relate to periods in which the Construction Laydown License was in
effect.

 

 3

 

 

2.3Reservations

 

(a)       The Lessee acknowledges and agrees that the Lessor reserves rights
across, under and over the Leased Premises and Construction Laydown Area for (i)
purposes of exercising its rights and performing its obligations under the Site
Services Agreement (including, without limitation, reading meters as
contemplated in the Site Services Agreement) (or any other utility or raw
material agreement with the Lessor), and (ii) the purpose of constructing,
inspecting, operating, maintaining, altering, replacing or removing all
pipelines, transmission lines, control cables and other equipment, telephone,
sewer, water, gas, electrical or other utility lines, control cables and/or
pipes, whether above-ground, underground or otherwise, owned or leased or
operated by the Lessor or any of its Affiliates (collectively, “Lines and
Piping”), and now or, subject to the terms of this Section 2.3(a) and of Section
2.3(b), hereafter existing under, on or above the Leased Premises or
Construction Laydown Area. It is understood and agreed that the rights reserved
to the Lessor in this subparagraph not only relate to existing facilities of the
Lessor and its Affiliates but also to additional facilities and Lines and Piping
that the Lessor or any of its Affiliates may from time to time desire to install
or construct within the Leased Premises and Construction Laydown Area. Any new
facilities or Lines and Piping that Lessor or its Affiliates wish to install or
construct in the Construction Laydown Area, the Easement areas or Leased
Premises shall not materially interfere with the construction or operation of
Lessee’s Improvements on the Leased Premises either during or after construction
of such new facilities or Lines and Piping. The Lessor shall provide Lessee with
written notice of such proposed installation or construction and the Lessor and
the Lessee agree to meet with the other, at either’s request, to discuss the
proposed installation or construction and any matters that may be appropriate to
determine whether the proposed installation or construction can or should be
modified to limit any material adverse effects on the Facility or operations
that are likely to occur in connection with such proposed installation or
construction. Any such installation or construction shall be preceded with not
less than ninety (90) days prior written notice of the Lessor’s intent to
install or construct such facilities or Lines and Piping and, upon receipt of
such written notice, the Lessee and the Lessor agree to mutually cooperate in
good faith in all relevant aspects to cause such installation or construction to
be accomplished in an orderly and efficient manner that is compatible with all
of the Lessee’s then-required operations. The Lessor further reserves the right
to enter the Leased Premises or Construction Laydown Area to post or keep any
notice required or permitted by Law under this or any other agreement between
the Parties at reasonable times and upon reasonable advance notice (except in
the event of emergencies).

 

(b)       Without limiting the foregoing provisions of this Section 2.3, it is
further understood and agreed that Lessor shall have the right to (i) access and
use the Leased Premises and Construction Laydown Area for any additional
purposes reasonably required in connection with the Lessor’s operations at the
Site, and (ii) upon reasonable advance notice, grant access and use across,
under and over the Leased Premises and Construction Laydown Area to third
parties requesting easements or similar rights for pipeline, transmission, or
other utility purposes provided that the exercise of such access and use rights
by the Lessor and/or such third parties will not, in each of clause (i) and (ii)
above, materially interfere with the construction or operation of the Facility.

 

2.4Easements and Access Rights

 

(a)       The Lessor (as the record and beneficial owner) hereby grants to the
Lessee for the Term the right of access to the Leased Premises contained in the
Access Agreement attached as Schedule B hereto (the “Access Rights”). The Lessor
shall, or, if applicable, shall cause its Affiliates to, reasonably cooperate in
providing such additional access rights as are necessary or required by the
Lessee in the future and which do not adversely affect the Lessor’s, or, with
respect to any third party that is permitted or authorized by the Lessor to
enter upon, occupy or operate on Lessor’s Premises, such Third Party’s,
operation, use or enjoyment of the Lessor’s Premises taking into account the
Lessor’s future plans for the Lessor’s Premises, which additional access rights
shall be included within the defined term “Access Rights.” Notwithstanding
anything herein to the contrary, the Access Rights granted to the Lessee
hereunder shall be for the sole purpose of operating the Permitted Business and
are subject to this Lease, the Access Agreement and all reasonable terms and
conditions that the Lessor may from time to time establish.

 

 4

 

 

(b)       The Lessor hereby grants to the Lessee for the Term those certain
non-exclusive easements of use described in the Easement Agreement attached as
Schedule C hereto (the “Easements”), subject, however, to the Permitted
Encumbrances. The Lessor shall reasonably cooperate in providing such additional
non-exclusive easements and the beneficial use of the Lessor’s easements that
are appurtenant to the Leased Premises, in each case, subject to the Permitted
Encumbrances, as are necessary or required by the Lessee in the future and which
do not adversely affect the Lessor’s, or, with respect to any Third Party that
is permitted or authorized by the Lessor to enter upon, occupy or operate on
Lessor’s Premises, such Third Party’s, operation, use or enjoyment of the
Lessor’s Premises taking into account the Lessor’s future plans for the Lessor’s
Premises, which additional easements shall be included within the defined term
“Easements.” Notwithstanding anything herein to the contrary, the Easements
granted to the Lessee hereunder shall be for the sole purpose of operating the
Permitted Business and are subject to this Lease, the Easement Agreement,
Permitted Encumbrances and all reasonable terms and conditions that the Lessor
may from time to time establish. The Lessor agrees to maintain all Easement
Areas and the Construction Laydown Area in good order and repair, suitable for
the purposes contemplated in this Lease for which they are currently used, for
so long as, and to the extent that, the Lessor uses such areas in connection
with the Lessor’s business operations at the Lessor’s Premises.

 

The Lessee shall be solely responsible, at its sole cost and expense, for all
maintenance, repair and replacement of Lessee’s Improvements within the areas
covered by the Easements (collectively, the “Easement Areas”) or on or with
respect to any of the Lessee’s Improvements located therein, within the
Construction Laydown Area and of all utility lines, pipelines and other
facilities serving the Facility located on the Leased Premises, the Construction
Laydown Area and the Easement Areas. Notwithstanding anything to the contrary
contained in this Section 2.4(b): (w) the Lessee shall contract with the Lessor
or its Affiliates for performance of such maintenance, repairs and replacements
or shall utilize contractors approved by the Lessor in writing in advance to do
so; (x) in the event any maintenance activities required to be performed by the
Lessor hereunder with respect to any particular Easement Area (and/or any
facilities or improvements located on or within such Easement Areas) are not
covered by the Site Services Agreement, then the costs of such activities shall
be charged by the Lessor to the Lessee at the rates applicable for “Site
Services” as defined in and pursuant to the Site Services Agreement and (y) the
Lessee agrees that the Lessee shall not perform any maintenance or other similar
or related activities (other than emergency activity as reasonably necessary to
protect human health or the environment) within the Easement Areas or the
Construction Laydown Area or on or with respect to any facilities or lines and
piping located therein, or thereon without in each instance (other than to the
extent reasonably necessary to address such an emergency situation) first
consulting with the Lessor and coordinating any such work with the Lessor.

 

(c)       The Easement Areas not used by the Lessor in connection with the
Lessor’s business operations at the Lessor’s Premises, Lessee’s Improvements and
personal property owned by the Lessee and located in, on or under the lands
subject to the Access Areas and the Easement Areas shall be maintained by the
Lessee in accordance with the standards set forth in Article 5, Article 9,
Article 10 and Article 14 hereof and in compliance with all applicable Laws and
Lessor’s Safety Requirements. The Lessee shall at all times use those portions
of the Lessor’s Premises over which the Access Rights or the Easements are
granted or to which they are appurtenant so as to not unreasonably interfere
with the Lessor’s, or, with respect to any Third Party that is permitted or
authorized by the Lessor to enter upon, occupy or operate on Lessor’s Premises,
such Third Party’s, operation, use and enjoyment of the Lessor’s Premises.

 

 5

 

 

(d)       The Lessor reserves an easement on, over, across and under the Leased
Premises (i) to permit all existing or replacement improvements, facilities,
roads, tracks, pipelines, pipe racks, wires, lines, conduits or other
infrastructure (that are not part of the Facility and/or Lessee’s Improvements)
now situated on, under or over the Leased Premises to remain in the location
which they are situated and (ii) for reasonable ingress and egress to and from
other portions of the Lessor’s Premises for the purpose of using, maintaining,
repairing, improving or connecting into all such improvements, facilities,
roads, tracks, pipelines, pipe racks, wires, lines, conduits or other
infrastructure located upon the Leased Premises. For the avoidance of doubt, the
Lessor shall be permitted to expand and/or add additional pipes, wires, lines,
conduits or other infrastructure to the Lessor’s existing structures. In
exercising its rights under this Section 2.4(d), the Lessor shall (A) respect
the Lessee’s security and operational requirements, as well as the Lessee’s
Safety Requirements and (B) proceed in a manner so as to not unreasonably
interfere with the Lessee’s operation, use and enjoyment of the Leased Premises
beyond that which would be reasonably expected or inferable from the joint use
of infrastructure and physical plant and co-existence of the separate businesses
from adjoining locations.

 

(e)       Any Easement(s) granted pursuant to this Section shall be further
subject to the following terms and conditions:

 

(i)Any Easement(s) granted will benefit and bind each Party and their permitted
assigns and successors in interest as lessor and lessee under this Lease and
will be granted by the Lessor at the costs described in subparagraphs (iii) and
(iv) below;

 

(ii)The Easement(s) granted will be non-exclusive such that the Easement Area
may be built upon, developed and used by the Lessor or third parties in any
manner that does not materially interfere with the Easement(s) granted or the
Lessee’s use thereof or the Lessee’s construction, use, inspection, operation or
repair of the Lessee’s Improvements therein or thereon. The Lessor shall have
the right to relocate the Easement Areas subject to and in accordance with the
provisions of subsection (iv) of this Section 2.4(e), as applicable. The Lessor
shall also have the right to relocate any of Lessee’s Improvements within an
Easement Area, subject to and in accordance with the provisions of subsection
(iv) of this Section 2.4(e);

 

(iii)All construction, installation, maintenance, repairs and replacements of
the facilities and Improvements placed in or on such Easement(s) by the Lessee,
shall be done in a manner that does not materially interfere with the operations
of or access to any other portions of the Lessor’s Premises or any Person’s
facilities thereon, and in accordance with Lessor’s Procedures (except for those
of Lessor’s Procedures which the Lessor has expressly waived in writing). All of
Lessee’s Improvements located thereon shall be subject to the Lessor’s prior
approval of the plans therefor. The Lessee shall contract with the Lessor or an
Affiliate of the Lessor for the construction, installation, maintenance, repair
and replacement of such Lessee’s Improvements or with contractors approved by
the Lessor in writing in advance.

 

 6

 

 

(iv)Notwithstanding anything herein to the contrary, it is understood and agreed
that the Lessor shall have the right from time to time throughout the Term to
relocate to other portions of the Lessor’s Premises as designated by the Lessor
that are reasonably acceptable to the Lessee, all or any portion of any
Easements, infrastructure facilities or the Lessee’s Improvements located within
any Easement Area. Such relocation shall be at the Lessor’s sole cost and
expense (except to the extent the Lessee or its Affiliates is responsible for
any such cost under the terms of the Site Services Agreement or any other
agreement between the Lessor or its Affiliates and the Lessee or its Affiliates)
and shall be performed in such a manner so as to mitigate the effects of such
relocation on the Lessee’s operations during the relocation and not to
materially interfere with the Lessee’s operations from or with respect to the
Facility after completion of the relocation. With respect to any relocation, the
Lessor shall provide the Lessee with written notice of such proposed relocation
and the Lessor and the Lessee agree to meet with the other, at either’s request,
to discuss the proposed relocation and any matters that may be appropriate to
determine whether the proposed relocation can or should be modified to limit any
material adverse effects on the Lessee’s Premises or operations that are likely
to occur in connection with such proposed relocation and how such material
adverse effects should be mitigated during the relocation in accordance
herewith. Upon the completion of any such relocation, this Lease shall be
amended if and as necessary to properly reflect such relocation and revise the
description and grants of the Easements applicable or necessary for the use of
the relocated Easements or Lessee Improvements in an Easement Area. Any Lessee
Improvements that are replaced by the Lessor in connection with such relocation
in accordance herewith shall be abandoned by the Lessee, and the Lessee shall
execute such instruments as may be reasonably required by the Lessor to
effectuate the transfer of such Lessee Improvements to the Lessor.

 

(v)Any Easement(s) and rights of access and use granted as provided in this
Lease shall terminate automatically when this Lease terminates and shall be
assignable by the Lessee only pursuant to a permitted assignment of this Lease.

 

(f)        Lessee shall utilize its rights under this Section 2.4 in each and
every event (A) only for uses or services required solely in connection with the
operation of the Facility at the Lessor’s Premises and (B) in accordance with
the Lessor’s Procedures. Any obligation of the Lessor under the provisions of
this Section 2.4 to act reasonably shall in all events be subject to the
Lessor’s Procedures relative to the matter at issue, and any specific health,
safety, environmental or security concerns the Lessor may have relating to the
specific matter at issue.

 

 7

 

 

2.5Safety Requirements

 

(a)        Lessee’s Safety Requirements. The Lessee agrees that it shall, and,
if applicable, shall cause any of its Affiliates and its and their directors,
officers, employees, agents, contractors, subcontractors, visitors and other
invitees to, occupy and use:

 

(i)the Leased Premises in accordance with:

 

(A)applicable Laws;

 

(B)the Lessee’s Safety Requirements;

 

(C)Good Industry Practice;

 

(D)the requirements of the American Chemical Council’s “Responsible Care
Management System®” and fundamental process safety management principles;

 

(E)the Lessee’s environmental, health and safety and construction rules and
regulations;

 

(F)the safety requirements and reasonable safety recommendations of insurance
carriers providing insurance coverage of the Leased Premises to the Lessee;

 

(the matters described in clauses (D) and (E) above shall be collectively
referred to herein as the “Lessee’s Safety Requirements”, as the same may be
amended and modified from time to time); and

 

(G)Lessor’s Site Ordinances.

 

(ii)Lessee’s Improvements that are located on the Lessor’s Premises (including
the Access Areas and Easement Areas) in accordance with:

 

(A)applicable Laws; and

 

(B)the Lessor’s Safety Requirements.

 

(b)       Lessor’s Safety Requirements. The Lessee agrees that it shall, and, if
applicable, shall cause any of its Affiliates and its and their directors,
officers, employees, agents, contractors, subcontractors, visitors and other
invitees, to comply with the Lessor’s Safety Requirements while such parties are
on the Lessor’s Premises, including the Access Areas and Easement Areas.

 

For certainty, and except for differences that naturally result from chemicals
produced at the Leased Premises, the Lessor’s Site Ordinances shall apply
equally to the Leased Premises and the Lessor’s Premises. Lessee’s Safety
Requirements, which shall not be less stringent than the Lessor’s Site
Ordinances, shall apply only to the Leased Premises and Lessee’s Improvements
located thereon.

 

 8

 

 

(c)        Access to Lessor’s Safety Requirements and Lessor’s Site Ordinances.
The Lessor shall provide the Lessee reasonable notice of and access to the
Lessor’s Site Ordinances and the rules and standards comprising the Lessor’s
Safety Requirements.

 

(d)       Photographs. The Lessee shall not take or allow to be taken any
photographs, images, depictions, video recordings, or any other methods of
recording and/or capturing images (“Photographs”) in, around, including or
capturing to any extent the Lessor’s Premises without the express written
permission of the Lessor, which permission may be withheld for any reason or no
reason. Notwithstanding the foregoing, the Lessor shall have the opportunity to
review any and all Photographs taken or allowed to be taken by the Lessee or
taken on the Lessee’s behalf that include, whether in whole or in part, the
Lessor’s Premises. The Lessor may object to any Photographs for any reason or no
reason and, in the event of the Lessor’s objection, the Lessee shall immediately
provide the Lessor with any and all such Photographs, including, without
limitation, all copies, negatives, prints, slides or any other form thereof.

 

(e)       Audits. On each anniversary of the Commencement Date, Lessee shall
deliver to Lessor, at Lessee’s sole cost and expense, an attestation certifying
Lessee’s compliance with Lessee’s Safety Requirements and Lessor’s Safety
Requirements, as applicable.

 

(f)        Failure to Comply with Safety Standards. Notwithstanding anything to
the contrary in this Lease or in the Access Agreement or Easement Agreement, if
the Lessee’s and, if applicable, any of the Lessee’s Affiliates’ directors,
officers, employees, agents, contractors, subcontractors, visitors or other
invitees, or any one of them, fail to follow (i) the Lessee’s Safety
Requirements while using or occupying the Leased Premises or the Lessee’s
Improvements or (ii) the Lessor’s Safety Requirements while using or occupying
the Lessor’s Premises, the Lessor may refuse, limit or condition further access
to the Lessor’s Premises by any such director, officer, employee, agent,
contractor, subcontractor, visitor or other invitee. If such failure becomes a
pattern and/or if such failure causes the Lessor to have a reasonable concern
regarding: (i) the safety of Lessor’s employees, (ii) the safety of other on
Site employees, (iii) the safety of Lessor’s equipment, (iv) the safety of other
equipment on Site and/or (v) the potential for significant adverse impact to the
environment on or near the site, Lessor shall have the right to assume the
operations of the Lessee’s equipment and become the operator of the Lessee’s
equipment located on Site. Such assumption of operations shall be according to
the timing contained in a written notice from the Lessor to the Lessee. The
parties shall cooperate to safely transfer such operational control. Promptly
after any such transfer of operational control, the Parties shall negotiate, in
good faith and in a commercially reasonable manner, to amend this Agreement, any
other related agreements and create any other reasonably necessary agreement(s)
to support this transfer of operational control. The goal of such negotiation
shall be to preserve the overall economics for each Party and not adversely
affect the service to the Lessee’s customers.

 

(g)       OSHA Process Safety Management. The Lessee shall be responsible for
OSHA Process Safety Management compliance at the Leased Premises, the
Construction Laydown Area (to the extent the Construction Laydown License
remains in effect), the Facility, and all of the Lessee’s Improvements.

 

 9

 

 

 

2.6Coordinated Responses

 

Because of the integrated nature of the Facility and the Site, the Lessee agrees
that the Lessee will cause members of the Lessee Group to comply with the
Lessor’s Site-wide emergency response, loss prevention, personnel safety, and
security policies (as they may be amended from time to time), for example,
communications through the Lessor’s emergency communication center, common alarm
signaling, and site evacuations, and to cooperate with the Lessor in the
emergency preparedness training for safety, health, environmental, security and
loss prevention incidents, necessary or desirable to comply with applicable Laws
or environmental, health, safety or security requirements of the Lessor for the
Lessor’s operations on the Site. Further, each Party agrees to reasonably
cooperate with the other Party in (a) the investigation of any safety, health,
environmental, security, emergency, or loss prevention incidents, and (b)
gathering data required or reasonably requested by the other Party to be
collected or maintained under applicable Environmental Laws or Permits or
required to complete applications for permits, approvals, certificates, and
licenses.

 

2.7Interconnection and Distribution Service

 

As an incident to this Lease, the Lessor and the Lessee are entering into an
agreement for interconnection and distribution services as of the date hereof,
pursuant to which the Lessor shall provide interconnection and distribution
services to the Lessee in connection with the matters contemplated by this
Lease. The details of the interconnection and distribution service are further
defined in the Site Services Agreement.

 

2.8RESERVED

 

2.9Permitted Encumbrances; Memorandum of Lease

 

(a)       Permitted Encumbrances. The Lessor shall ensure that, upon the
recordation of the subdivision plan (or the equivalent) respecting the
subdivision (or the equivalent) of the Leased Premises from the Lessor’s
Premises, if such subdivision is desired by the Lessor or required by applicable
Law, the only material encumbrances on the Leased Premises shall be the
Permitted Encumbrances. The Lessee acknowledges and agrees that it is taking the
Leased Premises subject to any and all Permitted Encumbrances on the Leased
Premises. The Lessee shall comply with and observe all conditions, restrictions
and obligations imposed upon the use of the Leased Premises and the Lessor’s
Premises contained in all Permitted Encumbrances.

 

(b)       Memorandum of Lease. Each of the Lessee and the Lessor shall have the
right to record a memorandum of this Lease in the appropriate public records and
each Party agrees to execute such a memorandum in form and substance reasonably
acceptable to each Party, and deliver it to the other Party within sixty (60)
days after receipt of a Party’s written request therefore. The Lessee is
responsible for recording, and the cost of recording, the Memorandum of Lease.
Concurrently with the execution and delivery of such memorandum of Lease by the
Lessee, the Lessee shall draft and execute a recordable termination of
memorandum of lease, in form and substance reasonably acceptable to the Lessor.
The Lessor shall hold the termination of memorandum of lease pending any
termination of this Lease, and shall be responsible for recording the
termination of memorandum of lease.

 

 10

 

 

2.10Process Safety Reviews and Audits

 

(a)       Both Parties will document specific actions to be undertaken related
to identified process safety risks. Lessor and Lessee will agree on a reporting
procedure for process safety incidents consistent with the intent of the
American Petroleum Institute’s recommended practice (“API RP”) 754.

 

(b)       The Lessor and Lessee will perform periodic process safety compliance
reviews (annual for higher risk, but no less than every three (3) years for
lower risk operations). These reviews will include:

 

(i)Audit results related to review of Lessee’s process safety management
systems;

 

(ii)Review of Tier 1-4 incidents (as defined in API RP-754) and, where
appropriate, the review of Lessee’s upgraded process safety management systems;
and

 

(iii)Emergency response planning.

 

Additional reviews will be triggered by

 

(iv)Tier 1 or Tier 2 incidents (as defined in API RP-754) impacting the Site or
Lessor’s improvements; or

 

(v)Significant change in chemicals used at the Leased Premises, or new chemicals
introduced (in accordance with the terms of this Lease) which impact the process
safety risk profile.

 

(c)       The review will include Lessor representatives from its most closely
aligned technology center, as well as its representatives from environmental,
health, and safety (EH&S), emergency services and security (ES&S), process
safety and when appropriate the reactive chemicals group. Reviews will be
scheduled by the Contract Manager (as defined in the Site Services Agreement).

 

(d)       Lessor reserves the right to perform a process safety audit for any
reason, including but not limited to: a Tier 1 or Tier 2 event (as defined in
API RP-754); significant changes in the Lessee’s operation; and Lessee employee
turnover in key positions at the Facility. Lessor will review the audit results
with Lessee and Lessee will take the appropriate remedial actions recommended by
any process safety audit report, consistent with generally accepted good
engineering practices.

 

 11

 

 

ARTICLE 3

TERM OF LEASE

 

3.1Term

 

(a)       Binding Effect. This Lease shall become binding as of the date hereof
and shall continue to be effective until the earlier of (i) the expiration of
the Initial Term or, if extended pursuant to Section 3.1(c), the expiration of
the Renewal Term and (ii) the termination of this Lease pursuant to this Article
III or otherwise pursuant to the terms of this Lease.

 

(b)       Initial Term. The initial term of this Lease shall commence on the
date hereof and terminate on the fifth (5th) anniversary of the Commencement
Date (the “Initial Term”).

 

(c)       Renewal Terms. Lessee shall have the right and option to extend the
Initial Term of the Lease for three (3) additional periods of five (5) years
each by delivery of written notice of such extension to Lessor no earlier than
eighteen (18) and no later than twelve (12) months prior to the then scheduled
Expiration Date of this Lease, time being of the essence with respect to each
such extension (each additional extension, a “Renewal Term”). The Parties agree
that this Lease shall not be extended for more than three (3) Renewal Terms.

 

3.2Holding Over

 

The Lessee acknowledges that its holding over beyond the time of the termination
or expiration of this Lease will cause the Lessor additional expense. If the
Lessee shall remain in possession of the Leased Premises or the Easement Areas
or any part thereof after the termination or expiration of this Lease, the
Lessee shall acquire no rights with respect to the Leased Premises or the
Easement Areas. Should the Lessee hold over after the expiry or sooner
termination of this Lease, with or without the express consent of the Lessor,
the resulting tenancy shall be construed to be a yearly tenancy at a yearly
rental rate equal to fair market rent, but otherwise on the terms and conditions
provided in this Lease. The provisions of this clause, including, acceptance of
the fee or rental amounts by the Lessor after the Term, shall not operate as a
waiver by the Lessor of any right it may otherwise have.

 

ARTICLE 4

RENTAL

 

As rental payment for the Leased Premises, and for all other benefits, rights,
Access Rights, Easements and privileges set out or contemplated in this Lease,
the Lessee shall pay the sums hereinafter set forth in this Article 4.

 

4.1Base Rent

 

The Lessee shall pay the Lessor an annual Base Rent which shall be paid
according to the below schedule:

 

 12

 

 

Year   Base Rent       2016   $37,500 yearly (adjusted as necessary to account
for the effective date)       2017   $37,500 yearly       2018   $78,000 yearly
      2019   $150,000 yearly

 

The Base Rent shall be paid to the Lessor on or before the Commencement Date and
each subsequent anniversary thereof.

 

Commencing on January 1, 2020 and each successive January 1 thereafter during
the Term (each such January 1 being respectively referred to as a “Rent
Adjustment Date”), the dollar amount set forth in Section 4.1 for 2019 (Base
Rent) shall be adjusted to reflect increases in the Consumer Price Index for All
Urban Consumers, U.S. City Average, All Items (December 2007 = 100) published by
the Bureau of Labor Statistics of the United States Department of Labor (the
“Index”). On each Rent Adjustment Date, such amount shall be adjusted by
multiplying such amount on the Commencement Date by a fraction, the numerator of
which shall be the Index for the time for which the Index has been published
which is closest to the Rent Adjustment Date, and the denominator of which shall
be the Index in effect on the Commencement Date. The result of such
multiplication shall constitute such amount for the calendar year period
following the applicable Rent Adjustment Date (prorated, as applicable, for any
partial calendar year); provided, however, that in no event will any such amount
decrease below the amount in effect for the calendar year (or part thereof)
immediately preceding the Rent Adjustment Date. If the Index is revised or
ceases to be compiled and published during the Term, the Lessor shall designate
another index reasonably acceptable to the Lessee and that is reasonably
comparable to the former Index to be used to adjust such amounts as provided in
this Section 4.1.

 

4.2Payments of Base Rent and Additional Rent

 

The Lessee shall pay Base Rent and Additional Rent as provided in this Lease,
without deduction or setoff and without abatement except as expressly provided
for in this Lease, in lawful money of the United States of America. All payments
of Base Rent and Additional Rent required to be made to the Lessor shall be paid
to the Lessor at the Lessor’s address for notices set forth in Section 21.3 or
at such other place as the Lessor may designate by notice in writing from time
to time and may be made by check or draft payable to the order of the Lessor
(which check or draft must be paid in full when presented), or by direct bank
transfer to an account designated by the Lessor in writing from time to time.
Unless otherwise specified in this Lease, all items of Additional Rent shall be
due and payable to Lessor, without offset, counterclaim, or deduction, within
thirty (30) days’ following the Lessee’s receipt of an invoice for such
Additional Rent from the Lessee.

 

 13

 

 

4.3Net Lease

 

It is the purpose and intent of the Lessor and the Lessee that the Base Rent
payable hereunder shall be absolutely net to the Lessor so that this Lease shall
yield to the Lessor the Base Rent specified, free of any charges, assessments or
impositions of any kind charged, assessed or imposed on or against the Leased
Premises, without abatement, counterclaim, deduction, defense, deferment or
set-off by the Lessee. Except as set forth in Article 8 hereof, (i) the Lessor
shall not be expected or required to pay any such charge, assessment or
imposition, or be under any obligation or liability hereunder, and (ii) all
costs, expenses and obligations of any kind relating to the maintenance and
operation of the Leased Premises, including all alterations, repairs and
replacements as hereinafter provided, which may arise or become due during the
Term, shall be paid by the Lessee.

 

4.4Late Payments

 

If the Lessee fails to pay the Lessor any amount owed under this Lease when due,
then the Lessee will pay the Lessor interest at the Interest Rate on the unpaid
amount from the due date until the date paid. The foregoing provision for the
payment of interest by the Lessee on any amount owed by the Lessee to the Lessor
does not excuse late payment of any such amounts by the Lessee, and the Lessor’s
entitlement to such interest is in addition to any other remedies available to
the Lessor, whether hereunder, under applicable Laws or otherwise.

 

ARTICLE 5

USE OF THE LEASED PREMISES

 

5.1Use of Leased Premises

 

(a)       The Lessee shall use the Leased Premises, the Construction Laydown
Area, the Easement Areas and the Lessee’s Improvements solely for the
construction and operation of the Permitted Business, including, subject to
Section 6.1 hereof, any replacement, modification or expansion of the Facility,
or for constructing or installing property, plant or equipment solely for the
Permitted Business that is integrated therewith, but for no other purpose, and
provided always that any such use is in compliance with all applicable Law and
any applicable Lessee’s Safety Requirements (the “Permitted Uses”).
Notwithstanding the foregoing, in all cases, the Lessee shall not allow the
Leased Premises, the Construction Laydown Area, the Easement Areas, the Lessee’s
Improvements or any part thereof to be used or occupied for any unlawful purpose
or for any purpose that materially adversely affects the use of (i) the Lessor’s
improvements located on the Leased Premises that are not Lessee’s Improvements,
or (ii) any lands in the vicinity of the Leased Premises owned by the Lessor
and/or its Affiliates or which the Lessor and/or its Affiliates have a right to
occupy or any of the Lessor’s improvements on such lands.

 

(b)       In no way limiting the foregoing, the Lessee shall not use or maintain
the Leased Premises, Construction Laydown Area or Easement Areas or operate or
maintain the Facility in any manner that constitutes a violation of any Laws
including zoning ordinances. The Lessee shall not maintain, permit, or suffer
any nuisance to occur or exist on the Leased Premises, Construction Laydown Area
and the Easement Areas.

 

 14

 

 

(c)       Without limiting the Lessee’s obligations under Section 2.5 hereof,
the Lessee shall provide the Lessor with at least sixty (60) days’ prior written
notice of its intention to implement any material process change with respect to
any of the Lessee’s operations at the Leased Premises, Lessee’s Improvements or
anywhere within the Lessor’s Premises.

 

(d)       The Lessee shall not use on the Leased Premises, at Lessee’s
Improvements or anywhere within the Lessor’s Premises or introduce into its
operations a raw material, catalyst or other substance, other than those raw
materials, catalysts or substances approved in writing by the Lessor.

 

(e)       Without the prior written consent of the Lessor, the Lessee shall not
(i) drill or construct any water wells at the Leased Premises or the Lessor’s
Premises, (ii) pump any groundwater at the Leased Premises or the Lessor’s
Premises, or (iii) use any groundwater even if it is brought to the surface of
the Leased Premises or the Lessor’s Premises naturally.

 

5.2Utilities

 

The Parties have entered into the Site Services Agreement and, to the extent
addressed therein, the provisions of those agreements shall control concerning
all issues related to utilities and services to be provided to the Leased
Premises and Lessee’s Improvements. All issues related to utilities and services
not addressed in the Site Services Agreement shall be the sole and exclusive
responsibility of the Lessee, including the provision thereof and all costs and
expenses therefor.

 

5.3Contractors and Subcontractors

 

(a)       None of the Lessee’s contractors or subcontractors may perform any
work at the Site without the Lessor’s prior written consent unless the Lessor
has previously pre-qualified such contractor or subcontractor. In order to
obtain pre-qualification of any contractor or subcontractor, the Lessee or
Lessee’s contractors or subcontractors shall submit to the Lessor a completed
pre-qualification application in the form provided to the Lessee by the Lessor.
Within ten (10) days after receipt of a completed pre-qualification application,
the Lessor shall approve or disapprove such application, such approval not to be
unreasonably withheld.

 

(b)       All contracts with the Lessee’s contractors or subcontractors
performing any work at the Site shall contain an indemnity protecting,
defending, indemnifying, and holding harmless both the Lessee and the Lessor
from any claims due to the acts or omissions of such contractor or
subcontractor.

 

(c)       The Lessor will have the right to require the Lessee to discontinue
use of any contractor or subcontractor if such contractor or subcontractor (i)
violates in any material respect the Lessor’s Safety Requirements; (ii) provides
information to the Lessor that proves to be false or misleading in any material
respect; or (iii) fails to maintain the insurance required under Section 11.1
(unless the Lessee has arranged to cover such contractor or subcontractor under
the Lessee’s insurance policies). At the Lessor’s request, the Lessee shall
remove or cause its contractor or subcontractors to remove from the Site any of
the Lessee’s or its contractors’ or subcontractors’ personnel whose conduct is a
basis for such removal under those rules generally applied by the Lessor to the
conduct of personnel of the Lessor’s contractors or subcontractors. The Lessor
shall communicate such rules (and any reasonable updates to such rules) to the
Lessee, and the Lessee will inform its personnel and its contractors and
subcontractors of such rules (and any updates to such rules). The Lessee shall
be financially responsible for all reasonable costs associated with the Lessor’s
required background checks, drug tests and expenses relating to any badges or
other identification required by the Lessor.

 

 15

 

 

ARTICLE 6

ALTERATIONS

 

6.1Alterations

 

(a)       The Lessee shall not effect any improvement, alteration, renovation,
expansion, demolition on or rebuilding or excavation of any part of the Leased
Premises, the Construction Laydown Area, the Easement Areas or Lessee’s
Improvements (including Facility) (collectively “Alterations”) without complying
with the provisions of this Section 6.1. Before undertaking any Alterations, the
Lessee shall deliver thirty (30) days’ prior written notice of its intention to
do so to the Lessor and shall describe the scope of the Alterations with
reasonable particularity.

 

(b)       If the Alterations:

 

(i)do not involve excavation at or below grade and are not reasonably expected
to (i) impact the Lessor’s or any Third Party’s improvements, facilities, roads,
tracks, pipelines, pipe racks, wires, lines, conduits or other infrastructure at
the Leased Premises or the Lessor’s Premises, or (ii) exacerbate any existing
environmental contamination or interfere with a Remedial Action that has
previously been communicated to the Lessee in writing by the Lessor, the Lessee
may undertake the Alterations without the Lessor’s consent, but the Lessor may,
by notice in writing delivered within ten (10) Business Days of receipt of the
Lessee’s notice, require the Lessee to meet with the Lessor to discuss changes
to such Alterations which the Lessor reasonably believes to be necessary in
order to avoid the potential for: (A) a breach of this Lease; (B) a breach of
any Related Agreement; or (C) an adverse effect on the Lessor’s Premises,
Easement Areas, or any of the Lessor’s or any Third Party’s improvements at or
within the Leased Premises or the Lessor’s Premises. If the Lessor delivers the
notice, the Lessee shall negotiate with the Lessor in good faith with a view to
implementing the Lessor’s proposed changes to the Alterations. If the Lessor
does not deliver the notice within the time specified, the Lessee may commence
the Alterations without the requirement to consult with the Lessor or to provide
further notice unless the scope or nature of the Alterations changes in a
material manner that would require the delivery of a second or subsequent notice
in which event the procedures set forth above will apply equally to such second
and any subsequent notices;

 

 16

 

 

(ii)involve excavation at or below grade, the Lessee shall not undertake the
Alterations without the Lessor’s prior written consent, which may not be
unreasonably withheld, conditioned or delayed and subject to the Lessor’s
consent, the Lessee (1) shall not commence such excavation until the Lessor
provides the Lessee with excavation procedures applicable to the Alteration and
(2) shall comply with Lessor’s Safety Requirements for any such excavation;

 

(iii)are reasonably expected to (x) impact the Lessor’s or any Third Party’s
improvements, facilities, roads, tracks, pipelines, pipe racks, wires, lines,
conduits or other infrastructure at the Leased Premises or the Lessor’s
Premises, or (y) exacerbate any existing environmental contamination that has
been communicated to the Lessee in writing by the Lessor, or (z) interfere with
a Remedial Action, the Lessee shall not undertake the Alterations without the
Lessor’s prior written consent, which may be withheld, conditioned or delayed in
the Lessor’s sole discretion for any reason or no reason; and/or

 

(iv)involve the discharge to any wastewater treatment facility commonly used or
under a shared wastewater Environmental Permit with the Lessor, or the emission
to air either (A) under a shared air emission Environmental Permit with the
Lessor or (B) that may reasonably be expected to cause the ambient air
concentration of an air pollutant to exceed that allowed by Environmental Law or
the Lessee’s or the Lessor’s Safety Requirements, in each case above, of (X) any
chemical or substance not discharged or emitted as of the Commencement Date, or
(Y) a materially increased amount or concentration of any chemical or substance
relative to the amount or concentration discharged or emitted as of the
Commencement Date, the Lessee shall not undertake the Alterations without the
Lessor's prior written consent.

 

(c)       Except as otherwise specifically permitted in the provisions of this
Lease, the Lessee shall not make any Alterations to the Easement Areas without
the Lessor’s prior written consent, (i) which consent, with respect to any
replacement (as opposed to expansions or additions) of existing Lessee’s
Improvements located within the Easement Areas, shall not be unreasonably
conditioned, delayed or withheld and (ii) which consent may otherwise be
withheld in the Lessor’s sole discretion for any reason or no reason.

 

(d)       Any Alterations effected by the Lessee shall not interfere with the
rights granted to or reserved by the Lessor in this Lease. In addition, all
Alterations will be carried out in compliance with all applicable Laws, the
Lessee’s Safety Requirements with respect to the Leased Premises, the Lessor’s
Safety Requirements with respect to the Easement Areas and otherwise performed
in a good and workmanlike manner and with minimum disruption and inconvenience
to the Lessor and the Lessor’s Premises. Upon completion of any Alterations the
Lessee shall inform the Lessor regarding the operation of the Leased Premises,
Easement Areas, the Construction Laydown Area or Lessee’s Improvements to the
extent affected by any such Alterations and to the extent reasonably required
for the Lessor to (i) understand the nature and effect of the Alterations, (ii)
coordinate environmental, health, security and safety matters with the Lessee,
and (iii) appropriately respond to environmental, health, security and safety
emergencies.

 

 17

 

 

ARTICLE 7

ENVIRONMENTAL MATTERS

 

7.1General Environmental, Health, Safety and Security Matters

 

In addition to the Lessee’s obligations hereunder to comply with all applicable
Laws, Lessee’s Safety Requirements, and the Lessor’s Safety Requirements, the
Lessee will, at its cost and expense: (i) comply in all material respects with
all Environmental Laws relating to, and Environmental Permits covering, its
operations on or at Lessee’s Improvements, the Leased Premises, the Easement
Areas, the Construction Laydown Area or any portion of the Lessor’s Premises;
(ii) reasonably cooperate with the Lessor’s personnel in the coordination of
environmental, health, safety, loss prevention, and security matters involving
the integrated nature of the Lessee’s activities on or at Lessee’s Improvements,
the Leased Premises, the Easement Areas, the Construction Laydown Area or the
Lessor’s Premises, including complying with the Lessor’s site-wide emergency
response, hurricane, evacuation, loss prevention, and security policies as they
may be amended from time to time; (iii) cooperate with the Lessor’s personnel in
emergency preparedness training for safety, health, environmental, security and
loss prevention incidents, necessary to comply with applicable Laws or the
environmental, health, safety or security requirements of the Lessor for the
Lessor’s operations on the Lessor’s Premises; (iv) comply with the security
requirements of the Lessor while on portions of the Lessor’s Premises or
Easements including any requirements for gate passage or other security
clearances; (v) except as otherwise expressly provided in the Site Services
Agreement, be responsible for and provide for disposal off-site of all waste and
Hazardous Substances generated by the Lessee’s activities at the Lessee’s
Improvements on the Leased Premises and the Easement Areas; and (vi) cooperate
with the Lessor in gathering data required to be collected and maintained under
Environmental Laws or Environmental Permits and required to complete
applications for Environmental Permits and leases as well as renewal, amendment,
alteration, modifications or exemptions of same. In the event of any permitted
assignment or transfer of the Lessee’s interest in this Lease, all written
approvals granted by the Lessor pursuant to this Article 7 are simultaneously
revoked and the new lessee must seek new written approvals.

 

7.2Notices and Alleged Violations

 

The Lessee will, without the Lessor’s request, provide the Lessor promptly with
copies of all notices, including any summons, citations, information requests,
notices of potential responsibility or liability, notices of violation or
deficiency, orders or decrees, claims, complaints, investigations, judgments,
notices of environmental liens, Remedial Actions in progress, and responses
thereto, to or from the United States Environmental Protection Agency,
Occupational Safety and Health Administration, the any state or local agencies
within the State of West Virginia with primary oversight and enforcement of
environmental, health and safety requirements, as periodically revised or any
other Governmental Authorities, or any other entity or individual, concerning:
(i) any Hazardous Substance contamination on, in or under the Lessee’s
Improvements, Leased Premises, the Easement Areas, the Construction Laydown Area
or any other portion of the Lessor’s Premises; (ii) the imposition of any lien
on the Lessee’s Improvements, Leased Premises, Easement Areas, the Construction
Laydown Area or any portion of the Lessor’s Premises; (iii) any actual or
alleged violation by the Lessee of, or responsibility of the Lessee under, any
Environmental Laws or Environmental Permits in connection with the Lessee’s
operations on or at Lessee’s Improvements, the Leased Premises, the Easement
Areas, the Construction Laydown Area or any other portion of the Lessor’s
Premises, including any matter related to environmental, health, safety, loss
prevention or security matters; or (iv) any actual or alleged liability of the
Lessee for its operations on or at Lessee’s Improvements, the Leased Premises,
the Easement Areas or any other portion of the Lessor’s Premises under any
theory of tort, including negligence, trespass, nuisance, strict liability, or
ultra-hazardous activity.

 

 18

 

 

7.3Environmental Permits

 

In connection with any Environmental Permit issued or to be issued to the Lessee
under Environmental Laws with respect to the Lessee’s operations on or at
Lessee’s Improvements, the Leased Premises, the Easement Areas or any other
portion of the Lessor’s Premises, the Lessee agrees to reasonably consult with
the Lessor in advance of submission of, and agrees to provide the Lessor with
copies of, any application, including amendment, modification, or renewal
applications, and consider in good faith all timely comments provided by the
Lessor. The Lessee will promptly provide the Lessor with copies of any
Environmental Permits issued to the Lessee with respect to Lessee’s
Improvements, the Leased Premises, the Easement Areas, the Construction Laydown
Area or any other portion of the Lessor’s Premises, or any of its operations
thereon.

 

7.4Waste Matters

 

(a)       The Lessee shall prepare, provide to the Lessor a copy of and comply
with a “Stormwater Pollution Prevention Plan” of the type entered into by the
other plants at the Lessor’s Premises and in a commercially reasonable form
acceptable to the Lessor, for the purpose of helping to manage compliance with
Environmental Laws and Environmental Permits associated with rainwater and storm
water. Without limiting the generality of the foregoing, such plan must take
into account, as required by Environmental Laws or Environmental Permits, any
new process, maintenance, and loading/unloading areas built, installed or
modified by the Lessee. The Lessee shall provide adequate additional stormwater
detention capacity at its own expense and within the Leased Premises, to
adequately address any changes to the Lessee’s Improvements on the Leased
Premises, in the Easement Areas, the Construction Laydown Area or in the
Lessor’s Premises.

 

(b)       The Lessee shall not authorize or engage in, at or on the Lessee’s
Improvements, Leased Premises, the Easement Areas, the Construction Laydown Area
or any portion of the Lessor’s Premises, the treating, storage (including
installation of any underground storage tanks), recycling, reclaiming, blending,
burning for energy recovery, incineration, speculative accumulation, transfer,
or disposal or abandonment, of any waste or Hazardous Substance if such activity
would require an Environmental Permit under Environmental Laws, without prior
written disclosure to and prior written approval by the Lessor.

 

 19

 

 

(c)       The Lessee shall not cause any Hazardous Substance contamination to
soil or groundwater at, on, or under the Leased Premises, the Easement Areas,
the Construction Laydown Area or any other portion of the Lessor’s Premises,
including any that would require Remedial Action under Environmental Laws. If
the Lessee causes such contamination at any time during the Term of this Lease,
Lessee shall, promptly (i) notify Lessor in writing of all known details of the
incident, and (ii) at its own expense, remedy each such act of contamination to
the reasonable satisfaction of the Lessor and in accordance with the provisions
of this Article 7; provided, however, that in the event such remedy becomes
necessary, Lessor shall have the right (but not the obligation) to manage,
undertake and control all actions in connection with such remedy, in accordance
with, and subject to the terms of, Section 7.13(b), as if such remedy is a
“Remedial Action” under Section 7.13(b).

 

7.5Emissions Reporting

 

(a)       During the Term, except as otherwise expressly provided in the Site
Services Agreement, the Lessee will be responsible for all emissions reporting
(to Governmental Authorities) required as a result of the Lessee’s Improvements,
including the operation thereof, or the Lessee’s activities or operations at the
Leased Premises, the Easement Areas, the Construction Laydown Area or anywhere
at the Lessor’s Premises, including Toxic Release Inventory reporting required
by the Superfund Amendments and Reauthorization Act, 42 USCA Section 9601 et
seq., as amended.

 

(b)       During the Term, any emissions credits or other rights purchased or
otherwise acquired by the Lessee, including such credits and other rights
generated from emission reductions related to the Lessee’s activities or
operations at the Lessee’s Improvements, the Leased Premises, the Easement
Areas, the Construction Laydown Area or any other portion of the Lessor’s
Premises (“Emission Rights”) (i) shall be jointly owned by Lessor and Lessee,
(ii) during the Term, may be used by the Lessee for its activities anywhere on
the Lessee’s Improvements, the Leased Premises, the Easement Areas, the
Construction Laydown Area or any other portion of the Lessor’s Premises and
(iii) during the Term, may be transferred by the Lessee to any facility owned or
operated by Lessee in the same jurisdiction. At the end of the Term, Lessee
shall transfer all of its right, title and interest in and to all of its
Emissions Rights to the Lessor.

 

7.6Emergency Communications or Signal Horn

 

The Lessee will use the same emergency communications and emergency signal
systems as used by the Lessor at the Lessor’s Premises, and will accordingly
train its personnel in the use of the communications systems and install,
operate, and maintain an emergency signal horn similar in sound and volume as
the emergency signal horns at the Lessor’s Premises or as reasonably directed by
the Lessor.

 

7.7Spill Prevention Control and Countermeasure / Spill Prevention and Control

 

The Lessee will prepare, provide to the Lessor a copy of, and comply with a
Spill Prevention Control and Countermeasure Plan and Spill Prevention and
Control Plan consistent with the requirements of Environmental Laws.

 

 20

 

 

7.8Earth-Moving Activities and Environmental Testing

 

(a)       Subject to the terms of Section 7.8(b), (i) any activities of the
Lessee at the Leased Premises, Easement Areas, the Construction Laydown Area or
any other portion of the Lessor’s Premises which involve moving of earth, dirt,
fill or similar geologic materials and (ii) any activity of the Lessee involving
the installation of subsurface pilings shall not occur unless first consented to
by the Lessor in writing, and then shall be performed in accordance with the
Lessor’s instructions and requirements associated therewith. Further, all
activities of the Lessee under clause (i) must be managed (using silt screens,
hay bales or other appropriate methods or devices) to prevent solids from
reaching canals which lead to waterways and outfalls.

 

(b)       The Lessee may not perform any sampling, testing, or drilling to
locate any Hazardous Substance in, on or under the Lessee’s Improvements, Leased
Premises, Easement Areas, the Construction Laydown Area or any other portion of
the Lessor’s Premises in all cases except as may be required by Environmental
Laws or first agreed to in writing by the Lessor. Furthermore, the Lessee agrees
that it may not conduct or permit to be conducted any environmental assessments
or tests that involve disturbance of the surface or penetration of the surface
of the Leased Premises, any Easement Area, the Construction Laydown Area or any
other portion of the Lessor’s Premises, and may not test any surface water,
ground water, soil, sediment or air, in all cases except as may be required by
Environmental Laws and first agreed to in writing by the Lessor. Notwithstanding
the foregoing provisions of this Section 7.8(b) to the contrary, if the Lessee
is required by any Governmental Authority to conduct any sampling, testing
(including environmental assessments), or drilling activities described in the
foregoing provisions of this Section 7.8(b), the Lessee shall promptly and in
advance of such activity notify the Lessor, and the Lessor may elect (A) to
appeal the decision of the Governmental Authority to the extent permitted by
applicable Law, or (B) to conduct the sampling, testing (including environmental
assessments) or drilling itself, or (C) to consent in writing to the Lessee
conducting the sampling, testing (including environmental assessments) or
drilling, or (iv) any other reasonable alternative given the circumstances in
each instance. The Lessee and the Lessor shall request the right to split any
samples taken by Governmental Authorities and if such request is granted, shall
split any samples taken and provide the other Party with access to such samples.

 

(c)       The Lessee will promptly provide the Lessor with (i) copies of all
reports, subsurface investigations, and tests, and results of same, obtained by
the Lessee with respect to the Leased Premises, the Easement Areas, the
Construction Laydown Area or any other portion of the Lessor’s Premises, (ii)
copies of any and all reports, notifications, and other filings made by the
Lessee or its agents to any Governmental Authorities with respect to matters
which are reasonably likely to affect the soil, sediment, surface water,
groundwater, air, or emergency response at or near the Leased Premises, the
Easement Areas, the Construction Laydown Area or any other portion of the
Lessor’s Premises, and (iii) any other material information with respect to
Environmental Laws or Environmental Permits which actually or potentially affect
the soil, sediment, surface water, groundwater, or air at or near the Leased
Premises, the Easement Areas, the Construction Laydown Area or any other portion
of the Lessor’s Premises.

 

 21

 

 

7.9The Lessor’s Right to Inspect

 

The Lessor and the Lessor’s employees, agents and contractors shall have (with
reasonable prior notice to the Lessee except in emergencies) the right to enter
the Lessee’s Improvements, Leased Premises, the Construction Laydown Area and
the Easement Areas at reasonable times and under reasonable circumstances, and
in accordance with reasonable conditions, and conduct all appropriate
inspections, samples or tests for the purpose of determining the Lessee’s
compliance (i) with its obligations under this Lease and any of the Related
Agreements, and (ii) with respect to Environmental Laws and Environmental
Permits. The Lessee agrees to promptly cooperate in all material respects with
such investigations.

 

7.10Discovery of a Hazardous Substance and Remedial Action

 

If the Lessee discovers a Release of any Hazardous Substance that has occurred
at, in, on, under or from the Lessee’s Improvements, the Leased Premises or any
lands on which are located any of the Lessee’s Improvements (located off the
Leased Premises) or that has migrated from, onto or under the Leased Premises or
such other lands, the Lessee shall immediately (i) comply with all reporting
obligations under Environmental Laws or the Lessor’s Safety Requirements for the
Lessor’s Premises, whichever standard is higher, and (ii) notify the Lessor in
writing of all known details of the incident.

 

7.11Reserved

 

7.12Lessee Remediation

 

(a)       Subject to the Lessor’s rights under Section 7.13(b), in respect of a
Release described in Section 7.10, the Lessee shall, to the reasonable
satisfaction of the Lessor and in accordance with the provisions of this Article
7; provided, however, that in the event such remedy becomes necessary, Lessor
shall have the right (but not the obligation) to manage, undertake and control
all actions in connection with such remedy, in accordance with, and subject to
the terms of, Section 7.13(b), as if such remedy is a “Remedial Action” under
Section 7.13(b), and subject to its rights and obligations under Section 7.8:

 

(b)       take all Remedial Action in respect of such Release; and

 

(c)       subject to the Lessee’s rights and obligations under Section 7.12(a),
address and handle such Release in conformance with the Lessee’s Safety
Requirements (and in no event less than the extent necessary to meet applicable
criteria for industrial sites).

 

7.13Lessor Right to Perform; Lessor’s Control of Remedial Actions

 

(a)       lf the Lessee shall fail, neglect or refuse to observe and perform any
of its covenants or obligations contained in this Article 7, without precluding
the Lessor from availing itself of any other rights and remedies available at
law or in equity or otherwise, the Lessor may at its option (but shall not be
obligated to) observe and perform such covenants or obligations on the Lessee’s
behalf and if the Lessor shall pay any sum of money or do any act which requires
the payment of money in connection therewith, the sum or sums of money so paid
shall be payable by the Lessee to the Lessor forthwith upon demand. The Lessee
waives any right to damages against the Lessor occasioned by, arising out of or
related to any of the actions taken by the Lessor pursuant to this Section
7.13(a), including damages for any injury or inconvenience to or interference
with the Lessee’s business, and loss of occupancy or quiet enjoyment of the
Leased Premises, the Construction Laydown Area or the Easement Areas, or any
portion thereof.

 

 22

 

 

(b)       Notwithstanding anything to the contrary in this Lease, including
Section 7.12, the Lessor shall have the right (but not the obligation) to
manage, undertake and control any action required to be taken pursuant to any
Remedial Action or the Lessee’s Safety Requirements, or any remedy under Section
7.4(c), with respect to the Leased Premises, any Easement Areas, the
Construction Laydown Area or any other portion of the Lessor’s Premises,
including the exclusive right to (i) conduct any Remedial Action, including to
investigate any suspected contamination and to conduct and obtain any tests,
reports, surveys or investigations, (ii) contact, negotiate or otherwise deal
with Governmental Authorities relating to such Remedial Action, (iii) prepare
any plan for such Remedial Action and (iv) conduct or direct any such Remedial
Action; provided that if the Lessor controls and directs a Remedial Action
required to be taken pursuant to Section 7.12 or Section 14.6, or action taken
pursuant to Section 7.4(c), any sums of money paid by the Lessor in connection
with such Remedial Action shall be payable by the Lessee to the Lessor forthwith
upon demand.

 

(c)       Taking any action under this Section 7.13, where the Lessor has the
right but not the obligation to take action, one or more times will not create
or imply any obligation on the part of the Lessor to take similar action in the
future.

 

7.14Hazardous Substance Indemnity

 

The Lessee agrees to protect, indemnify, defend and hold the Lessor harmless
from and against all Losses which arise from:

 

(a)       any Hazardous Substance which, at any time during (but not prior to)
the Term or thereafter until such time as the Lessee has completed all of its
obligations under Section 14.3 and Section 14.6, are or were managed, generated,
stored, treated, Released, disposed of or otherwise directly attributable to the
Lessee’s operations, at, under, in or from Lessee’s Improvements, the Leased
Premises, Easement Areas, the Construction Laydown Area or any other portion of
the Lessor’s Premises by or due to activities of the Lessee or its
Representatives, and other than the Lessor, its employees, invitees,
contractors, or agents (regardless of the location at which such substances are
now or may in the future be located or disposed of), including any and all (1)
claims under any theory of tort, nuisance, strict liability, ultrahazardous
activity, negligence or otherwise based upon, resulting from, or in connection
with, any such substances, and (2) obligations to take Remedial Action with
respect to such substances, subject to the provisions of Section 7.8, including
any required in connection with the decontamination, removal, transportation,
incineration, or disposal of any such substances;

 

(b)       any illness, disability, injury, or death of any Person, in any manner
arising out of exposure to any Hazardous Substance that is present on, in, at or
under the Lessee’s Improvements, the Leased Premises, Easement Areas, the
Construction Laydown Area or any other portion of the Lessor’s Premises to the
extent such Hazardous Substance is present as a result of the activities of the
Lessee or its Representative, regardless of when any such illness, disability,
injury, or death shall have occurred, been incurred or manifested itself; or

 

 23

 

 

(c)       any failure of the Lessee or its Representative, at any time or from
time to time, to comply with Environmental Laws or Environmental Permits or its
obligations under this Article 7, including any fines, penalties, or increased
costs incurred by the Lessor as a result of the Lessee’s violation of or any
other failure to comply with any Environmental Law or Environmental Permit.

 

(d)       the Lessee’s obligation under this Section 7.14 shall survive the
expiration or termination of this Lease.

 

7.15No Agency

 

The Parties agree that nothing in this Article 7 or this Lease shall be
construed to constitute the Lessor’s assistance in, contribution to, management
of or an arrangement for transport, treatment or disposal of any Hazardous
Substance, or responsibility for an activity by the other Party causing a
Release or threat of Release of any Hazardous Substance, pursuant to
Environmental Laws.

 

7.16Third Party Communications

 

Notwithstanding anything herein to the contrary, the Lessee and the Lessor shall
treat as confidential in accordance with Section 21.4 and shall not, without the
prior written consent from the other Party, disclose to any Third Party (other
than their own legal, technical and financial representatives, and only if
confidentiality agreements are obtained from each such representative),
information that is not of public record and concerns environmental
contamination at the Leased Premises, the Easement Areas, the Construction
Laydown Area the Construction Laydown Area or any other portion of the Lessor’s
Premises, the Release or threat of Release of Hazardous Substances, or potential
violations of Environmental Laws by the Lessor or the Lessee, whether such
information is labeled confidential or not, unless such communication is
required by Environmental Laws.

 

7.17Effluents

 

Except if and as expressly authorized under the Site Services Agreement, the
Lessee shall not discharge Hazardous Materials along with effluent that
commingles with effluent of the Lessor into drains, sewers or canals on or at
the Leased Premises, the Easement Areas, the Construction Laydown Area, or the
Site without prior written disclosure to and prior written approval by the
Lessor, which approval shall not be unreasonably withheld, conditioned or
delayed.

 

 24

 

 

ARTICLE 8

TAXES

 

8.1Property Taxes

 

Subject to the provisions of Section 8.2, Property Taxes (which shall include
in-lieu-of taxes and amounts payable under industrial district agreements)
levied or payable in respect of the Leased Premises shall be paid or reimbursed
by the Lessee as provided in Section 8.2. At any time upon the written
reasonable request of the Lessor, the Lessee shall provide proof of payment of
all such Property Taxes. If any Property Taxes due and payable outside the Term
relate to a portion of a period within the Term, the Lessee shall pay a prorated
share, based on the value of the Leased Premises and Lessee’s Improvements, of
such taxes, calculated on a per diem basis.

 

8.2Separate Assessment

 

The Lessee acknowledges and agrees that the Lessor, at the Lessor’s option,
shall have the right to cause any or all Property Taxes respecting the Leased
Premises and the Lessee’s Improvements to be assessed separately from the
Property Taxes upon the lands and improvements of the Lessor’s Premises and, in
such event, the Lessee agrees to cooperate with the Lessor in obtaining an
assessment of the value of the Leased Premises and the Lessee’s Improvements and
to use commercially reasonable efforts in obtaining from the relevant
Governmental Authority a separate assessment or tax parcel number(s), if
applicable, for the Leased Premises and the Lessee’s Improvements. However,
until the applicable separate assessments are obtained, the Lessor shall
reasonably allocate the Property Taxes as if the Leased Premises and Lessee’s
Improvements were separately assessed and issue an invoice to the Lessee for the
Lessee’s portion of such Property Taxes. Until such time as the Leased Premises
and the Lessee’s Improvements are separately assessed, the Lessee shall pay its
share of the Property Taxes, determined as provided above, to the Lessor in
accordance with the payment provisions of Section 8.4, and the Lessor, in turn,
shall pay such Property Taxes when due. The Parties acknowledge and agree that
such separation may not occur prior to the Commencement Date.

 

8.3Lessee Property on the Lessor’s Premises

 

To the extent any property, equipment, systems or facilities belonging to the
Lessee and/or any of its Affiliates are located on the Lessor’s Premises (but
not on the Leased Premises), the Lessee agrees, if requested by the Lessor, to
cooperate in obtaining an assessment from the relevant Governmental Authority of
the value thereof and the resulting portion of the Property Taxes for the
Lessor’s Premises that are applicable thereto, which portion shall be the
responsibility of the Lessee to pay to the Lessor when due to the Governmental
Authority or within thirty (30) days of receipt of invoice from the Lessor,
whichever is sooner. Until such a separate assessment is obtained, the Lessor
shall reasonably allocate the Property Taxes for the Lessor’s Premises that are
applicable to any property, equipment, systems or facilities belonging to the
Lessee and/or any of its Affiliates located on the Lessor’s Premises (but not on
the Leased Premises) and the Lessee shall remit its share of such Property Taxes
as so determined by and to the Lessor in accordance with the payment provisions
of Section 8.4, and the Lessor, in turn, shall pay such Property Taxes when due.
The Parties acknowledge and agree that such separation may not occur prior to
the Commencement Date.

 

 25

 

 

8.4Cooperation on Property Taxes

 

If any of the separate assessments referred to above in this Article 8 have not
been obtained, the Lessor and the Lessee shall reasonably cooperate with one
another in good faith in relation to minimizing any Property Taxes payable in
respect of the Lessor’s Premises, the Lessor’s improvements, the Leased Premises
and the Lessee’s Improvements (as the case may be), including, where applicable,
reasonable cooperation in undertaking an appeal of any assessment. The Lessee
shall pay to the Lessor its share of Property Taxes not less than thirty (30)
days prior to the day such Property Taxes shall be due and owing by the Lessor
to the relevant Governmental Authority. The Lessor shall provide the Lessee with
an invoice from the Lessor specifying the portion of the Property Taxes
allocable to the Lessee for the applicable period (the “Payment Period”),
provided, however, such payment by the Lessee shall not constitute a waiver of
the Lessee’s right to object to the Property Taxes that the Lessee is
responsible for hereunder or the calculation of the Lessee’s share thereof;
provided further that the Lessor’s failure to provide the Lessee with an invoice
shall not relieve the Lessee of its obligations under this Section 8.4. In the
event the Lessee pays any such amounts but objects to the amounts billed and
paid, the Lessee shall notify the Lessor in writing prior to the expiration of
the Payment Period applicable to the payment of such amounts that the Lessee
objects to the amounts billed and paid and shall describe in reasonable detail
the basis for the Lessee’s objection; and any failure to so object in a timely
manner shall be deemed to be a waiver by the Lessee to object to any such
amounts so billed and paid. In the event of any such objection, the Lessor
agrees to provide the Lessee with copies of the Lessor’s records for review and
inspection relative to the calculation of the Lessee’s share of such Property
Taxes within thirty (30) days following receipt of a written request therefor
from the Lessee.

 

8.5Tax Contests

 

Notwithstanding the foregoing, in the event the Property Taxes for which the
Lessee is responsible for hereunder are separately assessed, the Lessee shall,
subject to the written consent of the Lessor, which consent shall not be
unreasonably withheld, conditioned or delayed, have the right to contest or
review the amount of any Property Tax by appropriate legal proceedings, on
condition, however, that: (a) if the contested Property Tax is not paid
beforehand the Lessee shall furnish to the Lessor upon the Lessor’s reasonable
request written assurance reasonably satisfactory to the Lessor of the Lessee’s
ability to make such payment of the Property Tax together with all interest and
penalties in connection therewith, and (b) the Lessee shall reimburse the Lessor
for any reasonable costs, charges, reasonable attorneys’ fees or any other
expenses the Lessor may incur as a consequence of the Lessee contesting or
reviewing the Property Taxes.

 

 26

 

 

8.6Failure to Pay

 

In the event that the Lessee shall fail to pay any Property Tax as required to
be paid by the Lessee hereunder (except those Property Taxes otherwise required
to be paid which the Lessee is contesting pursuant to, and in accordance with,
Section 8.5), and such failure shall continue for thirty (30) days after notice
by the Lessor, the Lessor shall have the right, at its option, to pay the same
with all interest and penalties thereon, and the amount so paid shall be
immediately due and payable by the Lessee to the Lessor. Interest shall accrue
on such amounts owed to the Lessor from the date the Property Tax is paid by the
Lessor until paid in full at the Interest Rate.

 

ARTICLE 9

MAINTENANCE OF THE LEASED PREMISES

 

9.1Maintenance

 

The Lessee shall, at its sole cost and expense, repair and maintain or cause to
be repaired and maintained the Leased Premises and the Lessee’s Improvements as
would a prudent owner thereof and as may be necessary or desirable to ensure the
continued safe, reliable and efficient operation and good condition of the
Leased Premises and the Lessee’s Improvements and in compliance with all
applicable Laws and the Lessee’s Safety Requirements. In addition, Lessee will
make all repairs, maintenance, and upkeep necessary to keep the Leased Premises
in a reasonably attractive and aesthetically pleasing state consistent with the
standards and reputation of West Virginia Operations.

 

ARTICLE 10

CASUALTY

 

10.1Casualty

 

Subject to the insurance provisions of Article 11 hereof, any casualty loss
shall be (i) the sole responsibility of the Lessee to the extent the casualty
affects the Leased Premises or the Lessee’s Improvements and (ii) the sole
responsibility of the Lessor to the extent the casualty affects the Lessor’s
Premises or the Lessor’s improvements on the Leased Premises. The Lessee shall
restore the Leased Premises and Lessee’s Improvements to substantially the same
condition as prior to any casualty in the event that any non-restoration would
have an adverse effect on the Lessor’s Premises, any of the Lessor’s
improvements on the Leased Premises or the Lessor’s Premises, any of the
Lessor’s obligations under any of the Related Agreements, or any Remedial
Actions conducted by the Lessor at the Leased Premises or the Lessor’s Premises.
The Lessee shall be entitled to any insurance monies derived from the Lessee’s
insurance policies and that are provided in relation to damage sustained to the
Leased Premises or the Lessee’s Improvements. The Lessor shall be entitled to
any insurance monies derived from the Lessor’s insurance policies and that are
provided in relation to damage sustained to the Lessor’s Premises or any of the
Lessor’s improvements at the Leased Premises or the Lessor’s Premises. Any
equipment and/or improvements owned by either Party shall be the sole
responsibility of such Party to insure and repair and/or replace with insurance
proceeds following a casualty event regardless of whether such equipment and/or
improvements are located on the Leased Premises or the Lessor’s Premises.

 

 27

 

 

ARTICLE 11

INSURANCE

 

11.1Operating Insurance of the Lessee

 

(a)       The Lessee covenants that at all times during the Term of this Lease
it will acquire and maintain the following:

 

(i)property insurance in respect of loss of or damage to the Leased Premises and
the Lessee’s Improvements, in an amount equal to at least the full replacement
cost of the Lessee’s Improvements;

 

(ii)comprehensive general liability insurance (including coverage against
contractual liability, liability in tort, products liability and completed
operations, and against loss or damage for bodily injury, death or property
damage) in respect of loss or damage occurring on or as a result of the
ownership, use, operation or maintenance of or activities on or affecting the
Leased Premises, the Lessee’s Improvements or the Lessor’s Premises, such
general liability insurance to be at least sufficient to afford protection to
the limit of Twenty-five Million Dollars ($25,000,000.00);

 

(iii)pollution liability and environmental impairment insurance with limits of
not less than Twenty-five Million Dollars ($25,000,000.00) per occurrence;

 

(iv)workers’ compensation insurance, as required under applicable Laws and the
Lessee’s Safety Requirements; and

 

(v)automobile liability coverage with limits of not less than Two Million
Dollars ($2,000,000.00) per occurrence, covering all vehicles owned, leased or
used by the Lessee at the Leased Premises or the Lessor’s Premises.

 

(b)       All insurance to be maintained pursuant to this Section 11.1 shall:

 

(i)name the Lessor as additional insured (or an additional loss payee, as
applicable) as its interest may appear;

 

(ii)provide that coverage will not be cancelled, reduced or otherwise materially
changed without at least thirty (30) days’ prior written notice by or on behalf
of the insurer to the Lessor;

 

(iii)provide that the Lessor will not have any liability for premiums or
deductibles in connection with such insurance;

 

(iv)provide that the insurers waive any rights of subrogation against the
Lessor;

 

 28

 

 

(v)provide that such insurance is primary, without right of contribution from
any other insurance carried by the Lessor with respect to its interest in the
Leased Premises, the Lessor’s Premises or the Lessee’s Improvements or any other
insurance the Lessor may have in respect of assets and operations at the
Lessor’s Premises;

 

(vi)provide, to the extent such coverage is available in the marketplace on
commercially reasonable terms, that such insurance shall not be invalidated as
against the Lessor by any act or neglect of the Lessee or any other Person or by
any breach or violation by the Lessee or any other Person of any warranties,
declarations or conditions contained in or related to the policies or by any
changes in the title or ownership of the Leased Premises, the Lessor’s Premises
or the Lessee’s Improvements located thereon or any interest thereon or with
respect thereto; provided however if such coverage is not available in the
marketplace on commercially reasonable terms, such insurance shall provide any
similar and comparable endorsements that may be available in the marketplace on
commercially reasonable terms;

 

(vii)provide that the limits of liability will operate in the same manner as if
there were a separate policy insuring each insured; and

 

(viii)shall be written by an insurance company licensed and qualified to do
business in the state in which the Site is located and rated in Best’s Insurance
Guide at least “A-” with a “Financial Size Category” of at least “VIII” or such
other equivalent rating.

 

(c)       Any insurance required by the terms of this Lease to be carried by the
Lessee may be maintained under a blanket policy (or policies) covering other
properties of the Lessee and/or its Affiliates, as long as such policies
otherwise comply with the requirements of this Lease.

 

11.2Insurance Certificates

 

Prior to the commencement of the Term and annually thereafter, the Lessee shall
present to the Lessor a current and valid certificate of insurance confirming
that the Lessor is included as an additional insured (or an additional loss
payee, as applicable) in accordance with the provisions of this Lease and that
insurance has been obtained and is in force in accordance with the provisions of
this Lease.

 

ARTICLE 12

ASSIGNMENT, SUBLETTING AND LIENS

 

12.1Assignment or Subletting

 

(a)       The Lessor may, without consent of the Lessee, assign this Lease or
any of its rights and obligations hereunder in connection with (i) a sale by the
Lessor of all or substantially all of the Leased Premises or the Site or (ii)
the transfer of all or substantially all of the Leased Premises or the Site
through a sale or transfer of stock or assets, a merger or reverse merger, or
other operation of law (whether through one or a series of related transactions,
and including any such transaction in which the Lessor retains a direct or
indirect ownership interest).

 

 29

 

 

(b)       The Lessee shall not assign or sublet this Lease or any of its rights
and obligations under this Lease without the prior written consent of the
Lessor, such consent not to be unreasonably withheld or delayed, taking into
consideration (i) the financial capacity of the assignee to satisfy any
financial obligations and / or liabilities which may arise pursuant to this
Lease and (ii) the ability of the assignee to safely operate chemical plants in
an integrated chemical manufacturing complex in accordance with Good Industry
Practice, and provided that such assignment or sublease is in connection with a
sale, conveyance, disposition, divestiture, contribution to a joint venture or a
similar transaction, including by merger, consolidation, reorganization, or
other business combination by the Lessee of all or substantially all of the
Leased Premises and Lessee’s Improvements.

 

In connection with the foregoing:

 

(A)The Lessor may, acting reasonably, condition its consent on an amendment to
the terms of this Lease to reflect reasonable increases in the costs incurred by
the Lessor in taking the measures reasonably required to adequately protect its
competitive information from disclosure where any assignee is a Direct
Competitor;

 

(B)the Lessee shall reimburse the Lessor for any licenses or Third Party
consents required in connection with such assignment and

 

(C)such assignee shall execute an express assumption of all of the Lessee’s
obligations under this Lease through the execution of an assignment and
assumption agreement, and only upon such assumption, the assignor Lessee shall
be released from all obligations and liabilities under this Lease.

 

(c)       Notwithstanding the foregoing, but subject to Section 12.1(b)(ii)
hereof, the Lessee shall be permitted to assign or sublease this Lease and/or
any of its rights and obligations under this Lease to an Affiliate in connection
with an internal restructuring, provided, that in connection with any such
assignment of this Lease, such Affiliate shall execute an express assumption of
all of the Lessee’s obligations under this Lease through the execution of an
assignment and assumption agreement, provided, however, such assignor Lessee
shall in no event be released from any obligations and liabilities under this
Lease.

 

(d)       Except as set forth above, either a transfer of a controlling interest
in the shares of the Lessee (if the Lessee is a corporation or trust) or a
transfer of a majority of the total interest in the Lessee (if the Lessee is a
partnership or a limited liability company) at any one time or over a period of
time through a series of transfers, shall be deemed an assignment of this Lease
and shall be subject to all of the provisions of this Article 12, including,
without limitation, the requirement that the Lessee obtain the Lessor’s prior
consent thereto. Except as otherwise provided in this Section 12.1(b), the
Lessee shall not sell, transfer, convey, divest or otherwise dispose of any of
its interests in the Leased Premises.

 

 30

 

 

12.2Adverse Claims and the Lessee

 

The Lessee shall not, and shall not allow any of its Affiliates to, create or
suffer to exist and the Lessee shall, at the Lessee’s sole cost and expense,
promptly cause to be extinguished any and all: (a) Security Interests, adverse
claims or encumbrances against or upon the Lessee’s interests in the Leased
Premises and the Lessee’s Improvements and (b) Security Interests, adverse
claims or encumbrances created by the Lessee and/or any of its Affiliates or
anyone claiming or holding an interest by, through or under the Lessee (whether
by act or omission) against or upon the Lessor’s interest in the Leased
Premises, the Lessor’s Premises, the Lessee’s Improvements or the Lessor’s
improvements (whether those improvements are on the Leased Premises or the
Lessor’s Premises); other than in the case of (a) above, any Permitted
Encumbrances or, in the case of (b) above, any claims or encumbrances contested
in good faith by adequate Proceedings by which a sale or foreclosure Proceeding
arising out of any such claim or encumbrance has been stayed or otherwise
prevented and for which adequate reserves have been escrowed to cover any
adverse determinations. The Lessee shall indemnify, defend and hold the Lessor,
and its Affiliates, successors and assigns, harmless from and against any and
all such Security Interests adverse claims or encumbrances and any suits or
other Proceedings pertaining thereto.

 

12.3Change of Control

 

Without the prior written consent of the Lessor, the Lessee shall not effect,
consent to or otherwise permit to occur or suffer to exist any change of
control. In no way limiting the foregoing, upon the occurrence of any such
change of control, the Lessor may, acting reasonably, amend the terms of this
Lease to reflect reasonable increases in the costs incurred by the Lessor in
taking the measures reasonably required to adequately protect its competitive
information from disclosure where any ownership interests in the Lessee are
transferred to a Direct Competitor.

 

ARTICLE 13

EVENTS OF DEFAULT

 

13.1Definition

 

An event of default (“Event of Default”) under this Lease shall be deemed to
exist upon the occurrence and/or continuation of any one or more of the
following events:

 

(a)       Failure by the Lessee to pay any Base Rent, Additional Rent or any
other sum of money owed to the Lessor under this Lease or any other Related
Agreement, including but not limited to the payment of any Taxes or other
required payments to any Governmental Authority, when the same is due and the
failure continues for ten (10) days after notice thereof is received by the
Lessee.

 

(b)       Failure by the Lessee to carry and maintain insurance in accordance
with the provisions of Article 11 hereof.

 

 31

 

 

(c)       Failure by or inability of the Lessee to cure any emergency, being an
immediate threat to environmental, health or life safety, immediately upon
discovery thereof, except that, in the event such emergency cannot be cured
immediately, the Lessor may at the Lessor’s sole discretion and election permit
the Lessee an additional reasonable period of time (not to exceed fifteen (15)
days in the aggregate from the Lessee’s discovery of such emergency), provided
the Lessee has given a written explanation as to why the failure cannot be
remedied immediately, including a proposal as to what is a reasonable period of
time, and evidence that the Lessee is taking reasonable steps to remedy the
failure and is diligently pursuing such steps; and

 

(d)       Other than as set forth in Section 13.1(a) above, failure by the
Lessee hereunder to observe, keep or perform any other covenant or obligation
under this Lease and the failure continues for fifteen (15) days following
notice in writing from the Lessor requiring the Lessee to remedy the failure,
except that the period of fifteen (15) days shall automatically extend to sixty
(60) days in the aggregate from the Lessee’s receipt of such notice, provided
the Lessee has commenced and demonstrates that it is diligently and continuously
pursuing steps necessary to remedy such default.

 

(e)       The substantial abandonment of the Leased Premises by the Lessee for a
period of twelve (12) consecutive months; provided, however, abandonment by the
Lessee shall be deemed to have occurred after the applicable portion of the
Leased Premises or Lessee’s Improvements have been shut down and no substantive
steps have been taken to re-open or redevelop Facility within twelve (12) months
of the shutdown, except to the extent such shut down is due to a Force Majeure
Event and the Lessee complies with the provisions of Section 19.4(c) hereof.
Notwithstanding such Event of Default, the end of Term obligations contained in
this Lease shall apply to such abandonment.

 

(f)       The failure of the Lessee to substantially operate the Facility
following the Facility Start Date for twenty-four (24) consecutive months,
except due to a Force Majeure Event if the Lessee has been and is using diligent
good faith efforts to restore substantial operation of the Facility in
accordance with Section 10.1.

 

(g)An Insolvency Event in respect of the Lessee.

 

13.2Termination Events.

 

(a)       The Parties may terminate this Lease at any time by mutual written
agreement.

 

(b)       Either Party may terminate this Lease upon the termination of the Site
Services Agreement in accordance with the terms thereof, by providing not less
than thirty (30) days’ prior written notice to the other Party.

 

(c)       Either Party may terminate this Lease upon written notice having
immediate effect, in the event of an Insolvency Event in respect of the other
Party.

 

(d)       This Lease may be terminated in accordance with its terms under
Section 13.3 for an Event of Default.

 

 32

 

 

13.3Remedies on Default

 

(a)       Upon the occurrence and during the continuation of an Event of
Default, the Lessor shall have the right to terminate this Lease in its entirety
at any time by providing the Lessee with not less than five (5) days’ prior
written notice of such termination.

 

(b)       Upon the occurrence and during the continuation of an Event of
Default, at the Lessor’s option, the Lessor may terminate the Lessee’s right to
possession only, in which event the Lessee shall immediately surrender the
Leased Premises to the Lessor, and if the Lessee fails to do so, the Lessor may,
without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession of the Leased Premises and
expel or remove the Lessee and any other person who may be occupying the Leased
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor.

 

(c)       Upon any termination of this Lease, whether pursuant to the foregoing
Section 13.3(a) or otherwise, the Lessor may recover from the Lessee the
following:

 

(i)The worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

 

(ii)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; plus

 

(iii)The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that the Lessee proves could have been reasonably avoided; plus

 

(iv)Any other amount necessary to compensate the Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Leased Premises or any
portion thereof for a new lessee, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

(v)At the Lessor’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable Law.

 

The term “Rent” as used in this Section 13.3 shall be deemed to be and to mean
all sums of every nature required to be paid by the Lessee pursuant to the terms
of this Lease, whether to the Lessor or to others. As used in Sections
13.3(c)(i) and (ii), above, the “worth at the time of award” shall be computed
by allowing interest at the Interest Rate. As used in Section 13.3(c)(iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus 1%.

 

 33

 

 

 

(d)       The Lessor may continue this Lease in effect after an Event of Default
and recover Rent as it becomes due (the Lessor and the Lessee hereby agreeing
that, in the event that the Lessor elects to continue, and not terminate this
Lease, then for purposes of the Lessor’s ability to exercise its rights under
this clause, the Lessee would have the right to sublet or assign hereunder,
subject only to reasonable limitations). Accordingly, if the Lessor does not
elect to terminate this Lease following an Event of Default by the Lessee, the
Lessor may, from time to time, without terminating this Lease, enforce all of
its rights and remedies hereunder, including the right to recover all Rent as it
becomes due.

 

(e)       Whether or not the Lessor elects to terminate this Lease following an
Event of Default by the Lessee, the Lessor shall have the right to terminate any
and all subleases, licenses, concessions or other consensual arrangements for
possession entered into by the Lessee and affecting the Leased Premises or may,
in the Lessor’s sole discretion, succeed to the Lessee’s interest in such
subleases, licenses, concessions or arrangements. Upon the Lessor’s election to
succeed to the Lessee’s interest in any such subleases, licenses, concessions or
arrangements, the Lessee shall, as of the date of notice by the Lessor of such
election, have no further right to or interest in the Rent or other
consideration receivable thereunder.

 

(f)        Exercise by the Lessor of any remedies hereunder or otherwise
available shall not be deemed to be an acceptance of surrender of the Leased
Premises and/or a termination of this Lease by the Lessor, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of the Lessor and the Lessee. Any Law, usage, or custom to the
contrary notwithstanding, the Lessor shall have the right at all times to
enforce the provisions of this Lease in strict accordance with the terms hereof;
and the failure of the Lessor at any time to enforce its rights under this Lease
strictly in accordance with same shall not be construed as having created a
custom in any way or manner contrary to the specific terms, provisions, and
covenants of this Lease or as having modified the same and shall not be deemed a
waiver of the Lessor’s right to enforce one or more of its rights in connection
with any subsequent default. A receipt by the Lessor of Rent or other payment
with knowledge of the breach of any covenant hereof shall not be deemed a waiver
of such breach, and no waiver by the Lessor of any provision of this Lease shall
be deemed to have been made unless expressed in writing and signed by the
Lessor. To the greatest extent permitted by Law, the Lessee waives the service
of notice of the Lessor’s intention to re-enter, re-take or otherwise obtain
possession of the Leased Premises as provided in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
the Lessee shall be dispossessed by a judgment or by warrant of any court or
judge. Any reletting of the Leased Premises or any portion thereof shall be on
such terms and conditions as the Lessor in its sole discretion may determine.
The Lessor shall not be liable for, nor shall the Lessee’s obligations hereunder
be diminished because of, the Lessor’s failure to relet the Leased Premises or
collect Rent due in respect of such reletting or otherwise to mitigate any
damages arising by reason of the Lessee’s default.

 

 34

 

 

(g)       Each of the Parties acknowledges that, in the event of any breach of
this Lease, the non-breaching Party would be immediately and irreparably harmed
by such breach and could not be made whole by monetary damages. It is
accordingly agreed that, with respect to any such breach, each Party (a) shall
waive, in any action for equitable relief (including specific performance,
injunctive relief and any other equitable remedy), the defense of adequate
remedy at law, and (b) shall be entitled to equitable relief (including the
compelling of specific performance of this Agreement, injunctive relief and any
other equitable remedy) with no obligation to prove actual damages or post any
bond in connection therewith, in any action instituted in accordance with the
terms of this Lease.

 

13.4Multiple Defaults

 

Notwithstanding anything to the contrary in Section 13.2 hereof, if either Party
shall default in its obligations pursuant to the terms of this Lease three (3)
or more times during any six (6) month period then the non-defaulting Party
shall have the right to require that the senior management of the defaulting
Party deliver in writing to the non-defaulting Party assurances reasonable to
that Party that the situation creating the default is being addressed and that
appropriate measures will be taken to remedy the situation.

 

13.5Remedies Not Exclusive

 

The rights and remedies herein provided in case of an Event of Default shall not
be exclusive but shall, to the extent permitted by Law, be cumulative and in
addition to all other rights and remedies available at law, in equity or
otherwise, provided that the Lessor shall only have the right to terminate this
Lease for the grounds and pursuant to the procedures set forth in Section
13.2(a) hereof. No delay or omission of a Party to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of such default or an acquiescence therein. Every right and
remedy given by this Lease or by Law to a Party may be exercised from time to
time, and as often as may be deemed expedient, by such Party. For clarification,
other than as may be expressly provided herein to the contrary, either Party may
seek to enforce against the other Party any right or obligation in law or
equity, established by applicable Law or pursuant to any Related Agreement or
other contractual right or obligation. Nothing herein shall be construed to
create or impose a duty on Lessor to mitigate any damages or Losses resulting
from an Event of Default.

 

ARTICLE 14

OWNERSHIP AND REMOVAL OF THE FACILITY AND IMPROVEMENTS

 

14.1Ownership of the Facility and Lessee’s Improvements

 

This Lease is a ground lease. Subject to Section 14.3 and Section 14.4 hereof,
title to the Facility and the other the Lessee’s Improvements has been and is
reserved to the Lessee and remains the sole property of the Lessee, no matter
how such Lessee’s Improvements may be attached to the Leased Premises or the
Lessor’s Premises.

 

14.2Severance of Lessee’s Improvements; No Merger

 

(a)       The Parties agree that the Facility and all other Lessee’s
Improvements now existing or hereafter constructed by or for the Lessee on the
Leased Premises or the Lessor’s Premises, and all equipment at any time acquired
by the Lessee and located on the Leased Premises or Lessor’s Premises, shall be
deemed to be trade fixtures, and title to the Facility and the other Lessee’s
Improvements and all such equipment shall remain with the Lessee, even though
the Facility or the other Lessee’s Improvements and all such equipment may be
attached to or affixed to or installed upon the Leased Premises or the Lessor’s
Premises.

 

 35

 

 

(b)       There shall be no merger of this Lease, or of the leasehold estate
created by this Lease, with the Fee Estate by reason of the fact that the
leasehold estate created by this Lease, or any interest in this Lease may be
held, directly or indirectly, by or for the account of any Person who shall own
the Fee Estate or any interest in the Fee Estate, and no such merger shall occur
unless and until all Persons at the time having an interest in this Lease shall
join in a written instrument effecting such merger and shall duly record the
same.

 

14.3Removal of the Facility and Lessee’s Improvements

 

On the Expiration Date or earlier termination of this Lease, the Lessee shall,
at its sole cost and expense, remove or demolish the Facility and all of the
other Lessee’s Improvements from the Leased Premises, including the
disconnection and capping off of all utilities and other infrastructure serving
the Facility and all of the other Lessee’s Improvements that are to be removed
or demolished in accordance with the Lessee’s Safety Requirements and the
Lessee’s demolition plan approved by the Lessor at the Lessor’s sole discretion,
all without disturbing the property of others and with minimum disruption and
inconvenience to the Lessor and the Lessor’s Premises, and shall restore the
Leased Premises to a level grade. All of the Lessee’s Improvements, including
but not limited to pipelines, equipment, cables, and infrastructure, located on
the Lessor’s Premises shall be removed by a contractor approved by the Lessor
using the work standards applicable on the Lessor’s premises at the sole cost
and expense of the Lessee. If the Facility shall be removed or demolished in
accordance with the terms of this Section 14.3, the Lessee may take up to twelve
(12) months after the termination or expiration of the Term to occupy and use
the Leased Premises and to access the Lessor’s Premises solely for the purposes
of the required removal and/or demolition and restoration set out in this
Section 14.3, provided, however, that, during such period, the Lessee shall be
subject to, and shall comply with, all of the terms and conditions contained in
this Lease, notwithstanding any such prior termination or expiration of the
Term.

 

14.4Failure to Restore

 

If the Lessee fails to complete the removal and restoration obligations
described in Section 14.3 in accordance with that Section, then the Lessor may,
in its sole discretion:

 

(a)       effect the removal and restoration required pursuant to Section 14.3,
at the sole cost and expense of the Lessee.

 

14.5Transfer Documentation

 

If the Lessor shall acquire the Lessee’s Improvements or any subset thereof by
purchase pursuant to Section 14.3 or by abandonment pursuant to Section 14.4(a),
the Lessee shall execute and deliver to the Lessor such deeds, discharges of any
claims or Security Interests arising by, through or under the Lessee or other
documents in recordable form that the Lessor may reasonably require in order to
transfer title to the same to the Lessor.

 

 36

 

 

14.6Removal of Hazardous Substances

 

Subject to the Lessor’s rights under Section 7.13(b), prior to the expiration or
termination of this Lease, the Lessee, at its sole cost and expense, shall, in
accordance with industry standards practiced in the chemical industry, and
subject to its rights and obligations under Section 7.8:

 

(a)       cause any Remedial Action required to be taken under Section 7.12
herein to be completed;

 

(b)       remove any Hazardous Substance originated by the Lessee or its
Representatives at, on or under Lessee’s Improvements, Easement Areas, the
Construction Laydown Area or the Leased Premises in conformance with Lessee’s
Safety Requirements (and in no event less than the extent necessary to meet
applicable criteria for industrial sites); and

 

(c)       to the extent any Hazardous Substance originated by the Lessee is
located on the Lessor’s Premises or any other lands adjoining or adjacent
thereto are attributable to the Lessee’s Improvements or the Lessee’s and/or its
Affiliates’ use of or activities on such lands, remove any Hazardous Substance
at, on or under the Lessor’s Premises or any other lands adjoining or adjacent
thereto in conformance with the Lessee’s Safety Requirements (and in no event
less than the extent necessary to meet applicable criteria for industrial
sites),

 

and in each such case, the Lessee shall also take all Remedial Action required
by Environmental Laws including as relevant, using commercially reasonable
efforts to obtain a “no further action letter” (or equivalent) is issued in
respect of the Leased Premises or the Lessor’s Premises.

 

ARTICLE 15

LESSOR’S ACCESS RIGHTS TO THE LEASED PREMISES

 

15.1Lessor’s Performance of the Lessee’s Obligations

 

If the Lessee shall fail to, as soon as is reasonably practicable: (i) pay any
imposition or cost as provided herein; (ii) cause any Security Interest, adverse
claim or encumbrance prohibited under Section 12.2 to be discharged, removed
from title or released; or (iii) perform any other act required to be performed
under this Lease by the Lessee, then the Lessor may, but will not be obligated
to, without notice, pay the imposition or other cost, cause the removal of such
Security Interest, adverse claim or encumbrance or perform such other act and
the costs of so doing and all reasonably necessary incidental costs and expenses
incurred by the Lessor in connection with such performance (including reasonable
costs and expenses of counsel), plus interest at the Interest Rate from the date
incurred, will be payable by the Lessee.

 

15.2Quiet Enjoyment

 

The Lessee shall, when not in material default hereunder, enjoy the peaceful and
quiet use, possession and enjoyment of the Leased Premises without hindrance or
disturbance by the Lessor or any Persons claiming by, through or under the
Lessor except as expressly permitted by the terms hereof or by applicable Law.

 

 37

 

 

15.3The Lessor’s Right of Entry

 

(a)       During the Term of the Lease, the Lessor or anyone authorized by the
Lessor shall have the right to enter upon the Leased Premises from time to time,
and the Lessee shall permit such entry, subject to compliance by the Lessor with
the requirements set out in Section 15.3(b), for the following purposes:

 

(i)in order to carry out Remedial Action pursuant to the Lessor’s rights or
obligations under Section 7.13(b) hereof or under the Related Agreements or as
may be required by Law;

 

(ii)in the event of an emergency;

 

(iii)for ingress to, egress from or access between portions of the Lessor’s
Premises along the common roads as may be specified by the Lessee from time to
time;

 

(iv)for inspection, operation, maintenance, repair, replacement and, if
applicable, removal or demolition of the Lessor’s improvements or assets located
on the Leased Premises (which improvements and assets the Lessee acknowledges
the Lessor is entitled to maintain on the Leased Premises for the exclusive use
and/or control of the Lessor);

 

(v)for the delivery of services or utilities as contemplated by the Site
Services Agreement, including the right to haul materials and equipment across
the Leased Premises for such purposes;

 

(vi)in order to perform any obligation or exercise any rights of the Lessor
pursuant to this Lease (in accordance with the applicable terms and conditions
of this Lease); and

 

(vii)in order to monitor compliance by the Lessee with its obligations under
this Lease or other agreements between the Parties and to conduct such
inspections as are reasonable for the purposes of determining the Lessee’s
compliance with its obligations under the same, provided that in all such cases
the Lessor shall conduct such activities at its own expense and risk and shall
return the Leased Premises to the state it was in before the commencement of
such activities. In connection with such inspections and tests, the Lessor shall
have the right to take samples for analysis of non-proprietary materials and
substances present on the Leased Premises, and shall provide the Lessee with
copies of the results of such samplings and any environmental reports or
documentation produced in connection with such samplings, inspections or tests.
The Lessee agrees to cooperate on a reasonable basis with such investigations,
provided that the Lessor shall not unreasonably interfere with the Lessee’s use
and enjoyment of the Leased Premises.

 

 38

 

 

(b)       In exercising its access rights as set forth in Section 15.3(a) above,
the Lessor shall (i) respect the Lessee’s security and operational requirements,
(ii) proceed in a manner so as to not unreasonably interfere with the Lessee’s
use and enjoyment of the Leased Premises beyond that which would be reasonably
expected or inferable from the sale of assets, joint use of infrastructure and
physical plant and co-existence of the separate businesses from adjoining
locations, and (iii) other than in the case of entry according to Section
15.3(a)(ii), Section 15.3(a)(iii) or Section 15.3(a)(v) hereof, provide
reasonable notice to the Lessee, which notice may be written or oral notice from
the site supervisor or other authorized representative.

 

(c)       The Lessee waives any and all Losses against the Lessor occasioned by
the Lessor’s right to enter upon the Leased Premises pursuant to Section 15.3(a)
or any activities of the Lessor on or affecting the Leased Premises in
connection therewith, EVEN IF THE LOSSES RESULT SOLELY OR IN PART FROM THE
NEGLIGENCE OF THE LESSOR, BUT NOT TO THE EXTENT THE LOSSES RESULT FROM THE
WILLFUL MISCONDUCT OF THE LESSOR, provided that, in exercising its right of
entry, the Lessor complies with the requirements set forth in Section 15.3(b).

 

(d)       Notwithstanding anything contained herein to the contrary, in
circumstances where one Party is providing a service to the other Party pursuant
to the Site Services Agreement, or any other similar agreement governing such
activity, the terms and provisions with respect to any indemnities and
liabilities of the Parties set forth in such agreement shall govern and any such
terms and provisions of this Lease shall not apply.

 

ARTICLE 16

CONDEMNATION

 

16.1Condemnation

 

If all or substantially all of the Leased Premises is taken by any Governmental
Authority by right of eminent domain or pursuant to a conveyance or other
acquisition in lieu of such eminent domain (a “Taking”), this Lease shall
terminate as of the effective date of such Taking. If a Taking occurs with
respect to a portion (but less than all or substantially all) of the Leased
Premises whereby the remainder of the Leased Premises is rendered unsuitable or
impractical for the Permitted Use, in the Lessee’s sole discretion and judgment,
then this Lease shall, at the Lessee’s option, terminate as of the effective
date of such Taking. All compensation paid for the Lessee’s Improvements in
connection with the Taking shall belong to and be the sole property of the
Lessee. All compensation paid for the fee estate in the Leased Premises and the
Lessor’s Premises shall belong to and be paid to the Lessor. All compensation
paid for any of the Lessor’s improvements or other facilities at the Leased
Premises or the Lessor’s Premises shall belong to and be paid to the Lessor.

 

 39

 

 

If the whole or any part of the Leased Premises, the Construction Laydown Area
or the Easement Areas is subject to a Taking or acquisition that is temporary in
nature and not a permanent Taking, then the Term shall not be reduced or
affected in any way and the Lessee shall continue to pay in full the Basic Rent,
the Additional Rent and any and all other sums of money and charges herein
reserved and provided to be paid by the Lessee and, subject to the other
provisions of this Section and except as hereinafter provided, the Lessee shall
been titled to receive any award or payment for such temporary Taking and the
Lessee and the Lessor shall join in a single action for the recovery of such
award or payment. If such Taking is for a period extending beyond the Term and
if any award or payment made for such use is made in a lump sum, such award or
payment shall be apportioned between the Lessee and the Lessor as of the date of
expiration of the Term. If such Taking results in changes or alterations in the
Leased Premises which would necessitate an expenditure, after repossession, to
restore it to its former condition, and if possession of the Leased Premises
shall revert to the Lessee prior to the expiration of the Term with sufficient
time to complete the restoration, then the Lessee shall perform such
restoration, and the Lessee shall be entitled to any award or payment which is
specified as compensation for expenses of restoring the Leased Premises (if
sufficient time is not available, then the Lessor shall perform such restoration
and receive that portion of the award or payment specified as compensation for
restoration expenses). If the payment from the Taking authority in respect to a
temporary Taking is made on or after the expiration of the Term, such Taking is
for a period both prior to and after the expiration of the Term, and if any
award or payment made for such temporary Taking is made in a lump sum, such
award or payment shall be apportioned between the Lessee and the Lessor as of
the date of expiration of the Term; provided, however, if any part of such award
or payment is specified as compensation for expenses of restoring the Leased
Premises to its former condition but such restoration is to be performed after
expiration of the Term, then the amount of such award or such payment which is
specified as compensation for the expenses of restoring the Leased Premises to
its former condition shall be paid to and retained by the party performing the
restoration, and the reminder of the award or payment shall be apportioned
between the Lessee and the Lessor as of the date of expiration of the Term. If
payment from the Taking authority in respect to a temporary Taking is made
before expiration of the Term and any part of such payment is specified as
compensation for expenses of restoring the Leased Premises to its former
condition but such restoration is to be performed after expiration of the Term,
then the amount of such award or such payment which is specified as compensation
for the expenses of restoring the Leased Premises to its former condition shall
be paid to and retained by the Lessor.

 

Except as expressly provided in this Section 16.1, Lessee hereby waives any and
all rights it might otherwise have pursuant to any provision of applicable Law
to terminate this Lease upon a partial or temporary Taking of the Leased
premises.

 

ARTICLE 17

SIGNAGE

 

17.1Signage

 

The Lessee shall, at its sole cost and expense, repair and maintain or cause to
be repaired and maintained all signage on the Lessor’s Premises necessary to
identify the Leased Premises and direct individuals to the Leased Premises.
Subject to the Lessor’s prior written consent, not to be unreasonably withheld,
the Lessee may request the right to place additional signage directing
individuals to the Leased Premises on the Lessor’s Premises. Signage on the
Leased Premises shall be the sole responsibility, and at the sole cost and
expense, of the Lessee, and shall be installed and maintained in compliance with
all applicable Laws.

 

 40

 

 

ARTICLE 18

ESTOPPEL CERTIFICATES

 

18.1Estoppel Certificates

 

Each Party shall, from time to time, but in no event more than once a calendar
year, upon forty-five (45) days’ prior written notice by the other Party in
circumstances where such other Party is intending to enter into a sale or
financing relating to the Leased Premises, the Lessor’s Premises, the Lessor’s
improvements, the Facility or the Lessee’s Improvements, as the case may be,
execute, acknowledge and deliver to the requesting Party a certificate signed by
an authorized representative of such Party stating and certifying (i) whether or
not there are then existing any setoffs or defenses against the enforcement of
any of the agreements, terms, covenants or conditions hereof on the part of the
other Party to be performed or complied with (and, if so, specifying the same);
(ii) if the same is true, that this Lease is unmodified and in full force and
effect and, to the knowledge of such Party, that the other Party is not in
default under any provision of this Lease (or if modified, setting forth all
modifications, and if, to the knowledge of such Party, the other Party is in
default, setting forth the exact nature of such default); and (iii) such other
information as the Party may reasonably request in connection this Lease. Any
certificate given pursuant to this Article 18 may be relied upon by any
prospective purchaser of any interest in this Lease, the Leased Premises, the
Lessor’s Premises, the Lessor’s Improvements, the Facility or the Lessee’s
Improvements, as the case may be.

 

ARTICLE 19

LIMITATION OF LIABILITY

 

19.1Indemnity

 

(a)       Subject to Section 15.3(d) hereof, the Lessee hereby releases the
Lessor, and agrees to indemnify, hold harmless and defend the Lessor Group from
and against all Losses (including any Loss in respect of death or personal
injury) sustained by, arising out of, resulting from, attributable to or
connected with this Lease or the performance by the Lessee of its obligations
under this Lease, BUT NOT TO THE EXTENT THE LOSSES RESULT FROM THE WILLFUL
MISCONDUCT OF THE LESSOR.

 

(b)       Subject to Section 15.3(d) hereof, the Lessor shall indemnify and hold
harmless the Lessee from and against all Losses with respect to property damage
or bodily injury sustained by, arising out of, resulting from, attributable to
or connected with the Lessor’s Willful Misconduct, BUT NOT TO THE EXTENT THE
LOSSES RESULT FROM THE ACTS, OMISSIONS, NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
LESSEE.

 

19.2Waiver regarding Lessee’s Improvements

 

Notwithstanding anything herein to the contrary but subject to Sections 15.3(c)
and 15.3(d), the Lessee hereby waives any and all rights of recovery, Claims,
Actions against the Lessor, its Affiliates, and their respective directors,
officers, employees and agents for any damage or loss to any of the Lessee’s
Improvements or any of the Lessee’s other property, BUT NOT TO THE EXTENT SUCH
DAMAGE OR LOSS ARISES FROM THE WILLFUL MISCONDUCT OF THE LESSOR, ITS AFFILIATES,
OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.

 

 41

 

 

19.3Limitation on Damages

 

IN NO EVENT SHALL ANY PARTY OR ANY OF ITS AFFILIATES HAVE ANY LIABILITY UNDER OR
OTHERWISE IN CONNECTION WITH THIS LEASE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
SPECULATIVE, INDIRECT, REMOTE OR CONSEQUENTIAL DAMAGES OR DAMAGES FOR LOST
PROFITS, EXCEPT (IN EACH OF THE FOREGOING CASES) TO THE EXTENT SUCH SPECIAL,
PUNITIVE, EXEMPLARY, SPECULATIVE, INDIRECT, REMOTE OR CONSEQUENTIAL DAMAGES OR
DAMAGES FOR LOST PROFITS ARISE FROM THE WILLFUL MISCONDUCT OF SUCH PERSON OR (B)
ARE CLAIMED BY ANY THIRD PARTY AGAINST AN INDEMNIFIED PARTY.

 

19.4Force Majeure

 

(a)       If either Party fails to observe or perform when due any of the
covenants or obligations imposed upon it by this Lease, except for any
obligation to make payments hereunder, then, to the extent that such failure or
delay is occasioned by or results from a Force Majeure Event, such failure or
delay shall be excused and deemed not to be a breach of such covenants or
obligations by that Party (the “Affected Party”).

 

(b)       The Affected Party shall orally notify the other Party as promptly as
reasonably practicable after the occurrence of such Force Majeure Event and, in
addition, shall provide the other Party with written notice of such Force
Majeure Event within five (5) days after the occurrence of such Force Majeure
Event.

 

(c)       Upon the occurrence of a Force Majeure Event, the Affected Party will
use commercially reasonable efforts to remedy such Force Majeure Event (other
than with respect to labor disputes, which are addressed by Section 19.4(d)) and
shall resume performance of its obligations hereunder as promptly as reasonably
practicable after the Force Majeure Event has been remedied. The Affected Party
shall provide prompt notice to the other Party when the relevant Force Majeure
Event has been remedied.

 

(d)       Notwithstanding anything to the contrary in this Section 19.4,
expressed or implied, the settlement of strikes, lockouts and other industrial
disputes or disturbances shall be entirely within the discretion of the Affected
Party, and the Affected Party may make settlement thereof in such time and on
such terms and conditions as it may deem to be appropriate, and no delay in
making such settlement deprives the Affected Party of the benefits of the
provisions of this Section 19.4.

 

 42

 

 

ARTICLE 20

INDEMNITY PROCEDURE

 

20.1Claims

 

As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under this Lease not involving a Third Party Claim, the
Indemnified Person shall give written notice to the Indemnifying Person of such
claim in accordance herewith (the “Claim Notice”); provided that the failure of
the Indemnified Person to give such notice shall not constitute a waiver of such
Indemnified Person’s rights and remedies under this Lease except to the extent
(if any) that the Indemnifying Person shall have been prejudiced thereby. The
Claim Notice shall set forth in reasonable detail (a) the facts and
circumstances giving rise to such claim for indemnification, including all
relevant supporting documentation, (b) the nature of the Losses suffered or
incurred or expected to be suffered or incurred, (c) a reference to the
provisions of this Lease in respect of which such Losses have been suffered or
incurred or are expected to be suffered or incurred, (d) the amount of Losses
actually suffered or incurred and, to the extent the Losses have not yet been
suffered or incurred, a good faith estimate of the amount of Losses that could
be expected to be suffered or incurred and (e) information as may be necessary
for the Indemnifying Person to determine that the limitations under this Lease
have been satisfied or do not apply.

 

20.2Notice of Third Party Claims; Assumption of Defense

 

The Indemnified Person shall give a Claim Notice (in the form and substance
contemplated by Section 20.1) as promptly as is reasonably practicable, but in
any event no later than twenty (20) Business Days after receiving notice
thereof, to the Indemnifying Person of the assertion of any claim, or the
commencement of any Proceeding, by any Person not a Party in respect of which
indemnity may be sought under this Lease (a “Third Party Claim”); provided that
the failure of the Indemnified Person to give such notice shall not constitute a
waiver of such Indemnified Person’s rights and remedies under this Lease except
to the extent (if any) that the Indemnifying Person shall have been prejudiced
thereby. The Indemnifying Person may, at its own expense, (a) participate in the
defense of any such Third Party Claim and (b) upon written notice to the
Indemnified Person, at any time during the course of any such Third Party Claim,
assume the defense thereof with counsel of its own choice and in the event of
such assumption, shall have the exclusive right, subject to clause (i) of
Section 20.3, to settle or compromise such Third Party Claim. If the
Indemnifying Person assumes such defense, the Indemnified Person shall have the
right (but not the duty) to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Person. Whether or not the Indemnifying Person chooses to defend or
prosecute any such Proceeding, all of the Parties shall cooperate in the defense
or prosecution thereof.

 

 43

 

 

20.3Settlement or Compromise

 

Any settlement or compromise made or caused to be made by the Indemnified Person
(unless the Indemnifying Person has the exclusive right to settle or compromise
under clause (b) of Section 20.2) or the Indemnifying Person, as the case may
be, of any such Third Party Claim shall also be binding upon the Indemnifying
Person or the Indemnified Person, as the case may be, in the same manner as if a
final judgment or decree had been entered by a court of competent jurisdiction
in the amount of such settlement or compromise; provided that (i) no obligation,
restriction or Loss shall be imposed on the Indemnified Person as a result of
such settlement or compromise without its prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and (ii) the
Indemnified Person will not compromise or settle any Third Party Claim without
the prior written consent of the Indemnifying Person, which may be withheld in
the Indemnifying Person’s sole discretion.

 

20.4Mitigation; Net Losses and Subrogation

 

(a)       In the event of any claim, liability or Loss that may give rise to an
indemnification obligation hereunder, the Indemnified Person shall take, and
cause its Affiliates to take, all reasonable measures to mitigate the
consequences of such claim, liability or Loss, including (i) cooperating with
the Indemnifying Person, if so requested by the Indemnifying Person, and (ii)
all such reasonable measures that are required to prevent any contingent
liability from becoming an actual liability. If any Indemnified Person shall
fail to take such measures, then notwithstanding anything to the contrary in
this Lease, the Indemnifying Person shall not be required to indemnify the
Indemnified Person for any claim, liability or Loss that would reasonably be
expected to have been avoided if such efforts had been made.

 

(b)       Notwithstanding anything to the contrary in this Lease, the amount of
any Losses incurred or suffered by any Indemnified Person shall be calculated
after giving effect to (i) any insurance proceeds with respect to such Losses
received by the Indemnified Person (or any of its Affiliates) from insurers not
affiliated with the Indemnified Person, (ii) any Tax benefit realized or to be
realized by the Indemnified Person (or any of its Affiliates) arising from the
facts or circumstances giving rise to such Losses or by the Indemnified Person
(or any of its Affiliates) from any indemnification payment with respect to such
Losses and (iii) any recoveries obtained by the Indemnified Person (or any of
its Affiliates) from any other Third Party. Each Indemnified Person shall use
commercially reasonable efforts to obtain such proceeds, benefits and
recoveries, including seeking full recovery under all insurance policies
covering any Loss to the same extent as it would if such Loss were not subject
to indemnification hereunder. If any such proceeds, benefits or recoveries are
received by an Indemnified Person (or any of its Affiliates) with respect to any
Losses after the Indemnifying Person has made a payment to the Indemnified
Person with respect thereto, the Indemnified Person (or such Affiliate) shall
pay to the Indemnifying Person the amount of such proceeds, benefits or
recoveries (up to the amount of the Losses for which the Indemnifying Person has
made payment to the Indemnified Person).

 

(c)       Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person will, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any Third Party in respect of the Losses to which such payment relates. Such
Indemnified Person (and its Affiliates) and Indemnifying Person will execute
upon request all instruments reasonably necessary to evidence or further perfect
such subrogation rights.

 

 44

 

 

ARTICLE 21

GENERAL

 

21.1Expenses

 

Except as otherwise provided in this Lease, each Party shall bear its own fees,
costs and expenses (including legal fees and expenses) incurred in connection
with this Lease and the transactions contemplated hereby.

 

21.2Amendment

 

This Lease may not be amended or modified except by written instrument duly
executed by each of the Parties. Any agreement on the part of the Parties to
waive any term or provision of this Lease shall be valid only if set forth in a
written instrument duly executed by the Party or Parties against whom the waiver
is to be effective. No such waiver shall constitute a waiver of, or estoppels
with respect to, any subsequent or other inaccuracy, breach or failure to
strictly comply with the provisions of this Lease. The failure of either Party
at any time to require performance of any of the provisions contained in this
Lease shall in no way affect the right of a Party to require any performance
that may be due thereafter pursuant to such provisions.

 

21.3Notices

 

Any notice, request, instruction or other document to be given hereunder by a
Party hereto shall be in writing and shall be deemed to have been given, (a)
when received if given in person or by courier or a courier service or (b) on
the date of transmission if sent by electronic mail (read receipt requested,
with confirmation not to be unreasonably withheld or delayed) on a Business Day
during or before the normal business hours of the intended recipient, and if not
so sent on such a day and at such a time, on the following Business Day:

 

(a)if to the Lessor:

 

Union Carbide Corporation

437 MacCorkle Avenue

South Charleston, WV 25303

Facsimile: 1 (304) 747-3147

Attention: Institute Site Leader

 

with a copy to:

 

The Dow Chemical Company



2030 Dow Center



Midland, MI 48674

Attention: West Virginia Site Legal Counsel

 

 45

 

 

and to:

 

Union Carbide Corporation



P.O. Box 8361

South Charleston, WV 25303

Facsimile: 1 (304) 747-3147

Attention: Institute Industry Park Leader

 

(b)if to the Lessee:

 

Recovery Solutions & Technologies, Inc.

4802 Ray Road



Suites 23-30 Phoenix, AZ 85044

Attn: Richard S. Geib, Chief Executive Officer

Email: rsgeib@recoveryst.com

 

21.4Confidentiality

 

The terms and conditions of this Agreement and the transactions contemplated
hereby shall be subject to the Confidentiality Agreement. This obligation of
confidentiality shall be valid until the termination of the Confidentiality
Agreement or the termination of this Agreement, whichever is later.

 

21.5Counterparts; No Third Party Beneficiaries

 

This Lease may be executed in two or more counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page by facsimile
or .pdf transmission shall be as effective as delivery of a manually executed
counterpart of this Lease. Nothing in this Lease, express or implied, is
intended to confer upon any party, other than the Parties and their respective
permitted successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Lease.

 

21.6Further Action

 

Except as otherwise provided in this Lease, the Parties shall, and shall cause
their respective Affiliates to, use commercially reasonable efforts to take, or
cause to be taken, all appropriate action, to do, or cause to be done, all
things necessary, proper or advisable under applicable Law, and to execute and
deliver such documents and other papers as may be required to carry out the
provisions of this Lease and to consummate and make effective the transactions
contemplated by this Lease.

 

 46

 

 



 

21.7Severability

 

Any term or provision of this Lease that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the court making such determination shall have the power to
limit the term or provision, to delete specific words or phrases, or to replace
any invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Lease shall be enforceable
as so modified, so long as the economic or legal substance of the transactions
contemplated hereby is not fundamentally changed. In the event such court does
not exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

21.8Entire Lease

 

This Lease and the other Related Agreements constitute the full and entire
understanding and agreement of the parties thereto and supersede any and all
prior agreements, arrangements and understandings relating to the subject
matters hereof and thereof.

 

21.9Governing Law

 

THIS LEASE AND THE RIGHTS AND DUTIES HEREUNDER OF THE PARTIES SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
WEST VIRGINIA WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF
LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION. THE UNITED NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL
SALE OF GOODS SHALL NOT APPLY TO THIS AGREEMENT.

 

21.10Exclusive Jurisdiction of Disputes

 

Each Party to this Lease hereby (a) agrees that any litigation, Proceeding or
other legal action brought in connection with or relating to this Lease, or any
matters contemplated hereby, shall be brought exclusively in any West Virginia
federal court sitting in the City of Charleston West Virginia; (b) consents and
submits to personal jurisdiction in connection with any such litigation,
Proceeding or other legal action in any such court described in this Section
21.10 and to service of process upon it in accordance with the rules and
statutes governing service of process; (c) waives to the full extent permitted
by Law any objection that it may now or hereafter have to the venue of any such
litigation, Proceeding or other legal action in any such court or that any such
litigation, Proceeding or other legal action was brought in an inconvenient
forum; (d) designates, appoints and directs CT Corporation System as its
authorized agent to receive on its behalf service of any and all process and
documents in any litigation, Proceeding or other legal action in such courts;
(e) agrees to provide notice to the other Parties immediately if such agent
shall refuse to act, or be prevented from acting, as agent and, in such event,
promptly designate another agent in the State of West Virginia to serve in place
of such agent and deliver to the other Parties written evidence of such
substitute agent’s acceptance of such designation; (f) agrees as an alternative
method of service to service of process in any such litigation, Proceeding or
other legal action by mailing of copies thereof to such Party at its address set
forth in Section 21.3; (g) agrees that any service made as provided herein shall
be effective and binding service in every respect; and (h) agrees that nothing
herein shall affect the rights of any Party to effect service of process in any
other manner permitted by Law.

 



 47

 

 

21.11Public Announcements

 

Neither Party shall make, or cause to be made, any press release or public
announcement in respect of this Lease or the transactions contemplated hereby or
otherwise communicate with any news media regarding this Lease or the
transactions contemplated hereby without the prior written consent of the other
Party unless such press release or public announcement is required by Law or
applicable stock exchange regulation, in which case the Parties shall, to the
extent practicable, consult with each other as to the timing and contents of any
such press release, public announcement or communication; provided, however,
that the prior written consent of the other Party shall not be required
hereunder with respect to any press release, public announcement or
communication that is substantially similar to a press release, public
announcement or communication previously issued with the prior written consent
of the other Party.

 

21.12Disclaimer

 

EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PARTY OR ANY OF ITS RESPECTIVE
REPRESENTATIVES MAKE OR HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ITS CONFIDENTIAL INFORMATION.

 

21.13Business Records

 

During the Lessee’s operation of the Lessee’s Improvements and occupancy of the
Leased Premises and the Easement Areas, the Lessee will maintain true and
correct copies of its customary records (including records provided by the
Lessor) relating to the Lessee’s interest in or the condition of the Leased
Premises and the Easement Areas, in accordance with applicable Laws and the
Lessee’s records retention policy. Such records shall be kept in reasonable
detail, consistent with past practice. These records will be open for review by
the Lessor, to the extent reasonably necessary for the Lessor to confirm the
Lessee’s compliance with the provisions of this Lease, at reasonable times
during normal business hours. Upon termination of this Lease, the Lessee will
provide copies to the Lessor of such records as are then in existence.

 

21.14Survival

 

Except as provided herein, any provision of this Lease under which an obligation
of a Party has accrued but has not been discharged will not be affected by
termination of this Lease, nor will the Party liable to perform be discharged as
a result of any such termination, nor will termination prejudice any right of a
Party against the other in respect of anything done or omitted hereunder prior
to such termination or in respect of any right to damages or other remedies. In
addition, the provisions of Sections 7.2, 7.13, and 7.14, Article 8, Article 10,
Article 12, Sections 13.2, 13.3, 13.5, Article 14, Sections 15.1, 15.3(d), 19.1,
19.2, 19.3 and Article 20 shall survive any termination or expiration of this
Lease.

 

 48

 

 

21.15Time of the Essence

 

In this Lease, time is of the essence.

 

21.16No Commissions

 

The Lessor and the Lessee hereby represent and warrant to one another that is
has not incurred or authorized any brokerage commission, finder’s fees, or
similar payments in connection with this Lease, and each Party agrees to pay any
such payment arising by virtue of such Party and to indemnify and hold the other
Party harmless therefrom.

 

21.17Schedules

 

The Schedules attached hereto form an integral part of this Lease. In the event
of any conflict or inconsistency between the Schedules on the one hand and the
rest of this Lease on the other hand, the provisions of this Lease shall have
priority over the provisions of the Schedules.

 

21.18No Presumption

 

The Parties agree that this Lease was negotiated fairly between them at arm’s
length and that the final terms of this Lease are the product of the Parties’
negotiations. The Parties agree that this Lease shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Lease
therefore should not be construed against a Party or Parties on the grounds that
the Party or Parties drafted or was more responsible for drafting the
provisions.

 

21.19No Joint Venture

 

Nothing in this Lease shall be construed to create nor constitute a partnership,
joint venture, or other similar relationship between Lessor and any other Party.

 

21.20Relationship of the Parties

 

It is the intention of Lessor and Lessee to create hereby the relationship of
landlord and tenant and, except as set forth in this Agreement, no Party shall
have any authority or power to act as an agent of the other Party for any
purpose and shall not on behalf of the other Party either enter into any
contract, undertaking or agreement of any sort, except as expressly designated
and approved in writing by the Party to be bound, or make any promise, warranty
or representation with respect to Product or to any other matter. Inasmuch as
the Parties or their Affiliates may be competitors with respect to certain
products, the Parties individually and collectively agree that, with regard to
contract administration, they will comply with all Laws and regulations,
including, but not limited to federal and state antitrust Laws.

 

[Signature page follows]

 

 49

 

 

IN WITNESS WHEREOF, the Parties have caused this Ground Lease to be executed and
delivered as of the date first above written.

 

  LESSOR:       UNION CARBIDE CORPORATION       By:     Name:   Title:      
LESSEE:       RECOVERY SOLUTIONS &   TECHNOLOGIES, INC.       By:     Name:  
Title:

 

[Signature Page to Ground Lease Agreement]

 

 

 

 

SCHEDULE A

DEFINITIONS

 

“Additional Rent” means all sums, liabilities, obligations, and amounts other
than Base Rent which Lessee is required to pay or discharge pursuant to this
Lease, together with any interest, penalty, or other sum which may be added for
late payment thereof.

 

“Access Areas” means the lands subject to the Access Rights.

 

“Access Rights” has the meaning set forth in Section 2.4(a) hereof.

 

“Action” means any claim, action, suit, arbitration, inquiry, Proceeding or
investigation by or before any Governmental Authority.

 

“Affected Party” has the meaning set forth in Section 19.4(a) hereof.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that the Lessee, the Parent or any Person controlled by the Lessee or
the Parent shall not be regarded as an Affiliate of the Lessor or of any of the
Lessor’s Affiliates.

 

“Alterations” has the meaning set forth in Section 6.1(a) hereof.

 

“API RP” has the meaning set forth in Section 2.10 hereof.

 

“Asset Transfer Agreement” means that certain amended and restated asset
transfer agreement dated as of August 23, 2016, by and between Union Carbide
Corporation and Recovery Solutions & Technologies, Inc.

 

“Base Rent” means the base rent payable by the Lessee to the Lessor pursuant to
Section 4.1 of this Lease.

 

“Business Day” means any day of the year other than (a) any Saturday or Sunday
or (b) any other day on which banks located in the community where the Leased
Premises are located are authorized or required to be closed.

 

“Claim Notice” has the meaning set forth in Section 20.1 hereof.

 

“Claim” means any claim, whether actual or potential, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether concealed or
hidden, upon any theory of law or equity, based upon past or future events, now
existing or coming into existence in the future.

 

“Commencement Date” means the date of this Lease.

 

“Confidential Information” is defined in the Asset Transfer Agreement.

 

“Confidentiality Agreement” means the Confidentiality Agreement effective as of
August 4, 2015, between the Parties, as amended.

 

Schedule A-1

 

 

“Construction Laydown Area” has the meaning set forth in Section 2.2 hereof.

 

“Construction Laydown License” has the meaning set forth in Section 2.2 hereof.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities or as
trustee, personal representative or executor, by contract or otherwise.

 

“Direct Competitor” means a Person that manufactures plastic, chemical or
agricultural products or any other products that are competitive with the
products manufactured by the Lessor and / or its Affiliates.

 

“Easement Areas” has the meaning set forth in Section 2.4(b) hereof.

 

“Easements” has the meaning set forth in Section 2.4(b) hereof.

 

“Emission Rights” has the meaning set forth in Section 7.5(b) hereof.

 

“Environmental Laws” means any Law or Governmental Authority order relating to
(a) pollution or the protection of the environment or natural resources; (b)
health and safety as such relates to exposure to any Hazardous Substances; (c)
Releases or threatened Releases of Hazardous Substances, or the cleanup,
remediation, manufacture, processing, distribution, use, treatment, storage,
transport or handling of Hazardous Substances; or (d) record keeping,
notification, disclosure and reporting requirements respecting Hazardous
Substances, including, without limitation, any and all Homeland Security
Requirements.

 

“Environmental Permit” means any Permit required by or pursuant to any
Environmental Law.

 

“Event of Default” has the meaning set forth in Section 13.1 hereof.

 

“Expiration Date” means that date which is the earliest to occur of: (i) the
last date of the Initial Term; (ii) the date on which the Facility is
permanently shut down; (iii) the date on which the Lessee vacates or abandons
the Facility operations as set out in Section 3.1 hereof; or (iv) the date upon
which this Lease otherwise expires or is terminated in accordance with the
terms, covenants and conditions contained herein.

 

“Facility” means, the buildings, improvements, fixtures and equipment to be
located on the Leased Premises and Easement Areas comprising the facility
described on the Schedule D annexed hereto.

 

“Facility Start Date” means the first date on which the Facility is fully
operational.

 

“Fee Estate” means the Lessor’s fee simple or other interest in the Leased
Premises, the Construction Laydown Area, the Easement Areas, and the Site, as
applicable.

 

Schedule A-2

 

 

“Force Majeure Event” means, in relation to a Party, any occurrence, condition,
situation, or threat thereof that (directly or indirectly) renders that Party
unable to perform its obligations under this Agreement, including the following:

 

(a)acts of God including epidemics, landslides, floods, washouts, lightning,
earthquakes, storm warnings, perils of the sea, extreme heat or extreme cold,
and other adverse weather conditions and threats of any of the foregoing, and
whether preceded by, concurrent with, or followed by acts or omissions of any
human agency, whether foreseeable or not;

 

(b)acts or omissions of Governmental Authorities not related to any wrongdoing
by the Party claiming such inability (or by such Party’s Affiliates);

 

(c)acts of civil disorder including acts of sabotage, acts of the public enemy,
acts of war (declared or undeclared), blockades, insurrections, riots, mass
protests or demonstrations or threats of any of the foregoing, and police action
in connection with or in reaction to any such act of civil disorder;

 

(d)acts of industrial disorder, including strikes, lockouts, picketing, and
threats of any of the foregoing, when any such act of industrial disorder
directly or indirectly results in the Party’s inability to perform its
obligations under this Agreement, regardless of whether the settlement of any
labor dispute to prevent or end any such act of industrial disorder is within
the sole discretion of the Party involved in such labor dispute; the requirement
that any inability shall be corrected with commercially reasonable efforts shall
not apply to labor disputes;

 

(e)failures of facilities including failures resulting from fires, washouts,
mechanical breakdowns of, malfunctions of, or necessities for making repairs or
alterations to, furnaces, reactors, plant installations, machinery, lines of
pipe, pumps, compressors, valves, gauges or any of the equipment therein or
thereon, including, as applicable, facilities, pipelines and storage facilities
and blowout or failure of any well to function; and

 

(f)failure of any Third Party suppliers and/or contractors to supply materials
or provide services to the Affected Party.

 

“Good Industry Practice” means, in relation to a function or activity, any of
the practices, methods and acts that would be adopted at the relevant time by a
Person exercising that degree of knowledge, skill, diligence, prudence and
foresight that would reasonably and ordinarily be expected from a skilled and
experienced Person engaged in undertaking such function or activity, under the
same or similar circumstances. Good Industry Practice is not restricted to the
optimum practice, method or act to the exclusion of all others but rather
comprises the spectrum of acceptable practices, methods and acts applicable to
the specific circumstance.

 

“Governmental Authority” means any federal, national, foreign, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, judicial
or arbitral body of competent jurisdiction.

 

Schedule A-3

 

 

“Hazardous Substance” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials and
polychlorinated biphenyls; and (b) any other chemicals, materials or substances
occurring as such concentration and location as to be defined or regulated as
toxic, as hazardous, or as a contaminant or pollutant, or words of similar
meaning and import, under any Environmental Law.

 

“Indemnified Person” means the Person or Persons entitled to, or claiming a
right to, indemnification under this Lease.

 

“Indemnifying Person” means the Person or Persons claimed by the Indemnified
Person to be obligated to provide indemnification under this Lease.

 

“Index” has the meaning set forth in Section 4.1 hereof.

 

“Initial Term” has the meaning set forth in Section 3.1(b) hereof.

 

“Insolvency Event” means, in respect of a Person, the occurrence of any of the
following:

 

(a) such Person (i) admits in writing its inability to pay its debts as such
debts become due, (ii) makes a general assignment or an arrangement or
composition with or for the benefit of its creditors, (iii) files a petition
under any Law relating to bankruptcy, insolvency, reorganization of its debts,
winding-up, composition or adjustment of debts, or (iv) takes any action for the
purpose of effecting any of the foregoing; or

 

(b) a Proceeding or case shall be commenced against such Person without its
application or consent, seeking any of the following or an order, judgment or
decree approving or ordering any of the following shall be entered in any court
of competent jurisdiction and continue unstayed, undismissed and in effect for a
period of sixty (60) consecutive days: (i) its liquidation, reorganization of
its debts, dissolution or winding-up, or the composition or readjustment of its
debts; (ii) the appointment of a receiver, custodian, liquidator or the like of
such Person or of all or any substantial part of its assets; or (iii) similar
relief in respect of such Person under any Law relating to bankruptcy,
insolvency, reorganization of its debts, winding-up, composition or adjustment
of debts or if it suffers any foreign equivalent of the foregoing.

 

“Interest Rate” means in the case of overdue amounts, a fluctuating interest
rate equal at all times to LIBOR plus five percent (5%) on all overdue amounts,
but in no case higher than the maximum rate permitted by applicable Law.

 

“Law” means any federal, national, supranational, state, provincial, local or
administrative statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).

 

“Lease” has the meaning set forth in the preamble hereof.

 

“Leased Premises” means that portion of the Site described by metes and bounds
attached as Schedule D hereto.

 

“Lessee” means the leasehold owner of the Leased Premises under this Lease.

 

Schedule A-4

 

 

“Lessee Group” means the Lessee, its shareholders, partners, members, directors,
officers, employees, agents, contractors, subcontractors, Affiliates and lenders
and their respective directors, officers, agents, representatives and employees
(but excluding Lessor Group).

 

“Lessee’s Improvements” means any tangible property owned by the Lessee or its
permitted assignees, sublessees or invitees located on the Leased Premises
(including the Facility), the Construction Laydown Area or the Lessor’s
Premises, whether fixtures or otherwise, including all of the following but only
to the extent owned by the Lessee or its permitted assignees, sublessees or
invitees: all fixtures, buildings, structures, works, improvements and personal
property now or hereafter situated or erected on the Leased Premises, the
Construction Laydown Area, or the Lessor’s Premises or the Easement Areas or any
part thereof and all fixtures, machinery, equipment, or building equipment.

 

“Lessee’s Safety Requirements” has the meaning set forth in Section 2.5(a)
hereof.

 

“Lessor” means the fee simple owner of the Leased Premises.

 

“Lessor Group” means the Lessor, its shareholders, directors, officers,
employees, agents, contractors, subcontractors, Affiliates and lenders and their
directors, officers, agents, representatives and employees.

 

“Lessor’s Premises” means the Site, less and except the Leased Premises.

 

“Lessor’s Procedures” means the Lessor’s health, safety, environmental and
security policies and procedures in effect from time to time at Lessor’s
Premises, including the Lessor’s Safety Requirements.

 

“Lessor’s Safety Requirements” means (i) Lessor’s environmental, health, safety,
construction and security rules, standards and requirements, and Lessor’s
Procedures for the Lessor’s Premises, which are applicable to and enforced in
all material respects by the Lessor on a site-wide basis on the Lessor’s
Premises, as the same may be amended and modified from time to time, and
including, without limitation, the Lessor’s Site Ordinances, and (ii) the safety
requirements and reasonable safety recommendations of insurance carriers
providing insurance coverage of the Lessor’s Premises to the Lessor.

 

“Lessor’s Site Ordinances” means the document issued by the Site and amended
from time to time that sets forth key health, safety, and conduct requirements
for all tenants at the Site. The Site Ordinances attached in Schedule E are
current as of the date of this Lease.

 

“LIBOR” means, as of any relevant date, (a) the rate per annum equal to the
offered rate that appears on the BBA LIBOR Rates Page (as defined below) for
delivery on such date with a term equal to one (1) Month, determined as of
approximately 11:00 a.m. (London time) on such date, or (b) if the rate
referenced in the preceding clause (a) is not available, the rate per annum
determined by the Person who is to receive the payment of interest at such LIBOR
as the rate of interest at which deposits in Dollars of five million
($5,000,000) in same day funds and with the applicable term were offered by the
principal London office of JPMorgan Chase Bank to major banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.
(London time) on such date. “BBA LIBOR Rates Page” means the display designated
as Reuters Screen LIBOR01 Page (or such other page as may replace such page on
such service for the purpose of displaying the rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market).

 

Schedule A-5

 

  

“Lines and Piping” has the meaning set forth in Section 2.3(a) hereof.

 

“Loss” or “Losses” means any and all losses, liabilities, claims, damages,
reasonable costs and reasonable expenses (including reasonable fees and expenses
of counsel).

 

“Party” means the Lessor or the Lessee and “Parties” means both of them.

 

“Payment Period” has the meaning set forth in Section 8.4 hereof.

 

“Permits” means any permit, certificate, license, approval or other
authorization issued by or obtained from any Governmental Authority.

 

“Permitted Business” means, only, the operation of GRU.

 

“Permitted Encumbrances” means, with respect to any assets or any part thereof:
(a) statutory liens for current Taxes not yet due or delinquent (or which may be
paid without interest or penalties) or the validity or amount of which is being
contested in good faith by appropriate proceedings; (b) mechanics’, carriers’,
workers’, repairers’ and other similar liens arising or incurred in the ordinary
course of business relating to obligations as to which there is no default on
the part of the Lessor or the Lessee or the validity or amount of which is being
contested in good faith by appropriate proceedings, or pledges, deposits or
other liens securing the performance of bids, trade contracts, leases, equipment
leases or statutory obligations (including workers’ compensation, unemployment
insurance or other social security legislation); (c) liens on leases, subleases,
easements, licenses, rights of use, rights to access and rights of way arising
from the provisions of such agreements or benefiting or created by any superior
estate, right or interest; (d) any encumbrances that would be set forth in any
title policies, endorsements, title commitments, title certificates and/or title
reports relating to the Lessor’s or the Lessee’s (as applicable) interests in
real property and any zoning, entitlement, conservation restriction and other
land use and environmental regulations by Governmental Authorities, in each
case, which individually or in the aggregate do not materially impair the
present use of, or materially detract from the value of, the Leased Premises;
(e) all covenants, conditions, restrictions, easements, charges, rights-of-way,
other encumbrances and other similar matters of record set forth in any state,
local or municipal recording or like office in a jurisdiction in which the
Leased Premises is located; (f) matters which would be disclosed by an accurate
survey or inspection of the real property which do not materially impair the
occupancy or current use of such real property which they encumber; (g) minor
encroachments including foundations and retaining walls; (h) standard survey and
title exceptions; (i) variations, if any, between tax lot lines and property
lines; (j) deviations, if any, of fences or shrubs from designated property
lines; (k) all other encumbrances that, individually or in the aggregate, would
not have a material adverse effect; and (l) any easements, rights of way, access
rights or any other encumbrance on the Leased Premises reserved for the benefit
of the Lessor or pursuant to the Related Agreements.

 

“Permitted Uses” has the meaning set forth in Section 5.1(a) hereof.

 

Schedule A-6

 

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

“Photographs” has the meaning set forth in Section 2.5(d) hereof.

 

“Proceeding” means any action, claim, suit, arbitration, proceeding or other
litigation.

 

“Property Taxes” means all levies, rates, charges and assessments imposed or
charged from time to time by the appropriate Governmental Authority having
jurisdiction over the Lessor’s Premises, the Lessee’s Improvements, and the
Leased Premises relating to the lands which comprise the Lessor’s Premises and
the Leased Premises and fixtures and improvements located thereon from time to
time, including all real estate taxes, ad valorem taxes, in-lieu-of taxes,
amounts payable under industrial district agreements, assessments, water and
sewer rates and charges, license and permit fees and other governmental levies
and charges, general and special, ordinary and extraordinary, of any kind or
nature.

 

“Related Agreement” is defined in the Asset Transfer Agreement.

 

“Release” means disposing, discharging, injecting, spilling, leaking, pumping,
pouring, leaching, dumping, emitting, escaping or emptying into or upon any
soil, sediment, subsurface strata, surface water, groundwater, ambient air or
any other media.

 

“Remedial Action” means any action required to (a) investigate, clean up, treat,
remove, remediate or monitor, conduct remedial or corrective actions with
respect to, or otherwise respond to Hazardous Substances so they do not migrate,
endanger or threaten to endanger public health or the indoor or outdoor
environment; (b) perform pre-remedial studies and investigations with respect to
a Release of Hazardous Substances; or (c) perform post-remedial monitoring and
care with respect to a Release of Hazardous Substances.

 

“Renewal Term” has the meaning set forth in Section 3.1(c) of this Lease.

 

“Rent” has the meaning set forth in Section 13.3(c)(v) of this Lease.

 

“Rent Adjustment Date” has the meaning set forth in Section 4.1 of this Lease.

 

“Security Interest” means any security interest, mortgage, deed of trust,
pledge, hypothecation, assignment by way of security, charge or deposit
arrangement, encumbrance or lien (statutory or other); any right in or to any
property securing or intended to secure payment or performance of an obligation
including any statutory trust (actual or deemed) intended as a security or
collection device, lease intended as a security device or deemed to be a
security interest, preferred claim, prior claim or preferential arrangement of
any kind or nature whatsoever in respect of any property; the filing of any
financing statement or application for registration naming the owner or
conditional purchaser of the asset to which such interest relates as debtor or
grantor; and any other right of or arrangement with any creditor to have its
claim satisfied out of any specified property or asset or properties or assets
with the proceeds therefrom prior to the satisfaction of the claims of the
general creditors of the owner thereof, whether or not filed or recorded.

 

Schedule A-7

 

  

“Site” means those lands identified within the UCC Institute, West Virginia
facility.

 

“Site Services Agreement” means the Site Services Agreement, dated as of the
date hereof, between the Lessor and the Lessee for the Leased Premises.

 

“Taking” has the meaning set forth in Section 16.1 hereof.

 

“Taxes” means all taxes, charges, fees or duties, levies, industrial district
payments or other assessments, however denominated, including any interest,
penalties or other additions that may become payable in respect thereof, or
attributable to any nonpayment thereof imposed by any Governmental Authority,
which taxes shall include all income or profits taxes, gross receipts taxes, net
proceeds taxes, capital taxes, withholding taxes, payroll and employee
withholding taxes, employment insurance, social insurance taxes, franchise
taxes, gross receipts taxes, business license taxes, occupation taxes, real and
personal property taxes (tangible and intangible), environmental taxes, energy
taxes, superfund taxes, Transfer Taxes, workers’ compensation and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing.

 

“Term” means the Initial Term together with, as applicable, any Renewal Terms.

 

“Third Party” means a Person who is not a Party or an Affiliate of either Party.

 

“Third Party Claim” has the meaning set forth in Section 20.2 hereof.

 

“Transfer Taxes” means any sales taxes, use taxes, transfer taxes, conveyance
taxes, stamp taxes, recording or other similar taxes, fees or charges imposed
upon the sale, transfer or assignment of real, personal, tangible or intangible
property or any interest therein or upon the recording of any such sale,
transfer or assignment, together with any interest, addition, or penalties in
respect thereof imposed by any Governmental Authority.

 

“Willful Misconduct” means a willful act or omission of a Person which is
intended to cause, or is in reckless disregard of or wanton indifference to, the
consequences such act or omission would have on the rights, business,
operations, property, health or safety of another Person.

 

Schedule A-8

 

  

SCHEDULE B

ACCESS AGREEMENT

 

This Access Agreement (this “Agreement”) is made as of the 1st day of [ ], 2016,
between UNION CARBIDE CORPORATION, as Lessor, and RECOVERY SOLUTIONS &
TECHNOLOGIES, INC., as Lessee.

 

WITNESSETH:

 

Recitals:

 

A.          The Lessor owns certain real property and improvements located at
Route 25, Institute, West Virginia, 25112 (the “Site”), has leased certain
portions of the Site (the “Leased Premises”) to the Lessee pursuant to that
certain Ground Lease, dated as of the date hereof (as the same may be further
amended, modified or supplemented, the “Lease”) and has granted an easement over
certain Easement Areas pursuant to the Lease and the Easement Agreement attached
to the Lease as Schedule C;

 

B.          The Lessor and the Lessee have entered into that certain Site
Services Agreements, dated as of the date hereof (as the same may be further
amended, modified or supplemented, the “Site Services Agreement”) pursuant to
which the Lessee shall require access to the plant commonly known at the site as
Glycol Recovery Unit; and

 

C.          The Lessee and the Lessor agree that, in connection with the Lease,
Easement Agreement and Site Services Agreement and the Lessee’s use of the
Leased Premises and Easement Areas, the Lessee will require access to the
Lessor’s Premises (as defined in the Lease);

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations in the
Lease, the Related Agreements and this Agreement, the Lessor and the Lessee
hereby agree as follows:

 

1.          Right of Access. Subject to the terms and provisions of this
Agreement and the Lease, and for the Term of the Lease or, the Term as defined
in the Site Services Agreement, the Lessor hereby grants to the Lessee, its
officers, directors, employees, agents, contractors, representatives, licensees,
suppliers and invitees (“Lessee’s Agents”) a non-exclusive right of access
across the Lessor’s Premises along the access routes identified in Schedule A to
this Agreement (subject to Section 9 hereof), or if such routes are temporarily
unavailable or obstructed, across the most direct available pathway to the
Leased Premises without interfering with the Lessor’s use of the Lessor’s
Premises (collectively, the “Access Routes”), for the purposes specified in
Paragraph 2 below, subject to any Permits or approvals that the Lessor (as
defined in the Lease) may reasonably require. Except to the extent specifically
provided herein, if at all, the Lessee shall have no access hereunder to any of
the Lessor’s improvements, buildings or facilities.

 

2.          Purpose of the Access. The right of the Lessee to use the Access
Routes and each part thereof is for the following purposes, in all cases
exercised solely in connection with the operation of the Business at and from
the Leased Premises and Easement Areas in accordance with the terms and
conditions of this Agreement, the Lease, the Easement Agreement and the Site
Services Agreement:

 

Schedule B-1

 

  

(a)          ingress to and egress from the Leased Premises and Easement Areas
to and from public roads and streets;

 

(b           the movement of people, goods, machinery, vehicles and equipment
within and between the Leased Premises and Easement Areas; and

 

(c)          for accessing, repairing or inspecting pipes, cables and other
equipment belonging to the Lessee and necessary for the operation of the
Business and the Facility.

 

For certainty, the Lessee, its officers, directors, employees, agents,
contractors, licensees and invitees shall use only those portions of the Access
Routes for which there is a lawful and legitimate business need.

 

Notwithstanding anything in this Agreement to the contrary, the Lessee
acknowledges and agrees that in no event shall the Lessee, or any of its
officers, directors, employees, agents, contractors, licensees or invitees, at
any time (i) use the Access Routes made available hereunder for the parking,
either permanently or transiently, of any vehicles of any nature or kind except
in cases of emergency and except for those portions of the access ways that are
specifically designated in the Access Routes as parking areas, or (ii)
unreasonably interfere with or block any of the access ways made available
hereunder except in cases of emergency.

 

3.           Compliance with Applicable Laws and Lessor’s Safety Requirements.
The rights granted by this Agreement are subject to, and expressly contingent
upon, compliance by the Lessee, its officers, directors, employees, agents,
contractors, licensees and invitees with applicable Laws and the Lessor’s Safety
Requirements.

 

4.          Indemnity. Subject to Section 15.3(d) of the Lease, the Lessee shall
indemnify and hold the Lessor and/or its Affiliates and its and their officers,
directors, employees, agents, contractors, licensees and invitees harmless from
all Losses (including any Loss in respect of death or personal injury) either
(i) caused by any breach of the obligations of the Lessee and/or its Affiliates
under this Agreement, or (ii) sustained by, arising out of, resulting from the
exercise of the right of access or the conduct of activities under this
Agreement by the Lessee and/or its Affiliates or either of their officers,
directors, employees, agents, contractors, licensees and invitees, BUT NOT TO
THE EXTENT THE LOSSES RESULT FROM THE WILLFUL MISCONDUCT OF THE LESSOR. The
Lessor shall be responsible for repair of any property damage or personal injury
suffered by the Lessee or the Lessee’s Agents due to the Willful Misconduct of
the Lessor.

 

5.          Procedures. The Lessee, its officers, directors, employees, agents,
contractors, licensees and invitees shall follow the Lessor’s Procedures
(subject to any modification applicable to the Lessee, its officers, directors,
employees, agents, contractors, licensees and invitees that may be agreed in
writing by the Lessor) to gain access to the Lessor’s Premises. As an
illustration and not a limitation, these include:

 

Schedule B-2

 

  

(a)          Obtaining and visibly displaying applicable identification badges
issued by the Lessor;

 

(b)          Obtaining visitor passes issued by the Lessor, and escorting
visitors while on the Lessor’s Premises; and

 

(c)          Ensuring that contractor firms meet applicable qualifications of
the Lessor to enter the Lessor’s Premises.

 

6.          Coordination between the Lessor and the Lessee. (a) The Parties
mutually acknowledge that frequent and open communication will be needed,
particularly at the beginning of the Term of the Lease, in order to carry out
the purposes of this Agreement.

 

(b)          Each Party covenants that its applicable personnel will be
reasonably available for such communication. Such communication does not require
notice to be delivered pursuant to Section 21.3 of the Lease. As circumstances
require, each Party will identify and inform the other Party of the appropriate
contact(s) for communication on specific issues arising under this Agreement.

 

(c)          From time to time upon request, the Lessor will advise the Lessee
of contractor firms that are already qualified to enter the Lessor’s Premises.
The Lessee is not required to use these pre-approved contractors. However, if
the Lessee elects to use contractors not already qualified to enter the Lessor’s
Premises, any reasonable costs of qualifying the new contractor shall be borne
by the Lessee or the contractor, not by the Lessor.

 

7.          Non-Interference. In the exercise of its rights under this
Agreement, the Lessee shall not unreasonably interfere with the Lessor’s use and
operations on the Lessor’s Premises.

 

8.          Right to Exclude. The Lessor reserves the right to exclude anyone
from the Lessor’s Premises for any reason considered reasonably necessary at the
time the decision is made.

 

9.          Right to Designate Access Routes. Notwithstanding anything herein to
the contrary, the Lessor shall have the right to remove any routes from the
designated Access Routes or to designate or redesignate (i) routes over, across
and through the Lessor’s Premises and (ii) parking areas, if any, within the
Access Routes, in each case to be used by the Lessee pursuant to this Agreement
so long as said routes are reasonably convenient and do not materially increase
the Lessee’s cost with respect to the purposes of the access provided for in
Paragraph 2 hereof. Any such designated or redesignated routes or parking areas
shall thereafter be included in the term “Access Routes” hereunder.

 

10.          Assignment. The rights granted by this Agreement are only
assignable in connection with an assignment under the Lease.

 

11.          Lease Terms. All capitalized terms used but not otherwise defined
in this Agreement shall have the respective meanings ascribed to them in the
Lease. This Agreement forms part of the Lease and, to the extent not otherwise
addressed in this Agreement, the terms of the Lease apply equally to this
Agreement.

 

Schedule B-3

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

UNION CARBIDE CORPORATION       By:     Name:   Title:       RECOVERY SOLUTIONS
& TECHNOLOGIES, INC.       By:     Name:   Title:  

 

[Signature Page to Access Agreement]

 

 

 

 

SCHEDULE A TO ACCESS AGREEMENT

 



ACCESS ROUTES

 

[pg117img01_ex10-2.jpg]

 

Schedule A to Access Agreement

 

 

 

  

SCHEDULE C

EASEMENTS

 

EASEMENT AGREEMENT

 

This Easement Agreement (this “Agreement”) is made as of the 1st day of [ ],
2016, between UNION CARBIDE CORPORATION, as “Grantor”, and RECOVERY SOLUTIONS &
TECHNOLOGIES, INC., as “Grantee”.

 

WHEREAS the Grantor owns certain real property and improvements located at Route
25, Institute, West Virginia 25112 (the “Site”), has leased certain portions of
the Site (the “Leased Premises”) to the Grantee pursuant to that certain Ground
Lease, dated as of the date hereof (as the same may be further amended, modified
or supplemented, the “Lease”) and has retained the remainder of the Site
(“Lessor’s Premises”); and

 

WHEREAS the Grantor and the Grantee agree that, in connection with the Lease and
Grantee’s use of the Leased Premises, the Grantee requires certain easements
across the Lessor’s Premises;

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) paid
in hand for activities on, over, under and across the property described below,
receipt and sufficiency of which is hereby acknowledged, the Grantor and Grantee
hereby agree as follows:

 

(a)     1.     Grant of Easement for Utilities, Piping, and Cabling. Subject to
any Permitted Encumbrances, Grantor does hereby grants to the Grantee for the
benefit of the Leased Premises a non-exclusive easement for the pipelines and
electrical cabling, installed above ground or underground, associated with the
Glycol Recovery Unit and in existence as of the effective date of the Asset
Transfer Agreement. Grantee’s use of the Utilities Easement shall not interfere
with Grantor’s use of the Lessor’s Premises.

 

2.     Access. In connection with Grantee’s rights under this Agreement, Grantor
has granted Grantee certain non-exclusive rights of access across Lessor’s
Premises along the access routes identified under that certain Access Agreement
dated as of the date hereof by and between Grantor and Grantee, as the same may
be further amended, modified or supplemented.

 

3.     Compliance with Applicable Laws and Lessor’s Safety Requirements. The
rights granted by this Agreement are subject to, and expressly contingent upon,
compliance by the Grantee, its officers, directors, employees, agents,
contractors, licensees and invitees with applicable Laws and the Lessor’s Safety
Requirements.

 

4.     Indemnity. Subject to Section 15.3(d) of the Lease, the Grantee will
indemnify and hold the Grantor and/or its Affiliates and its and their officers,
directors, employees, agents, contractors, licensees and invitees harmless from
all Losses (including any Loss in respect of death or personal injury) either
(i) caused by any breach of the obligations of Grantee and/or its Affiliates
under this Agreement, or (ii) sustained by, arising out of, resulting from the
exercise of the right of access or the conduct of activities under this
Agreement by the Grantee and/or its Affiliates or either of their officers,
directors, employees, agents, contractors, licensees and invitees, BUT NOT TO
THE EXTENT THE LOSSES RESULT FROM THE WILLFUL MISCONDUCT OF THE GRANTOR. Grantor
shall be responsible for repair of any property damage or personal injury
suffered by the Grantee or Grantee’s officers, directors, employees, agents,
contractors, representatives, licensees, suppliers and invitees due to the
Willful Misconduct of Grantor.

 



Schedule C-1

 

  

5.     Non-Interference. In the exercise of its rights under this Agreement,
Grantee shall not unreasonably interfere with the Grantor’s use and operations
on the Lessor’s Premises.

 

6.     Assignment. The rights granted by this Agreement are only assignable in
connection with an assignment under the Lease.

 

7.     Lease Terms. All capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings ascribed to them in the Lease. This
Agreement forms part of the Lease and, to the extent not otherwise addressed in
this Agreement, the terms of the Lease apply equally to this Agreement.

 

[Signature page follows]

 

Schedule C-2

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.

 

UNION CARBIDE CORPORATION       By:       Name:     Title:       RECOVERY
SOLUTIONS & TECHNOLOGIES, INC.       By:       Name:     Title:  

 

[Signature Page to Easement Agreement]

 

 

 

 

SCHEDULE D

 

LEASED PREMISES

 

[pg121img01_ex10-2.jpg]

 

[pg121img02_ex10-2.jpg]

 

Schedule D-1

 

  

[pg122img01_ex10-2.jpg]

 

[pg122img02_ex10-2.jpg]

 

Schedule D-2

 

  

[pg123img01_ex10-2.jpg]

 

Schedule D-3

 

  

SCHEDULE E

 

LESSOR’S SITE ORDINANCES

 

See attached.

 

Schedule E

 

  

UNION CARBIDE CORPORATION

 

Industry Park Site

Ordinance



 

 

West Virginia Operations





 

Page 1 of 16

 





 

Table of Contents

 

Table of Contents 2     1.0 Definitions 4         1.1. Dow 4   1.2. Facility 4  
1.3. Contract Manager 4   1.4. Ground Lease 4   1.5. Site Service Agreement 4  
1.6. Industry Park 4   1.7. Industry Park Ordinances 4         2.0 General 4    
    2.1. Objective of the Industry Park Ordinance 4   2.2. Load Shedding &
Emergency Procedures 4   2.3. Adverse Weather Threats 4   2.4. Leased Premises 4
        3.0 Industry Park Code of Conduct 5         3.1. Compliance 5   3.2.
Conduct 5   3.3. Respect for Tenant 5   3.4. Purpose of Tenants Participation in
Industry Park 5   3.5. Industry Park Communications 5   3.5.1. Communication
Platform 5   3.5.2. Communication of Process Information 5   3.5.3.
Communication Equipment 5   3.5.4. Announcements 6   3.6. Protection of
Intellectual Property 6   3.7. Maintaining the Operational Orderliness 6   3.8.
Signage 6   3.9. Actions in Response to Violations of the Industry Park
Ordinance 6         4.0 Emergency Services and Security 6         4.1. Security
General 6   4.1.1. Authorized Access in the Industry Park 6   4.1.2. Private
Property 6   4.1.3. Property Rights 7   4.2. Protection of Property 7   4.2.1.
Secrecy Obligation 7   4.2.2. Industry Park Property 7   4.3. Safety 7   4.3.1.
Expectations 7   4.3.2. Initial Safety Training 7   4.3.3. Behavior During
Accidents and other Hazards, Emergency Calls 7   4.3.4. Environmental Protection
8   4.3.4.1. Excavation 8   4.3.4.2. Alterations 8   4.3.4.3. Setup and
Operation of Construction Site 8   4.3.4.4. Remediation 8   4.3.4.5. Air
Pollution Control 8   4.3.4.6. Spray Painting & Sand Blasting 9   4.3.4.7. Noise
Emissions into Neighborhood 9   4.3.4.8. Water/Wastewater 9   4.3.4.9.
Pollutants 9   4.3.4.10. Handling and Disposal of Wastes 10   4.3.5. Traffic
Regulations 10

 

Page 2 of 16

 

 

 

4.3.5.1. General Regulations 10   4.3.5.2. Vehicles and Transportation Means
Authorized for Entry 10   4.3.5.3. Behavior During Traffic Accidents 10  
4.3.5.4. Road Blocking 10   4.3.5.5. Heavy Goods or Oversized Transport 10  
4.3.5.6. Handling Hazardous Materials 11   4.3.5.7. New Chemical Introduction 11
  4.3.5.8. Aircraft Usage 11   4.3.6. Ordinance Compliance Checks 11   4.3.7.
Erection of Temporary Structures 11   4.3.8. Industrial Hygiene 11   4.3.9. Fire
Prevention 11   4.3.10. Smoking Ban 11   4.3.11. Alcohol and Intoxicant Ban 11  
4.3.12. Firearms/Weapons 11   4.4. Security 12   4.4.1. Access Ordinances 12  
4.4.1.1. Employee Identification & Badges 12   4.4.1.2. Guests and Contractors
12   4.4.1.3. Official Representatives 12   4.4.1.4. Press and Media
Representatives 12   4.4.1.5. Contractor Access 12   4.4.1.6. Right to Deny
Access 12   4.4.2. Security Checks 13   4.4.3. Ban on Photography 13   4.4.4.
Access to Buildings/Lock Systems (Preventative Measures) 13   4.4.5. Lost
Property 13   4.5. Risk Prevention and Management 13   4.5.1. Emergency Services
and Security 13   4.5.2. Incident and Emergency Reporting 13   4.5.3. Emergency
Services & Emergency Dispatch-Center 13   4.5.4. Incident Management System 14  
4.5.5. Directional Authority 14   4.5.6. Communication in Emergencies 14  
4.5.7. External Communication 14   4.5.8. Energy Disruption/Energy Failure 14  
      5.0 Services and Contracts 15         5.1. Infrastructure 15   5.1.1. Work
In Pipe Ways 15   5.1.2. Work in Railroad Line Area 15   5.2. Logistics On Site
15   5.2.1. Receiving Goods 15   5.2.2. Transportation On Site 15   5.2.3.
Shipment 15   5.3. Risk Review 15         6.0 Confirmation of Receipt 16

 

Page 3 of 16

 

 

1.0Definitions

 

1.1.Dow

Dow means Union Carbide Corporation a Wholly Owned Subsidiary of The Dow
Chemical Company.

 

1.2.Facility

Facility means West Virginia Operations, including the South Charleston and
Institute Sites.

 

1.3.Contract Manager

Each tenant will have an assigned Contract Manager. The Contract Manager will
serve as the primary point of contact for questions and concerns related to the
Industry Park, including questions related to any Ground Lease or Site Service
Agreement entered into between the tenant and Dow.

 

1.4.Ground Lease

Ground Lease means any agreement, including exhibits and attachments, entered
into between Dow and any tenant of the Facility related to real property
interests at the Facility, as the same may be amended from time to time in
accordance with the terms thereof.

 

1.5.Site Service Agreement

Site Service Agreement means any agreement, including exhibits and attachments,
entered into between Dow and any tenant of the Facility, related to the sale of
services at the Facility, as the same may be amended from time to time in
accordance with the terms thereof.

 

1.6.Industry Park

The Industry Park is the Dow-managed, multi-business site located at the
Facility.

 

1.7.Industry Park Ordinances

This document, and the requirements and standards set forth in this document, as
amended from time to time, will be known as the Industry Park Ordinance(s) or
the Ordinance(s).

 

2.0General

 

2.1.Objective of the Industry Park Ordinance

 

The objective of this document is to provide the framework for the ordinances
that apply to a production location owned by The Dow Chemical Company or an
affiliate of The Dow Chemical Company (“Dow”) where multiple companies own or
operate production facilities. These ordinances are intended to ensure a common
approach for a safe, secure, effective and efficient operation of an agglomerate
of industrial activities through agreement and clear understanding of ordinances
that will be observed by all tenants, companies that provide on-site services,
and visitors.

 

2.2.Load Shedding & Emergency Procedures

In the event of an emergency or force majeure event, tenants may be required to
comply with a Industry Park ordered load shedding plan and/or energy/utility
allocation program

 

2.3.Adverse Weather Threats

Tenants within the Industry Park are required to participate responsibly in
preparation, execution, and recovery coordination related to adverse weather
threats

 

2.4.Leased Premises

Tenants must operate within their leased premises as defined in their Ground
Lease or equivalent governing agreement. Work to be performed outside of the
leased premises must also comply with the Lease terms, and be approved through
the responsible Contract Manager.

 

Page 4 of 16

 

 

3.0Industry Park Code of Conduct

 

3.1.Compliance

All site user and external company staff must comply with the site ordinance for
the Industry Park and any applicable laws, permits and regulations.

 

3.2.Conduct

All employees and visitors of Industry Park tenants are expected to contribute,
through their behavior, to a working climate in which the character and dignity
of each individual on site is respected.

 

3.3.Respect for Tenant

All tenants are treated equally regarding the applicability of the Industry Park
ordinances.

 

3.4.Purpose of Tenants Participation in Industry Park

Each tenant must provide Dow with information about their operation and
manufacturing facilities within the Industry Park to ensure that Dow is aware of
all ongoing operations and related risks (e.g., to support Industry Park
development). If this information changes in a significant way, the tenant must
update Dow as necessary.

 

3.5.Industry Park Communications

 

3.5.1. Communication Platform

The Industry Park will maintain a generic and accessible communication platform
(e.g. internet based, manuals, computer media such as CDROMs) to provide the
tenants in the Industry Park with the corresponding generally applicable body of
ordinances and regulations.

 

3.5.2. Communication of Process Information

For the purpose of managing integration needs, Tenants shall provide real-time
process information as specified in Site Service Agreements or Service Level
Guidelines. Tenants shall communicate to the site logistics coordinator when
they anticipate or experience a change in volume with the receipt or supply of
an integrated utility, raw material or product that could impact Dow or other
I-Park Tenants.

 

3.5.3. Communication Equipment

The use of radio equipment and wireless communication in the Industry Park will
be managed and approved to minimize the risk of conflicts within the Industry
Park. As an example, the use of new, fixed radio systems or wireless
instrumentation within the tenant block limits must be authorized by Dow’s
Emergency Services and Security.

Plant-area specific mobile phone bans because of process safety must be followed
by all tenant employees and contractors.

 



Page 5 of 16

 

 

3.5.4. Announcements

Applicable announcements pertaining to the Industry Park are made by email to
contacts designated by the tenants. Upon receipt, Industry Park tenants are
responsible for forwarding the announcements to its employees as needed.

 

3.6.Protection of Intellectual Property

For safe operation specific technical information may need to be shared between
tenants and/or Industry Park Leader. Agreements will be in place to ensure
protection of the information and to ensure it will not be used outside the
purpose for which this information is made available. Certain activities within
the Industry Park may be regulated by government agencies and specifically
focused on site or transportation security. There may also be sensitive or
classified security information that must be protected according to government
requirements.

 

3.7.Maintaining the Operational Orderliness

The following activities are not allowed outside of the leased premises:





·Attaching non-business placards or writing on walls,





  · Distributing fliers, hand-outs or printed documents,



  · Fund-raising or other group efforts without the permission of Industry Park
Leader



  · Non-business related gatherings not approved by the Contract Manager;



  · No political activities are allowed in the Industry Park. Approved
activities of the trade unions are not affected by this. Tenant should
immediately notify Dow’s Emergency Services and Security if activities
associated with unions are to take place on Industry Park property.

 

3.8.Signage

Tenant / building signage must comply with the Industry Park Signage Guidelines.

 

3.9.Actions in Response to Violations of the Industry Park Ordinance

Violations of any Industry Park Ordinance by an employee or contractor of a
company operating at the Industry Park will be reported to the supervisor of the
employee. Actions shall be taken by the respective company to prevent the repeat
of the violation. Depending upon the violation, the Contract Manager and/or
Dow’s Emergency Services and Security should be notified. Gross violations
including, but not limited to firearms, fighting, assault, unusual behavior and
suspected substance abuse shall be immediately reported to Dow’s Emergency
Services and Security. A description of the action taken in response to a
violation shall be reported back to the Contract Manager. Violations may result
in the removal of the employee from the Industry Park.

 

4.0Emergency Services and Security

 

4.1.Security General

 

4.1.1. Authorized Access in the Industry Park

For each tenant, the Industry Park premises may only be entered and exited via
specified entries and exits. Loitering is prohibited on the Industry Park
premises and access is limited to working hours.

 

Employees of a Industry Park tenant must meet all entry requirements per the Dow
Site Access Policy and can only go to their designated work/eating locations.

 

4.1.2. Private Property

All employees must maintain the safe custody of items that they bring into the
Industry Park premises and guard against theft. The owner is responsible for the
loss of private property.

 



Page 6 of 16

 

 

4.1.3. Property Rights

All employees of companies that are tenants at the Industry Park as well as all
contract companies and visitors of the tenant must obey the directives and
instructions of Dow’s Emergency Services and Security issued for compliance to
this Industry Park Ordinance. Dow’s Emergency Services and Security is
authorized by the Industry Park to exercise access to property rights. If an
aggrieved party feels it has been treated unjustly or improperly by the Industry
Park representatives, they have the right to lodge a complaint.

 

4.2.Protection of Property

 

4.2.1. Secrecy Obligation

All employees of tenants within the Industry Park must treat business and trade
secrets of all companies within the Industry Park with confidentiality.

 

4.2.2. Industry Park Property

All employees of the tenants in the Industry Park must protect the Industry Park
property to the best of their ability. Cases of theft, fraud or property damage
must be reported to the responsible supervisors and to Dow’s Emergency Services
and Security immediately.

 

Anyone guilty of destroying, damaging, neglecting or losing Industry Park
property or failing to report damages and losses of which they are aware can be
made liable for its replacement.

 

Industry Park property of any kind – even samples and refuse with no apparent
value – may not be taken out of the Industry Park without written approval by
the property owner. In such case, the “pass out” process shall be followed.

 

4.3.Safety

 

4.3.1. Expectations

All tenants at the Industry Park are expected to adhere to requirements as set
forth in the tenant’s Ground Lease and the American Chemical Council Responsible
Care Management System. If the tenant is not a chemical producer, they should
follow their contractual requirements and equivalent industry practices.

 

4.3.2. Initial Safety Training

All companies at the Industry Park must ensure that all employees participate in
the initial instruction for safety at the Industry Park that is provided and, if
applicable, take the required test prior to their initial start of work. The
respective Industry Park tenants and/or tenant-appointed parties will provide
the plant site-specific instructions.

 

4.3.3. Behavior During Accidents and other Hazards, Emergency Calls

If Medical Services are provided through the Industry Park, tenants’ employees
and contractor employees shall request first aid services through the internal
Industry Park emergency number or site alarm system.

 

All accidents resulting in injury, no matter how slight or insignificant, must
be reported to the responsible supervisor, security and/or contractor contact by
the injured party or by a colleague if the injured party is not able to do so
immediately.

 

In case of fires or suspected fires, the plant fire department must be notified
through the internal Industry Park emergency number or site alarm system. Even
small fires that are extinguished through fire extinguishers must be notified to
Industry Park security in any case immediately.

 

Gatherings of persons at fire and accident locations bring about new hazards and
make the rescue efforts more difficult. Therefore, all persons who are not
professionally engaged in the fighting of fire hazards or providing aid in
accidents or who is not involved therewith must stay away from the location of
the fire or accident, and shall go to the indicated assembly points.

 

Page 7 of 16

 

 

4.3.4.   Environmental Protection

 

4.3.4.1.Excavation

All excavation work performed by a tenant inside the Industry Park must be
pre-approved in writing by the responsible Contract Manager and comply with the
appropriate Dow excavation standard. Disposition of excavated soil will be
performed by Dow unless otherwise agreed.

 

4.3.4.2.Alterations

Tenant facility alterations and improvements must comply with the terms of the
Ground Lease. In many cases, written approval by the Industry Park is required
through the responsible Contract Manager.

 

4.3.4.3.Setup and Operation of Construction Site

When planning construction, all applicable safety requirements must be observed.
Tenants may not use space as a lay down area or staging area unless (a) the
space is within the tenant’s leased footprint and the terms of the ground lease
allow this use, or (b) the tenant obtains Dow’s prior written permission.

 

4.3.4.4.Remediation

 

·Tenants are not allowed to take any soil or ground water samples without the
prior approval of the Industry Park.

·Dow will be the primary contact to the authorities in the event that a new and
unexpected remediation project is required.

·Site evacuation and fugitive dust procedures must be obeyed. This includes
prior approval of all excavations.

·Spills outside of engineered containment must be rapidly addressed to prevent
or correct soil and groundwater contamination. Timely notification is required
for any releases outside containment and any actions taken or planned to control
and mitigate the release.

·Groundwater monitoring wells are located throughout the site including within
the battery limits of facilities. These wells, where present, must not be
disturbed by facility personnel. Reasonable access must be maintained to the
well for the remediation organization. If inadvertent damage to a well occurs,
it must be reported to the remediation department in a timely manner (usually
meaning the same day). Cost to repair or replace the well will be paid by the
entity that damaged the well unless otherwise specified by contract (if
applicable to your site).



·Tenants must give Dow reasonable notice and an opportunity for review prior to
any facility modifications that would modify the footprint of buildings or other
structures or that would require excavation.

·Construction of new or enlarged occupied buildings must consider and address
the potential for vapor intrusion into the building. Plans must be reviewed with
Dow’s remediation department in advance.

·Storm water flow to site sewers (where allowed) must be properly controlled (If
applicable to your site). Storm water modifications are subject to review and
approval by Dow Environmental Operations.

 

4.3.4.5.Air Pollution Control

Any air emissions caused by a Industry Park tenant’s activities in plants and on
construction sites must be kept as low as technically possible and economically
justifiable and at all times operate within the confines of any applicable air
permit.

 

The tenant must comply with any and all contractual provisions, legal
requirements and/or approval certificates regarding air emissions.

 

Where necessary, emissions should be reviewed with the Contract Manager to
ensure Facility wide compliance.

 

Page 8 of 16

 



 

Dow’s Emergency Services and Security must be informed immediately about
unplanned emissions and these must be corrected immediately.

 

4.3.4.6.Spray Painting & Sand Blasting

Tenant must ensure any painting and/or sand blasting in their block complies
with the Industry Park policy for proper communication to reduce/control the
amount of overspray to personal vehicles.

 

4.3.4.7.Noise Emissions into Neighborhood

Dow’s Emergency Services and Security or the emergency dispatch center must be
notified prior to conducting any work that might affect Industry Park near
neighbors (noise or odors) which could lead to complaints (e.g., blow-down of
pipelines).

 

4.3.4.8.Water/Wastewater

All standards, laws and regulations related to the handling of substances
hazardous to water during transport, storage, handling, disposal, and use must
be complied with.

 

Washing of storage containers, trucks, vehicles, operating machines and other
waste within a process facility, must conform to a Dow-approved wastewater
characterization (If applicable at your site).

 

Extracting and draining off water of all kinds requires the permission by the
responsible organization within the Industry Park (e.g., Environmental
Operations).

 

All disposals into a treatment plant and all direct disposals must meet the
contractual specifications and the regulatory requirements. Disposing of
wastewaters not covered by any agreement or permit, such as maintenance and
rinsing waters must be coordinated with the responsible organization within the
Industry Park (e.g., Environmental Operations).

 

Improper emissions (e.g., outside the scope of a Dow-approved waste
characterization) into waste water that is sent to Dow for treatment must be
reported to the Contract Manager immediately. In addition, tenant must take
immediate actions as required by the applicable regulatory or permit requirement
or by the wastewater treatment unit.

 

Where necessary, emissions should be reviewed with the Contract Manager to
ensure Facility wide compliance.

 

4.3.4.9.Pollutants

Tenant emissions of any kind shall not cause the contamination of the ground
and/or the groundwater. Emissions may not be mixed into the wastewater without
the prior permission by the Contract Manager, applying the wastewater
characterization.

 

Ground contamination must be reported immediately Dow’s Emergency Services and
Security and the Contract Manager. After reporting the incident, the responsible
tenant will develop and implement a remediation plan acceptable to the Industry
Park.

 



Page 9 of 16

 

 

4.3.4.10.Handling and Disposal of Wastes

Dow will not provide waste treatment or disposal for tenants except as provided
by contract.

 

4.3.5.   Traffic Regulations

 

4.3.5.1.General Regulations

The governing street traffic regulations apply on the Industry Park premises and
on Industry Park parking lots. Also, internal Industry Park traffic rules and
signs must be observed.

 

Traffic monitoring and regulation is performed by Dow’s Emergency Services and
Security department. Its instructions must be followed.

 

If repeated violations of the traffic regulations in effect in the Industry Park
occur, the privilege for driving vehicles within the Industry Park can be
revoked.

 

Personal bicycles may not be ridden within the gated premises of the Industry
Park. Motorcycles may be used to get to and from the workplace only. Use of
private vehicles on the Industry Park premises and parking lots is to be done at
the owner’s risk.

 

Overhead clearances of pipe trusses and power lines should be considered when
planning routing of vehicles taller than normal passenger automobiles.

 

4.3.5.2.Vehicles and Transportation Means Authorized for Entry

Motor vehicles that do not meet street traffic regulations will be denied access
to the Industry Park.

 

Other vehicles exclusively used for transportation within the Industry Park must
be technically equipped such that no risk to persons, environment and property
damage can occur as a result of them. These vehicles may only be driven by
persons who possess a corresponding certificate of competency.

 

4.3.5.3.Behavior During Traffic Accidents

In the event of traffic accidents on the Industry Park premises, Dow’s Emergency
Services and Security must be called to record the accident. The location of the
accident should be left untouched as much as possible until the accident
investigation has been completed. Dow reserves the right to drug test any tenant
employee or contractor employee involved in a Motor Vehicle Accident (MVA) that
occurs on Facility premises.

 

4.3.5.4.Road Blocking

If mounting, construction and/or demolition works entail necessary blockings
and/or constrictions of plant roads, it is necessary to obtain approval from
Dow’s Emergency Services and Security. Once approved, Dow’s Emergency Services
and Security will be notified at the time the road is blocked and when it
becomes re-opened.

 

Existing road blockings may not be lifted without authorization from Dow’s
Emergency Services and Security.

 

4.3.5.5.Heavy Goods or Oversized Transport

Heavy goods or oversized transports are only permitted following sufficient
logistic preparation and a warranty of meeting required safety measures. They
must be reviewed, approved and coordinated with Dow’s Emergency Services and
Security department and Dow’s Infrastructure services. The tenant is responsible
for providing an approved transport escort vehicle.

  

Page 10 of 16

 

 

4.3.5.6.Handling Hazardous Materials

Certain hazardous materials (e.g., blasting agents, coating substances, glues,
solvents, mineral wool, etc.) that are covered under regulations such as the
Dangerous Goods Act must be treated according to appropriate regulating laws and
the respective company directives, and can only be handled by qualified
personnel.

 

4.3.5.7.New Chemical Introduction

Introduction of a new chemical onto the Industry Park premises requires approval
through the responsible Contract Manager.

 

4.3.5.8.Aircraft Usage

Aircraft or unmanned aerial systems (“Drones”) used within the Site must be (1)
flown in compliance with federal and local regulatory and licensing
requirements, (2) operated by a licensed pilot, (3) reviewed and approved by
Tenant’s process safety team relevant to the flight equipment and the process
area flight path, (4) limited to the Tenants airspace. Tenant must notify Site
security at least 24 hours in advance. Any deviations from these requirements
require Contract Manager approval.

 

4.3.6. Ordinance Compliance Checks  

Fulfilment of the requirements of the Industry Park specific Ordinance can be
checked and documented at any time by on-site inspections and inspections are
announced in advance.

 

4.3.7. Erection of Temporary Structures 

Erection or setup of temporary structures and buildings must be reviewed with
Dow’s Emergency Services and Security to ensure firefighting strategies are not
impacted.

 

4.3.8. Industrial Hygiene 

It is the responsibility of the tenants to instruct new employees concerning
existing industrial hygiene regulations and to familiarize them with the
expectations and requirements.

 

4.3.9. Fire Prevention 

An integral part for fire prevention for the Industry Park is consistent
measures regarding preventive and operational fire protection systems for all
residents on the Industry Park. Tenants must follow the [Ex: National Fire
Protection Association (NFPA)] regulations and guidelines.

 

4.3.10.   Smoking Ban 

A smoking ban is in effect for the entire Industry Park.

 

4.3.11.    Alcohol and Intoxicant Ban 

It is forbidden to bring, consume or distribute alcohol, illegal drugs or other
intoxicating materials on the Industry Park premises or to the workplaces.
People under the influence are not permitted on the Industry Park premises. If
an incident occurs, the company with which the person is associated will be
informed.

 

4.3.12.    Firearms/Weapons 

Firearms or weapons of any kind are not allowed on the Industry Park premises.

 



Page 11 of 16

 

 

4.4.Security

 

4.4.1. Access Ordinances

 

4.4.1.1.   Employee Identification & Badges 

Employees in the Industry Park will receive an electronic access control card
that includes the name of the employee, name of the Industry Park tenant and a
photographic image of the employee. The electronic photo access control badge
should be visibly displayed at all times unless safety practices prevent wearing
the badge. The use of Industry Park IDs is only allowed for the person for whom
the ID is issued and for the execution of authorized activities. The electronic
access control badge is the property of the Industry Park and should be
protected at all times. Loss of the electronic access control badge must be
immediately reported to Dow’s Emergency Services and Security. Replacement of
lost badges will result in additional charges to the tenant.

 

If Transportation Worker Identification Credentials (TWIC) is required,
additional federal credentials must be purchased by the tenant.

 

4.4.1.2.   Guests and Contractors 

Dow’s Emergency Services and Security is responsible for controlling the
admission of guests/visitors to the Industry Park. Pre-notification of
guests/visitors should be made with Dow’s Emergency Services and Security. After
safety and security orientation requirements are met, the guests/visitors host
will be contacted and the host will be responsible for coming to the
security/reception area, escorting the guest/visitor at all times while on the
Industry Park premises, and returning and signing out the guest/visitor when the
visit is complete. Guests/Visitors and hosts are only permitted to visit the
host facility unless previous permission is granted by the Industry Park Leader.
Guests/visitors are not allowed to perform hands-on work while on the Industry
Park premises.

 

4.4.1.3.   Official Representatives 

For reasons of safety, representatives or persons from regulatory institutions
shall be accompanied by Industry Park representatives in the event that there
are questions related to the Industry Park permits. If the visit scope is
specific to a tenant, tenant personnel shall escort the visitors to the location
to be visited.

 

Dow reserves the right to participate in a tour when governmental agencies come
to the Industry Park.

 

4.4.1.4.   Press and Media Representatives 

Representatives or persons from the press/media shall not be allowed to go to a
tenant location without their prior written approval of the Contract Manager.
Local Dow Public Affairs must be notified in advance of press/media visits, and
a place will be arranged for the media and tenant discussion.

 

4.4.1.5.   Contractor Access 

Contractors hired by tenant must meet the requirements of the Dow Site Access
Policy before being granted access to the Industry Park. Refer to the Industry
Park Site Access Policy for details.

 

4.4.1.6.   Right to Deny Access 

Dow reserves the right to refuse access to anyone if (in our sole discretion) we
believe the individual could present a health, security or safety risk to the
site or its employees.

 

Page 12 of 16

 

 

4.4.2. Security Checks 

To protect the assets of the Industry Park owner and tenants, protect operations
and personal property of employees, all Industry Park residents and visitors are
subject to security checks. Security checks will be carried out by the Dow’s
Emergency Services and Security within the Industry Park itself as well as at
entry and exits to buildings and at the Industry Park gates. The checks are
limited to allowable and necessary measures. Upon request by Dow’s Emergency
Services and Security, employee pockets and other containers must be opened for
display. Also, vehicles can be inspected.

 

4.4.3. Ban on Photography 

A camera pass must be obtained through Dow’s Emergency Services and Security
prior to taking pictures. Use of cameras in any media (e.g. cell phone, portable
cameras, tablets, laptops, etc.) outside of the leased property boundaries are
forbidden unless express written permission is granted for use by the Contract
Manager following the required site protocols. No pictures of The Dow Chemical
Company or other tenant property, signage, or equipment shall be taken by the
tenant.

 

4.4.4. Access to Buildings/Lock Systems (Preventative Measures) 

To ensure ongoing safety for all residents of the Industry Park, Dow’s Emergency
Services and Security is authorized to enter buildings and offices of other
Industry Park tenants to fulfill its tasks when necessary, and in particular
when responding to an emergency. To facilitate that access, the companies must
utilize the central locking system of the Industry Park or must make
corresponding key cabinets available.

 

4.4.5. Lost Property 

Items found on the Industry Park premises and company parking lots should be
turned in to Dow’s Emergency Services and Security. This also applies to company
IDs of any kind. Private property found can be picked up from Dow’s Emergency
Services and Security by the owners.

 

4.5.Risk Prevention and Management

 

4.5.1. Emergency Services and Security 

Emergency Services and Security (emergency services such as ambulance, fire
response and security services) are required for all tenants unless otherwise
agreed.

 

4.5.2. Incident and Emergency Reporting 

Tenant shall follow the Emergency Reporting protocol per the Industry Park Site
Emergency Plan.

 

Basic Life Support emergency care and ambulance services are provided to the
Industry Park tenants’ employees and contractors (if applicable at your site).
First aid services must be requested through the internal Industry Park
emergency number.

 

All accidents resulting in injury, no matter how slight or insignificant, must
be reported to the responsible supervisor, Dow’s Emergency Services and Security
and/or contractor contact by the injured party or by a colleague if the injured
party is not able to do so immediately.

 

In case of fires or suspected fires, the plant fire department must be notified
through the internal Industry Park emergency number. Even small fires that are
extinguished through fire extinguishers must be notified to Dow’s Emergency
Services and Security in any case immediately.

 

Following the event, Industry Park may request additional information regarding
the circumstances surrounding the incident.

 

4.5.3. Emergency Services & Emergency Dispatch-Center 

Dow’s Security & Emergency/Dispatch Center will be operated by Dow’s Emergency
Services and Security. An integral part of emergency preparedness and response
for all tenants of the Industry Park is the fire detection, automated fire
extinguishing and intrusion alarm systems. All connectivity and requirements
will be compatible with the specific system per the Site Services Agreement.

 



Page 13 of 16

 

 

4.5.4. Incident Management System 

With regard to emergency precautions/emergency management, an incident
management system is in place in the Industry Park. A lead person (Incident
Commander) is available around the clock to represent the interests of the
Industry Park and the Industry Park tenants’ vis-à-vis regulatory officials, the
press and media representatives in the event of a significant event. Each
operating facility of the tenant will have an Immediate Response Leader (IRL) on
each shift. This person will be responsible for communicating any emergency to
Dow’s Emergency Operations Center (EOC) and for coordinating any response
actions with the Incident Commander once on scene. All responses to the scene
and actions taken at the scene will be coordinated by the Incident Commander in
accordance with National Incident Management System (NIMS). The Incident
Commander will link to Dow’s Emergency Operations Center which will be staffed
by a Dow Site Emergency Manager (SEM) who is on call 24/7. The production unit
and Dow’s Emergency Operations Center will each be linked and communicating with
their appropriate corporate crisis management processes. Communication to
regulatory officials is the responsibility of the tenant.

 

4.5.5. Directional Authority 

When acute hazards are recognized, each employee is asked to behave in a
responsible manner. In particular, specialists in the areas of work safety,
environmental protection, plant safety and the event manager (Incident
Commander) are assigned extraordinary directional authority working under the
National Incident Management System (NIMS) organizational structure over all
persons in the Industry Park during acute hazard situations as described in the
Dow’s Site Emergency Plan.

 

4.5.6. Communication in Emergencies 

Only those persons functioning within the incident command structure from the
production unit to the emergency operations level and authorized by Dow’s Site
Emergency Manager are authorized to communicate information internally or
externally regarding the event.

 

Industry Park Leader may initially communicate with the media or governmental
agency for a tenant in case of emergency situation. While initial media or
governmental communications may come from the Industry Park, the tenant must
have a reporting protocol and resources to report the required information to
regulatory agencies.

 

4.5.7. External Communication 

In the event of an emergency/unplanned event, external communication to the
media and/or the public should be coordinated through the Contract Manager and
Dow Public Affairs. Tenant should not talk to the media without first discussing
the situation and obtaining permission from its Contract Manager.

 

4.5.8. Energy Disruption/Energy Failure 

The respective responsibilities regarding energy provision (e.g., energy, water,
steam, nitrogen, air, etc.) for the Industry Park will be set forth in a Site
Service Agreement or other service contract.

 

Each Industry Park tenant is required to have an emergency procedure and
equipment to ensure the safe shutdown and containment of their process in the
event of an energy disruption and/or energy failure.

 



Page 14 of 16

 



 

5.0Services and Contracts

 

5.1.Infrastructure

 

5.1.1. Work In Pipe Ways 

All work on pipelines in OSBL pipe ways requires the review and approval of the
Contract Manager.

 

5.1.2. Work in Railroad Line Area 

All work in the railroad line area requires the approval of the Contract
Manager.

 

5.2.Logistics On Site

 

5.2.1. Receiving Goods 

All goods received, shall be subject to an inspection before entering the
Industry Park to ensure that vehicles are in compliance with street traffic
regulations and local Industry Park policies. All materials received should be
accommodated with the legally required documentation as applicable (consider
Bill of Loading, Material Safety Data Sheets etc.).

 

5.2.2. Transportation On Site 

Transportation of goods, materials, waste and chemicals on Industry Park
premises may only be executed by people or organizations which:

 

·have appropriate permits and licenses and



·Employees of Dow, tenants, delivery services or contracted parties when
equipment is dedicated and appropriate for the use.

·Truck drivers and vendor delivery drivers will be required to complete a short
orientation at the gate to obtain access to the Industry Park

 

5.2.3.          Shipment



Only those goods, materials, waste chemicals will be shipped:

 

·that have all required shipping documents, and



·that are properly packed and secured according to Dow’s or tenant’s
requirements, and



·using transportation equipment that is safe and meets any applicable legal
requirements and the requirements of Dow or tenant, as appropriate.

 

5.3.Risk Review

 

At Dow’s request all Industry Park tenants will undergo an initial risk review
to determine the suitability of the proposed tenant in meeting the requirements
of the American Chemical Council Responsible Care Management System and
fundamentals of Process Safety Management Principles. If necessary, these
reviews will also document specific operational agreements related to identified
process safety risks.

 

Using this risk-based approach, the risk tier and applicable security processes
of the Industry Park will be aligned with the highest risk production unit or
scenario within the Industry Park as determined by appropriate regulating
authorities or the Responsible Care Security Code.

 

Dow reserves the right to do a process safety and/or an environmental audit to
verify that tenant is operating its facility in compliance with all applicable
rules, regulations, standards and permits. These audits will be conducted only
with reasonable, advance notice to the tenant.

 



Page 15 of 16

 

 

6.0Confirmation of Receipt

 

As an authorized representative of the Industrial Park tenant identified below,
I hereby confirm that I have received and read this Site Ordinance Document.

 

  By Recovery Solutions & Technologies   Acknowledged by Dow:              
Signature:     Signature:                 Name:     Name:                 Title:
    Title:                 Date:     Date:  

 



Page 16 of 16

 

 

EXECUTION VERSION

 

Exhibit D

 

FORM OF SITE SERVICES AGREEMENT

 

See attached

 

Page 49 of 56

 

 

DOW PROPOSED EXECUTION VERSION OCT. 31, 2016

 

SITE SERVICES AGREEMENT

 

among

 

Union Carbide Corporation

 

and

 

Recovery Solutions & Technologies, Inc.



 

Dated as of [    ], 2016

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. DEFINITIONS AND INTERPRETATION 3       2. SUPPLY 13       3.
OPERATION, MAINTENANCE, REPAIRS AND INSPECTIONS 20       4. ACCOUNTING AND COSTS
26       5. TAXES 29       6. SUPPLY OF SERVICES 29       7. DISPOSITION OF
ASSETS 30       8. INDEMNITIES 30       9. INSURANCE REQUIREMENTS 35       10.
RELATIONSHIP 36       11. MEASUREMENT OF SUPPLY AND CONSUMPTION 36       12.
RESERVED 40       13. TERM AND TERMINATION 40       14. FORCE MAJEURE 42      
15. RESERVED 43       16. EXPENSES 43       17. AMENDMENT 43       18. NO SET
OFF 43       19. NOTICES 43       20. PUBLIC ANNOUNCEMENTS 45       21. WAIVER
45       22. ASSIGNMENT 45       23. NO THIRD PARTY BENEFICIARIES 47

 

i

 

 

24.

FURTHER ACTION 47       25. SEVERABILITY 47       26. ENTIRE AGREEMENT 47      
27. SPECIFIC PERFORMANCE 47       28. GOVERNING LAW AND DISPUTE RESOLUTION 48  
    29. Reserved 48       30. COUNTERPARTS 48       31. CONFIDENTIALITY 48

 

ii

 

 

This SITE SERVICES AGREEMENT is made on [ ], 2016 among Union Carbide
Corporation (“Service Provider”) and Recovery Solutions & Technologies, Inc.
(“Customer”).

 

WHEREAS:

 

(A)The Customer and the Service Provider have entered into a lease under which
the Customer will lease property owned by Service Provider.

 

(B)The Service Provider will provide Customer with certain Site Services to
support the Customer’s use of the property.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1           Definitions

 

In this Agreement, the following terms shall have the following meanings:

 

“Accurate Equipment” has the meaning given to that term in Section 11.1(a)(ii).

 

“Action” means any claim, action, suit, inquiry, proceeding or investigation by
or before any Governmental Authority or arbitral tribunal.

 

“Affected Party” has the meaning given to that term in Section 14.1(a).

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Aggregate Actual Service Charges” means, in respect of any month, the sum of
the Service Charges calculated in accordance with Section 4.1(b)(i).

 

“Aggregate Estimated Service Charges” means, in respect of:

 

(a)the first month during the Term, the amount estimated by the Service Provider
(acting reasonably and in good faith) of the Aggregate Actual Service Charges
that are likely to be payable by the Customer for Site Services supplied by the
Service Provider to the Customer during the first month;

 

(b)the commencement of the second month during the Term until the commencement
of the last month of the Term, the Aggregate Actual Service Charges payable by
the Customer in respect of the previous month; and

 

(c)the last month of the Term, the Aggregate Actual Service Charges payable by
the Customer in respect of the previous month, pro-rated for the number of days
in the last month if the Term ends prior to the end of such month.

 

 3

 

 

“Agreed Index” or “Agreed Indexes” means the Consumer Price Index (CPI) or
Employment Cost Index (ECI) as reported by the BLS or, if the Agreed Index is no
longer published, or is no longer reasonably appropriate due to a change in the
form or substance of the Agreed Index or in the nature of the inputs required
for the supply of the relevant Service, then the Parties (acting in good faith)
shall negotiate a new Agreed Index.

 

“Agreement” or “this Agreement” means this Site Services Agreement between the
Parties (including the Schedules hereto) and all amendments hereto made in
accordance with the provisions of Section 17.

 

“Annual Escalation” means an inflation based adjustment to the Service Charges
for service which shall be calculated annually utilizing the Agreed Index.
Annual Escalation will be effective January 1 of each calendar year. The
invoicing of Annual Escalation will be implemented, and back invoiced as
appropriate, on the next applicable invoice date in each calendar year after
when the BLS releases the relevant inflation index information.

 

“Annual Volume Notice” has the meaning given to that term in Section 4.2.

 

“BLS” means The U.S. Department of Labor, Bureau of Labor Statistics.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

 

“Capacity Fee” or “CF” means, in respect of a Site Service, the fee identified
as such in the Service Schedule for such Site Service.

 

“Claim” means any claim, whether actual or potential, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether concealed or
hidden, upon any theory of law or equity, based upon past or future events, now
existing or coming into existence in the future.

 

“CPI” or “Consumers Price Index” means the All Urban Consumers Price Index (all
items less energy, not seasonally adjusted (Series ID CUUR0000SA0LE) as reported
by the BLS.

 

“Confidentiality Agreement” means the Confidentiality Agreement effective as of
August 4, 2015, between the Parties, as amended.

 

“Consumption Unit” means a production unit that consumes a Site Service,
including improvements, modifications, expansions, repairs, replacements or
alterations to any such production unit that are substantially completed after
the date hereof.

 

“Contract Manager” has the meaning given to that term in Section 3.4(a).

 

 4

 

 

“Contract Quantity” or “CQ” means: in connection with a Site Service means the
volume reserved by Service Provider for Customer of the applicable Site Service
per CQ Period as set out in Schedule A, as may be increased in accordance with
Section 2.3(a).

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.

 

“Customer Commercial Failure” has the meaning given to that term in Section 3.2.

 

“Customer Facility(ies)” means the facilities, equipment and other
infrastructure at the Sites, other than any Service Provider Infrastructure or
Consumption Units, which are owned by Customer. For the purposes of this
agreement, the Customer Facility only refers to the facility on the Service
Provider Institute site.

 

“Dow Exclusive Services” means each of the Site Services identified as “Dow
Exclusive Services” in the table in Schedule A.

 

“ECI” or “Employment Cost Index” is an index that reflects total compensation
for all civilian workers, and is not seasonally adjusted. The ECI is Series ID
CIU2010000000000A as reported by the U.S. Bureau of Labor Statistics.

 

“Emergency Situation” means:

 

(a)an Operational Emergency; or

 

(b)any unplanned short-term circumstance,

 

in each case whether or not caused by the act or omission of a Party, and in
each case whether or not within its control, which may, in the Service
Provider’s reasonable judgment, imminently:

 

(i)endanger the health or safety of any Person;

 

(ii)result in substantial damage to any property (including, for the avoidance
of doubt, Service Provider Infrastructure);

 

(iii)adversely impact the environment in a manner, or to an extent, that is out
of the ordinary course of business having regard to the nature of the Site
Services and other activities normally occurring at a Site; or

 

(iv)result in the Party breaching any applicable Law or the conditions of any
applicable Permit.

 

“Environmental Law” means any Law that relates to:

 

 5

 

 

(a)pollution or the protection of the environment;

 

(b)human exposure to Hazardous Material; or

 

(c)human health as such relates to Hazardous Material.

 

“Excess Consumption” means, with respect to a Site Service to which a Contract
Quantity applies, any volumes or levels of that Site Service in excess of the
Customer’s Contract Quantity.

 

“Facilities” means, collectively, the Service Provider Facilities and the
Customer Facilities.

 

“Force Majeure Event” means any of the following events:

 

(a)acts of God or acts of providence, including epidemics, landslides,
hurricanes, floods, washouts, lightning, earthquakes, storm warnings, perils of
the sea, extreme heat or extreme cold, and other adverse weather conditions and
threats of any of the foregoing, and whether preceded by, concurrent with, or
followed by acts or omissions of any human agency, whether foreseeable or not;

 

(b)acts or omissions of Governmental Authorities not related to any wrongdoing
by the Party claiming to be affected by such event (or by such Party’s
Affiliates);

 

(c)acts of civil disorder including acts of sabotage, acts of the public enemy,
acts of war (declared or undeclared), blockades, insurrections, riots, mass
protests or demonstrations or threats of any of the foregoing, and police action
in connection with or in reaction to any such act of civil disorder;

 

(d)acts of industrial disorder, including strikes, lockouts, picketing, and
threats of any of the foregoing, when any such act of industrial disorder
directly or indirectly results in the inability of the Party to perform its
obligations under this Agreement; regardless of whether the settlement of any
labor dispute to prevent or end any such act of industrial disorder is within
the sole discretion of the Party involved in such labor dispute and the
requirement that any inability shall be corrected with commercially reasonable
efforts shall not apply to labor disputes;

 

(e)failure of any Third Party suppliers and/or contractors to supply materials
or provide services to the affected Party, including the failure of any electric
energy provider, such as a public electric utility, to supply electric energy to
the affected Party; and

 

(f)failures of facilities, including failures resulting from fires, washouts,
mechanical breakdowns of, malfunctions of, or necessities for making repairs or
alterations to, furnaces, reactors, plant installations, machinery, lines of
pipe, pumps, compressors, valves, gauges or any of the equipment therein or
thereon, including, as applicable, facilities, pipelines and storage facilities
and blowout or failure of any well to function;

 



 6

 

 

provided, that such event is not under or within the reasonable control of the
Party claiming to be affected by such event; provided, further, that “Force
Majeure Event” shall exclude any events that were caused by a violation of, or
could have been avoided or prevented by compliance with, this Agreement and the
other Site Agreements.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

 

“Good Industry Practice” means, in relation to a function or activity, any of
the practices, methods and acts that would be adopted at the relevant time by a
Person exercising that degree of knowledge, skill, diligence, prudence and
foresight that would reasonably and ordinarily be expected from a skilled and
experienced Person engaged in undertaking such function or activity, under the
same or similar circumstances. Good Industry Practice is not restricted to the
optimum practice, method or act to the exclusion of all others but rather
comprises the spectrum of acceptable practices, methods and acts applicable to
the specific circumstance.

 

“Governmental Authority” means any federal, national, foreign, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency, commission or any court of competent
jurisdiction.

 

“Ground Lease” means the lease to be entered into on even date herewith between
Service Provider and Customer (or one of their Affiliates), applicable to land
and the use of the land located at the Site.

 

“Hazardous Material” means:

 

(a)petroleum and petroleum products, by products or breakdown products,
radioactive materials, asbestos containing materials and polychlorinated
biphenyls; and

 

(b)any other chemicals, materials or substances defined or regulated as toxic or
hazardous or as a pollutant or contaminant under any applicable Environmental
Law.

 

“Indemnified Party” means the Person or Persons entitled to, or claiming a right
to, indemnification under an indemnity obligation pursuant to this Agreement.

 

“Indemnifying Party” means the Person or Persons claimed by the Indemnified
Party to be obligated to provide indemnification under an indemnity obligation
pursuant to this Agreement.

 

 7

 







 

“Indexed” means multiply the applicable charge or price by the Ratio utilized
for Annual Escalation and is based on the proportionate increase or decrease in
the Agreed Index since the date the Agreed Index is first applied. "Indexing"
has the correlative meaning

 

“Initial Term” has the meaning given to that term in Section 13.1(a)(ii).

 

“Insolvency Event” means, with respect to any Person, when:

 

(a)the Person commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency, reorganization or other similar Law of any
jurisdiction now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of such Person or any
substantial part of its property, or consents to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or makes a general assignment for the
benefit of creditors, or becomes or is declared insolvent, or acknowledges, in
writing, its inability to pay its debts as they become due, or takes any
corporate action in any jurisdiction to authorize any of the foregoing;

 

(b)an involuntary case or other proceeding is commenced against the Person
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency, reorganization or other similar Law of
any jurisdiction now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of such
Person or any substantial part of its property, and such involuntary case or
other proceeding shall remain undismissed and unstayed for a period of sixty
(60) days; or

 

(c)an order for relief has been entered against that Person under the United
States federal, state or other bankruptcy Laws of any jurisdiction as now or
hereafter in effect.

 

“Intentional Misconduct” means an act or omission of a Person that is (a) in
breach of this Agreement; and (b) intended to cause the consequences such act or
omission would have on the rights, business, operations, property, health or
safety of another Person. “Intentional Misconduct” shall include:

 

(i)any Party failing to make payment for any undisputed amount due under this
Agreement within thirty (30) days after receipt of written notice of such
non-payment;

 

(ii)any intentional full or partial shutdown or full or partial slowdown of a
Facility by a Party, in each case, in breach of this Agreement or any other Site
Agreement; and

 

(iii)fraud.

 8

 

 

 

“Law” means any federal, national, foreign, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Loss” or “Losses” includes losses (including any losses with respect to death
or personal injury), damages, Claims, costs and expenses, interest, awards,
judgments and penalties (including any expense of enforcement obligations, and
all reasonable attorneys’ and consultants’ fees and expenses and other fees and
expenses reasonably incurred in connection with the investigation, defense or
settlement thereof) suffered, incurred by or imposed, and whether or not arising
from any Third Party Claim.

 

“Materially Inaccurate” means any verified or validated inaccuracy in the
measurement of volume, weight, flow, quantity or quality, by any measuring
equipment, that exceeds the degree of accuracy for which the measuring equipment
is designed (which, if not stated in the manufacturer’s specifications for such
measuring equipment, shall be determined by the Service Provider (applying Good
Industry Practice)).

 

“Minimum Notice Period” means, in relation to a Terminable Site Service, the
notice period described as the “Minimum Notice Period” in the table in Schedule
A.

 

“Net Book Value” means, in relation to an asset, the amount equal to the
original capitalized value less any depreciation incurred, in each case
determined in accordance with GAAP.

 

“Non-Owning Party” has the meaning given to that term in Section 11.2(a).

 

“Non-Terminable Site Services” means those Site Services marked as
“Non-Terminable” in the table in Schedule A.

 

“Operational Emergency” means any reasonable determination made by the Service
Provider to reduce for a temporary period the output of all or any part of the
Service Provider Infrastructure in its reasonable discretion in order to avoid
an unplanned shutdown or other unplanned event with respect to the relevant
Service Provider Infrastructure.

 

“Other Party” has the meaning given to that term in Section 2.6(a).

 

“Overage Surcharge” has the meaning given to that term in Section 4.2(d).

 

“Owner” has the meaning given to that term in Section 11.1(b).

 

“Permit” means any permit, certificate, license, approval or other authorization
issued by or obtained from any Governmental Authority.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

 9

 

 

 

“Ratio” = Pn/Pb 

For Agreed Index defined as ECI or CPI, the below is applicable. Pn and Pb would
be defined as appropriate if there is a change in Agreed Index per definition.

 

Pn is prior year’s fourth quarter index for ECI or annual average index for
CPI. 

Pb is the fourth quarter index for ECI for the year 2015, or annual average for
CPI for the year 2015.

 

“Reconciliation Amount” means, in respect of a month, the difference between the
Aggregate Estimated Service Charges and the Aggregate Actual Service Charges, as
determined pursuant to Section 4.1(b).

 

“Reconciliation Threshold” means $10,000.

 

“Return Stream Delivery Point” means:

 

(a)with respect to Return Streams provided by the Customer to the Service
Provider into a common collection system, the block valve or collection sump
closest to the battery limit of the Facilities; provided that, prior to the
Ground Lease coming into effect, such battery limits shall be deemed to be the
battery limits as customarily designated by Service Provider prior to the date
hereof, and, after the Ground Lease comes into effect, such battery limits shall
be as defined in the Ground Lease; and

 

(b)with respect to Return Streams provided by the Customer to the Service
Provider into dedicated lines solely used for Return Streams provided by the
Customer, the block valve closest to the battery limits of the receiving
facility.

 

“Return Streams” means the streams, substances and byproducts provided by the
Customer to the Service Provider in connection with the provision by the Service
Provider to the Customer of the Site Services described in Service Schedules
A.7, A.8, and A.22.

 

“Sales Taxes” means all sales, use, value added, ad valorem, goods and services
tax, excise or similar Taxes (including “in-lieu-of” Taxes), however
denominated, including any interest, penalties or other additions that may
become payable in respect thereof, imposed by any Governmental Authority.

 

“Service Addendum” has the meaning given to that term in Section 2.7.

 

“Service Charges” means the rates payable by the Customer to the Service
Provider for providing the Site Services, as set out in the description of each
Site Service in Schedule A.

 

 10

 

 

“Service Delivery Point” means, with respect to each Site Service, the delivery
point described in the Service Schedules.

 

“Service Provider Facility(ies)” means the plants, equipment and the Service
Provider Infrastructure as is necessary to provide the Site Services.

 

“Service Provider Infrastructure” means Service Provider Initial Infrastructure
and Service Provider Infrastructure Works.

 

“Service Provider Infrastructure Works” means any improvements, modifications,
expansions, repairs, replacements or alterations to the Service Provider Initial
Infrastructure, or to prior Service Provider Infrastructure Works, that are
substantially completed after the date hereof, and that are used to supply Site
Services.

 

“Service Schedules” means the schedules annexed to this Agreement which describe
each of the Site Services.

 

“Shutting Down Party” has the meaning given to that term in Section 2.6(a).

 

“Similarly Situated Facility” means, in respect of (a) an action to be taken by
the Service Provider as contemplated by this Agreement; (b) the treatment of the
Facility under a rule, protocol, procedure or standard of the Service Provider
referenced in this Agreement; or (c) the application of such rule, protocol,
procedure or standard, each facility at the relevant Site (including any such
facility owned by the Service Provider or any of its Affiliates) that shares
with the Facility the characteristics materially relevant (i) in making the
determination whether, in what manner and to what degree to take such action; or
(ii) for the treatment of the Facility under or the application to the Facility
of such rule, protocol, procedure or standard, including the size and geographic
location of such facility, the technology utilized to operate such facility, the
chemical process and materials used at such facility (and the quantity of such
use), the type of chemicals and other materials produced by such facility (and
the quantity of such production), the existence of any applicable
process-related hazards at such facility, the overall economic impact on the
integrated chain of facilities at the relevant Site or a relevant portion
thereof, and whether the Service Provider operates such facility (through an
operations services agreement or otherwise), provided that in no event shall
such characteristics include the identity of the direct or indirect owner of a
facility or the commercial relationships of a facility with the Service Provider
or its Affiliates.

 

“Site” means fenced property primarily owned or operated by the Service Provider
located in Institute, West Virginia used in the production of chemicals,
plastics and materials.

 

“Site Agreements” means this Agreement and the Building Lease Agreement.

 

“Site Services” means each of the services described in Schedule A to be
supplied by a Service Provider to the Customer.

 

 11

 

 

“Tax” or “Taxes” means all taxes, charges, fees or duties of any kind, however
denominated, including any interest, penalties or other additions that may
become payable in respect thereof, imposed by any Governmental Authority, which
taxes shall include all income or profits taxes, capital taxes, withholding
taxes, payroll and employee withholding taxes, employment insurance, social
insurance taxes, Sales Taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, energy taxes, transfer taxes (including land transfer
taxes), workers’ compensation and other governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing.

 

“Term” has the meaning given to that term in Section 13.1(b).

 

“Terminable Site Services” means each of the Site Services identified as
“Terminable” in the table in Schedule A.

 

“Third Party” means a Person who is not a Party or an Affiliate of a Party.

 

“Third Party Claim” means a Claim asserted or instituted in writing by any
Person other than the Parties or their Affiliates that could give rise to Losses
for which an Indemnifying Party could be liable to an Indemnified Party under
this Agreement.

 

“Variable Fee” or “VF” means, in respect of a Site Service, the fee identified
as such in the Service Schedule for such Site Service.

 

1.2Interpretation and Rules of Construction

 

In this Agreement, except to the extent otherwise provided or that the context
otherwise requires, the table of contents and headings for this Agreement are
for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement. When a reference is made in this Agreement to
an Article, Section, Exhibit, or Schedule, such reference is to an Article or
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. All terms defined in this
Agreement have the defined meanings when used in any certificate or other
document delivered or made available pursuant hereto, unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. References to a Person are
also to its successors and permitted assigns. References to sums of money are
expressed in lawful currency of the United States of America, and “$” refers to
U.S. dollars. If there is any conflict between the Transaction Agreement and
this Agreement, each of the Transaction Agreement and this Agreement is to be
interpreted and construed, if possible, so as to avoid or minimize such
conflict, but, to the extent (and only to the extent) of such conflict, the
Transaction Agreement shall prevail and control. References to “day” or “days”
are to calendar days. When calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded. If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day.

 

 12

 



 

2.SUPPLY

 

2.1Obligation to Supply Site Services

 

Subject to and in accordance with the provisions of this Agreement, commencing
on the date hereof and for the duration of the Term, the Service Provider shall
supply the Customer with Site Services, provided that:

 

(a)in the case of a Site Service to which a Contract Quantity applies, the
Service Provider shall have no obligation to supply the Customer with any Excess
Consumption except to the extent agreed otherwise in accordance with Section
2.3; and

 

(b)Reserved

 

2.2Variability of Quantity

 

The daily quantities and other parameters of Site Services that a Service
Provider supplies to the Customer may vary to the extent required to conform to
the capabilities of the Service Provider Infrastructure or to, as applicable,
any contractual arrangements with Third Parties entered into by the Service
Provider to satisfy its obligations hereunder to supply the Customer’s requested
Site Services, provided that the Service Provider may not vary any daily
quantities or other parameters of Site Services in a manner intended to
arbitrarily disadvantage the Customer relative to any other Similarly Situated
Facility.

 

2.3Excess Consumption and Increases to Contract Quantity

 

(a)Subject to Section 2.3(b), if the Customer requires any Excess Consumption or
any increase to the Customer’s Contract Quantity then the Customer shall notify
the Service Provider. Any such request shall require the Service Provider’s
consent.

 

(b)The Customer shall only be entitled to Excess Consumption to the extent that
the entitlement is set out in a notice given by the Service Provider to the
Customer referring to this Section 2.3.

 

(c)If the Customer consumes any Excess Consumption which:

 

(i)has not been consented to by the Service Provider in accordance with this
Section 2.3, the provisions of Section 4.2(d) shall apply; or

 

(ii)has been consented to by the Service Provider in accordance with this
Section 2.3, the Customer shall pay for such Excess Consumption at the Variable
Fee for the relevant Site Service.

 

 13

 

 

2.4Reduction of Site Services

 

(a)Without limiting Section 2.3, the provisions of Section 2.1 shall not apply
to the extent that a Service Provider’s ability to supply the Customer with Site
Services at a Site is affected by:

 

(i)an Emergency Situation, in which case Section 2.4(b) shall apply until there
is no longer an Emergency Situation;

 

(ii)subject to Section 2.6(d), a scheduled or unscheduled maintenance shutdown
with respect to which the Service Provider has notified the Customer in
accordance with Section 2.6, in which case Section 2.6 shall apply until the end
of the maintenance shutdown;

 

(iii)a Force Majeure Event, in which case Section 14 shall apply; or

 

(iv)an act or omission by the Customer other than an act or omission which
constitutes the exercise by the Customer of any of its rights and remedies under
this Agreement or any of the other Site Agreements.

 

(b)In the event that the Service Provider reduces the supply of a Site Service
to the Customer due to an Emergency Situation or any maintenance shutdown not
scheduled in accordance with Section 2.6:

 

(i)the Service Provider shall notify the Customer as promptly as reasonably
practicable of (A) such reduction; and (B) the nature and estimated duration of
such reduction;

 

(ii)the Service Provider’s obligations to supply the Customer the Site Services
pursuant to this Agreement shall be suspended (except to the extent any such
reduction in the supply of Site Services results from the Intentional Misconduct
of the Service Provider) solely to the extent of any required reduction in
accordance with Section 2.4(a) in the volumes or levels of the Site Services
requested by the Customer pursuant to Section 4.2; and

 

(iii)the Service Provider shall use its commercially reasonable efforts to
mitigate the cause of such reduction.

 

(c)Any reduction in the supply of Site Services pursuant to Section 2.4(a) and
any resumption of the normal levels of service of any such reduced Site Services
shall be governed by the Site’s load shed plan or emergency plan and each Party
shall comply with the requirements of the Site’s load shed plan or emergency
plan.

 

(d)Subject to the terms of this Section 2.4, the Service Provider shall not be
liable under this Agreement for any Loss or any other Claim of the Customer or
its Affiliates by reason of any reduction of the supply of a Site Service in
accordance with this Section 2.4, except to the extent that the reduction of
supply is due to the gross negligence or intentional misconduct of the Service
Provider.

 

 14

 

 

2.5Termination of a Site Service

 

Termination by the Customer

 

(a)A Customer shall be entitled to terminate, in whole, the supply by the
Service Provider to the Customer of any Terminable Site Service at a Facility
provided that:

 

(i)the Customer gives the Service Provider prior notice of such termination
which is not less than the Minimum Notice Period for that Terminable Site
Service;

 

(ii)such termination is not reasonably likely to adversely affect the Service
Provider’s status under, or result in a violation of, any applicable Laws or
Permits; and

 

 

(iii)such Terminable Site Service is terminated in whole (and not in part),

 

and upon such a termination of a Terminable Site Service, except as set forth in
this Section 2.5, such Site Service shall cease to be a Site Service, and the
Parties shall thereafter have no rights or obligations hereunder with respect to
the supply of such terminated Site Services.

 

(b)The Customer shall be entitled to terminate, in part, the supply by the
Service Provider to the Customer of any Terminable Site Service at a Site
provided that:

 

(i)the Customer gives the Service Provider prior notice of such termination
which is not less than the Minimum Notice Period for that Terminable Site
Service;

 

(ii)such notice identifies the portion of the Terminable Site Service that the
Customer wishes to terminate, including any of the Customer’s Sites that will no
longer receive the Terminable Site Service after termination is effective;

 

(iii)such termination is not reasonably likely to adversely affect the Service
Provider’s status under, or result in a violation of, any applicable Laws or
Permits;

 

(iv)any Contract Quantity for such Terminable Site Service (if applicable), and
the applicable Service Charges for such Terminable Site Service, shall be
adjusted to reflect the effect of such termination; and

 

 15

 

 

(v)such Terminable Site Service is terminated in part (and not in whole), as set
forth in the notice delivered pursuant to clause (i) above,

 

and upon such a termination of a Terminable Site Service, except as set forth in
this Section 2.5, such portion of the Site Service shall cease to be a Site
Service, and the Parties shall thereafter have no rights or obligations
hereunder with respect to the supply of such terminated Site Services.

 

(c)Subject to Sections 2.5(a) and 2.5(b), during the Term, the Customer shall
not otherwise be entitled to terminate the supply by the Service Provider of any
Site Service at a Site (or to reduce its consumption of any Site Service to such
an extent that it has substantially terminated the supply).

 

(d)During the Term, the Customer shall not be entitled to terminate any
Non-Terminable Site Service at a Site, or to reduce its consumption of any
Non-Terminable Site Service to such an extent that it has substantially
terminated the supply, if the Service Provider is still providing such
Non-Terminable Site Service to itself or to any other recipient at the relevant
Site unless the Customer has permanently closed all its Consumption Units at the
relevant Site.

 

(e)Except for the Service Provider Exclusive Services, which Customer shall only
receive from Service Provider, and subject to Sections 2.5(c) and 2.5(d) above,
the Customer shall be entitled to procure services substantially equivalent to
the Site Services from another Person in addition to the Service Provider during
the Term. The Customer may procure such services provided that:

 

(i)the Customer shall give the Service Provider sixty (60) days’ prior notice of
its intent to do so, save in the case where the Customer is procuring such
services to cover a reduction in the volume or level of Site Services resulting
from an Emergency Situation in which case the Customer shall provide the Service
Provider with as much prior notice as is reasonably practicable for the Customer
to provide in such circumstances, and in each case such notice shall include
details of the Person who will provide the services and the manner in which such
services will be delivered to or performed at the relevant Site; and

 

(ii)the Customer shall ensure that the delivery or performance of such services
at or to the relevant Site does not adversely affect the operations of the
Service Provider or any other Person at the Sites.

 

If at any time the Service Provider reasonably considers that the Customer has
not complied with paragraph (ii) above, the Service Provider may give notice to
the Customer requiring that such services no longer be delivered or performed by
the relevant Person (or be delivered or performed by the relevant Person with
such changes as are reasonably required to avoid the adverse effect). The
Customer shall comply with any such notice within fourteen (14) days.

 

 16

 

 

Termination by the Service Provider

 

(f)Notwithstanding anything to the contrary in this Section 2.5, at any time
after the third anniversary of the date hereof, the Service Provider shall be
entitled to terminate any Site Service (or part of a Site Service), if the
Service Provider’s usage of such Site Service (or part of such Site Service) at
the relevant Site is less than 50% of the total usage of that Site Service (or
part of such Site Service) at the Site, provided that:

 

(i)the Service Provider provides the Customer with not less than 12 months prior
notice of such termination (which notice may be provided at any time after the
third anniversary of the date hereof);

 

(ii)if requested by the Customer, the Service Provider shall offer for sale to
the Customer any Service Provider Infrastructure to the extent it is used for
the provision of the terminated Site Service (or part of such Site Service) and,
if the Customer elects to purchase such Service Provider Infrastructure, the
Service Provider shall, at a date to be agreed between the Parties (acting
reasonably), assign transfer and convey all of the Service Provider`s right,
title and interest to and in such Service Provider Infrastructure (including the
minimum contractual and/or proprietary rights necessary to enable the Customer
to access the land, buildings and facilities where such Service Provider
Infrastructure is located and to utilize such Service Provider Infrastructure)
and, at the same time, the Customer shall pay to the Service Provider a price
equal to the greater of fair market value and Net Book Value of such Service
Provider Infrastructure;

 

(iii)if the Customer elects not to purchase any Service Provider Infrastructure
offered for sale by the Service Provider or there is no Service Provider
Infrastructure which is used for the provision of the terminated Site Service
(or part of such Site Service) then, if requested by the Customer, the Service
Provider shall use commercially reasonable endeavors to assist the Customer in
developing an alternative method for the Customer to receive such terminated
Site Service (or part of such Site Service), which may include:

 

(A)the Customer procuring such Site Service from a Third Party Service Provider
(in which case Section 2.5(e) shall apply);

 

(B)the Customer supplying such Site Service to itself;

 

(C)reasonable access rights for the Customer to operate and maintain such
Service Provider Infrastructure itself; and/or

 



 17

 

    (D)the minimum contractual and real estate rights necessary for the Customer
to construct, operate and maintain any alternative infrastructure which the
Customer proposes to build and utilize for the purposes of supplying or
receiving such terminated Site Service; and

 

(iv)upon such termination, each such Site Service shall cease to be a Site
Service and, except as set out in this Section 2.5(f), the Parties shall have no
rights or obligations hereunder with respect to the supply of such Site Service
thereafter; and

 

(v)if requested by the Service Provider, the Customer shall enter into good
faith discussions with the Service Provider and other users of such terminated
Site Service at the relevant Site with a view to facilitating an alternative
method for the Service Provider and/or other users at the Site to receive such
terminated Site Service (or part of such Site Service).

 

(g)Notwithstanding anything to the contrary in this Section 2.5, the provisions
of Section 2.5(f) shall not be triggered by a contemplated disposition in
accordance with Section 7.

 

(h)Without limiting any remedies which the Service Provider may have under the
other provisions of this Agreement, a Service Provider may on notice to be
effective immediately terminate any Site Service at a Site which is impacted by
the Customer:

 

(i)persistently failing to comply with the terms of this Agreement; or

 

(ii)failing on any one or more occasion to comply with the terms of this
Agreement, where such failure has or, the Service Provider reasonably believes,
could be expected to have a material adverse impact on the Service Provider’s
operations at the Sites or on the Service Provider’s ability to comply with all
applicable Laws and all applicable Permits and its contractual obligations to
Third Parties,

 

and:

 

(A)the failure is not capable of remedy by the Customer; or

 

(B)if such is capable of remedy, is not remedied by the Customer within thirty
(30) days of a notice in writing from the Service Provider requiring the
Customer to remedy such breach, provided that during such thirty (30) day period
the Service Provider may suspend the Site Services that are connected with such
failures until such failure is remedied, provided that this Section 2.5(h) shall
not apply to a failure in relation to Return Streams, which shall be governed by
Section 3.6.

 



 18

 



 

2.6Maintenance Shutdowns

 

(a)Subject to Section 2.6(b), each Party (the “Shutting Down Party”) shall give
the other Party (the “Other Party”) notice on or before the first Business Day
of each calendar month setting out the periods during which, in the following
consecutive sixteen (16) months, any of the Facilities operated by the Shutting
Down Party are scheduled to be shut down for maintenance. The Shutting Down
Party shall include in such notice the anticipated length of the scheduled
shutdown and the proposed restart rates after completion of the applicable
maintenance. The Shutting Down Party shall notify the Other Party as soon as
reasonably practicable in the event that any of the Facilities is scheduled to
be shut down in the first three (3) months of this Agreement.

 

(b)In the event that a Facility is scheduled to be shut down for maintenance as
a result of a Third Party shutdown of facilities, and the Shutting Down Party
has not received notice from the Third Party of such scheduled shutdown at least
seventy (70) days before the commencement of the year in which the shutdown is
scheduled to occur, then the Shutting Down Party shall give the Other Party
notice of any such shutdown as soon as reasonably practicable after the Shutting
Down Party receives notice from the Third Party.

 

(c)The Shutting Down Party shall give the Other Party prompt notice if any event
occurs that shall result in the relevant Facilities being shut down other than
for scheduled shutdowns and the expected duration thereof and of any changes to
the scheduled shutdowns under Sections 2.6(a) and (b) above.

 

(d)Each Party shall use commercially reasonable efforts to coordinate full or
partial shutdowns (whether for maintenance or otherwise) of its Facilities, and
the restart of any shut down Facilities, with those of the other Party so as to
effect such shutdowns and restarts in an efficient, cost effective, safe and
environmentally responsible manner that minimizes the disruption and cost to the
other Party. The Shutting Down Party shall provide the Other Party with
reasonable notice of any changes in the anticipated length of a scheduled
shutdown or the proposed restart rates after completion of the applicable
maintenance and, after the scheduled shutdown has commenced, the Shutting Down
Party shall promptly notify the Other Party of any such changes.

 

(e)Each Party shall give prompt notice to the other Party of events affecting
its ability to receive scheduled deliveries of Site Services.

 

(f)The Other Party acknowledges that shutdowns of the Shutting Down Party’s
Facilities contemplated by this Section 2.6 are intended to benefit both
Parties’ operations. Other than with respect to the gross negligence or
Intentional Misconduct of the Shutting Down Party, the Shutting Down Party shall
not be liable for inconvenience, annoyance, disturbance, loss or interruption of
business, or any other claimed damage to the Other Party, by reason of any such
shutdown.

 



 19

 



 

2.7Additional Site Services

 

If the Parties agree to add additional Site Services, which may be either
ongoing Site Services or one-time projects, such agreement shall be documented,
as appropriate, in either a Service Addendum to Schedule A, which Service
Addendum shall be in the form specified in Schedule B (a “Service Addendum”) and
which shall include the charges agreed to by the Parties for such additional
Site Services, or in an amendment to this Agreement, in which case the Parties
shall also amend Schedule A to include a separate Service Charge for such
additional Site Services.

 

3.OPERATION, MAINTENANCE, REPAIRS AND INSPECTIONS

 

3.1Standard of Care

 

(a)Service Provider shall supply each Site Service and shall operate and
maintain the Service Provider Infrastructure in accordance with Good Industry
Practice and applicable Law and Governmental Approvals.

 

(b)While performing its obligations under this Agreement, Service Provider shall
comply with, be subject to and not violate (i) the terms and conditions
applicable to Customer in the Ground Lease as if it were the Lessee (as defined
in the Ground Lease) thereunder, except for those obligations relating to
indemnification or the payment of money (e.g., rent, Taxes, maintenance costs
and expenses and insurance premiums); and (ii) Customer’s reasonable operating
rules and regulations for the Facility to the extent such rules and regulations
(A) have been previously provided to Service Provider in writing and (B) do not
conflict with Service Provider’s obligations under any Related Agreement or the
policies or procedures of Service Provider; provided that Customer shall
cooperate with and, upon request from Service Provider, provide reasonable
assistance to Service Provider in connection with such compliance.

 

3.2Customer Operation

 

Customer agrees to:

 

(a)operate the Facility in accordance with Good Industry Practice, consistent
with the scope and design of the Facility;

 

(b)comply with all Laws and Governmental Approvals;

 

(c)comply, and operate in accordance with, all operational, environmental and
health and safety policies of Service Provider at the Site as set forth in the
Ground Lease;

 



 20

 

 

(d)ensure that its operations (and the operations of any Third Party providers
it directly engages) do not (i) unreasonably interfere with the use or operation
of the Site or Service Provider’s provision of the Site Services hereunder or
(ii) cause Service Provider’s breach of this Agreement;

 

(e)utilize Site Services in a commercially reasonable manner consistent with any
and all use limitations contained in this Agreement (including in the applicable
Site Service Schedule in Schedule A);

 

(f)install and maintain any load shed equipment and associated load shed
equipment control systems as reasonably required by Service Provider; and

 

(g)not sell, assign or convey any portion of a Site Service to a Third Party
without the prior written permission of Service Provider.

 

Customer acknowledges that the failure of Customer to comply with any of the
clauses (a) through (g) of this Section 3.2 (“Customer Commercial Failure”) may
have serious consequences for Service Provider and, among other things, could
adversely affect the standing and reputation of Service Provider with
Governmental Authorities. Without limiting any other rights or obligations of
the Parties, Customer shall indemnify and hold harmless the Service Provider
Parties from and against any and all Losses incurred by Service Provider Parties
relating to any Customer Commercial Failure, including any property damage or
other Losses related to Site property, equipment or operation.

 

3.3Reserved

 

3.4Contract Managers

 

(a)Each Party shall appoint an individual (each, a “Contract Manager”) who shall
serve as the Party’s representative under this Agreement. Each Contract Manager
shall:

 

(i)have overall responsibility for managing and coordinating the performance of
the appointing Party’s obligations under this Agreement; and

 

(ii)be authorized to act for and on behalf of the appointing Party concerning
such matters.

 

(b)The Parties’ Contract Managers shall meet from time to time or on request by
either Party to:

 

(i)discuss Site and Facilities operations, supply, safety and any other issues
that arise in the normal course of providing the Site Services and Return
Streams;

 

(ii)review requests for changes or additions with respect to the Site Services
and Return Streams;

 



 21

 

    (iii)execute Service Addendums in accordance with Section 2.7; and

 

(iv)amend or modify any of the Service Schedules upon mutual agreement; provided
that the Contract Managers may not amend or modify any of the Service Charges,
mechanisms for determining Service Charges, Agreed Indexes or any other
provisions relating to the determination or payment of Service Charges.

 

(c)No Party shall be obligated to implement any change or modification described
in clauses (b) and (c) above except if requested and agreed in accordance with
this Section 3.4. For avoidance of doubt, no Contract Manager shall be entitled
to amend, modify or supplement any term of this Agreement except with the
express authorization of the appointing Party and in accordance with Section 17.

 

3.5Each Party’s Discretion

 

Except as otherwise expressly provided herein or in Schedule A, and without
limiting its obligations to supply the Site Services in accordance with the
provisions hereof, including the standard of care set forth in Section 3.1, each
Party shall determine, in its reasonable business judgment, the manner in which
such Party’s Facilities are operated, maintained, repaired and replaced.

 

3.6Return Streams

 

(a)The Customer shall, in the provision of any Return Streams to the Service
Provider:

 

(i)comply with:

 

(A)applicable Law (including Environmental Law) and Permits;

 

(B)Good Industry Practice, in connection with the packaging, preparation for
delivery and / or storage, transportation and other similar matters associated
with the provision of Return Streams, provided that, if the standards
customarily applied by the Service Provider in receiving such streams are more
stringent than Good Industry Practice, then, if the Service Provider has
notified the Customer of those more stringent standards, the Customer shall
provide the Return Streams in accordance with such standards;

 

(C)the quality specification parameters established in relation to Return
Streams by the Service Provider as indicated in Schedule A and applicable as of
the date hereof for the Site Services, as such specifications may be adjusted by
the Service Provider (acting reasonably) from time to time to reflect changes in
the requirements imposed upon the Service Provider , or changes in applicable
Law or Permits (provided that the Service Provider provides notice of any such
changes to the Customer); and

 



 22

 



 

(D)any additional quality specification parameters agreed between the Parties
with respect to the provision of Return Streams; and

 

(ii)not cause the Service Provider or its Affiliates to be in breach of:

 

(A)any applicable Law (including Environmental Law) or Permits; or

 

(B)contractual obligations to Third Parties or the Service Provider’s Affiliates
with respect to such Third Parties or the Service Provider’s Affiliates handling
waste from the Site on behalf of the Service Provider and to which the Service
Provider is subject, provided that the Service Provider has given the Customer
prior written notice of such contractual obligations.

 

To the extent of any inconsistency among the standards prescribed by Section
3.6(a), the Customer shall comply with the most stringent standard.

 

(b)The Service Provider may refuse to accept Return Streams provided by the
Customer that are not provided in accordance with Section 3.6(a). Without
limiting the remedies of the Service Provider under this Section 3.6, if the
Service Provider refuses to accept the Return Stream set forth in Site Services
Schedule A pursuant to this Section 3.6(b), the Service Provider shall
reasonably cooperate with the Customer (at the Customer’s sole cost and expense)
to dispose or otherwise remediate such Return Stream amounts with all reasonable
dispatch. The Service Provider shall be under no obligation to accept Return
Streams during periods in which any of the Service Provider’s Facilities that
accept Return Streams are not operational, including as a result of production
shutdowns and interruptions.

 

(c)The Customer shall comply, and shall cause its contractors to comply, with
Environmental Law and the environmental, health and safety and security rules,
standards and requirements for the Sites and amendments thereto and replacements
thereof and the requirements of the handling facilities to which any Return
Stream is sent.

 

(d)The Service Provider shall monitor the Return Streams, using Customer
supplied meters, provided by the Customer to the Service Provider pursuant to
this Agreement for compliance with Section 3.6(a). The Service Provider shall
have the right to review operating activities and conditions of the Facilities
relating to Return Streams in connection with an issue that may adversely impact
the Service Provider Infrastructure or other facilities at any Site, and which
the Service Provider reasonably believes could be caused by a Return Stream (or
cannot reasonably conclude was not caused by a Return Stream), provided that
such rights shall be exercised in a manner as not to unreasonably interfere with
the normal operation of the Facilities.

 



 23

 

 

(e)Subject to Section 8.2, the Customer shall indemnify and hold harmless the
Service Provider and its Affiliates from and against all Losses sustained by,
arising out of, resulting from, attributable to or connected with the provision
by the Customer of a Return Stream other than in compliance with this Section
3.6.

 

(f)Without limiting the Service Provider’s remedies under Sections 3.6(b) and
3.6(e), the Service Provider may suspend the Site Services that are connected
with the Return Streams on notice to be effective immediately if the Customer
has:

 

(i)persistently failed to comply with Section 3.6(a); or

 

(ii)failed on any one or more occasion to comply with Section 3.6(a), where such
failure has or could reasonably be expected to have a material adverse impact on
the Service Provider’s operations at any Site or has resulted in a notice of
enforcement from a Governmental Authority that the Service Provider reasonably
believes may impair its ability to operate at any Site, and:

 

(A)the cause of such failure is not capable of remedy by the Customer; or

 

(B)if the cause of such failure is capable of remedy, is not remedied by the
Customer within thirty (30) days of a notice in writing from the Service
Provider requiring the Customer to remedy the cause of such failure.

 

provided that if the cause of such failure cannot be remedied with the exercise
of reasonable diligence by the Customer within such thirty (30) day period, then
the initial thirty (30) day period shall be extended for as long as the Customer
pursues such remedy diligently and in good faith, and provided further that the
Service Provider may suspend the Site Services that are connected with the
non-compliant Return Stream during the period of non-compliance by the Customer.

 

(g)If, pursuant to Section 3.6(f), the Service Provider suspends the Site
Services that are connected with Return Streams, the Customer shall immediately
stop the provision of Return Streams using the Service Provider Infrastructure,
where using such Service Provider Infrastructure would cause the Customer’s
Return Streams to commingle with the streams of the Service Provider or other
users at any Site. If following the suspension of any Site Service connected
with a Return Stream pursuant to Section 3.6(f), the Customer demonstrates to
the Service Provider’s reasonable satisfaction that the Customer is able to
resume providing the Return Stream connected with such Site Service in
compliance with Section 3.6(a) and otherwise comply with the provisions of this
Section 3.6, the Service Provider shall reasonably promptly resume providing
such Site Service to the Customer in accordance with the terms and conditions
herein.

 



 24

 



 

(h)In addition to Section 3.6(e) if, in connection with the supply by the
Service Provider to the Customer of the Site Service described in Site Service
Schedule A, a Governmental Authority imposes a monetary penalty upon the Service
Provider, then, to the extent that:

 

(i)it is possible to determine, and is determined, that the Customer’s conduct
resulted in the penalty then the Customer shall reimburse the Service Provider
in respect of the penalty to the extent to which its conduct resulted in such
penalty including any increased penalty payment paid by the Service Provider for
the Service Provider’s non-compliance, which increase is a direct result of the
Customer’s compliance history;

 

(ii)it is impossible to determine if the Customer’s conduct resulted in the
penalty, the costs of the penalty shall be equally apportioned among the
existing manufacturing plants (on a per-plant basis) at the relevant Site up to
a maximum reimbursement to the Service Provider of two times the Aggregated
Estimated Service Charges, unless it is determined that such plant’s conduct did
not result in the penalty (including an exclusion pursuant to paragraph (iii)
below); or

 

(iii)it is possible to determine, and is determined, that the Customer’s conduct
did not result in the penalty then the Customer shall not be required to
reimburse the Service Provider in respect of the penalty,

 

provided that, in connection with any request for reimbursement pursuant to this
Section 3.6(h), the Service Provider shall provide (i) a reasonable summary of
the violation that gave rise to the monetary penalty and any related notice from
Governmental Authorities; and (ii) a reasonable explanation of (A) the result of
any investigation by or on behalf of the Service Provider or its Affiliates; (B)
the criteria for determining responsibility or for eliminating facilities; (C) a
summary of how many facilities were eliminated and how many could not be
eliminated; and (D) the reasons the Facilities could not be eliminated or were
determined to be the responsible facility. The Service Provider shall provide
such other information to the Customer regarding the violation, the
investigation and the determination of responsibility as reasonably requested by
the Customer. Notwithstanding anything set forth in this Section 3.6(h) to the
contrary, the Service Provider shall not be required to provide any information
to the Customer that is reasonably determined by the Service Provider to be
confidential or proprietary (and does not solely relate to the Facilities).

 



 25

 

 

The exclusions of, and limitations on, the Customer’s liability under Section 8
of this Agreement shall not apply to the Customer’s obligations, in its capacity
as a recipient of such Site Services, to reimburse the Service Provider pursuant
to this Section 3.6(h).

 

(i)The Service Provider shall have the right to review any of the Customer’s
operational procedures and applicable Return Stream data relating to the return
by the Customer of Return Streams for compliance with the quality specification
parameters described in Section 3.6(a)(i), provided that such rights shall be
exercised in such a manner as not to unreasonably interfere with the normal
operations of the Customer’s business.

 

3.7Right to Investigate

 

In the event of any unscheduled shutdown, outage or other adverse event relating
to the Facilities, each Party shall, upon reasonable request of the other Party,
provide the other Party with any information directly relating to such shutdown,
outage or other adverse event; provided that the requesting Party shall specify,
in sufficient detail, the information that is requested and the reason it is
requesting such information. To the extent the requesting Party, in its
reasonable judgment, does not receive the requested information from the other
Party pursuant to the preceding sentence, the requesting Party may, upon
reasonable notice to the other Party, investigate the other Party’s Facilities
(including by taking samples); provided that any such investigation shall be
conducted (a) at the requesting Party’s expense, during normal business hours,
under the supervision of the other Party’s personnel and in such a manner as not
to interfere with the normal operations of the other Party’s business; and (b)
only to the extent necessary to obtain such requested information. Upon request
from the other Party, the investigating Party shall share the results of its
investigation of the Facilities with the other Party.

 

4.ACCOUNTING AND COSTS

 

4.1Fees for Site Services

 

(a)Obligation to pay Service Charges and other amounts

 

From the date hereof until the expiration of the Term (or the earlier
termination of this Agreement in accordance with Section 13.2), the Customer
shall pay to the Service Provider on a monthly basis:

 

(i)the Aggregate Estimated Service Charges applicable to the relevant month
occurs;

 

(ii)any Reconciliation Amounts which the Customer is liable to pay pursuant to
Section 4.1(b) but which the Customer has not yet paid to the Service Provider;
and

 



 26

 

 





(iii)any amounts which the Customer is liable to pay pursuant to Section 4.2(d)
in relation to Excess Consumption.

 

The Service Provider shall invoice the Customer monthly for any amounts payable
pursuant to this Agreement in respect of the preceding month. Payment terms are
net thirty (30) days from the date of invoice. Payments past due shall bear
interest calculated on a per annum basis from the due date to the date of actual
payment at an interest rate equal to one (1) month LIBOR interest for the
currency invoiced, as fixed by the ICE Benchmark Administration Limited on the
last Business Day of the month preceding the date on which payment was due, plus
five percentage (5%) points, but in no case higher than the maximum rate
permitted by applicable Law. The Customer may audit amounts invoiced pursuant to
this Agreement in accordance with Schedule C.

 

(b)Reconciliation Amounts

 

(i)The Service Provider shall, at the end of each month, perform a
reconciliation of the Aggregate Estimated Service Charges for Site Services
consumed by the Customer during that month and the total Service Charges for
Site Services actually consumed by the Customer during that month, as adjusted
to take into account any Minimum Quantity requirements (the “Aggregate Actual
Service Charges”).

 

(ii)If, in respect of a month:

 

(A)the Aggregate Estimated Service Charges is less than the Aggregate Actual
Service Charges and such difference is in excess of the Reconciliation
Threshold, then the Customer shall pay to the Service Provider an amount equal
to the sum of such difference; or

 

(B)the Aggregate Estimated Service Charges is greater than the Aggregate Actual
Service Charges and such difference is in excess of the Reconciliation
Threshold, then an amount equal to such difference shall be credited against the
amount payable by the Customer to the Service Provider set out in the next
monthly invoice provided by the Service Provider to the Customer.

 

(c)Changes to Service Charges

 

Service Provider will have the right to increase the price of any Site Service
if the occurrence of any change in:

 

(i)applicable Law, Tax or Governmental Approvals; or

 

(ii)any costs associated with the purchase, production, supply or delivery of a
Site Service to Customer, including the technology used in respect of the same;

 

27

 27

 

 

increases Service Provider’s cost of providing such Site Service by an amount
greater than five percent (5%) of the current Service Charge (including
applicable Inflation Adjustments). Documentation of the source of the increase
will be provided to the Customer by the Service Provider.

 

4.2Estimated Requirements for Site Services

 

With respect to Site Services on or before September 1 in each year during the
Term or as soon as reasonably practicable thereafter, the Customer shall give
the Service Provider a notice setting out its estimates (in reasonable detail)
of the Customer’s requirements for volumes and levels of Site Services (to the
extent such Site Services are supplied by reference to volumes and levels) in
the forthcoming year and planned actions (other than shutdowns that are
addressed in Section 2.6), if any, at the Facilities in each of the subsequent
two (2) years that could reasonably be expected to have a material effect on the
Customer’s usage of the Site Services (the “Annual Volume Notice”), together
with any other information reasonably requested by the Service Provider. The
estimates set out in the Annual Volume Notice shall be set out on a
month-by-month basis together with the annual total, and shall be made in good
faith and reflect the Customer’s reasonable estimates of the volumes and levels
of Site Services it anticipates it will require in the forthcoming year.

 

(a)The Customer may amend the estimates in the Annual Volume Notice by notice to
the Service Provider, provided such notice is delivered no later than thirty
(30) days prior to the commencement of the month to which the relevant estimate
relates. Any amendments shall be made in good faith and reflect the Customer’s
reasonable estimates of the volumes and levels of Site Services it anticipates
it will require in the relevant month.

 

(b)If any of the Customer’s requirements for a Site Service exceed the
Customer’s aggregate Contract Quantity with respect to that Site Service, then
Section 2.3 shall apply with respect to such requested Excess Consumption.

 

(c)If requested by the Service Provider in writing, the Customer shall submit a
firm nomination for each Site Service, to the extent such Site Services are
supplied by reference to volumes and levels, in respect of each period requested
by the Service Provider.

 

(d)In respect of any Site Service and any Excess Consumption of that Site
Service consumed by the Customer without the prior written consent of the
Service Provider pursuant to Section 2.3, the Service Provider shall be entitled
to charge the Customer an amount equal to one hundred and fifty percent (150%)
of the Service Charges applicable to that Site Service multiplied by the total
volume or level of that Site Service which was supplied to, or consumed by, the
Customer in the month in which the Excess Consumption occurred (the “Overage
Surcharge”).

 



 28

 

 



(e)The Parties agree that the Annual Volume Notice is for information and
planning purposes only. Except for the purposes of Section 2.3 in the case of
requested Excess Consumption and subject to Section 4.2(b), the estimates shall
not be binding on the Service Provider or the Customer.

 

5.TAXES

 

(a)The price to be paid for any Site Services supplied to or purchased by a
Party, as determined in accordance with this Agreement, is exclusive of any
Sales Taxes imposed in respect of such supply or purchase.

 

(b)The Customer shall pay or reimburse, and hold the Service Provider harmless
from, any and all Sales Taxes that the Service Provider is required to remit or
pay in connection with the provision of Site Services by the Service Provider to
the Customer or otherwise on amounts payable by the Customer to the Service
Provider under this Agreement unless, and to the extent, that the Customer
provides the Service Provider with a valid and timely exemption (or resale)
certificate or other information, indicating that (i) the Customer is exempt
from such Sales Tax; (ii) the Customer is authorized to remit directly such Tax
to the appropriate Tax authorities (and the Service Provider has no liability in
the event of the Customer’s failure to so remit); or (iii) such Sales Tax is
inapplicable and, provided, that the Service Provider has provided the Customer
with an invoice in a form normal and customary for the purposes of the
applicable Sales Tax. Payments by the Customer pursuant to the preceding
sentence are in addition to and do not reduce and shall not be deducted from
payments under this Agreement. The Parties shall take reasonable steps to
cooperate to legally minimize the imposition of Sales Taxes and any other Taxes
relating to the provision of Site Services pursuant to this Agreement.

 

6.SUPPLY OF SERVICES

 

6.1Rights of Access for the Provision of Services

 

In supplying a Site Service, the Service Provider shall be entitled to access to
and across the Customer’s land and buildings as:

 

(a)reasonably required for the purposes of supplying such Site Service (but for
no other purpose), prior to the coming into effect of the Ground Lease; and

 

(b)set forth in the Ground Lease, after the coming into effect of the Ground
Lease.

 



 29

 

 

6.2Right To Supply through Third Parties

 

(a)The Site Services may be provided by the Service Provider directly or through
any Person authorized by the Service Provider to perform such services on the
Service Provider’s behalf.

 

(b)A Person who provides Site Services on behalf of the Service Provider
pursuant to this Section 6.2 shall do so as a subcontractor. The Service
Provider shall not be relieved of any obligation pursuant to this Agreement by
reason of the performance of Site Services by such Person. The act or omission
of any subcontractor shall be deemed for all purposes of this Agreement to be
the act or omission of the subcontracting Party.

 

7.DISPOSITION OF ASSETS

 

7.1General Right of Disposition

 

Service Provider has the unrestricted right to sell any or all of the Facilities
owned by Service Provider or any of its Affiliates.

 

7.2Ownership of Site Services and Return Streams

 

(a)The Service Provider is the absolute owner of all Site Services that are
supplied to the Customer using the Service Provider Infrastructure until each
such Site Service is delivered to the relevant Site Service Delivery Point,
whereupon title and risk in such Site Service shall pass to the Customer.

 

(b)The Customer is the absolute owner of all Return Streams that are provided to
the Service Provider until each such Return Stream is delivered to the relevant
Return Stream Delivery Point, whereupon title and risk in such Return Stream
shall pass to the Service Provider.

 

8.INDEMNITIES

 

8.1Indemnity

 

(a)Subject to the provisions of this Section 8, Customer agrees to indemnify
Service Provider and its Affiliates (the “Service Provider Parties”) against,
and hold each Service Provider Party harmless from, any and all Losses incurred
or suffered by any Service Provider Party to the extent Arising Out Of this
Agreement other than any such Losses solely Arising Out Of the fraud, gross
negligence or Willful Misconduct of any Service Provider Party.

 

(b)Subject to the provisions of this Section 8, and in particular the
limitations set forth in Section 8.2:

 

(i)Subject to Section 8.1(b)(ii), Service Provider agrees to indemnify Customer
and its Affiliates (the “Customer Parties”) against, and hold each Customer
Party harmless from, any and all Losses incurred or suffered by any Customer
Party to the extent Arising Out Of this Agreement, in each case only to the
extent such Losses solely Arise Out Of the fraud, gross negligence or Willful
Misconduct of any Service Provider Party; and

 



 30

 



 

(ii)Notwithstanding Section 8.1(b)(i), Service Provider agrees to indemnify the
Customer Parties against, and hold each Customer Party harmless from, any and
all Losses incurred or suffered by any Customer Party to the extent Arising Out
Of any failure of a Site Service to conform to the applicable standard or
specification for such Site Service set forth in this Agreement.

 

8.2Limitation of Liability

 

(a)Notwithstanding anything to the contrary in Section 8.1 or otherwise in this
Agreement, the Parties agree that:

 

(b)Customer’s exclusive remedy and Service Provider’s total aggregate liability
to Customer, for Losses and Claims Arising Out Of any failure of a Site Service
to conform to the applicable standard or specification for such Site Service set
forth in this Agreement, shall be expressly limited to the replacement of, if
applicable, or the repayment of the price paid for, such Site Service (to the
extent Customer has already paid for such Site Service), and Customer waives all
other Losses and Claims by Customer Parties against Service Provider with
respect to such failure. All Losses and Claims Arising Out Of such failure shall
be deemed waived unless made by Customer in writing within ninety (90) days
following the provision of such Site Service.

 

(c)Without prejudice to the limitations set forth in Section 8.2(a), the total
aggregate liability of Service Provider with respect to any claim by Customer
Parties Arising Out Of this Agreement or any Site Service shall be no greater
than the amount paid during the six (6) month period prior to the date of such
claim by Customer for the Site Service with respect to which such claim arose;
provided that, during the first six (6) months of the Term, such aggregate
liability shall be no greater than an amount equal to six (6) times the amount
paid for such Site Service in the month preceding the date such claim arose.

 

(d)Each Party hereby acknowledges and agrees that the indemnification rights of
each Party set forth in this Section 8, together with any other remedy that is
expressly provided for in this Agreement (including the Schedules hereto), shall
be the exclusive remedies of such Party with respect to the subject matter of
this Agreement. Accordingly, each Party hereby expressly acknowledges and agrees
that, to the greatest possible extent permitted under the Laws applicable to
this Agreement, the remedies available to such Party under, or in connection
with, this Agreement shall be limited to the remedies set forth in this Section
8, together with any other remedies that are expressly provided for in this
Agreement (including the Schedules hereto), and that no other claim or remedy
shall be available to or exercisable by either Party, whether under this
Agreement or otherwise.

 



 31

 



 

(e)IN NO EVENT SHALL SERVICE PROVIDER OR ANY OF ITS AFFILIATES HAVE ANY
LIABILITY UNDER OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT FOR ANY SPECIAL,
PUNITIVE, EXEMPLARY, SPECULATIVE, REMOTE, INDIRECT OR CONSEQUENTIAL DAMAGES OR
DAMAGES FOR LOST PROFITS.

 

(f)The Parties hereby acknowledge and agree that:

 

(i)In the event of any Claim or Loss that may give rise to an indemnification
obligation hereunder, the Indemnified Person shall use its reasonable efforts to
take, and cause its Affiliates to take, all reasonable measures to mitigate the
consequences of such Claim or Loss, including (A) cooperating with the
Indemnifying Person, if so requested by the Indemnifying Person, and (B) all
such reasonable measures that are required to prevent any contingent liability
from becoming an actual liability. If any Indemnified Person shall fail to use
its reasonable efforts to take, and cause its Affiliates to take, all such
reasonable measures, then, notwithstanding anything to the contrary in this
Agreement, the Indemnifying Person shall not be required to indemnify the
Indemnified Person for any Claim or Loss that would reasonably be expected to
have been avoided if such Indemnified Person had used such reasonable efforts.

 

(ii)Notwithstanding anything to the contrary in this Agreement, the amount of
any Losses incurred or suffered by any Indemnified Person shall be calculated
after giving effect to (A) any insurance proceeds with respect to such Losses
received by the Indemnified Person (or any of its Affiliates) from insurers not
affiliated with the Indemnified Person and (B) any recoveries obtained by the
Indemnified Person (or any of its Affiliates) from any other Person who is not a
Party or an Affiliate of a Party. Each Indemnified Person shall use commercially
reasonable efforts to obtain such proceeds and recoveries, including seeking
full recovery under all insurance policies covering any Loss to the same extent
as it would if such Loss were not subject to indemnification hereunder. If any
such proceeds or recoveries are received by an Indemnified Person (or any of its
Affiliates) with respect to any Losses after the Indemnifying Person has made a
payment to the Indemnified Person with respect thereto, the Indemnified Person
(or such Affiliate) shall pay to the Indemnifying Person the amount of such
proceeds or recoveries (up to the amount of such Losses for which the
Indemnifying Person has made payment to the Indemnified Person).

 



 32

 

    (iii)Without limitation of Section 8.2(f)(ii), no Indemnified Person may
recover from the Indemnifying Person (under this Agreement or any other Related
Agreement) amounts in excess of the Losses suffered, including as a result of
such Indemnified Person having more than one Claim in respect of the same set of
facts giving rise to the right of indemnification for such Losses under this
Agreement and another Related Agreement.

 

(iv)Upon making any payment to an Indemnified Person in respect of any Losses,
the Indemnifying Person will, to the extent of such payment, be subrogated to
all rights of such Indemnified Person (and its Affiliates) against any Third
Party in respect of such Losses. Such Indemnified Person (and such Affiliates)
and such Indemnifying Person will execute upon request all instruments
reasonably necessary to evidence or further perfect such subrogation rights.

 

(v)Regardless of any other rights under any other agreements or mandatory
provisions of Law, neither Party shall have the right to set off the amount of
any Loss it may have under this Agreement, whether contingent or otherwise,
against any amount owed by such Party to the other Party or any Affiliate of
such other Party, whether under this Agreement or otherwise.

 

8.3Indemnity Procedure

 

(a)As promptly as is reasonably practicable after becoming aware of a claim for
indemnification under this Agreement not involving a Third Party Claim, but in
any event no later than fifteen (15) Business Days after first becoming aware of
such claim, the Indemnified Person shall give written notice to the Indemnifying
Person of such claim in accordance herewith (the “Claim Notice”); provided that
the failure of such Indemnified Person to give such notice shall not constitute
a waiver of such Indemnified Person’s rights and remedies under this Agreement
except to the extent (if any) that such Indemnifying Person shall have been
prejudiced thereby. The Claim Notice shall set forth in reasonable detail (i)
the facts and circumstances giving rise to such claim for indemnification,
including all relevant supporting documentation, (ii) the nature of the Losses
suffered or incurred or expected to be suffered or incurred, (iii) a reference
to the provisions of this Agreement in respect of which such Losses have been
suffered or incurred or are expected to be suffered or incurred, (iv) the amount
of such Losses actually suffered or incurred and, to the extent such Losses have
not yet been suffered or incurred, a good faith estimate of the amount of such
Losses that could be expected to be suffered or incurred and (v) information as
may be necessary for such Indemnifying Person to determine that the limitations
under this Agreement (including in Sections 8.1 and 8.2) have been satisfied or
do not apply.

 



 33

 

    (b)The Indemnified Person shall give a Claim Notice (in the form and
substance contemplated by Section 8.3(a)) to the Indemnifying Person as promptly
as is reasonably practicable, but in any event no later than twenty (20)
Business Days after receiving notice of the assertion of any Claim, or the
commencement of any Proceeding, by any Person not a Party in respect of which
indemnity may be sought under this Agreement (a “Third Party Claim”); provided
that the failure of such Indemnified Person to give such notice shall not
constitute a waiver of such Indemnified Person’s rights and remedies under this
Agreement except to the extent (if any) that such Indemnifying Person shall have
been prejudiced thereby. Such Indemnifying Person may, at its own expense,

 

(i)participate in the defense of any such Third Party Claim and

 

(ii)upon written notice to such Indemnified Person, at any time during the
course of any such Third Party Claim, assume the defense thereof with counsel of
its own choice and in the event of such assumption, shall have the exclusive
right, subject to Section 8.3(c)(i), to settle or compromise such Third Party
Claim.

 

(c)Any settlement or compromise made or caused to be made by the Indemnified
Person (unless the Indemnifying Person has the exclusive right to settle or
compromise under clause (ii) of Section 8.3(b)) or the Indemnifying Person, as
the case may be, of any such Third Party Claim shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, however,
that (i) no obligation, restriction or Loss shall be imposed on the Indemnified
Person as a result of such settlement or compromise without its prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed and (ii) the Indemnified Person will not compromise or settle any Third
Party Claim without the prior written consent of the Indemnifying Person, which
consent shall not be unreasonably withheld, conditioned or delayed.

 



 34

 

 

8.4Warranty

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NONE OF SERVICE PROVIDER, ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, IN PERFORMING SERVICE
PROVIDER’S OBLIGATIONS HEREUNDER, MAKE OR HAVE MADE ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, INCLUDING WITH RESPECT TO (A)
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE; (B) THE USE OF THE
SITE SERVICES BY CUSTOMER AFTER THE RECEIPT THEREOF; OR (C) THE PROBABLE SUCCESS
OR PROFITABILITY OF CUSTOMER’S BUSINESS AFTER THE RECEIPT OF THE SITE SERVICES.

 

9.INSURANCE REQUIREMENTS

 

9.1Property Insurance.

 

At all times during the Term, Customer, at its sole cost and expense, shall
maintain all risk commercial property insurance to protect the Facility in the
course of performance of Site Services and for all materials and equipment
off-loaded, handled and stored at the Site (including while in transit). Such
insurance shall cover the full replacement cost value of the insured property.
Customer shall be responsible for the payment of any deductibles under such
insurance.

 

9.2Casualty Insurance.

 

Before any part of the Site Services is commenced, each Party shall provide and
maintain in full force and effect not less than the insurance coverage indicated
below. Unless expressly provided otherwise in this Agreement, the insurance
coverage required by this Section 9 shall remain in effect throughout the Term
of this Agreement.

 

(a)(a) Statutory worker’s compensation insurance applicable at the Site;

 

(b)(b) Employer's liability insurance in amounts not less than $1,000,000 per
accident and $1,000,000 per disease;

 

(c)Commercial general liability insurance in amounts not less than $25,000,000,
covering injuries including death to person(s) and damage to the property of
Third Parties and/or the other Operation Party in any one occurrence;

 

(d)(d) Pollution liability and environmental impairment insurance with limits of
not less than $25,000,000.00 per occurrence;

 

(e)(e) Automobile liability insurance covering injuries including death to
person(s) and property damage, in amounts not less than $2,000,000 for any one
occurrence; and

 



 35

 

    (f)(f) Umbrella liability insurance in an amount not less than $25,000,000
which shall be excess to and no less broad than the commercial general liability
and automobile liability coverage described above and which shall include a
drop-down provision.

 

9.3Insurance Certificates.

 

Upon request, but not more often than once per calendar year during the Term of
this Agreement, each Party shall furnish the other with certificates from their
respective insurance carrier(s) showing the coverages set forth above to be in
force and effect. Each Party shall cause such insurance carriers to include
terms in the respective policies of insurance providing that such policies may
not be cancelled or materially altered except after thirty (30) days’ written
notice is given to the other Party or ten (10) days’ notice is given to the
other Party regarding nonpayment of a premium.

 

9.4Waiver of Subrogation.

 

Service Provider shall cause its insurers to waive their rights of subrogation
against Customer Parties with respect to any Claim. Customer shall cause its
insurers to waive their rights of subrogation against Service Provider Parties
and all contractors enrolled in the Service Provider’s Owner Controlled
Insurance Program with respect to any Claim.

 

9.5Additional Insureds.

 

Each policy of insurance to be maintained hereunder (except for worker’s
compensation) shall name the other Party, including its Affiliates, and the
officers, directors and employees of each, as additional insureds.

 

10.RELATIONSHIP

 

A Service Provider shall be an independent contractor with respect to the supply
of a Site Service, with all of the attendant rights and liabilities of an
independent contractor and not as agent or employee of the Customer for any
purpose. Nothing herein contained or arising hereunder shall be construed as
creating a partnership, joint venture or association of any kind or as imposing
upon either Party or its Affiliates any fiduciary, partnership or joint venture
duty, obligation or liability. No Party shall be or become liable or bound by
any representation, act or omission of the other.

 

11.MEASUREMENT OF SUPPLY AND CONSUMPTION

 

11.1Measurement Devices

 

(a)With respect to a Site Service or a Return Stream, as applicable, to the
extent:

 

(i)there is equipment installed at the Facilities or at the Site that is capable
of being used (without unreasonable or costly modification) to measure the
volume or quality of such Site Service, Return Stream or Supplied Product that
is supplied, the Parties agree that:

 



 36

 

    (A)such equipment shall be calibrated and used to measure the volume or
quality of such Site Service, Return Stream or Supplied Product that is supplied
for the purposes of this Agreement; and

 

(B)to the extent that the equipment is capable of being used (without
unreasonable or costly modification) to continuously measure and transmit to the
Service Provider measurement data about the supply of that Site Service, Return
Stream or Supplied Product (such as temperatures, pressures and flow rates),
such equipment shall be maintained by the Party in possession of such equipment
so as to be available for continuous monitoring for the purposes of this
Agreement,

 

in each case subject only to the provisions of this Section 11 in the case of
inaccuracy; and

 

(ii)subject to Sections 11.1(b) and Sections 11.1(c), there is:

 

(A)not, at the date hereof, equipment installed at the Facilities or at the Site
of the type referred to in Section 11.1(a)(i), then the measurement and/or data
transmission and/or accounting methods used by Service Provider immediately
prior to the date hereof shall continue to be used until Customer installs the
equipment, or

 

(B)in the case of equipment installed at the Site capable of data transmission
of the type referred to in Section 11.1(a)(i)(B), newer equipment or technology
available that could be installed in place of such equipment, then at any time
either Party may make a written request to the other to install such newer
equipment or technology,

 

and the other Party shall not be entitled to refuse such a request except if the
equipment / technology or its installation will, or will be likely to,
materially disrupt Customer and/or Service Provider’s operations at a Site. If
such a request is made by a Party and consent is given by the other Party, then
the requesting Party shall install or cause to be installed the relevant agreed
measuring and/or data transmission equipment / technology, and the other Party
shall be permitted to have a representative present for such installation. All
costs associated with installing such equipment shall be borne by the requesting
Party. Once such equipment is installed pursuant to this Section 11.1(a)(ii) and
the Parties agree that such equipment is of pay meter quality (as defined by the
manufacturer of such equipment) (any such equipment, “Accurate Equipment”), such
equipment shall be subject to Section 11.1(a)(i) and the provisions of this
Section 11 in the case of inaccuracy. If the other Party refuses such a request
for the reasons stated in this Section 11.1(a)(ii), the Parties shall discuss in
good faith a mutually acceptable alternative, which may include the deferment of
the installation to the next appropriate shutdown.

 



 37

 



 

(b)As soon as reasonably practicable after the date hereof, the Parties shall
test and verify the accuracy of all equipment installed at the Facilities or at
the Sites as of the date hereof that is capable of being used to measure the
volume or quality supplied of a Site Service, Return Stream or Supplied Product.
To the extent any such equipment is mutually agreed by the Parties to be
Accurate Equipment, such equipment shall be subject to Section 11.1(a)(i) and
the provisions of this Section 11 in the case of inaccuracy. To the extent any
equipment is found to be defective or Materially Inaccurate, the Party that is
responsible for the operation and maintenance thereof (the “Owner”) shall, as
soon as reasonably practicable, readjust, repair or replace such measuring
equipment; provided that, if the readjustment, repair or replacement of such
equipment will, or will be likely to, materially disrupt Customer and/or Service
Provider’s operations at a Site, the Parties shall discuss in good faith a
mutually acceptable alternative, which may include the deferment of the
installation to the next appropriate shutdown. Once such equipment is
readjusted, repaired or replaced, as applicable, and the Parties agree that such
equipment is Accurate Equipment, such equipment shall be subject to Section
11.1(a)(i) and the provisions of this Section 11 in the case of inaccuracy.

 

(c)In addition to any more detailed requirements specified in Schedule A with
respect to particular Site Services, Customer will construct and install all
required piping, interconnection equipment and backflow devices for Site
Services and Return Streams from the Site Service Delivery Point or Return
Stream Delivery Point (as applicable), subject to Service Provider’s prior
approval of Customer’s design, such equipment and such backflow devices (which
approval shall not unreasonably be withheld).

 

11.2Testing and Verification

 

(a)The accuracy of any measuring equipment used to measure the volume or quality
of a Site Service, Return Stream or Supplied Product that is supplied must be
verified at least once each year, or as otherwise agreed to by both Parties, and
at other times upon the reasonable request of the Party that is not responsible
for the operation and maintenance thereof (the “Non-Owning Party”) unless
performing the verification requires a shutdown or interruption:

 

(i)in production of the applicable Facility; or

 

(ii)in the operation of the Service Provider Infrastructure,

 

in each case at which the measuring equipment is located, in which case the
verification shall be performed during the next scheduled shutdown of such
Facility.

 





 38

 

    (b)Five (5) days’ prior notice of the time and nature of any test to be
conducted on the measuring equipment (such testing to include, for the avoidance
of doubt, any verification of accuracy or calibration) shall be given by the
Owner to the Non-Owning Party. Tests of and adjustments to the measuring
equipment shall be made in the presence of and observed by representatives of
both the Non-Owning Party and the Owner, provided that, if after notice the
Non-Owning Party fails to have a representative present, the results of the
tests and adjustments shall nevertheless be considered accurate until the next
tests and adjustments are made.

 

(c)All tests of the measuring equipment shall be made at the Owner’s expense,
provided that the Non-Owning Party must bear the expense of tests made at its
request if any inaccuracy found in the measurement of volume or quality by the
measuring equipment being tested is not Materially Inaccurate.

 

11.3Defective or Inaccurate Measuring Equipment

 

(a)If at any time the measuring equipment is found to be defective or Materially
Inaccurate, the Owner thereof shall, as soon as reasonably practicable,
readjust, repair or replace such measuring equipment. Once such equipment is
readjusted, repaired or replaced, as applicable, and the Parties agree that such
equipment is Accurate Equipment, such equipment shall be subject to Section
11.1(a)(i) and the provisions of this Section 11 in the case of inaccuracy.

 

(b)If, upon a calibration or test, the measuring equipment is found to be
Materially Inaccurate, then, to the extent any invoices from the Service
Provider to the Customer were based on the volume or quality of Site Services
delivered to the Customer by the Service Provider, an equitable adjustment shall
be made with respect to such invoices for the period of error. Such adjustment
shall be based on the best data available and be effected by:

 

(i)correcting the error back to zero (0) after the percentage of error is
ascertained by calibration, test or mathematical calculation for the period of
error, if known, or, if unknown, for a period extending back one-half (½) of the
time since the last day of calibration; provided that such period shall not be
longer than one (1) year; or



 

(ii)any other method as may be agreed between the Parties if inequities are
apparent in the procedure listed in clause (i) above.

 

11.4Inspection Rights

 

Customer and Service Provider have the right to inspect measuring equipment for
which the other is responsible at all times during normal business hours,
provided that the reading, calibration and adjustment of such equipment shall be
done only by the Party installing and furnishing the same. Such right shall be
exercised during normal business hours and in such a manner as not to
unreasonably interfere with the normal operations of the other Party’s business.
Unless the Parties otherwise agree, each of Customer and Service Provider shall
preserve all original test data, charts and other similar records in their
respective possession for a period of at least three (3) years.

 



 39

 

 

12.RESERVED

 

13.TERM AND TERMINATION

 

13.1Term

 

(a)This Agreement is effective from the date hereof and, unless earlier
terminated in accordance with Section 13.2 or extended in accordance with this
Section 13.1, shall continue until the earlier of:

 

(i)the expiration or earlier termination of the Ground Lease; and

 

(ii)the expiration of a period of five (5) years (the “Initial Term”).

 

(b)Upon the expiration of the Initial Term and thereafter, this Agreement shall
automatically continue for successive renewal periods of five (5) years each
unless either Party gives notice of its intention not to renew at least eighteen
(18) months prior to the expiration of, as applicable, the Initial Term or the
then-current renewal period of this Agreement. The Initial Term, together with
any such extensions, is referred to herein as the “Term”.

 

13.2Termination

 

Except as set forth in Sections 2.5 and 13.1(b), the sole grounds on which
either Party may terminate this Agreement are as follows:

 

(a)at any time by the mutual written agreement of the Parties; or

 

(b)by Service Provider on notice to be effective immediately if the Customer
fails to pay any amount invoiced in good faith hereunder and such failure
continues for a period exceeding ten (10) days following notice in writing from
the Service Provider to the Customer that such unpaid amount is due and payable
and outstanding in accordance with this Agreement and stating expressly that a
failure to pay such amount shall result in the termination of this Agreement,
unless such payment is made by such tenth (10th) day; or

 

(c)by Service Provider, on notice to be effective immediately if the other
Customer commits a material breach of a material obligation under this Agreement
as a result of the breaching Customer’s gross negligence or Intentional
Misconduct, and such breach: (i) creates a material safety or environmental
hazard; and / or (ii) materially adversely affects the operational integrity of
the Service Provider’s Facilities or, in the case of a breach by Customer, the
remainder of the Site, and in each case such breach continues for thirty (30)
days following notice in writing from the Service Provider not in breach
requiring the Customer to remedy the breach; provided, however, that if a cure
cannot reasonably be accomplished within such thirty (30) day period, this
Agreement may not be terminated by reason of such breach for so long as the
Customer commences a cure within such thirty (30) day period, and pursues such
cure diligently to completion, and such completion occurs within sixty (60) days
of such written notice; or

 



 40

 



 

(d)by the Customer, upon written notice to Service Provider if, following a
material breach by Service Provider of this Agreement, the Customer sends
initial notice of such material breach and Service Provider fails to cure such
material breach within 30 days of receipt of such initial notice; provided,
however, that if a cure cannot reasonably be accomplished within such 30-day
period, this Agreement may not be terminated by reason of such breach for so
long as Service Provider commences a cure within such 30-day period and pursues
such cure diligently to completion and such completion occurs within 90 days of
the initial written notice; or

 

(e)by either Party, on notice to be effective immediately if an Insolvency Event
has occurred with respect to the other Party; or

 

(f)by Service Provider, on notice to be effective immediately if Customer
purports to assign any of its rights or obligations under any of the Site
Agreements in violation of such Site Agreement; or

 

(g)by either Party upon the termination of the Ground Lease Agreement in
accordance with the terms thereof, upon 30 days’ prior written notice to the
other Party; or

 

(h)by Service Provider, upon written notice to Customer if there is a material
Customer Commercial Failure that is not cured by Customer on terms reasonably
acceptable to Service Provider within 5 days of notice; however Service Provider
reserves the right to void the 5 day window in the event the breach presents
either a material breach or an unacceptable health and safety risk to the site
or the community (in the sole discretion of Service Provider); or

 

(i)by Service Provider upon written notice to Customer if, following a
suspension of Site Services under 3.6(f), the Customer fails to cure the breach
that led to the suspension within 30 days of the suspension; provided, however,
that if a cure cannot be reasonably accomplished within such 30-day period, the
applicable Site Service will not be terminated (but will remain suspended) for
so long as Service Provider commences a cure within such 30-day period and
pursues such cure diligently to completion and such completion occurs to the
satisfaction of Service Provider within 90 days of the suspension;

 



 41

 

 



13.3Consequences of Termination

 

(a)Upon the expiration or earlier termination of this Agreement pursuant to
Section 13.1 or 13.2 and without limiting any other rights or remedies of the
Parties as a result of the termination (notwithstanding Section 8), all
liabilities and obligations of the Parties accrued with respect to the period up
to and including the date of termination must be fully satisfied or discharged.

 

(b)The defaulting Party or the Party in respect of which an Insolvency Event has
occurred shall be liable to the other Party for all damages resulting from the
termination. The provisions of Sections 2.5, 3.6(e), 4.1, 8, 15 – 30 and this
Section 13.3 shall survive any expiration or termination of this Agreement.

 

14.FORCE MAJEURE

 

14.1Force Majeure Excuses Performance

 

(a)If either Party fails to observe or perform any of the covenants or
obligations imposed upon it by this Agreement, then, to the extent that such
failure is occasioned by or results from a Force Majeure Event, such failure
shall be excused and deemed not to be a breach of such covenants or obligations
by such Party (the “Affected Party”); provided, however, that a Force Majeure
Event shall never excuse a Party from paying any sum of money owed under the
terms of this Agreement, and provided, further, that no Force Majeure Event
shall excuse Customer from its obligations to pay Service Charges pursuant to
Section 4 (other than charges, such as Variable Costs and Variable Fees, that do
not accrue in the absence of consumption by Customer of the applicable Site
Service).

 

14.2Notification

 

The Affected Party shall orally notify the other Party as promptly as reasonably
practicable after the occurrence of such Force Majeure Event and, in addition,
shall provide the other Party with written notice of such Force Majeure Event
within five (10) days after the occurrence of such Force Majeure Event.

 

14.3Efforts to Remedy; Notice

 

Upon the occurrence of a Force Majeure Event, the Affected Party shall use
commercially reasonable efforts to remedy such Force Majeure Event (other than
with respect to labor disputes, which are addressed by Section 14.4) and shall
resume performance of its obligations hereunder as promptly as reasonably
practicable after the Force Majeure Event has been remedied. The Affected Party
shall provide prompt notice to the other Party when the relevant Force Majeure
Event has been remedied.

 



 42

 

 

14.4Settlement of Labor Disputes

 

Notwithstanding anything to the contrary in this Section 14, express or implied,
the settlement of strikes, lockouts and other industrial disputes or
disturbances shall be entirely within the discretion of the Affected Party, and
the Affected Party may make settlement thereof in such time and on such terms
and conditions as it may deem to be appropriate, and no delay in making such
settlement deprives the Affected Party of the benefits of the provisions of this
Section 14.

 

15.RESERVED

 

16.EXPENSES

 

Except as otherwise provided in this Agreement, all costs and expenses,
including fees and disbursements of counsel, financial and other advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be borne by the Party incurring such costs
and expenses.

 

17.AMENDMENT

 

This Agreement may not be amended or modified except:

 

(a)by an instrument in writing signed by, or on behalf of, the Parties that
expressly references the section of this Agreement to be amended;

 

(b)by a waiver in accordance with Section 21;

 

(c)as set forth in Sections 3.4(b)(iii) and 3.4(b)(iv), upon the mutual
agreement of the Parties’ Contract Managers.

 

18.NO SET OFF

 

Regardless of any other rights under any agreements, neither Service Provider
nor Customer shall have the right to set-off the amount of any Claim (or part of
any such amount) it may have under this Agreement, whether contingent or
otherwise, against any amount owed by such Party to another Party, whether under
this Agreement or otherwise, provided that a Party may set-off amounts owing
under this Agreement against amounts owed by that Party pursuant to the Ground
Lease that exists between the Parties in relation to the Site.

 

19.NOTICES

 

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, or by facsimile (with a
confirmatory copy sent by an internationally recognized overnight courier
service) to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 19); provided, that only if and to the extent the Parties mutually
agree in writing after the date hereof, such notices, requests, claims, demands
and other communications under this Agreement may be given or made by e-mail.

 



 43

 

 

(a)if to UCC:

 

Union Carbide Corporation

437 MacCorkle Avenue

South Charleston, WV 25303

Facsimile: 1 (304) 747-3147

 

Attention: Site Leader

 

and to:

 

Corporate Counsel/Affiliated Companies 

The Dow Chemical Company

Legal Department

2030 Dow Center

Midland Michigan, 48674

Facsimile: 1 (989) 638-9636

 

Attention: West Virginia Site Legal Counsel

 

and to:

 

Union Carbide Corporation 

P.O. Box 8361

South Charleston, WV 25303

Facsimile: 1 (304) 747-3147

 

Attention: Industry Park Leader

 

(b)if to Customer:

 

Recovery Solutions & Technologies, Inc.

4802 Ray Road 

Suites 23-30

Phoenix, AZ 85044

Attn: Richard S. Geib, Chief Executive Officer

Email: rsgeib@recoveryst.com

 



 44

 

 

20.PUBLIC ANNOUNCEMENTS

 

Neither Party shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media regarding this Agreement or
the transactions contemplated hereby without the prior written consent of the
other Party unless such press release or public announcement is required by Law
or applicable stock exchange regulation, in which case the Parties shall, to the
extent practicable, consult with each other as to the timing and contents of any
such press release, public announcement or communication; provided, however,
that the prior written consent of the other Party shall not be required
hereunder with respect to any press release, public announcement or
communication that is substantially similar to a press release, public
announcement or communication previously issued with the prior written consent
of such other Party.

 

21.WAIVER

 

Either Party may:

 

(a)extend the time for the performance of any of the obligations or other acts
of the other Party;

 

(b)waive any inaccuracies in the representations and warranties of the other
Party contained herein or in any document delivered by the other Party pursuant
to this Agreement; or

 

(c)waive compliance with any of the agreements of the other Party or conditions
to such Party’s obligations contained herein.

 

Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the Party to be bound thereby. Any waiver of any term or
condition hereof shall not be construed as a waiver of any subsequent breach or
as a subsequent waiver of the same term or condition, or a waiver of any other
term or condition of this Agreement.

 

22.ASSIGNMENT

 

(a)Service Provider Assignment. Without the consent of Customer, Service
Provider shall have the right to:

 

(i)undergo a Change of Control, and any such Change of Control of Service
Provider shall not be deemed an assignment of this Agreement; or

 

(ii)assign this Agreement or any of its rights and obligations hereunder (A) to
any Affiliate of Service Provider, (B) to Service Provider’s Parent, or (C) in
connection with (1) a sale of all or substantially all of the Site or (2) the
sale, contribution or other disposal (however effected) of all or a substantial
portion of the assets of Service Provider or its Affiliates on or relating to
the Site, in each case whether through one or a series of related transactions,
and including any such sale or other disposition to any Person in which Service
Provider retains a direct or indirect ownership interest.

 



 45

 



 

(b)Customer Assignment. Customer shall not assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of Service
Provider, such consent not to be unreasonably withheld or delayed, taking into
consideration, among other things, the financial capacity of the assignee to
satisfy any financial obligations and/or liabilities that may arise pursuant to
this Agreement, and provided that such assignment is in connection with a sale,
conveyance, disposition, divestiture, contribution to a joint venture or a
similar transaction, including by merger, consolidation, reorganization or other
business combination by Customer that involves all or substantially all of the
Facility. Notwithstanding the immediately preceding sentence, Customer shall
have the right to assign this Agreement or any of its rights and obligations
hereunder to Customer’s Parent without the prior written consent of Service
Provider.

 

In connection with the foregoing:

 

(i)Service Provider may, acting reasonably, condition its consent on an
amendment to the terms of this Agreement to reflect reasonable increases in the
costs incurred by Service Provider in taking the measures reasonably required to
adequately protect its competitive information from disclosure where any
assignee is a Direct Competitor; and

 

(ii)Customer shall reimburse Service Provider for any licenses and third-party
consents required in connection with such assignment.

 

(c)Any Change of Control of Customer, at any one time or over a period of time,
shall be deemed an assignment of this Agreement and shall be subject to all of
the provisions of this Article 22, including the requirement that Customer
obtain Service Provider’s prior consent thereto. Except as otherwise provided in
this Article 22, no Party shall assign this Agreement, in whole or in part, or
any rights or obligations hereunder, by operation of Law or otherwise, and any
purported assignment in violation of this Agreement shall be null and void ab
initio.

 

(d)Upon the assignment of this Agreement and the express assumption by the
assignee of the assigned obligations under this Agreement through the execution
of an assignment and assumption agreement, the assignor shall be fully and
unconditionally released from all obligations and liabilities under this
Agreement.

 



 46

 

23.NO THIRD PARTY BENEFICIARIES

 

This Agreement shall be binding upon and inure solely to the benefit of, and be
enforceable by, only the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever,
including any rights of employment for any specified period, under or by reason
of this Agreement.

 

24.FURTHER ACTION

 

Except as otherwise provided in this Agreement, the Parties shall, and shall
cause their respective Affiliates to, use commercially reasonable efforts to
take, or cause to be taken, all appropriate action, to do, or cause to be done,
all things necessary, proper or advisable under applicable Law, and to execute
and deliver such documents and other papers as may be required to carry out the
provisions of this Agreement and to consummate and make effective the
transactions contemplated by this Agreement.

 

25.SEVERABILITY

 

If any term or other provision of this Agreement is declared invalid, illegal or
incapable of being enforced by any Governmental Authority, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
by this Agreement is not affected in any manner materially adverse to either
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the greatest extent possible.

 

26.ENTIRE AGREEMENT

 

This Agreement and the Ground Lease constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
agreements and undertakings, both written and oral, between the Parties with
respect to the subject matter hereof and thereof.

 

27.SPECIFIC PERFORMANCE

 

The Parties acknowledge and agree that the Parties would be irreparably damaged
if any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached and that any non-performance or
breach of this Agreement by either Party could not be adequately compensated by
monetary damages alone and that the Parties would not have any adequate remedy
at law. Accordingly, in addition to any other right or remedy to which a Party
may be entitled, at law or in equity (including monetary damages), such Party
shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent breaches or threatened breaches of any of the provisions of
this Agreement without posting any bond or other undertaking. The Parties agree
that they will not contest the appropriateness of specific performance as a
remedy.

 



 47

 

 

28.GOVERNING LAW AND DISPUTE RESOLUTION

 

(a)This Agreement shall be governed by, and construed in accordance with, the
laws of West Virginia.

 

(b)Except as provided in this Agreement, Schedule D shall apply to the
resolution of any Disputes as defined therein. Each of the Parties hereby (i)
agrees that service of process will be validly effected by sending notice in
accordance with Section 19; and (ii) to the fullest extent permitted by law,
irrevocably waives and releases, and agrees not to assert by way of motion,
defense, or otherwise, in or with respect to any Action, any claim to sovereign
or any other immunity in regard to any proceedings to enforce an arbitration
award rendered by a tribunal constituted pursuant to Schedule D, including
immunity from suit, immunity from service of process, immunity from jurisdiction
of any court, and immunity of its property and revenues from execution or from
attachment or sequestration before or after judgment.

 

29.RESERVED

 

30.COUNTERPARTS

 

This Agreement may be executed and delivered (including by facsimile or other
means of electronic transmission, such as by electronic mail in “pdf” form) in
two or more counterparts, and by the different Parties in separate counterparts,
each of which when executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.

 

31.CONFIDENTIALITY

 

The terms and conditions of this Agreement and the transactions contemplated
hereby shall be subject to the Confidentiality Agreement. This obligation of
confidentiality shall be valid until the termination of the Confidentiality
Agreement or the termination of this Agreement, whichever is later.

 



 48

 

 

IN WITNESS WHEREOF, the Parties have caused this Site Services Agreement to be
executed and delivered as of the date first above written.

 

  Union Carbide Corporation         By:       Name:     Title:         Recovery
Solutions &   Technologies, Inc.         By:       Name:     Title:

 



 49

 

 

SCHEDULE A

 

SITE SERVICES

 

The following Schedules are attached to and incorporated by reference into this
Schedule A:

 

    Schedule   Exclusive Service   Terminable or Non-
Terminable Site Service   Minimum Notice
Period If Terminable                   1.   Schedule A.1 (Instrument Air)   No  
Terminable   12 Months                   2.   Schedule A.2 (Potable Water)   No
  Terminable   12 Months                   3.   Schedule A.3 (Raw water)
Inserted   No   Terminable   12 Months                   4.   Schedule A.4 (Road
Operations)   Yes   Terminable   12 Months                   5.   Schedule A.5
(Rail Operations)   n/a   n/a   n/a                   6.   Schedule A.6a (75#
Steam)   No   Terminable   12 Months                   7.   Schedule A.6b (200#
Steam)   No   Terminable   12 Months                   8.   Schedule A.6c (400#
Steam)   No   Terminable   12 Months                   9.   Schedule A.7 (Waste
Water)   No   Terminable   12 Months                   10.   Schedule A.8
(Sanitary Sewer)   No   Terminable   12 Months                   11.   Schedule
A.9 (Barge Operations)   Yes   Terminable   12 Months                   12.  
Schedule A.10 (ES&S)   Yes   Non-Terminable   n/a                   13.  
Schedule A.11 (Infrastructure Services)   Yes   Non-Terminable   n/a            
      14.   Schedule A.12 (Operations Facility)   No   Terminable   6 Months    
              15.   Schedule A.13 (Pipe Rack Services)   No   Non-Terminable  
n/a                   16.   Schedule A.14 (Project Site Lay Down Areas)   Yes  
Terminable   12 Months

 

 



Schedule A

 

  



    Schedule   Exclusive Service   Terminable or Non-
Terminable Site Service   Minimum Notice
Period If Terminable                   17.   Schedule A.15 (Radio Wireless
Communications)   Yes   Non-Terminable   n/a                   18.   Schedule
A.16 (Site Accessibility)   Yes   Non-Terminable   n/a                   19.  
Schedule A.17 (Site Information Technology Communications)   No   Terminable   6
Months                   20.   Schedule A.19 (Analytical Services)   No  
Terminable   6 Months                   21.   Schedule A.20 (Fire Water)   Yes  
Non-Terminable   n/a                   22.   Schedule A.21 (Electrical Supply)  
No   Terminable   12 months                   23.   Schedule A.22 (Storm Water)
  Yes   Non-Terminable   n/a                   24.   Schedule A.23 (Cooling
Water Discharge)   Yes   Non-Terminable   n/a                   25.   Schedule
A.24 (Nitrogen)   No   Terminable   12 months                   26.   Schedule
A.25 (Caustic)   No   Terminable   12 months

 



Schedule A

 

 

SERVICE SCHEDULE   Schedule A.1 – Instrument Air       SERVICE DESCRIPTION  
Commencing on the Initial Delivery Date, the Service Provider shall sell and
deliver to the Customer, and the Customer shall purchase and take from the
Service Provider, instrument air meeting the supply parameters set forth below
(“Instrument Air”) to be used by the Customer at the Facility, up to a maximum
of 25 MSCF Air/hr.  Customer anticipates that the Facility will normally use
12,889 MSCF Air/month of Instrument Air. All Instrument Air taken by Customer
shall be used solely in connection with the operation of the Facility.  Any
Instrument Air that Customer does not take for any reason may be utilized by
Service Provider at its sole discretion.  Customer shall be responsible for any
additional treatment or processing of Instrument Air required by Customer with
respect to its use.       SITE SERVICE DELIVERY POINT   Service Provider shall
deliver the service water to the Customer at the downstream flange of the valve
closest to the Battery Limit (for the purposes of this Site Service, the
“Potable Water Delivery Point”), as identified in the demarcation catalog as may
be amended from time to time by mutual agreement of the Parties.       CONTRACT
QUANTITY  

The Contract Quantity (“CQ”) of Instrument Air is:

 

CQ = 12,889 MSCF Air/month

      SERVICE CHARGE  

Service Charge = CF + VF

 

CF ($/month) = 0.12 ($/MSCF Air) (Indexed) * CQ (MSCF Air/month)

 

VF ($/month) = 8.7 x EC ($/kWh) * AQ (MSCF Air/month)

 

AQ (MSCF Air/month) = actual quantity of Instrument Air delivered in MSCF by the
Service Provider to the Customer during the applicable month.

 

EC = Electricity Cost, defined as the purchase price for electrical energy, on a
$/kWh basis, as defined by the per-unit service charge in Schedule A.21

 

CF = Capacity Fee

 

VF = Variable Fee

      SUPPLY PARAMETERS  

Normal Pressure: 100 psig

 

Nominal Operating Pressure Range: 90-105 psig

 

Dew Point: -30 °F average

      METERING  

The Parties’ responsibilities with respect to measurement devices are set forth
in Section 11 of the Agreement.

 

The meter used for billing is ##

 



Schedule A

 

 

INDEXING RATIO  

Annual Escalation for CF wl be calculated as follows:

 

(0.80 x ((0.7 x ECI/ECIb) + (0.3 x CPI/CPIb)) + 0.20.  Escalation will begin
starting Jan 1, 2018.

      SERVICE TERMINATION   This Site Service is a Terminable Site Service that
may only be terminated in accordance with Section 2.5 or Section 13 of the
Agreement.

 

Schedule A

 

 

SERVICE SCHEDULE   Schedule A.2 - Potable Water       SERVICE DESCRIPTION   The
Service Provider shall sell and deliver to the Customer, and the Customer shall
purchase and take from Service Provider, potable water meeting the supply
parameters set forth below (“Potable Water”). Potable water is purchased from an
off-site Third Party and distributed via the Site potable water distribution
system.           Potable water is to be used for human consumption (i.e.,
drinking, food preparation, personal hygiene, clothes washing, and in restroom
facilities), supplying showers and eye-wash stations, and for any other domestic
purposes. All potable water taken by the Customer shall be used solely in
connection with the operation of the Customer’s Facilities. The Customer shall
have no right to resell potable water delivered to its Facilities or to
otherwise transfer potable water to a Third Party.           Customer shall:    
      1.    Ensure that no cross-ties with any other piping systems exist. This
includes never cross tying potable water to any chemical process, including
process water or untreated river systems.           2.    Ensure the potable
water system is the only water system that is used in the personnel facilities
such as restroom sinks, wash rooms, safety showers and eye baths.          
3.    Ensure that no hose stations for potable water are present in areas within
the Customer Facility that contain process equipment or chemicals;          
4.    In accordance with applicable Laws, ensure its potable water and potable
water systems comply with all State and local quality requirements.          
5.    Provide an approved back flow prevention device (such as a Reduced
Pressure Zone (“RPZ”)), or maintain an existing, approved back flow prevention
device, at or near the block valve downstream of the Site Service Delivery Point
to prevent back flow from the potable water system to other users. For the
purpose of this clause (5), a back flow preventer is “approved” if it is in
compliance with the devices or systems designated by the Service Provider Energy
Systems Technology Center or is a device or system with Government Approval.    
      6.    Repair or replace the back flow prevention device if it is found to
be defective.

 

Schedule A

 

 

SITE SERVICE DELIVERY POINT   Service Provider shall deliver the service water
to the Customer at the downstream flange of the valve closest to the Battery
Limit (for the purposes of this Site Service, the “Potable Water Delivery
Point”), as identified in the demarcation catalog as may be amended from time to
time by mutual agreement of the Parties.       CONTRACT QUANTITY   Potable water
is to be charged by a factor based on the customer’s land area as a proportion
of the site.  For basis of this calculation, the contract quantity is set to 10
acres.       SERVICE CHARGES   The contract fee will be billed as follows:

 



    Term Period   Contract Fee               2016   $37.75/acre/month, prorated
based on days of the month since the effective date of the ground lease.        
      2017   $37.75/acre/month               2018   $78.52/acre/month          
    2019 and beyond   $151.00/acre/month (indexed)

 

INDEXING RATIO  

Annual Escalation for the service charge wil be calculated as follows:

 

US CPI-U All Urban Consumers Index. Annual escalation will begin starting
January 1, 2019.

      TYPICAL SUPPLY PARAMETERS   The following are typical supply parameters
for the Facility:



        MIN   MAX   TYPICAL   UNITS                           Site Pressure   30
  105   60-80   PSIG                           Site Temperature   N/A   N/A  
AMBIENT   N/A

 

METERING POINT   n/a       ADDITIONAL TERMS   Customer may be asked to respond
to service interruptions due to Site emergency situations or adverse weather
conditions.           Customer shall use an approved and certified tester to
periodically test, inspect, and document (following the manufacturer’s
recommended method and not less than every five (5) years) all back flow
prevention devices used in water systems. The Customer shall provide to the
Service Provider a copy of the test report no later than four (4) weeks after
such test. If there is a need for repair or replacement of such device, Customer
shall organize and bear all the cost associated with such repair or replacement.

Schedule A

 

 

    Prior to placing or returning potable water lines or equipment in service,
Customer shall disinfect, inspect (by a licensed plumber), and test such lines
or equipment in accordance with the requirements of the local municipal, state,
or national codes.       SERVICE TERMINATION   As defined in Section 13 of the
Site Services Agreement

 

Schedule A

 

 

SERVICE SCHEDULE   Schedule A.3 - Raw Water       SERVICE DESCRIPTION   The
Service Provider shall sell and deliver to the Customer, and the Customer shall
purchase and take from the Service Provider, raw water meeting the supply
parameters set forth below (“Raw Water”). All raw water taken by the Customer
shall be used solely in connection with the operation of the Customer’s
Facilities. The Customer shall have no right to resell raw water delivered to
its Facilities or to otherwise transfer raw water to a Third Party.          
Customer shall:           a)    Ensure that no cross-ties with any potable water
piping systems exist, even on a temporary basis.           b)    Ensure that if
raw water is directly connected to a chemical process, a check valve or other
approved back flow prevention device (such as a Reduced Pressure Zone (“RPZ”))
is installed at the connection point between the two (2) systems. For the
purpose of this clause (b), a back flow preventer is “approved” if it is in
compliance with the devices or systems designated by the Service Provider Energy
Systems Technology Center or is a device or system with Government Approval.    
      c)    Ensure that raw water will not be used to supply the personnel
facilities such as restrooms, wash rooms, food preparation facilities, clothes
washing facilities, or safety showers.           d)    Ensure that all heat
exchange equipment using water is designed and operated to ensure that there are
no unmitigated risks from a process leak into the raw water. Where the process
pressure can exceed the raw water pressure and a leak from process to the raw
water may create a safety hazard or Environmental Matter, install sufficient
protection to properly mitigate the hazard.           e)    Promptly repair any
leak of the raw water system, and coordinate repairs with the Service Provider
Contract Manager to minimize the impact on the other raw water users.          
f)    Inspect and document the integrity of the raw water system not less than
every three (3) years. The primary purpose of the integrity inspection is to
look for cross-ties or non-approved connections that could result in back flow
contamination.       SITE SERVICE DELIVERY POINT   Service Provider shall
deliver the service water to the Customer at the downstream flange of the valve
closest to the Battery Limit (for the purposes of this Site Service, the “Raw
Water Delivery Point”), as identified in the demarcation catalog, as may be
amended from time to time by mutual agreement of the Parties.

 

Schedule A

 



 

SERVICE CHARGES   Monthly Service Charge = Variable Fee * mlb of monthly
production (Indexed)

 

    Term Period   Variable Fee     2016   $0.67/mlb produced     2017  
$0.67/mlb produced     2018   $1.40/mlb produced     2019 and beyond   $2.69/mlb
produced



INDEXING RATIO  

Annual Escalation for the service charge will be calculated as follows:

 

US CPI-U All Urban Consumers Index. Annual escalation will begin starting
January 1, 2019.

      TYPICAL SUPPLY PARAMETERS   The following are typical supply parameters
for the Site:



      MIN   MAX   TYPICAL   Units     Site Pressure 28   42   40   psig        
                Site Temperature Ambient River Conditions



CONTRACT QUANTITY  

Raw water is a monthly service with the following supply limitations:

 

Contract Quantity ("CQ"): 25,000 gpm of water withdrawal.

          As of the start date of the agreement, the quantities are not
measured. However, both the Service Provider and Customer have the right to
temporarily or permanently install measurement in the future.  In case
measurement devices are installed by either the Service Provider or the Customer
in the future, the parties’ responsibilities with respect to the measurement
devices are set forth in Section 11 of the Agreement.       ADDITIONAL TERMS  

The Customer may be asked to respond to serie interruptions due to site
emergencies or adverse weather situations.

 

The Customer shall use an approved and certified tester to periodically test,
inspect, and document (following the manufacturer’s recommended method and not
less than every five (5) years) all back flow prevention devices used in water
systems. The Customer shall provide to the Service Provider a copy of the test
report no later than four (4) weeks after such test. If there is a need for
repair or replacement such device, the Customer shall organize and bear all the
cost associated with such repair or replacement.

 

Schedule A

 

 

SERVICE SCHEDULE   Schedule A.4 – Road Operations       SERVICE DESCRIPTION  

Service Provider shall:

 

Provide or manage the following activities with respect to trucks inbound to or
outbound from the Facility:

 

    1.     Visual inspection;           2.     Providing facilities for weighing
such trucks and processing the required paperwork to permit Facility entrance
and exit; and           3.     Site safety indoctrination to drivers and
directions to plant Facilities.           Customer shall:          
1.     Provide information to the Service Provider in a timely manner to enable
the accurate movement of trucks and containers, per the Site road operations
work process;           2.     Be responsible for container, truck, and chassis
rental; and detention and demurrage costs; and           3.     Be responsible
for carrier selection and management of its carriers.           4.     Be
responsible for contracting or self-performing any labor associated with any
loading or off-loading activities associated with trucking.       CONTRACT
QUANTITY  

1.   Truck Processing

      CQ = 60 trucks/month

      SERVICE CHARGES  

Truck Processing = $50 (Indexed) per truck * trucks processed

 

As of the Effective Date, this Service Charge is based upon a maximum volume of
750 trucks per year (“Maximum Truck Volume”).

 

The Service Provider shall have no obligation to supply such services for trucks
in excess of the Maximum Truck Volume. If the Customer requires any volumes of
such services in excess of the Maximum Truck Volume, or any increase in such
volumes, then the Customer shall notify the Service Provider and the Parties
shall negotiate as to a change in such services and the terms and conditions of
this Schedule (including Service Charges).

      Additional Terms  

The Truck Processing Service is based on normal hours of operation of East Truck
Gate. If needs beyond this can be accommodated by the Site, an additional fee
may apply.

 

Service Provider shall have no obligation to supply the services identified
below to Customer in excess of the corresponding annual volumes set forth below.
If Customer requires any volumes of such services in excess of the applicable
annual volumes set forth below, or any increase in such volumes, then Customer
shall notify Service Provider and the Parties shall comply with the process
described in Sections 2.3(a) and 2.3(b) of the Agreement in respect of such
request.

 

Schedule A

 

 

    Truck Processing Services: 750 trucks/year; and           The number of
trucks to be processed shall be agreed upon by Service Provider and Customer at
least on a monthly basis. The request shall be made by Customer in writing so as
to enable the creation of weekly and daily activity plans. To enable timely
access to the site, Customer shall provide security with advanced notice of
anticipated truck movements.           The Truck Processing Service is based on
less frequent full inspections of equipment provided by carriers who have met
specific performance and other criteria. Should a higher number of full
inspections be required, additional fees may apply.       INDEXING RATIO  
Annual Escalation for the service charge will be calculated as follows:        
  US CPI-U All Urban Consumers Index. Annual escalation will begin starting
January 1, 2018.

 

Schedule A

 

 

A5 - Rail Service

 

SERVICE   Railcar Switching, Railcar Storage, and Site Rail Weigh Scale Usage  
    SERVICE DESCRIPTION   Service Provider shall:     Provide or manage the
following activities:           1.   Inbound and outbound rail process within
the site;     2.   Shuttling, shunting, switching and movement of railcars
within the site;     3.   On-Site railcar storage;     4.   Operating and
maintaining the Service Provider-owned rail tracks;     5.   Rail weigh scale
usage on the site;     6.   Communicating defects requiring minor spot
maintenance of railcars and addressing them per Customer instructions.
Maintenance of railcars is at Customer request and expense; and    
7.   Facilitating repair of the rail tracks.     8.   Provide loading and
off-loading services associated with rail covered by this schedule.          
Customer shall:           1.   Provide information to Service Provider in a
timely manner per the rail operations work process to enable the accurate
movement, spotting of railcars and any associated maintenance; and          
2.   Be responsible for the fees for movement of railcars into the Institute
site, which will be charged directly to Customer by the rail Service Provider.  
    OPERATION AND MAINTENANCE  

Service Prvder shall operate and maintain the Service Provider-owned rail
tracks.

 

Service Provider shall maintain its rail tracks in accordance with the
applicable FRA classification.

      MAXIMUM QUANTITY   Railcar Switching, Shunting, and Shuttling: Maximum
quantity (“MQ”) is defined as 40 railcars/month.           Railcar Storage:
Allocation is defined as a maximum of 20 allocated spots per day.       SERVICE
CHARGES   Railcar Switching, Shunting, Shuttling, and storage = $1,878 (Indexed)
per rail car

 

Schedule A

 

 

INDEXING RATIO  

Annual Escalation for the service charge will be calculated as follows:

 

US CPI-U All Urban Consumers Index. Annual escalation will begin starting
January 1, 2019.

      SERVICE TERMINATION   As defined in Section 13 of the Site Services
Agreement       ADDITIONAL TERMS  

The Rail Switching Service is based on a single pull per day to Customer’s
Facilities, one (1) set of railcars spotted at a load/unload Facility per day,
Monday through Friday. If needs beyond this can be accommodated by the Site, an
additional fee may apply.

 

Service Provider shall have no obligation to supply the services identified
below to Customer in excess of the corresponding annual volumes set forth below.
If Customer requires any volumes of such services in excess of the applicable
annual volumes set forth below, or any increase in such volumes, then Customer
shall notify Service Provider and the Parties shall comply with the process
described in Section 2.3 of the Agreement in respect of such request.

 

    1.     Railcar Switching, Shunting and Shuttling Services: 500
railcars/year;           2.     Rail Weigh Scale Usage: 500 railcars/year.

 

Schedule A

 

 

A6a - 75 PSIG Steam Service

 

SERVICE   75 PSIG Steam       SERVICE DESCRIPTION   “Steam” shall mean steam
produced by Service Provider complying with the specifications contained in the
typical Supply Parameters section below.           Commencing on the Initial
Delivery Date, and continuing during the term of this Agreement, Customer shall
purchase, receive and pay for and Service Provider shall sell and deliver all of
the Steam required by the Customer Facilities, not to exceed 6.0 Mlbs/hr on an
average monthly basis. Instantaneous usage will not exceed 7.25 Mlbs/hr.  During
the Term, Customer anticipates that Customer Facilities will normally use less
than 5.0 mlbs/hr of 75 PSIG Steam.  All Steam taken by Customer shall be used
solely in connection with the operation of Customer Facilities.  Customer shall
have no rights to resell Steam or to otherwise transfer Steam to a third
party.  Any Steam that Customer does not take for any reason may be utilized by
Service Provider at its sole discretion in other applications.       DELIVERY
POINT   Steam will be delivered to Customer at a location determined by Service
Provider, (the “Steam Delivery Point”).  This will be the valve at the boundary
limit or another valve mutually agreed upon by the parties.  Service Provider
will retain ownership of this valve.  Customer will have ownership of downstream
gasket and piping attached to this valve.       Contract Quantity (”CQ”)   The
Contract Quantity (“CQ”) of Steam is as follows:

 

    Term   Contract Quantity (CQ)     2016   2.937 mlbs/hr     2017   2.937
mlbs/hr     2018   2.937 mlbs/hr     2019 and beyond   4.18 mlbs/hr

 

SERVICE CHARGES  

Commencing on the Initial Delivery Date, Customer shall pay Service Provider the
following in respect of all Steam delivered to the Steam Delivery Point for a
particular month.

 

Service Charge = CF + VF Cost, where:

 

CF ($/month) = 7,993.69($/Mlb∙month/hr) (Indexed)* CQ (Mlb/hr)

 

VF = VC * SQ

 

VC ($/MLB) = (Fuel Factor * Natural Gas Purchase Costs)

 

SQ = Steam quantity provided to Customer during the month in Mlb as determined
by the billing meters set forth in the Metering Point section below.

 

Schedule A

 

 

    Fuel Factor = Fuel Factor means the amount of natural gas (expressed on a
MMBTU Basis) required to produce one Mlb of Steam at the Site.  The Fuel Factor
at the time of execution of this Agreement is 1.7MMBTU/Mlbs for 75 PSIG Steam.  
        Natural Gas Purchase Cost = NYMEX Last Day Settled price, plus $0.35 per
MMBTU           Should the reference price index cease to be published or not
report a price under the relevant heading, the Parties shall immediately and in
good faith select a replacement index or other pricing methodology reflecting
equivalent market prices.

 

SUPPLY   Maximum Pressure: 105 psig PARAMETERS   Nominal Pressure: 75 psig    
Minimum Pressure: 65 psig     Maximum Temperature: 400 °F     Nominal
Temperature: 320 °F     Minimum Temperature: 312 °F

 

METERING POINT   Note: The billing meters and/or allocation method for usage
will be identified and agreed upon by both parties prior to the execution of
this contract.       INDEXING RATIO   Annual Escalation on the unit price of the
CF will be calculated pursuant to the following Ratio:           (0.55 x ((0.7 x
ECI/ECIb) + (0.3 x CPI/CPIb))) + 0.45.  Annual escalation will begin January 1,
2018.       SERVICE TERMINATION   As defined in Section 13 of the Site Services
Agreement       ADDITIONAL TERMS   Load Shed Plan - Customer will comply with
the Site’s steam load shed plan. The load shed plan will treat Customer the same
as it would a similar plant solely owned by Service Provider.  Service Provider
will develop the load shed plan in consultation with Customer.  Customer shall
install and maintain Service Provider’s approved load shed equipment and
associated control systems and the status of all such systems will be
telemetered to Service Provider’s location to be identified by Service
Provider.  All planned outages of Customer’s equipment shall be coordinated with
Service Provider.           Service Level Guidelines - The Parties agree that,
prior to the Initial Delivery Date, they will develop, agree upon and adhere to
the provisions and procedures set out in a manual (hereinafter referred to as
“Service Level Guideline”) for operational efficiency and safety.  The Service
Level Guideline may by mutual written consent of all Parties, not to be
unreasonably withheld, be updated from time to time. The Service Level Guideline
establishes detailed logistics and accounting procedures and arrangements with
respect to the delivery and invoicing of Steam and Condensate. The Service Level
Guideline will include the timing of Steam and Condensate delivery, scheduling,
measuring, analysis and similar matters. The Service Level Guideline shall be
designed to minimize costs and inefficiencies of Steam and Condensate movement
and invoicing.

 

Schedule A

 

 

A6b - 200 PSIG Steam Service

 

SERVICE   200 PSIG Steam       SERVICE DESCRIPTION   “Steam” shall mean steam
produced by Service Provider complying with the specifications contained in the
typical Supply Parameters section below.           Commencing on the Initial
Delivery Date, and continuing during the term of this Agreement, Customer shall
purchase, receive and pay for and Service Provider shall sell and deliver all of
the Steam required by the Customer Facilities, not to exceed 3.5 Mlbs/hr on an
average monthly basis. Instantaneous usage will not exceed 4.27 Mlbs/hr.  During
the Term, Customer anticipates that Customer Facilities will normally use less
than 3.0 Mlbs/hr of 200 PSIG Steam.  All Steam taken by Customer shall be used
solely in connection with the operation of Customer Facilities.  Customer shall
have no rights to resell Steam or to otherwise transfer Steam to a third
party.  Any Steam that Customer does not take for any reason may be utilized by
Service Provider at its sole discretion in other applications.       DELIVERY
POINT   Steam will be delivered to Customer at a location determined by Service
Provider, (the “Steam Delivery Point”).  This will be the valve at the boundary
limit or another valve mutually agreed upon by the parties.  Service Provider
will retain ownership of this valve.  Customer will have ownership of downstream
gasket and piping attached to this valve.       Contract Quantity (”CQ”)   The
Contract Quantity (“CQ”) of Steam is as follows:

 

    Term   Contract Quantity (CQ)     2016   1.877 mlbs/hr     2017   1.877
mlbs/hr     2018   1.877 mlbs/hr     2019 and beyond   2.674 mlbs/hr

 

SERVICE CHARGES  

Commencing on the Initial Delivery Date, Customer shall pay Service Provider the
following in respect of all Steam delivered to the Steam Delivery Point for a
particular month.

 

Service Charge = CF + VF Cost, where:

 

CF ($/month) = 7,993.69($/Mlb∙month/hr) (Indexed)* CQ (Mlb/hr)

 

VF = VC * SQ

 

VC ($/MLB) = (Fuel Factor * Natural Gas Purchase Costs)

 

SQ = Steam quantity provided to Customer during the month in Mlb as determined
by the billing meters set forth in the Metering Point section below.

 

Schedule A

 

 

    Fuel Factor = Fuel Factor means the amount of natural gas (expressed on a
MMBTU Basis) required to produce one Mlb of Steam at the Site.  The Fuel Factor
at the time of execution of this Agreement is 1.7MMBTU/Mlbs for 200 PSIG Steam.
          Natural Gas Purchase Cost = NYMEX Last Day Settled price, plus $0.35
per MMBTU           Should the reference price index cease to be published or
not report a price under the relevant heading, the Parties shall immediately and
in good faith select a replacement index or other pricing methodology reflecting
equivalent market prices.

 

SUPPLY   Maximum Pressure: 220 psig PARAMETERS   Nominal Pressure: 200 psig    
Minimum Pressure: 185 psig     Maximum Temperature: 520 °F     Nominal
Temperature: 460 °F     Minimum Temperature: 388 °F

 

METERING POINT   Note: The billing meters and/or allocation method for usage
will be identified and agreed upon by both parties prior to the execution of
this contract.       INDEXING RATIO  

Annual Escalation on the unit price of the CF will be calculated pursuant to the
following Ratio:

 

(0.55 x ((0.7 x ECI/ECIb) + (0.3 x CPI/CPIb))) + 0.45 Annual escalation will
begin January 1, 2018.

      SERVICE TERMINATION   As defined in Section 13 of the Site Services
Agreement       ADDITIONAL TERMS   Load Shed Plan - Customer will comply with
the Site’s steam load shed plan. The load shed plan will treat Customer the same
as it would a similar plant solely owned by Service Provider.  Service Provider
will develop the load shed plan in consultation with Customer.  Customer shall
install and maintain Service Provider’s approved load shed equipment and
associated control systems and the status of all such systems will be
telemetered to Service Provider’s location to be identified by Service
Provider.  All planned outages of Customer’s equipment shall be coordinated with
Service Provider.           Service Level Guidelines - The Parties agree that,
prior to the Initial Delivery Date, they will develop, agree upon and adhere to
the provisions and procedures set out in a manual (hereinafter referred to as
“Service Level Guideline”) for operational efficiency and safety.  The Service
Level Guideline may by mutual written consent of all Parties, not to be
unreasonably withheld, be updated from time to time. The Service Level Guideline
establishes detailed logistics and accounting procedures and arrangements with
respect to the delivery and invoicing of Steam and Condensate. The Service Level
Guideline will include the timing of Steam and Condensate delivery, scheduling,
measuring, analysis and similar matters. The Service Level Guideline shall be
designed to minimize costs and inefficiencies of Steam and Condensate movement
and invoicing.

 

Schedule A

 

 

A6c - 400 PSIG Steam Service

 

SERVICE   400 PSIG Steam       SERVICE DESCRIPTION   “Steam” shall mean steam
produced by Service Provider complying with the specifications contained in the
typical Supply Parameters section below.           Commencing on the Initial
Delivery Date, and continuing during the term of this Agreement, Customer shall
purchase, receive and pay for and Service Provider shall sell and deliver all of
the Steam required by the Customer Facilities, not to exceed 3.5 Mlbs/hr on an
average monthly basis. Instantaneous usage will not exceed 5.48 Mlbs/hr.  During
the Term, Customer anticipates that Customer Facilities will normally use less
than 2.74 Mlbs/hr of 400 PSIG Steam.  All Steam taken by Customer shall be used
solely in connection with the operation of Customer Facilities. Customer shall
have no rights to resell Steam or to otherwise transfer Steam to a third party.
Any Steam that Customer does not take for any reason may be utilized by Service
Provider at its sole discretion in other applications.       DELIVERY POINT  
Steam will be delivered to Customer at a location determined by Service
Provider, (the “Steam Delivery Point”).  This will be the valve at the boundary
limit or another valve mutually agreed upon by the parties.  Service Provider
will retain ownership of this valve.  Customer will have ownership of downstream
gasket and piping attached to this valve.       Contract Quantity (”CQ”)   The
Contract Quantity (“CQ”) of Steam is as follows:

 

    Term   Contract Quantity (CQ)     2016   1.922 mlbs/hr     2017   1.922
mlbs/hr     2018   1.922 mlbs/hr     2019 and beyond   2.738 mlbs/hr

 

SERVICE CHARGES   Commencing on the Initial Delivery Date, Customer shall pay
Service Provider the following in respect of all Steam delivered to the Steam
Delivery Point for a particular month.           Service Charge = CF + VF Cost,
where:           CF ($/month) = 7,993.69($/Mlb∙month/hr) (Indexed)* CQ (Mlb/hr)
          VF = VC * SQ           VC ($/MLB) = (Fuel Factor * Natural Gas
Purchase Costs)           SQ = Steam quantity provided to Customer during the
month in Mlb as determined by the billing meters set forth in the Metering Point
section below.

 

Schedule A

 

 

    Fuel Factor = Fuel Factor means the amount of natural gas (expressed on a
MMBTU Basis) required to produce one Mlb of Steam at the Site.  The Fuel Factor
at the time of execution of this Agreement is 1.7MMBTU/Mlbs for 400 PSIG lb
Steam.           Natural Gas Purchase Cost = NYMEX Last Day Settled price, plus
$0.35 per MMBTU           Should the reference price index cease to be published
or not report a price under the relevant heading, the Parties shall immediately
and in good faith select a replacement index or other pricing methodology
reflecting equivalent market prices.

 

SUPPLY   Maximum Pressure: 465 psig PARAMETERS   Nominal Pressure: 385 psig    
Minimum Pressure: 350 psig     Maximum Temperature: 610 °F     Nominal
Temperature: 550 °F     Minimum Temperature: 435 °F



METERING POINT   Note: The billing meters and/or allocation method for usage
will be identified and agreed upon by both parties prior to the execution of
this contract.       INDEXING RATIO   Annual Escalation on the unit price of the
CF will be calculated pursuant to the following Ratio:           (0.55 x ((0.7 x
ECI/ECIb) + (0.3 x CPI/CPIb))) + 0.45 45  Annual escalation will begin January
1, 2018.       SERVICE TERMINATION   As defined in Section 13 of the Site
Services Agreement       ADDITIONAL TERMS   Load Shed Plan - Customer will
comply with the Site’s steam load shed plan. The load shed plan will treat
Customer the same as it would a similar plant solely owned by Service
Provider.  Service Provider will develop the load shed plan in consultation with
Customer.  Customer shall install and maintain Service Provider’s approved load
shed equipment and associated control systems and the status of all such systems
will be telemetered to Service Provider’s location to be identified by Service
Provider. All planned outages of Customer’s equipment shall be coordinated with
Service Provider.           Service Level Guidelines - The Parties agree that,
prior to the Initial Delivery Date, they will develop, agree upon and adhere to
the provisions and procedures set out in a manual (hereinafter referred to as
“Service Level Guideline”) for operational efficiency and safety.  The Service
Level Guideline may by mutual written consent of all Parties, not to be
unreasonably withheld, be updated from time to time. The Service Level Guideline
establishes detailed logistics and accounting procedures and arrangements with
respect to the delivery and invoicing of Steam and Condensate. The Service Level
Guideline will include the timing of Steam and Condensate delivery, scheduling,
measuring, analysis and similar matters. The Service Level Guideline shall be
designed to minimize costs and inefficiencies of Steam and Condensate movement
and invoicing.

 

Schedule A

 

 

Schedule A.7 – Waste Water

 

SERVICE   Waste Water Treatment       SERVICE DESCRIPTION   Service Provider
shall:           1.     Supply Customer with treatment of process waste water,
sanitary waste water, and storm water at the Site waste water treatment unit
(WWTU) and site outfall discharges in accordance with the Typical Supply
Parameters as set forth below.           Customer shall:           1.    Ensure
that no cross ties with any other discharge piping systems exist.    
2.    Repair or replace piping components in the Customer Facility waste water
sewer system if inspections find them defective.     3.    Promptly repair any
leaks in the Customer Facility waste water sewer system.     4.    Be
responsible for the management of waste water sewer from origin to the Delivery
Points.     5.    Ensure any installation, alteration, repair, replacement, or
remodeling of waste water sewer systems within the Customer Facility complies
with applicable Law.       DELIVERY POINT   Delivery of the waste water to
Service Provider shall occur at the point where Customer discharges into the
common process sewer piping (the “Delivery Point” or “Delivery
Points”).  Customer will own, operate, and maintain the dedicated process waste
water line from the Customer facility to the Delivery Point. Service Provider
may further define ownership and delivery points in site drawings that would be
shared with Customer.

 

CONTRACT QUANTITY   The Contract Quantity (“CQ1”) of Waste Water Treatment is:

 

Term   Contract Quantity (CQ1)     2016   Minimum of 1025 mlbs/mo production    
2017   Minimum of 1025 mlbs/mo production     2018   Minimum of 1025 mlbs/mo
production     2019 and beyond   Minimum of 1633 mlbs/mo production



    CQ1 will be updated yearly, and will be based on the forecast for production
communicated to the Industry Park Contract Manager. Forecasts must be received
by September 1st for forecasts covering the next calendar year. Minimum
forecasts for use in calculating the capacity fee are listed in the table above.

 

Schedule A

 

 

    The Contract Quantity (“CQ2”) of Total Organic Carbon in the Waste Water is
equal to 83.4 MT per month of TOC.           Even if permanent flow measurement
does not exist, the following supply limitation on hydraulic flow applies:      
    Flow (peak): No more than 20% of the total capacity of the Service
Provider’s Waste Water Treatment facility as exists at the Institute facility in
October, 2016.           Flow (average): No more than 15% of the total capacity
of the Service Provider’s Waste Water Treatment facility, as exists at the
Institute facility in October, 2016.           As of October, 2016, the Glycol
Recovery Unit is estimated to utilize 7% of the average monthly capacity of the
Service Provider’s waste water treatment facility.           Additionally, a
peak limit of TOC exists at 3,500 ppm TOC.           The Service Provider has no
obligation to supply volumes of this Site Service to the Customer in excess of
the “peak demands” set forth above. If the Customer requires any volumes in
excess of a peak demand, the Customer shall comply with Section 2.3 (Excess
Consumption and Increases to Contract Quantity) of the Agreement.

 

SERVICE CHARGES  

The Service Charge is defined as:

 

Monthly Service Fee = CF + VF

 

    Term   Capacity Fee Factor (CFF)     2016   25%     2017   25%     2018  
52%     2019 and beyond   100%



    CF = CQ1 (mlbs/mo production) * $17.40 per month (Indexed) * CFF          
VF = $179.00 ($/MT TOC) * AQ2 (MT TOC/month)           AQ2 = Actual Quantity of
TOC discharged per month, as measured by periodic analysis       TYPICAL  
Customer must comply with: SUPPLY  

1.   The relevant Waste Water Quality Specification Agreements (WWQSA);

PARAMETERS   2.   The Site waste water characterization and load forecasting
process;     3.   All Site Permits

 

Schedule A

 

 

    4.    Procedures for batch discharges of process waste water to the WWTU.  
        Customer shall:     1.     Provide sufficient and skilled resources to
timely relay relevant technology information for regulatory Permit applications,
modifications and renewals;     2.    Provide process data required for
regulatory reports; and     3.    Comply with any additional regulatory
requirements imposed by regulators above and beyond the current Permits.        
  The WWQSA will be reviewed on an annual basis and may be adjusted by mutual
agreement between Service Provider and Customer. If, and to the extent that,
Service Provider and Customer do not agree on an adjustment, the current WWQSA
shall remain binding unless the change is required by applicable Law or Permit.
      CONTRACT QUANTITY   Waste Water Treatment is a monthly service with
defined Contract Quantities (CQ1 and CQ2) and maximum Peak Demand that is
defined in the WWQSA.       METERING POINT   1.    Required Measurements        
   a.   Customer may install electronic instrumentation that can be used to
measure, record, and report the total process waste water flow (mass) from their
facility to the WWTU (not including sanitary and storm water). The device may
either provide direct flow measurement or allow for measurement of flow by
calculation. For example, an electronic tank level measurement can be used to
calculate flow based on the rate of level change in the tank and the known tank
geometry. This could be done as an alternative to indexing based on production
rate.           b.    If used, the electronic device shall allow for
measurements of flow on a mass per hour basis. Flow measurements over smaller
increments are acceptable, such as mass per minute or mass per second. The flow
measurement and recording device shall allow Customer to report flows on an
hourly, daily, and monthly basis. This flow device shall be owned, operated,
calibrated, and maintained by Customer. Customer shall allow Service Provider to
directly and continuously monitor and record the output of this device if
requested.           c.    Customer shall perform on-line analysis and/or
routine lab analyses of their process waste water discharge to ensure conformity
to the quality requirements defined in the WWQSA. The frequency and scope of the
analyses are defined in the WWQSA. Customer shall allow Service Provider to
directly and continuously monitor and record the output of any on-line
analytical devices used in the process waste water analyses if requested.
Customer shall also provide Service Provider with the results of all lab
analyses relevant to the WWQSA and the analytical methods used in generating
these results upon request.

 



Schedule A

 

 



   

d.    If utilized, Customer shall operate and maintain flow and quality
measurement instrumentation in accordance with the testing and verification
requirements in Section 11.2 of the Agreement.

 

   

e.    If utilized, Customer shall address defective or inaccurate flow or
quality measurement instrumentation in accordance with Section 11.3 of the
Agreement.

 

   

f.     Service Provider has the right to inspect Customer measuring equipment
used for process waste water and quality measurements in accordance with Section
11.4 of the Agreement.

 

   

g.    In order to assist in identifying new compounds and providing the Parties
additional information on the concentration and variability of known compounds,
Service Provider reserves the right to periodically require Customer to analyze
its waste water and identify all compounds and/or chemicals present.

 

ADDITIONAL TERMS   Customer shall notify Service Provider of any proposed
changes to their waste stream characteristics including method of generation,
point of origination, and composition. Any such proposed change shall be
approved by Service Provider prior to its implementation.           In the event
Customer’s process waste water discharge fails to comply with the WWQSA or the
Permit limits, Customer shall promptly notify Service Provider, and if requested
by Service Provider, shall cease the discharge until the effluent is in
compliance with the WWQSA and permit limits. The Parties shall cooperate in good
faith using all reasonable means to avoid a breach of any environmental limits
set out in the applicable Permits.           In the event that a constituent in
the Customer facility process waste water is within the limits of the WWQSA and
within the Permit, but accumulates in the Site WWTU to a degree:          

(a)    which presents an imminent NPDES Permit violation at a Site external
Outfall, and/or

 

(b)    which could potentially impact the hazard classification of the WWTU
waste sludge, 

          Service Provider shall notify Customer. In such instances, the Parties
shall cooperate in good faith using all reasonable means to avoid a breach of
any environmental limits set out in the applicable Permits, including a
reduction in, or complete termination of, Customer process waste water
discharges.

 

Schedule A

 

 

    Should Service Provider detect that Customer’s effluent discharge does not
comply with the WWQSA, Service Provider shall be entitled, but not obligated, to
notify Customer. Service Provider has the right to request an investigation into
the cause and the cure of the non-compliance. Service Provider has the right to
terminate the discharge of a non-compliant effluent.         Service Provider
shall be entitled to take samples of Customer’s process waste water in the
presence of a representative from Customer.           In the event that the
Customer facility causes an upset at the Site WWTU and/or causes an actual or
imminent Permit violation at a Site Outfall, Customer shall immediately
implement solutions to prevent reoccurrence and pay for all of Service
Provider’s costs, fines and/or penalties associated with upset and/or Permit
violation, including costs associated with the impact of the adder on future
fines and penalties.           Service Provider shall have no obligation to
supply volumes of this Site Service to Customer in excess of the Peak Demand or
Contract Quantity as set forth in the Contract Quantity section. If Customer
requires any volumes in excess of these quantities, Customer shall request
Service Provider’s prior consent. Customer shall only exceed these limits by the
amount and for the duration which has been set out in a notice by Service
Provider to Customer. Service consumption in excess of the CQ and increases to
the CQ shall be addressed per the requirements of Section 2.3 of the Agreement.
          Customer may be asked to respond to service interruptions due to
emergency conditions in the Site WWTU (including mechanical failure) or adverse
weather situations (including heavy rain events).

 

Schedule A

 

 

A.8 – Sanitary Sewer Service

 

SERVICE   Sanitary Sewer       SERVICE DESCRIPTION   Service Provider shall:    
1.     Supply Customer with sanitary sewer service via the waste water treatment
service. (The Customer Facility sanitary sewer system ultimately flows into the
Site waste water treatment unit (WWTU) feed system.)           Customer shall:  
  1.     Ensure that no cross ties with any other discharge piping systems
exist.     2.     Repair or replace piping components in the Customer Facility
sanitary sewer system if inspections find them defective.     3.     Promptly
repair any leaks in the Customer Facility sanitary sewer system.     4.     Be
responsible for the management of sanitary sewer from origin to the Delivery
Points.     5.     Ensure any installation, alteration, repair, replacement, or
remodelling of sanitary sewer systems within the Customer Facility complies with
applicable Law.     6.     Ensure that no process waste (including laboratory
waste) is disposed of through a sanitary sewer.       DELIVERY POINT   Delivery
of the sanitary waste water to Service Provider shall occur at the point where
Customer discharges into the common process sewer piping (the “Delivery Point”
or “Delivery Points”). Customer will own, operate, and maintain the dedicated
sanitary sewer system from the Customer facility to the Delivery Point.      
SERVICE CHARGES   The cost for this service is included in the waste water
treatment service charges.       TYPICAL SUPPLY PARAMETERS   N/A       CONTRACT
QUANTITY   N/A       METERING POINT   N/A       ADDITIONAL TERMS   Customer may
be asked to respond to service interruptions due to emergency conditions in the
Site WWTU (including mechanical failure) or adverse weather situations
(including heavy rain events). There may be instances during high flow events in
the WWTU where the Customer Facility may need to reduce sanitary sewer flows.

 

Schedule A

 

 

    Customer shall notify Service Provider of any proposed changes to their
Facility which will significantly alter the flow or characteristics of the
sanitary sewer stream. Any such proposed change shall be approved by Service
Provider prior to its implementation.         Upon prior request, Service
Provider shall be entitled to take samples of Customer’s sanitary sewer stream
in the presence of a representative from Customer.           In the event that
the Customer Facility causes an upset at the Site WWTU and/or causes an actual
or imminent Permit violation at a Site Outfall, Customer shall immediately
implement solutions to prevent reoccurrence and pay for all of Service
Provider’s costs, fines and/or penalties associated with upset and/or Permit
violation, including costs associated with the impact of the adder on future
fines and penalties.

 

Schedule A

 

 

Schedule A.9

 

SERVICE   Marine Services       SERVICE   Service Provider shall: DESCRIPTION  
Provide or manage the following activities:          

1.    Development and execution of loading plans for barges in accordance with
harbor requirements and applicable handling rules/guidelines; and 

2.    Contacting of surveying company for sample notification to facilitate the
timely collection of barge samples 

3.    Transfers of product within the terminal and connecting pipelines;

 

Customer shall:

 

4.    Charter barges. 

5.     Provide 5 business day (excluding weekends and holidays) advance
notification of their intent to load material at the marine terminal facility.
Such nomination should include load volume, barge name, load/unload date and any
other information per the marine planning work process necessary to enable jetty
scheduling; 

6.     Provide product movement forecasting on a schedule as agreed upon by
Customer and Service Provider and as may be amended by the Parties from time to
time, as reasonably needed for scheduling of dock operations; 

7.     Provide direct payment information to single approved vendor for all
survey charges incurred in the loading operations. Customer shall cover survey
costs at 100%. ONLY the site’s single approved vendor may be utilized due to
site safety and contracted requirements 

8.     Be responsible for additional costs for hold-in tugs for vessels as
deemed necessary by Marine Operations for safe mooring. 

 

Ownership, OPERATION AND MAINTENANCE   Service Provider shall retain ownership,
operation and maintenance of all site assets used to provide marine services.  
    MAXIMUM QUANTITY (MQ)  

1.     Marine Services

 

Maximum Marine Product Throughput = The lesser of 4,200 MT/month or 3 barge
movements (loading). 



 

Schedule A

 

 

    Service Provider shall have no obligation to supply the Services to Customer
in excess of the corresponding maximum quantities set forth above. If Customer
requires any volumes of such Services in excess of the applicable maximum
quantity set forth above, or any increase in such volumes, then Customer shall
notify Service Provider in advance in writing, and the Parties shall agree on
new quantity prior to the service being provided.          

Overconsumption: If capacity is available beyond the MQ, Service Provider will
consider supplying additional capacity. If actual consumption exceeds MQ without
prior agreement of Service Provider, for which Service Provider has no
obligation to supply Customer, Service Provider shall be entitled, for the Month
during which the MQ Overage occurred, to charge a total amount equal to (A) the
Service Charge applicable to all consumption of such Site Service in such Month
multiplied by (B) one hundred and fifty percent (150%). An MQ Overage shall not
result in a change to the applicable MQ.

      SERVICE CHARGES   1) Marine Throughput = $18.15 per mt loaded       AGREED
INDEX   CPI = Consumer Price Index – All Urban Consumers, U.S. city average, All
items, Base period 1982-84 = 100, not seasonally adjusted, as published by the
U.S. Bureau of Labor Statistics (series ID CUUR0000SA0).Index is applied
annually, beginning with Services in January of each year.       SERVICE TERM &
TERMINATION   Marine Throughput and Tank Storage Services are Terminable by
either Service Provider or Customer with thirty (30) days written termination
notice.       ADDITIONAL TERMS   Marine Terminal hours of operation twenty-four
(24) hours a day, seven (7) days a week provided nominations are received timely
as described above and during office hours.           Marine Terminal office
hours are 7:30 a.m. to 4:00 p.m., Monday through Friday, with the exception of
holidays. All product movement scheduling is handled during office hours only.
Nomination should be sent to Terminal benzene scheduler           Service
Provider has the right to remove tanks, jetty, pipeline equipment from service
for maintenance and inspection. Except for emergency situations, Terminal shall
give Customer two weeks notice of scheduled outages.      

 

Schedule A

 

 

    Detention/Demurrage: It is understood and agreed that it is the practice of
Terminal to load and discharge barges at the Terminal docks in the order of
their arrival and that such practice shall be adhered to in the handling of the
barges hereunder for the account of Customer and that any resultant delays due
to such practice shall not be responsibility of the Terminal. It is further
agreed that Terminal shall not be responsible for delays to vessels/barges or
loss or damage to product, or for any other damages of whatever type or nature,
due to the unavailability of docks, or insufficient on-site inventory to
complete a nominated parcel, except to the extent the same are caused by
Terminal’s negligence.         The quantity of PRODUCT received and/or delivered
shall be determined by loading or unloading surveys. Preference is based on 1.)
static shore tank at TERMINAL, 2.) static load at CUSTOMER terminal, or 3.)
based on barge average of loading and unloading figures. Cumulative storage
balances shall be maintained via suvey reports for material unloaded or loaded
from the Terminal throughout lease term.           Material off-loaded will be
considered Customer inventory and NOT Service Provider Marine Terminal
inventory.

 

Schedule A

 

 

Schedule A.10

 

SERVICE SCHEDULE Schedule A.10 — Emergency Services and Security (ES&S)    
SERVICE DESCRIPTION Emergency services and security (“ES&S”) provides integrated
Site Services for the protection of people and assets, including equipment and
other fixed assets. The Service Provider shall supply the Customer with the
following ES&S Site Services that are currently undertaken by the Service
Provider at the Site:



A.           Emergency Response Planning and Preparedness       Service Provider
shall:       1. Coordinate emergency response planning and preparation to assist
in the response readiness of the Facility, ensure the integration of the
Facility and the Service Provider facilities and Site emergency response plans;
provide, through training and drills, an understanding of the Service Provider
and the Customer’s response capabilities; during emergency situations, operate
under the concept of the National Incident Management System (“NIMS”); and
establish appropriate communication and operational linkage to the Service
Provider and the Customer’s crisis management processes.       2. Assist in the
coordination of Immediate Response Leader (“IRL”) training for the Customer in
order to establish (a) role and responsibility understanding applicable to the
Facility’s potential emergency scenarios and (b) emergency response to
identified scenarios, including the Service Provider ES&S operating discipline
and procedures of the on-scene incident commander and the IRL under the NIMS
structure.       3. Coordinate the Customer’s emergency response needs via the
established Service Provider Site emergency plans, procedures and staffing,
which include linking the Customer with the Service Provider on-scene incident
commander, communicating through the 24/7/365 ES&S dispatch center, and
activating the Service Provider’s Site Emergency Manager network and Emergency
Operation Center (“EOC”), as needed.       4. Meet the 24/7 ES&S dispatch
requirements for coordinating response needs.       5. Provide Site crisis
management policies and emergency guidelines to the Customer.       Customer
shall:       1. Integrate the Customer’s Facility emergency response plans with
the Service Provider Site emergency plans and processes, crisis management
policies and Community Awareness and Emergency Response (“CAER”) activities.

 

Schedule A

 

 





 

  2. Test emergency response and training through drills as necessary and
validate through assessments and record keeping and provide copies and reports
to the Service Provider.       3. Train the Customer’s employees expected to
fill emergency response roles, including the IRL, Facility emergency leaders,
and Facility responders, as appropriate.       4. Cause the Customer’s employees
expected to fill emergency response roles to complete and understand training on
the NIMS, Facility emergency plans, and the Service Provider’s Site emergency
plans.       5. Participate in Site and community emergency response drills.    
  6. Participate in community emergency response planning.       7. Implement
community advocacy through Customer Community Advisory Panel (“CAP”) or another
similar advocacy group.       B. Emergency Response       Service Provider
shall:       1. Respond, per the Site emergency plan, to Site emergency
situations, including fires, leaks, spills, releases, odor complaints or any
other events deemed by the Service Provider to be a potential emergency to the
Facility or to the Site, or with the potential to impact the community.       2.
Integrate Customer emergency plans into the integrated Site emergency plan, as
appropriate.       3. Establish and utilize the NIMS and follow required
incident command procedures and policies.       4. Establish and direct on-scene
incident command and establish linkage with Customer’s IRL.       5. Initiate,
manage, and control the Service Provider’s Site EOC for the Service Provider’s
use, and invite the Customer’s representatives and any other parties to
cooperate to mitigate and resolve any emergency at the Facility or at the Site,
at the Service Provider’s sole discretion. The Parties shall keep all
information shared in relation to such emergency response confidential.       6.
If required for the Customer’s use, establish a Joint Information Center (“JIC”)
to discuss the Service Provider’s response to any Customer emergency incident.  
    7. Alert Site plants inside the Service Provider’s fenceline of any Customer
emergency incident that could potentially impact  downstream operations.

  

Schedule A

 

  

  8. Activate CAER processes per CAER guidelines if required to alert nearby
neighbors of any emergency incident.       9. Coordinate initial incident
communications during an event with local law enforcement or other responders or
governmental agencies to acknowledge the occurrence of the Customer’s incident
and the Service Provider’s response activities to the Customer’s incident,
referring any request for additional information to a Customer-identified
spokesperson.       10. Provide fire brigade training and integrate any Customer
brigade members into the overall response plan and NIMS structure.       11.
Provide basic life support ambulance services to the Customer at the Site at no
additional cost.       12. Communicate with the Site regarding the emergency
situation, particularly with the appropriate Service Provider crisis management
team, per established emergency communication and crisis management processes.  
    Customer shall:       1 Assume all responsibility and liability for any
emergency situation at the Customer Facility or at the Site resulting from
Customer assets.       2. Adhere to NIMS and incident command procedures and
policies.       3. As deemed necessary by the Customer, establish a Customer EOC
at a safe location within the Facility for the exclusive use of the Customer’s
management, personnel, and contractors. Ensure that the Facility has adequate
resources for a sustained emergency event, such as back-up power, effective
communication devices and systems (e.g., radio, phone, network, etc.) for
communication with the Service Provider EOC and others. The Parties shall work
together to mitigate and resolve any emergency at the Facility or at the Site.
The Parties shall keep all information shared in relation to such emergency
response confidential.       4. Provide a trained IRL for each operating shift
to assist in incident mitigation.       5. Adhere to the Site emergency
reporting policies.       6. Integrate the Customer’s emergency plans into the
Site emergency plan.       7. Establish a block personnel accountability plan.  
    8. Appoint a Customer spokesperson to report the Customer’s incidents to
appropriate regulatory and government agencies.

 

Schedule A

 

 

  9. Appoint a Customer spokesperson to communicate statements to the media
regarding a Customer event.       10. Appoint a Customer spokesperson to
communicate with the Customer’s employees, families, contractors, guests and
other Customer block personnel regarding the status of personnel during a
Customer emergency event.       11. Appoint a Customer spokesperson to make
notifications to Customer management regarding emergency situations;       12.
Lead the establishment of a JIC per NIMS to address the nature of the incident,
details of the response, internal/external impact of the incident, and a plan
regarding future action.       13. Establish a maintenance and testing program
for fire protection systems, emergency communication systems, fire pumps,
monitors, extinguishers, sprinklers, and foam systems within the Customer’s
Facility that meets the Service Provider’s requirements as well as applicable
Laws.       14. Communicate within Customer regarding the situation,
particularly with the appropriate Customer corporate crisis management team, per
established emergency communication and crisis management processes.       15.
Provide trained fire brigade responders at the Customer’s expense, to the extent
trained fire brigade responders are required by the Service Provider’s policies
and procedures for facilities at the Site.       16 Perform maintenance on
sprinkler systems.       17. Be responsible for all off-Site and distribution
emergency response events for the Customer’s chemicals.       C. Site Security
Planning and Preparedness       Service Provider shall:       1. Provide other
Site security-related services to comply with applicable Law with respect to the
Site.       2. Consult with the Customer on any additional security upgrades at
the Customer Facilities required by Government Approval and/or applicable Law.  
    3. If upgrades are requested by the Customer, identify potential security
system providers.       4 Establish local mutual aid and response plans and
provide available training for the Customer’s employees with respect to security
incidents.

 

Schedule A

 

 

  5. Cooperate with the Customer on the following:         a. Responsible Care®
codes;         b. Security Vulnerability Assessments (“SVAs”) of the Facility;
and         c. local region (including city, municipal and state) security
regulatory requirements.           Customer shall ensure the following
requirements are met for the Facility:       1. Responsible Care® codes,
including the security code.       2. Completion of Facility SVAs.       3.
Assistance to the Service Provider with completing SVAs applicable to the Site.
      4. Local region security regulatory response.       5. All other
regulatory compliance applicable to the Facility related to security.       6.
Complete Chemical Facility Anti-Terrorism Standard Top Screen Application
through Department of Homeland Security       D. Site Asset Security         The
Service Provider shall maintain Site security measures and monitor the Site
perimeter to manage access to and egress from the Site, including personnel,
vehicles, and cargo. The Service Provider shall deploy security measures
appropriate to the risk tier of the Site to meet the guidelines in the
Responsible Care® security code or any applicable Government Approval or
applicable Law.       Service Provider shall:       1. Establish standard
physical and electronic access control at the perimeter or fenceline.       2.
Operate standard Site perimeter monitoring systems and processes.       3. Staff
Site entry points and implement necessary security processes such as personal
vehicle, truck, and rail inspections at Site entry points.       4. Manage
standard security patrols of Site assets, perimeter, and critical areas.      
5. Establish Site badging, identification and verification processes for Site
access.       6. Manage identity verification, at least to the extent mandated
by applicable Law, and Site access protocols for contractors and employees
working within the Site and for visitors to operating units, plants, or
buildings within the Site.

  

Schedule A

 

  

  Customer shall:       1. Follow all Site security procedures and processes.  
    2. Follow all external requirements (i.e., Laws), including the submission
of any necessary regulatory information to appropriate Governmental Authority.  
    3. Implement additional security measures at the Customer Facility boundary
if required to do so by any Governmental Authority. Any additional security
measures will need review and consider approval by Site ES&S to ensure
compatibility with current systems, processes and protocols.       4. Be
responsible for expenses related to additional security measure proportionately
caused by the Customer at the Site ; and       5. Ensure that Customer’s
employees, contractors and visitors follow Site access and personnel
verification protocols.       E. Individual Site Access Badges       The Service
Provider shall apply the most stringent of the following Site access
requirements to individual Site access badges: (i) local regulatory
requirements, (ii) the Responsible Care® security code, or (iii) Service
Provider's risk-based security standards.       Service Provider shall:       1.
Provide the Customer with applicable Site access requirements for the Customer’s
employees and contractors.       2. Issue a Service Provider Site access badge
to the Customer’s employees and contractors, in accordance with Site access
requirements.       3. Maintain the electronic access control system and
ownership of all Service Provider Site access badges.       Customer shall:    
  1. Require any Customer employee or Customer contractor requiring Site access
to meet the appropriate Site access requirements.       2. Require the
Customer’s employees and contractors to obtain and utilize the issued badges for
Service Provider Site entry and follow the Service Provider’s Site access
protocols.       3. Contact the Service Provider’s ES&S leadership if
discrepancies arise or there is any failure to meet the agreed conditions for
situations that require privacy. If the Service Provider’s ES&S leadership
cannot be reached, then the Customer shall contact the Service Provider Contract
Manager regarding such discrepancies or failures.

 

Schedule A

 

 

  F. Site ES&S Equipment       The Service Provider shall maintain the following
Site equipment:       1. Incident response vehicles and emergency response
equipment and apparatus, materials and supplies.       2. Site security
technology and equipment (e.g., access systems, cameras, and intrusion
detection).       3. General Site-owned fire protection systems, emergency
communications systems, fire pumps, extinguishers, sprinklers, and foam systems.
      4. A 24/7/365 ES&S dispatch center, as applicable.       5. A fully
functional EOC with back-up power, communications, and staffing as needed.      
Customer shall:       1. Provide to the Service Provider, upon request, Facility
maintenance, testing, and compliance documents for the Customer’s emergency
equipment, including fire protection systems, emergency communications systems,
fire pumps, extinguishers, sprinklers, foam systems, etc.       2. If deemed
necessary by the customer, provide facilities at the Customer’s Facility capable
of use as a fully functional EOC with back-up power, communications, and
staffing as needed.     SERVICE CHARGE With the exception of “Additional Service
Charges” below, the Service Charge for this Site Service is included in the
Service Charge for Infrastructure Services (Schedule A.11).       Additional
Service Charges. The Service Provider shall separately bill:       1. Costs
associated with management of any incident for which the Customer is identified
as the responsible party.       2. Costs associated with additional security
resources initiated or caused by the Customer (e.g., resources, such as
equipment, materials, and labor, for turn-arounds or projects beyond normal
needs).       3. Costs associated with increasing Site security status due to
the Customer Parties.     SERVICE
TERMINATION This is a Non-Terminable Site Service and may only be terminated
according to Section 13 of the Agreement (Term and Termination).

 

Schedule A

 

 

Schedule A.11

 



SERVICE
SCHEDULE Schedule A.11 – Infrastructure Services SERVICE DESCRIPTION
Infrastructure Services are services related to community relations, government
relations, and general Site management. The service charges also include the
costs for Emergency Services and Security (Schedule A.10)       Service Provider
shall:       1. Provide leadership and support to coordinate Site integration;
represent the Site in local industry associations; and oversee various
charitable and community activities, and projects that benefit the industry
park.       2. Facilitate and maintain cooperative relationships with local
community leaders.       3. Coordinate media communications.       4. Provide
the following miscellaneous on-Site resources related to implementation of the
Agreement:         a. A designated focal point for inquiries regarding Site
Services (the “Service Provider Focal Point”);         b. Invoicing of Site
Services pursuant to the terms and conditions of the Agreement; and         c.
Resources related to any required changes or modifications of the various
agreements between the Parties.           Customer shall:       1. Coordinate
with the Service Provider before representing the industry park in any community
organizations.       2. Coordinate with the Service Provider before issuing a
press release or talking to the media about activities or events related to the
industry park.       3. Coordinate with the Service Provider regarding any
significant regulatory issues, including unscheduled visits from any
Governmental Authority.       4. Direct questions regarding any billing or
Agreement issue to the Service Provider Focal Point.       5. Arrange external
mail delivery and receipt.







 

Schedule A

 

 

 



 

SERVICE CHARGE   Term Capacity Fee Factor (CFF)       2016 25%       2017 25%  
    2018 52%       2019 and beyond 100%     The Service Charge is $44,659.42 x
CFF per month (Indexed).         SERVICE
TERMINATION This is a Non-Terminable Site Service and may only be terminated
according to Section 13 of the Agreement (Term and Termination).  

 

Schedule A

 

 

Schedule A.12

 

SERVICE Schedule A.12 – Operations Facility SCHEDULE       SERVICE
DESCRIPTION The Service Provider shall own and manage each operations facilities
described in Exhibit 1 to this Schedule A.12 (collectively “Operations
Facilities” and each an “Operations Facility”) for its benefit and provide
facility use rules and requirements with respect to the Operations Facility to
the Customer. The Customer Parties shall occupy certain space at an Operations
Facility, to the extent that space is available.       The Service Provider
shall maintain the following components at each Operations Facility, to the
extent applicable to the particular type of Operations Facility:       1.
Physical structure   2. Electrical system and power   3. Plumbing   4. Roofing  
5. Flooring   6. Lighting   7. Stairs   8. Elevators   9. Climate control   10.
Pest control   11. Janitorial services   12. Restrooms   13. Associated
landscaping   14. Associated parking   15. Emergency systems         Customer
shall:         1. Be responsible for of the following to the extent applicable
to the particular Operations Facility:             a. furniture;             b.
office equipment;             c. office supplies;             d. the Customer
communication services to the Operations Facility, including network and
telephone access; and             e. the Customer-owned equipment.         2.
Follow all facility use rules and requirements with respect to the Operations
Facility.

 

Schedule A

 

 

  3. Be responsible for all expenses related to any modifications requested by
the Customer and approved by the Service Provider.         4. Be responsible,
and indemnify Service Provider, for any Losses incurred by Service Provider
arising from or relating to Customer’s use of the Operations Facility.      
SERVICE CHARGE The following Service Charges apply for this Site Service:      
TBD based on need       The Service Provider shall bill expenses for any
modifications requested by the Customer to Customer at cost. The Service
Provider shall bill Service Provider oversight at applicable maintenance rates.
    SERVICE
TERMINATION This Site Service is a Terminable Site Service that may only be
terminated in accordance with Section 2.5 or Section 13 of the Agreement. The
Site Service is elected on an annual calendar basis, and renewals must be
elected prior to July 1st of the given calendar year.

 

Schedule A

 

 

Service Schedule A.12 Exhibit 1 (Example Only for Customer)

 



      Facility     Allocated  Rate ($ /    Operations  Operations Facility 
Space  Allocation  Space  SQM /  Fee Facility ID  Description  (SQM)  Share 
(SQM)  Month)  ($ / Month)                                                    
                                                                   

 

Schedule A

 

  

Schedule A.13 – Pipe Rack Services

 

SERVICE
SCHEDULE Schedule A.13 – Pipe Rack Services     SERVICE
DESCRIPTION This Site Service provides access to and services for the Site-owned
interconnecting pipe rack system and structures outside of Battery Limits
(“OSBL”) of the Facility.

 

  Service Provider shall:         1. Visually inspect pipe rack and electrical
supports and structures and, to the extent that is necessary for the Service
Provider to manage pipe-rack systems, maintain records of inspections consistent
with the Service Provider’s records retention policy.         2. Maintain pipe
rack and electrical structural supports located within OSBL pipe ways.
Communicate with adjacent property owners prior to maintenance or construction
activities, if necessary.         3. Approve installation, structural support
and routing of new, or re-routing of existing, pipelines in OSBL pipe racks;    
    4. Approve installation, structural support, and routing requests for
electrical cable, cable trays, and instrument and electrical conduit in pipe
racks and electrical corridors.         5. Maintain right of way to pipe racks
(e.g., mowing, weed control, and barricades).         6. Maintain and monitor
structural grounding systems or cathodic protection, per the Service Provider’s
standards.         7. Provide established Site rules for work permission in the
OSBL areas.         8. To the extent that is necessary for the Service Provider
to manage pipe rack systems, maintain documentation and drawings of pipeline
routing and locations consistent with the Service Provider’s records management
policy.         9. Coordinate, at the Customer’s expense, the Service Provider’s
resources needed for the Customer to perform activities within pipe-rack and
pipeline systems.         Customer shall:         1. To the extent the Customer
owns a pipeline (including the pipeline contents) (a “Customer Pipeline”) that
is located in a pipe rack that is owned by the Service Provider, the Customer
shall:

 

Schedule A

 

 

    a. have financial, process safety, and regulatory responsibility for the
pipeline;             b. be accountable for each Customer Pipeline to the point
it reaches the defined point of transfer (including integrity inspections,
maintenance, repair of the pipeline to recognized and generally accepted good
engineering standards, as well as heating/insulation, pipe shoes and
instrumentation);             c. for the Customer Pipelines in OSBL corridors,
label in accordance with local Site requirements;             d. comply with
applicable Law and be responsible for the contents and operation of each
Customer Pipeline, including any regulatory and reporting requirements; and    
        e. Be responsible, and indemnify Service Provider, for any Losses
incurred by Service Provider in connection with reporting and managing, and
environmental clean-up as a result of any loss of primary containment (“LOPC”)
involving a Customer Pipeline or its contents, including restoring adjacent
infrastructure and pipelines to their original condition; provided that,
notwithstanding anything to the contrary in the Agreement.           2. Be
assigned all LOPCs and be responsible for conducting appropriate root cause
investigation and acting upon the findings.         3. Notify and gain approval
from the Service Provider of any changes in line status, per the agreed upon
Site protocol.         4. Be responsible for the removal of all Customer
Pipelines that are out of service, including all associated fixtures, insulation
and cabling for instrumentation, and for reconstructing and painting impacted
areas of the pipe rack.         5. Adhere to the following process: pipelines
having been removed from service for more than three (3) years require a plan
submitted to the Service Provider with the final disposition of the line. The
Service Provider will review and either agree to the plan or will require the
out of service pipe to be removed or to be restored to recognized and generally
accepted good engineering standards for active lines.         6. Be accountable
for process technology and safety associated with the Customer Pipeline
contents, including:           a. Conducting safety assessments for product
line(s) in accordance with operational agreements as outlined in Service
Provider’s Site ordinances; and

 

Schedule A

 

 

    b. Specify piping specifications for pipeline contents, including back-flow
protection, analyzer design, seismic requirements, etc.         7. Follow
established Site rules for getting permission to work in the OSBL areas.        
8. Be responsible for paint fees.       SERVICE
CHARGES Service Charges for this Site Service is included in the Service Charge
for Infrastructure Services (Schedule A.11), except the following:         1.
Services performed for the benefit of the Customer’s assets will be billed at
maintenance rates.         2. The Service Provider shall separately bill to the
Customer as separate charges costs associated with management and repair of any
damage, whether to the Service Provider or other tenant equipment or property,
caused, directly or indirectly, by the Customer Parties.         3. Additional
fees may be required for any additional pipe rack installation.

 

Schedule A

 

 

Schedule A.14

 



SERVICE Schedule A. 14 – Project Site Lay Down Area Services SCHEDULE      



SERVICE
DESCRIPTION

This Site Service provides space, if made available by the Service Provider, for
temporary work areas, such as those needed for a project or turnaround. The
spaces provided under this Site Service include spaces for buildings, parking
areas, equipment laydown areas, and fabrication areas.         Service Provider
shall:         Basic Services:         1. Review and, in its reasonable
discretion, approve the location, layout, area uses, and access and egress plans
of any proposed temporary work areas.           2. Provide Site accessibility,
Site Emergency Services and Security, and Site administration.           Premium
Services:         As determined by the Service Provider in its reasonable
discretion and at the Customer’s request, provide other potential service
offerings, including those listed below. The below services are provided only to
the extent the Service Provider is willing to make those offerings available:  
      1. Fencing           2. Additional security           3. Trash collection
        4. Lighting         5. Energy services (including electrical energy and
air)         6. Potable water services         7. Buildings (permanent and/or
temporary)

 

  Customer shall:         1. Provide to the Service Provider the intended
location, layout, and use of any temporary work area.         2. Abide by all
Site ordinance requirements and take full responsibility for all deviations from
those ordinances.         3. Be responsible for reporting/managing and
environmental clean-up of any loss of primary containment.

 

Schedule A

 

 

  4. Restore the property to the original condition, unless otherwise determined
by the Service Provider.         5. Be responsible for keeping the area free of
litter and loose debris at all times.         6. Firmly secure equipment at all
times to prevent any storm-blown damage or move equipment elsewhere within the
Customer’s premises where it will not pose a hazard to the Service Provider’s
equipment.         7. Notify and gain approval from the Service Provider for any
changes in use of the project/site lay down area.       SERVICE
CHARGES The Service Charge for the Basic Services of this Site Service is
included in the Service Charge for Infrastructure Services (Schedule A.11). To
the extent the Service Provider provides Premium Services for this Site Service,
the Service Provider shall bill the Customer for the services as Passthrough
Costs.     SERVICE
TERMINATION This Site Service is a Terminable Site Service that may only be
terminated in accordance with Section 2.5 or Section 13 of the Agreement.

 

Schedule A

 

 

Schedule A. 15 – Radios

 

SERVICE
SCHEDULE Schedule A. 15 – Radios     SERVICE
DESCRIPTION

This service provides access to radio communication to Site emergency responders
and within the Customer’s facilities.

 

UCC or its Affiliate, Dow Chemical Telecommunications Corp., olds the Federal
Communications Commission (the “FCC”) licenses identified by call signs WNCD873,
WPPB611 and KNJA452 (collectively, the “Authorizations”), which authorize the
Service Provider to operate several radio frequencies in the land mobile radio
service at its facilities. 

 

UCC and affiliates are authorized by the FCC to operate on certain frequencies
as reflected on the Authorizations and shall exercise control thereof, and be
responsible therefor, as required of licensees under applicable FCC rules and
regulations.

 

It is expressly agreed and understood that (a) nothing in this Agreement or in
any agreement related hereto is intended to or will constitute a “transfer of
control” or “assignment” of the Authorizations (as defined in the rules,
regulations, and decisions of the FCC) from UCC or affiliates to Customer, and
(b) UCC or affiliates shall remain the owner of all radio units referenced in
this Agreement.

 

The Site central radios will have the call signs set forth above, and shall
operate on one of the frequency pairs available at the Sites.

      Service Provider shall:       1. Prepare, maintain and submit, as
applicable, in accordance with FCC rules and regulations, all reports, notices,
and other documentation required to operate the radio system;         2.
Maintain in operational order broadcast tower and associated core devices that
manage the transmission of data;         3. Cooperate with Customer to create
logical talk groups to support the needs of Customer; and         4. Provide
radio specifications to Customer to enable Customer to purchase radios.        
Customer shall:         1. Comply with all applicable FCC rules and with the
rules and regulations of any federal, state, or local regulatory agency with
respect to the radio system;         2. Upon request by Service Provider, assist
in preparing, maintaining, and submitting any such reports, notices and other
documentation with respect to the radio system;

 

Schedule A

 

 

  3. Assure equipment is utilized for business purposes only and enforce the
prohibition on inappropriate or offensive language;         4. Allow Service
Provider access to inspect or conduct a survey of equipment upon reasonable
request; and         5. Ensure that Site emergency communications are audible to
all personnel in the Customer Facilities. Customer may choose to:            
(a) directly connect a single radio to an integrated plant public announcement
(“PA”) system;             (b) set up multiple base radio units at strategic
locations throughout the various inhabited buildings in the Customer facilities;
and/or             (c) relay such communications manually.         SERVICE
CHARGES Service Charges for this Site Service are included in the Service Charge
for infrastructure services for the Sites, which is Site Service A.11. Customer
shall be responsible for any configuration fee to establish and program talk
group(s), which is $50 per radio (Indexed). This configuration fee is required
for new and replacement radios.     ADDITIONAL
TERMS In the event the FCC determines that any provision of this Site Service,
or any relationship created hereby, violates any FCC rule or regulation, the
Parties shall immediately make good faith and diligent efforts to bring this
Site Service or such relationship into compliance with such rules and
regulations, and any applicable FCC order relating thereto.     SERVICE
TERMINATION

Notwithstanding anything to the contrary in the Agreement, at any time during
the Term, Service Provider may, in its reasonable discretin, transfer, assign,
cancel, or elect not to renew the Authorizations.

 

For the avoidance of doubt, any termination of this Site Service shall not
result in any reduction of, or modification to, the Service Charge for
infrastructure services for the Sites, which is Site Service A.11.

 

Schedule A

 

 

Schedule A.16 – Site Accessibility

 

SERVICE
SCHEDULE Schedule A.16 – Site Accessibility     SERVICE
DESCRIPTION This Site Service provides common Site-owned roads, bridges and
parking lots, in safe and navigable condition, for the normal industrial traffic
conditions in areas located outside the Battery Limits (“OSBL”) of the Facility.
      Service Provider shall:         1. Inspect, maintain, and repair all
common Site-owned roads, bridges, parking lots and perimeter fencing, including
providing weed management and drainage.         2. Maintain such roads, bridges
and parking lots in navigable condition during adverse weather conditions.      
  3. Inspect, maintain and repair lighting to good working condition;         4.
Maintain signage for traffic control.         5. Maintain impact-protection
barriers, including guardrails, barricade posts, and concrete barriers.        
6. Coordinate road closures and emergency traffic routings to assure adequate
access for emergency situation responses.         7. Approve and oversee the
routing of transport equipment and special heavy equipment within the Site.    
    8. Approve and oversee new road design, parking areas and/or fences that
impact OSBL areas.         9. Approve any Customer signage in the Service
Provider common areas.         Customer shall:         1. Be responsible for all
inside Battery Limit (“ISBL”) areas of the Facility and all Customer assets.    
    2. Follow Site policies and procedures for the routing of heavy and
oversized equipment.         3. Follow Site policies and procedures for
requesting road closures.         4. Notify the Service Provider of any
activities or conditions that will affect or impair the above-listed services.  
      5. Follow Site policies for new road design and construction.         6.
Provide a request to the Service Provider for any signs in common areas.        
This Site Service also provides an interface between the Site and local
government entities, including state, county, city, and drainage districts for
construction or maintenance projects requiring joint input.

 

Schedule A

 

 

  Service Provider shall:       1. Provide an interface between the Site and
local government entities.         2. Communicate to the Customer any potential
impacts to the Customer’s operations, or costs as a result of the construction
and/or maintenance activities.         3. Involve the Customer in interface
meetings and communications to the extent deemed appropriate by the Service
Provider.

 

  Customer shall:

 

  1. Provide the Service Provider with information to effectively represent the
Customer’s interests.         2. Participate in meetings and communications as
requested by the Service Provider.         This Site Service also manages all
common Site-owned properties and grounds, including entrances, administration
areas, right of ways, and greenbelt properties.       Service Provider shall:  
    1. Inspect, design and maintain fencing, signage, grounds and landscaping,
including mowing, weed management, and drainage.         Customer shall:        
1. Notify the Service Provider of any activities or conditions that will affect
or impair above-listed services.         2. Provide reasonable access for the
purposes of providing the above-listed services.       SERVICE CHARGE The
Service Charge for this Site Service is included in the Service Charge for
Infrastructure Services (Schedule A.11), except the Service Provider shall
separately and additionally bill the Customer for costs associated with
management and repair of any damage to the Service Provider’s equipment or
property for which the Customer is identified as the responsible party.    
SERVICE
TERMINATION This is a Non-Terminable Site Service and may only be terminated
according to Section 13 of the Agreement (Term and Termination).

 

Schedule A

 

 

Schedule A.17

 

SITE SERVICE Schedule A.17 – Site Information Technology Communications    
SERVICE
DESCRIPTION This Site Service enables the Customer to interconnect
telecommunications from off-Site to inside the Battery Limits (“ISBL”) of the
Customer’s Facilities.       A. Demarcation Access       Service Provider shall:
      1. Provide climate controlled and secure physical space in the demarcation
location(s). Space and non-UPS (uninterruptable power supply) power will be
provided in the Site demarcation for the Customer to install communication
cabinet and equipment.         2. Provide process and procedures for the
Customer Parties to have access to the Customer’s equipment within the Service
Provider Facilities.         3. Provide guidelines to the Customer on how to
access this service from the Site.       Customer shall:       1. Provide secure
communication cabinet(s), approved by the Service Provider, to hold electronics
specific to the Customer’s communications.         2. Provide electronics
(including media converters, routers and switches).         3. Notify the
Service Provider of the Customer’s communication provider, and, at least thirty
(30) days’ before, of any changes to such provider.         4. Abide by Site
rules for access to demark building/space for work by the Customer Parties.    
    5. Notify the Service Provider of any activities or conditions that will
affect or impair the above-listed services.         B. Interplant connectivity  
    Service Provider shall:

  

  1. Extend existing Service Provider IT infrastructure cable support resources,
such as telephone poles and cable trays, to the Customer for the purposes of
routing interplant telecommunication cabling. The Service Provider shall operate
and maintain Service Provider IT infrastructure cable support resources outside
the Battery Limits (“OSBL”). The Customer shall pay for, and the Service
Provider shall operate and maintain, additional new assets.

 

Schedule A

 

 



  2. Cooperate in good faith with the Customer to agree on the routing of
cable(s).         3. Provide process and procedures for the Customer Parties to
have access to Service Provider IT infrastructure cable support access.        
4. Provide oversight, in its sole discretion, to the installation and
maintenance performed by the Customer Parties on Service Provider IT
infrastructure cable support resources.         5. Provide guidelines to the
Customer on how to access this service from the Site.         Customer shall:  
      1. Cooperate in good faith with the Service Provider to agree on the
routing of cable(s).         2. Operate and maintain IT infrastructure cable
support resources ISBL of the Customer’s Facilities.         6. Notify the
Service Provider of the Customer’s communication provider, and, at least thirty
(30) days’ before, of any changes to such provider.         3. Initiate requests
to the Service Provider for any additional cabling project work.         4. Pay
for the Service Provider oversight resources used to monitor the Customer
installations.         5. Follow the Service Provider guidelines on how to
access this service from the Site.         6. Submit any requests for additional
fiber or copper cable and/or space in demarcation point at least three (3)
months in advance of the needed date to the Service Provider Contract Manager.
The Service Provider Contract Manager will accommodate such request in its sole
discretion and upon conditions mutually agreed upon by the Parties.      

 



SERVICE
CHARGES The Service Charges for this Site Service are as follows:   1.
Demarcation access fee is $29.39 per month per square meter (Indexed).        
2. Interplant connectivity fee is based on linear meter of cable(s) installed
within OSBL.           a. Fee for using Service Provider utility poles $0.22 per
linear meter per month (Indexed).             b. Fee for using Service Provider
cable tray $0.41 per linear meter per month (Indexed).

 

Schedule A

 

 

  3. Service Provider oversight will be billed at Service Provider maintenance
rates.         4. One-time fees for additional materials (or for access and
easement for underground services) requested by the Customer shall be determined
at the time of such request.

 

Schedule A

 

 

Schedule A.19

 

SERVICE Analytical Services     SERVICE
DESCRIPTION Service Provider shall:   Provide analytical services for Customer
for operations at the Customer’s Institute facility. The analytical services
include the following:       1. Product release testing;         2. Raw material
quality assurance;         3. Special, infrequent testing using known methods
related to product failure and process upsets;         4. Instrument calibration
and predictive/preventative maintenance;         5. Instrument installation,
maintenance and repair;         6. Oversight of lab operations related to the
execution of routine services, including providing necessary training and
certification;         7. Data management, delivery and archival; and         8.
Audit testing for regulatory requirements.       Customer shall:       1.
Provide product specifications, test methods and procedures relevant to the work
being performed.     OPERATION
AND
MAINTENANCE N/A     MAXIMUM
QUANTITY 1000 hours per year     SERVICE
CHARGE The Service Charge is $150/hour (Indexed).

 

Schedule A

 

 

AGREED
INDEX CPI = Consumer Price Index – All Urban Consumers, U.S. city average, All
items, Base period 1982-84 = 100, not seasonally adjusted, as published by the
U.S. Bureau of Labor Statistics (series ID CUUR0000SA0)     ADDITIONAL
TERMS N/A

 



Schedule A

 

 

 

Schedule A.20

 

SERVICE Schedule A.20 – Fire Water SCHEDULE       SERVICE DESCRIPTION Service
Provider shall supply Customer with fire water, for use in emergency situations
only, in accordance with the typical supply parameters as set forth below (“Fire
Water”).       Service Provider shall be responsible for the operation and
maintenance of the Fire Water distribution system up to the Site Service
Delivery Point. Customer shall be responsible for the operation and maintenance
of the Fire Water distribution system downstream of the Site Service Delivery
Point.     SITE SERVICE DELIVERY POINT TBD     SERVICE CHARGES The Service
Charge for this Site Service is included in the Service Charge for
Infrastructure Services (Schedule A.11)     TYPICAL SUPPLY PARAMETERS The
following are typical supply parameters for the Site:   MIN MAX TYPICA L Units  
        Site Pressure 100 Pressure Safety Valve set at 125 120 per square inch
gage             ADDITIONAL TERMS Customer may only use Fire Water and Fire
Water equipment in the case of an emergency or for regular testing. Customer
shall obtain prior approval from the Service Provider Contract Manager for any
use of fire water other than for an emergency.       Customer shall give ten
(10) days’ Notice to the Service Provider Contract Manager prior to any testing
of fire protection equipment, for coordination and to minimize the impact on the
Fire Water system.

  

Schedule A

 

 

A.21 – Electrical Supply Service

 

SERVICE Electric Energy and Interconnection and Distribution Services (“EIDS”)  
  SERVICE DESCRIPTION Commencing on Initial Delivery Date, subject to the terms
and conditions of this Agreement, Customer shall purchase, receive, and pay for,
and Service Provider shall sell and deliver, all Electric Energy and
interconnection and distribution services required to deliver all the Energy
required for operation and maintenance of the Customer Facilities from the
Transmission Distribution Service Provider (“TDSP”) delivery point meters for
the Site, not to exceed 0.12 MWh/hr without the prior written consent of Service
Provider (the “EIDS”).  Service Provider anticipates that it will normally
distribute 0.075 MWh/hr of Energy to Customer.     DELIVERY POINT Energy will be
delivered to Customer at the first disconnect (within the Customer’s property)
on the electrical feed from Service Provider’s Substation. Provider will own the
conduit and cable from Substation to the delivery point and Customer will own
the disconnect.     CONTRACT QUANTITY (“CQ”) The Contract Quantity (“CQ”) of
Energy represents the reservation of Energy which may be transmitted and
distributed by Service Provider to Customer. CQ = 0.075 MWh/hr.     SERVICE
CHARGE

Commencing on the Commercial Operation Date, Customer shall pay Service Provider
the following in respect of all EIDS for a particular month.

 

Service Charge = CF + VF + Passthrough where:

 

CF ($/month) = $26,864 ($/MWh∙month/hr)(Indexed) *CQ (MWh/hr)

 

VF= Electric Energy Purchase Costs ($/MWh) * EQ

 

Electric Energy Purchase Costs = any amounts (expressed on a per MWh basis)
payable by Service Provider to a third party in connection with the purchase by
Service Provider of Electricity from that third party for the Site or the supply
by that third party of Electricity to Service Provider at the Site.

 

EQ = Actual monthly energy metered quantity in MWhs

 

Passthrough Cost = Customer’s prorated share of any amounts payable by Service
Provider, from time to time, to a Person in connection with supplied Services
(including grid transport and distribution costs, capacity reservation costs,
take or pay costs and penalties, overconsumption costs and penalties, other
costs or charges, levies or taxes of a fixed or variable nature).

    SUPPLY PARAMETER 15 kV nominal     METERING All Electric Energy delivered to
the Site will be measured by the electrical energy grid Service Provider or
Service Provider at their respective meters for the Facility.

 

Schedule A

 

 

  Meter located in Service Provider’s substation feeding Customer will be used
as the Customer’s billing meter.     AGREED INDEX

The unit price in the CF will be escalated annually as follows:

0.60 x ((0.7 x ECI/ECIb) + (0.3 x CPI/CPIb)) + 0.40

    SERVICE TERMINATION As defined in Section 13 of the Site Services Agreement.
    ADDITIONAL TERMS

Load Shed Plan – Customer shall be required to participate in the Site Load Shed
Plan as defined by Service Provider. This plan will be developed in consultation
with Customer, and the plan will treat Customer substantially identically as it
would a similarly situated plant owned by Service Provider.

 

Power Factor – Customer Facilities must maintain an annual average lagging power
factor of approximately 0. 90 or greater.

 

Energy Delivery Interruptions - Customer acknowledges that the day to day
operation of the facilities used by Service Provider to deliver Energy to
Customer is subject to temporary interruptions, fluctuations, slow-downs,
suspensions and reductions, due to a variety of reasons, including but not
limited to Service Provider’s having reasonable grounds to believe that danger
exists or is about to exist in the facilities used by Service Provider to
deliver Energy to Customer or their vicinity (“Energy Delivery Interruptions”).
If Service Provider believes that an Energy Delivery Interruption is reasonably
likely to result in a material reduction of Energy to be delivered to Customer,
Service Provider shall provide notice to Customer and consult with Customer
about such Energy Delivery Interruptions prior to or as soon as reasonably
possible after the commencement of such Energy Delivery Interruption. After any
Energy Delivery Interruption resulting in a material reduction of Energy
terminates, Service Provider shall promptly communicate to Customer regarding
such Energy Delivery Interruption and the reason therefore, as well as actions
taken and any corrective actions possible to prevent a repeat event.

 

Customer recognizes that, due to Energy Delivery Interruptions, Service Provider
may be able to deliver less Energy in any given hour, day or month than
anticipated. In such event, and solely to the extent attributable to such event,
Customer agrees that Service Provider shall not be responsible or liable in any
manner to Customer for delivery of quantities of Energy which are less than
required by Customer. Service Provider, however, shall use all commercially
reasonable efforts to mitigate the consequences for Customer of any Energy
Delivery Interruptions, by taking all necessary reasonable measures.

 

Schedule A

 

 

 

No Liability for Energy Delivery Interruption - Service Provider shall not be
liable to Customer for any damage, inconvenience or other consequence that may
arise from any Energy Delivery Interruption.

 

Public Utility – Service Provider has no intention of being regulated as a
public utility or similar entity under West Virginia law. No undertaking by
Service Provider in this Schedule will constitute the dedication of Service
Provider’s electrical distribution facilities, including transformers, cables,
power poles and substations owned or operated by Service Provider of its
affiliates that are used to supply the services in this Schedule (“Transmission
Facilities”), or any related portion, to the public. Service Provider is not a
public utility and Service Provider’s services under this Schedule is expressly
contingent upon the continued operation of Service Provider’s Transmission
Facilities free from regulation as a public utility, in any respect whatsoever,
by the West Virginia Public Service Commission (“PSC”).

 

Public Utility Termination - If at any time the PSC or any other governmental
authority, public body or private entity should initiate, or in Service
Provider’s reasonable judgment will initiate, any action claiming or asserting
jurisdiction over Service Provider as a public utility in any way related to
this Schedule, Service Provider may terminate this Schedule. In such event,
Service Provider and Customer will work together in good faith to allow Customer
to make alternate service supply arrangements whereby Customer will (if
applicable regulations allows) use Service Provider’s existing infrastructure to
deliver the service from a third party supplier. Customer will then be
responsible for obtaining the services from third parties. Service Provider may
at any time seek a determination from the PSC or its staff that nothing in this
Schedule will result in Service Provider being regulated as a public utility or
similar entity under West Virginia law.

 

Transmission Facilities separation – If any of the following occurs:

 

(1)   The-then current electricity supplier to the Facilities notifies Service
Provider to cease performing its obligations under this Schedule;

 

(2)   The PSC or any governmental entity notifies Service Provider that
applicable law requires that Service Provider cease performing its obligations
under this Schedule or that performance of its obligations under this Schedule
could result in Service Provider being consider a public utility;

 

(3)   Any person has commenced a legal or administrative action against Service
Provider alleging that Service Provider’s performance under this Schedule
violates applicable law or causes Service Provider to be considered a public
utility; or

 

Schedule A

 

 

 

(4)   Either Party notifies the other that it desires to separate the
Transmission Facilities serving the Facility, 

 

the Parties will take all actions necessary so that as soon as practicable,
Service Provider and Customer will be able to maintain separate Transmission
Facilities and enter into separate contractual arrangements with the
then-current electricity supplier. Customer will pay for all separation and
other project costs, but the separation project will be managed by Service
Provider. In addition, if Service Provider incurs any other costs, fines, fees
or penalties associated with its performance of this Schedule, Customer must
reimburse Service Provider for those costs, fines, fees and penalties.

 

MANDATORY /       OPTIONAL/NOT   CONTRACT       Customer OFFERED   QUANTITY  
UNITS   SHARE               Optional   0.075   MWh/hour   100%

 

Schedule A

 

 

A22 – Storm Water Service

 

SERVICE Storm Water & Outfall Management     SERVICE DESCRIPTION

Service Provider shall

 

1.    Supply Customer with management and discharge of storm water runoff in
accordance with the Site National Pollutant Discharge Elimination System (NPDES)
Permit.

    DELIVERY POINT The Delivery Point of the storm water to Service Provider
shall occur at the point where Customer discharges into the common storm water
piping (the “Delivery Point” or “Delivery Points”).  Customer will own, operate,
and maintain the dedicated storm water collection and conveyance system(s) from
the Customer facility to the Delivery Point, this include both point source
discharges such as from roof drains and runoff from their property.  Service
Provider may further define ownership and delivery points in site drawings that
would be shared with Customer.     SERVICE CHARGES The Service Charge for this
Site Service is included in the Service Charge for Infrastructure Services
(Schedule A.11), except the Service Provider shall separately and additionally
bill the Customer for costs associated with management and repair of any damage
to the Service Provider’s equipment or property for which the Customer is
identified as the responsible party. The above Service Charge does not include
Permit renewal fees.  Additional fees will be added for Customer’s portion of
the wastewater Permit renewal at the time of the renewal.     TYPICAL Customer
must comply with: SUPPLY PARAMETERS 1.   The Outfall Quality Service Agreement
(OFQSA) for Customer’s discharges; and   2.   Site Permit requirements,
including, but not limited to:   a.   Site Best Management Practices   b.   Site
Surface Water Protection Plan   c.   Site Ground Water Protection Plan      
Customer shall:   3.   Provide sufficient and skilled resources to timely relay
relevant technology information for regulatory Permit applications,
modifications, and renewals;   4.   Provide process data required for regulatory
reports; and   5.   Comply with any additional regulatory requirements imposed
by regulators above and beyond the current Permits.      

The OFQSA will be reviewed on an annual basis and may be adjusted by Service
Provider (acting reasonably) from time to time to reflect changes in the
Customer Facilities, requirements of the handling facilities, applicable Law or
Permits and changes in Service Provider’s Policy and Practices. If, and to the
extent that, Service Provider and Customer do not agree on an adjustment, the
current OFQSA shall remain binding unless a change is required by applicable Law
or Permit.

 

Schedule A

 

 

CONTRACT QUANTITY N/A     METERING POINT N/A     ADDITIONAL TERMS Customer shall
develop and periodically review a Facility-specific Storm Water Management
Policy and a Spill Prevention, Containment, and Clean- Up Plan. Customer shall
communicate these plans to Service Provider.       Customer must notify Service
Provider of any proposed changes to their Facility which may temporarily or
permanently change the characteristics of storm water runoff, including changes
to the total amount and composition of the runoff. Proposed changes include any
construction activities which may temporarily change drainage patterns and/or
potentially expose soils that may alter the composition of storm water runoff
from the Customer Facility. Any such proposed change shall be approved by
Service Provider prior to implementation of this change.       In the event that
Customer’s storm water fails to comply with the OFQSA, Customer shall notify
Service Provider immediately and, if requested by Service Provider, Customer
shall alter its operations to remain within the limits of the OFQSA and/or
mitigate any negative impacts on the quality of the storm water leaving the
Site. The Parties shall cooperate in good faith using all reasonable means to
avoid a breach of any permissible environmental limits set out in the applicable
Permits.       Service Provider reserves the right to request that Customer
collect and retain storm water samples.       Upon prior request, Service
Provider shall be entitled to take samples of Customer’s storm water in the
presence of a representative from Customer.       In the event that Service
Provider becomes aware that Customer’s storm water stream does not comply with
the OFQSA or any Permit limits, Service Provider has the right to request an
investigation into the cause and the cure of the non-compliance. Service
Provider has the right to terminate the discharge of non-compliant effluent
until the effluent is compliant with the OFQSA limits.       In the event the
Customer Facility causes an actual or imminent Site Permit violation, Customer
will immediately implement solutions to prevent reoccurrence, and pay for all of
Service Provider’s costs, fines and penalties associated with the Permit
violation, including costs associated with the impact of the adder on future
fines and penalties. If Customer is shown to be the sole cause of a Permit
non-compliance, Customer will cooperate with Service Provider in reporting the
non-compliance to the relevant regulating agency.

 



Schedule A

 

 

A23 – Cooling Water Discharge

 

SERVICE Cooling Water Discharge & Outfall Management     SERVICE DESCRIPTION
Service Provider shall:

Supply Customer with management and discharge of cooling water (one pass river
water) in accordance with the Site National Pollutant Discharge Elimination
System (NPDES) Permit.     DELIVERY POINT Delivery of the cooling water
discharge to Service Provider shall occur at the point where Customer discharges
into the common process sewer piping (the “Delivery Point” or “Delivery
Points”).  Customer will own, operate, and maintain the dedicated process waste
water line from the Customer facility to the Delivery Point.  Service Provider
may further define ownership and delivery points in site drawings that would be
shared with Customer.     SERVICE CHARGES The Service Charge for this Site
Service is included in the Service Charge for Infrastructure Services (Schedule
A.11), except the Service Provider shall separately and additionally bill the
Customer for costs associated with management and repair of any damage to the
Service Provider’s equipment or property for which the Customer is identified as
the responsible party.       The above Service Charge does not include Permit
renewal fees. Additional fees will be added for Customer’s portion of the
wastewater Permit renewal at the time of the renewal.     TYPICAL Customer must
comply with: SUPPLY 1.   The Cooling Water Outfall Quality Service Agreement
(CWOQSA); PARAMETERS 2.   All Site Permits, including:   a.   Site Best
Management Practices   b.   Site Surface Water Protection Plan       Customer
shall:   1.   Provide sufficient and skilled resources to timely relay relevant
technology information for regulatory Permit applications, modifications, and
renewals;   2.   Provide process data required for regulatory reports; and  
3.   Comply with any additional regulatory requirements imposed by regulators
above and beyond the current Permits.       The CWOQSA will be reviewed on an
annual basis and may be adjusted by Service Provider from time to time to
reflect changes in the Customer Facilities, requirements of the handling
facilities, applicable Law or Permits and changes in Service Provider’s Policy
and Practices. If, and to the extent that, Service Provider and Customer do not
agree on an adjustment, the current CWOQSA shall remain binding unless a change
is required by applicable Law or Permit.

 



Schedule A

 

 

CONTRACT QUANTITY N/A     METERING POINT N/A     ADDITIONAL TERMS Customer shall
develop and periodically review a Facility-specific a Spill Prevention,
Containment, and Counter Measures Plan. Customer shall provide copies of this
plan to Service Provider.       Customer shall notify Service Provider of any
proposed changes to their Facility which may temporarily or permanently change
the characteristics of cooling water discharges, including changes to the total
amount and composition. Any such proposed change shall be approved by Service
Provider prior to implementation of this change.       In the event that
Customer’s cooling water fails to comply with the CWOQSA or Permit limits,
Customer shall notify Service Provider immediately and, if requested by Service
Provider, Customer shall alter its operations to remain within the limits and/or
mitigate any negative impacts on the quality of the storm water leaving the
Site. The Parties shall cooperate in good faith using all reasonable means to
avoid a breach of any limits set out in the Permits.       Service Provider
reserves the right to request that Customer collect and retain cooling water
samples.       Service Provider shall be entitled to take samples of Customer’s
cooling water in the presence of a representative from Customer.       In the
event that Service Provider becomes aware that Customer’s cooling water stream
does not comply with the CWOQSA or any Permit limits, Service Provider has the
right to request an investigation into the cause and the cure of the
non-compliance. Service Provider has the right to terminate the discharge of
non-compliant effluent until the effluent is compliant.       In the event the
Customer Facility causes an actual or potential Site Permit violation, Customer
will immediately implement solutions to prevent reoccurrence, and pay for all of
Service Provider’s costs, fines and penalties associated with the Permit
violation, including costs associated with the impact of the adder on future
fines and penalties. If Customer is shown to be the sole cause of a Permit
non-compliance, Customer will cooperate with Service Provider in reporting the
non-compliance to the relevant regulating agency.

 



Schedule A

 

 

Schedule A.24 - Nitrogen

 



SERVICE Nitrogen     SERVICE DESCRIPTION Service Provider will sell and deliver
to Customer and Customer will purchase and take from Service Provider all of the
Nitrogen required by Customer’s Facility, not to exceed 7.0 Mscf/hour. During
the Term, it is anticipated that Customer’s Facility will normally use 3,867
Mscf/month of Nitrogen. All Nitrogen taken by Customer must be used solely in
connection with the operation of Customer’s Facility. Customer may not resell
Nitrogen or otherwise transfer Nitrogen to a third party. Any Nitrogen that
Customer does not take for any reason may be utilized by Service Provider at its
sole discretion in other applications. Customer is responsible for any
additional treatment or processing of Nitrogen required by Customer’s Facility
with respect to its use.     DELIVERY POINT Nitrogen will be delivered to
Customer at a boundary limit determined by Service Provider (“Nitrogen Delivery
Point”) into a Customer supplied Nitrogen header. All required piping, steam
header, interconnection equipment and backflow devices must meet all applicable
Service Provider Safety Requirements.       Delivery of Nitrogen to Customer
hereunder shall, unless otherwise agreed by the Parties, be made to the Nitrogen
Delivery Point. Title and ownership to the Nitrogen will pass to Customer at the
Nitrogen Delivery Point. This will be the valve at the boundary limit or another
valve mutually agreed upon by the Parties. Service Provider will retain
ownership of this valve. Customer will have ownership of downstream gasket and
piping attached to this valve.     CONTRACT CQ of Nitrogen is as follows:
QUANTITY CQ= 3,867 Mscf/month (“CQ”)       SERVICE Service Charge = Nitrogen
Price CHARGES Nitrogen Price = CF + VF + Pass-through   CF ($/month) = 0.52
($/Mscf) (Indexed)* CQ (Mscf/month)   VF = VC * SQ (Mscf)       VC ($/Mscf) =
any amounts (expressed on a per mscf basis) payable by Service Provider to a
third party in connection with the purchase by Service Provider of Nitrogen from
that third party for the Site or the supply by that third party of Nitrogen to
Service Provider at the Site.       SQ= Nitrogen quantity (in Mscf) supplied to
Customer during the applicable month. This includes all Nitrogen metered and
sent to Customer and any Nitrogen meter adjustments as determined by the
existing allocation methodology.

 

Schedule A

 

 

SUPPLY Normal Pressure: 85 psig PARAMETERS Maximum Pressure: 110 psig   Minimum
Pressure: 60 psig   Purity: 99.995 mol% min; 99.999 mol% max   Dew Point: -40°F
@ 14.7 psia     METERING POINT Nitrogen SQ will be determined by the Site using
the existing allocation methodology that was in place on the Effective Date.    
AGREED INDEX

Annual Escalation for CF will be calculated as follows:

(0.80 x ((0.7 x ECI/ECIb) + (0.3 x CPI/CPIb)) + 0.20. Escalation will begin
starting Jan 1, 2018.

    SERVICE TERMINATION This Site Service is a Terminable Site Service that may
only be terminated in accordance with Section 2.5 or Section 13 of the
Agreement.     ADDITIONAL TERMS Load Shed Plan – Customer must comply with
actions required by Service Provider during the execution of block emergency
procedures related to a reduction or total loss of Nitrogen at the Site. All
planned outages of Customer’s Nitrogen related equipment will be coordinated
with Service Provider’s Facilities.

 

Schedule A

 

 

Schedule A.25 – Caustic

 



SERVICE Caustic     SERVICE DESCRIPTION Service Provider will sell and deliver
to Customer and Customer will purchase and take from Service Provider all of the
Caustic required by Customer’s Facility, not to exceed 6,000 kg/month and 25,000
kg/year (dry basis). During the Term, it is anticipated that Customer’s Facility
will normally use 1,330 kg/month (dry basis) of Caustic. All Caustic taken by
Customer must be used solely in connection with the operation of Customer’s
Facility. Customer may not resell Caustic or otherwise transfer Caustic to a
third party. Any Caustic that Customer does not take for any reason may be
utilized by Service Provider at its sole discretion in other applications.
Customer is responsible for any additional treatment or processing of Caustic
required by Customer’s Facility with respect to its use.       Caustic is
purchased by the Service Provider from an off-site 3rd party, blended with water
as needed to a nominal 20% solution and distributed via the site 20% caustic
distribution system.       Service provider shall:       1.   Request caustic
usage forecasts.   2.   Purchase caustic to cover forecasted demand.  
3.   Receive and unload caustic.   4.   Blend with water as needed to obtain a
nominal 20% solution.   5.   Distribute nominal 20% caustic to the customer’s
delivery point through site header system.   6.   Maintain unloading, storage,
blending and distribution systems up to delivery points       Customer shall:  
    1.    Ensure that no backflow into the caustic header occurs by use of
physical backflow preventer and administrative controls;   2.    Repair or
replace their piping/valves in the Customer 20% caustic system if inspections
find them defective;   3.    Promptly repair any leak on the Customer 20%
caustic system as it might affect the rest of the site;   4.    Provide usage
forecasts when requested.     DELIVERY POINT Caustic will be delivered to
Customer at a boundary limit determined by Service Provider (“Caustic Delivery
Point”) into a Customer supplied Caustic header. All required piping, steam
header, interconnection equipment and backflow devices must meet all applicable
Service Provider Safety Requirements.

 

Schedule A

 

 

  Delivery of Caustic to Customer hereunder shall, unless otherwise agreed by
the Parties, be made to the Caustic Delivery Point. Title and ownership to the
Caustic will pass to Customer at the Caustic Delivery Point. This will be the
valve at the boundary limit or another valve mutually agreed upon by the
Parties. Service Provider will retain ownership of this valve. Customer will
have ownership of downstream gasket and piping attached to this valve.    
CONTRACT CQ of Caustic is as follows: QUANTITY (“CQ”) CQ= 1,330 kg/month (dry
caustic basis)     SERVICE Service Charge = Caustic Price CHARGES Caustic Price
= CF + VF   CF ($/month) = 0.87 ($/kg) (Indexed)* CQ (dry caustic kg/month)   VF
= VC * SQ (Mscf)       VC ($/kg) = any amounts (expressed on a per kg basis)
payable by Service Provider to a third party in connection with the purchase by
Service Provider of Caustic from that third party for the Site or the supply by
that third party of Caustic to Service Provider at the Site.       SQ = Caustic
quantity (in dry kg) supplied to Customer during the applicable month. This
includes all Caustic sent to Customer and any Caustic meter adjustments as
determined by the existing allocation methodology.     SUPPLY PARAMETERS
Expected ranges: 19 – 21.5 weight percent NaOH       METERING POINT Metering if
available, otherwise allocation method used based on engineering calculations.  
  AGREED The unit price in the CF will be escalated annually as follows: INDEX
0.60 x ((0.7 x ECI/ECIb) + (0.3 x CPI/CPIb)) + 0.40       Escalation will begin
starting Jan 1, 2018.

 

Schedule A

 

 

SERVICE TERMINATION This Site Service is a Terminable Site Service that may only
be terminated in accordance with Section 2.5 or Section 13 of the Agreement.    
ADDITIONAL TERMS Load Shed Plan – Customer must comply with actions required by
Service Provider during the execution of block emergency procedures related to a
reduction or total loss of Caustic at the Site.   All planned outages of
Customer’s Caustic related equipment will be coordinated with Service Provider’s
Facilities.

 

Schedule A

 

 

Schedule B

 

Form of Service Addendum

 

[Brief Description of Service Addendum Subject Matter]

 

This Service Addendum __ (this “Service Addendum”) is made and entered into as
of the __ day of ________, 20__ (the “Service Addendum Effective Date”) by and
between Union Carbide Corporation (“UCC”) and Recovery Solutions & Technologies.
(“RS&T”).

 

1.BACKGROUND

 

This Service Addendum is entered into pursuant to the terms of the Site Services
Agreement (Institute Site), dated as of [ ], 2016 between Service Provider and
Customer (collectively with their permitted assigns, the “Parties” and each, a
“Party”) (the “Agreement”) and constitutes a Service Addendum under the
Agreement. Capitalized terms used but not defined in this Service Addendum have
the meanings assigned to those terms in the Agreement.

 

2.SITE SERVICES DESCRIPTION AND SERVICE CHARGES

 

Service Provider will provide _________________ services as additional Site
Services, [which shall be described in more detail in Exhibit 1 to this Service
Addendum, for the Service Charges set forth therein].

 

3.SERVICE CHARGES

 

[Insert here - Referring to the clauses in the Agreement as appropriate.]

 

4.TERM AND TERMINATION

 

[Term and notice provisions to be inserted as appropriate.]

 

5.[OTHER TERMS]

 

The Parties further agree:

 

[Insert any other terms and conditions if applicable to the additional Site
Services to be performed under this Service Addendum.]

 

6.MISCELLANEOUS

 

This Service Addendum is incorporated by reference into the Agreement. In the
event of any conflict between the terms of this Service Addendum and the
Agreement, the terms of this Service Addendum shall only prevail to the extent
that this Service Addendum expressly states that it is intended to override a
term of the Agreement.

 

B-1

 

 

7.GOVERNING LAW

 

This Service Addendum shall be governed by, and construed in accordance with,
the Laws of West Virginia.

 



B-2

 

  



Schedule C

 





Audit

 

1.AUDIT RIGHT

 

1.1Definitions.

 

(a)“Metered Site Service” means any Site Service for which there is a physical
meter or other measuring device to measure the volume or level of Site Service
being provided.

 

(b)“Non-Metered Site Service” means any Site Service that is not a Metered Site
Service.

 

(c)“Supply Quantity” means the volume or level of a Site Service that, in an
invoice pursuant to this Agreement, Service Provider claims that Customer has
consumed.

 

1.2Audit Right. Customer may, at its own expense (unless otherwise provided in
clause 2.6 below) and no more than once per calendar year, cause Service
Provider’s books, accounts and records relevant to the following “Auditable
Amounts” to be audited by an internationally recognized independent auditor
within twenty-four (24) months following the end of the calendar year in which
such amounts were invoiced:

 

(a)any amount (or portion of any amount) that has been invoiced by Service
Provider to Customer pursuant to this Agreement solely on account of Customer’s
obligation to pay Passthrough Costs (as identified in the Service Schedules) as
part of the Service Charges; or

 

(b)any amount (or portion of any amount) that has been invoiced by Service
Provider to Customer pursuant to this Agreement and that is calculated based on
the Supply Quantity of a Non-Metered Site Service, but only in relation to the
accuracy of any such Supply Quantity claimed to have been consumed under this
Agreement that was used to calculate such amount.

 

1.3Audit Limitations.

 

(a)No audit may be commenced after the expiration of such twenty-four (24) month
period and all invoices for Auditable Amounts for calendar years that are no
longer subject to audit shall be deemed to be correct.

 

(b)Customer shall propose three (3) independent auditor candidates in connection
with such audit, and Service Provider shall choose one such candidate to serve
in the role of auditor for purposes of conducting such audit.

 

C-1

 

 

(c)This Schedule C shall have no application to amounts invoiced by Service
Provider to Customer other than Auditable Amounts, and notwithstanding anything
to the contrary in this Schedule C or otherwise in this Agreement, any test,
verification or inspection relating to the accuracy of the measurement of Supply
Quantities of Metered Services shall be determined in accordance with Section 11
of the Agreement, and this Schedule C shall not apply to, expand or modify any
rights or obligations of either Party under Section 11 of the Agreement.

 



1.4Audit Findings. Customer shall receive only the auditor’s written report of
its conclusions regarding the accuracy of the calculations of Auditable Amounts
and no information, back-up or other details regarding the audit or any
examination made in connection with such audit. The audit report will indicate
all the items (whether they favor Customer or Service Provider) that the auditor
determines are inaccurate, and the amount thereof, and the auditor will provide
such audit report to Service Provider and Customer within a maximum of sixty
(60) days after the audit fieldwork has been completed.

 

1.5Audit Response. Service Provider must respond in writing to any claim by
Customer of a discrepancy identified through an audit within thirty (30) days
after receipt of such claim from Customer. If Service Provider agrees with such
claim of Customer, the calculation of any resulting adjustment must accompany
Service Provider’s response to such claim, and such adjustment must be made
within thirty (30) days from the end of such thirty (30) day response period. If
Service Provider disagrees with such claim by Customer, the parties agree that
they will promptly, and no later than thirty (30) days from the end of such
thirty(30) day response period, discuss and work in good faith to resolve the
claim.

 

1.6Audit Costs. All expenses and costs associated with any audit (including any
associated report) shall be borne by Customer; provided, however, that if an
audit reveals (and the Parties agree or it is otherwise finally determined in
accordance with the terms of this Agreement) that there is a net sum owing to
Customer of more than five percent (5%) of the total amounts payable by Customer
under this Agreement for the relevant year that is the subject of the audit,
such expenses and costs shall be borne by the Service Provider.

 

1.7Notice. Customer shall (a) provide reasonable notice to Service Provider of
its intention to audit (but in any event no less than thirty (30) days’ prior
notice of its intended commencement of such audit), (b) provide to Service
Provider a good faith estimate of the aggregate expenses and costs of such audit
within a reasonable period prior to the commencement of such audit, and (c) use
commercially reasonable efforts to have all audits conducted with a minimum of
inconvenience to Service Provider.

 

1.8Audit Scope. Customer and Service Provider (each acting reasonably) will
agree on:

 

(a)the commencement date;

 

(b)the anticipated end date; and

 

(c)detailed procedures for each audit before the commencement of such audit.

 

C-2

 

 

1.9Before the commencement of each audit the auditor must sign a confidentiality
agreement in a form satisfactory to Service Provider, acting reasonably, in
respect of any information that the auditor may receive in the course of such
audit.

 

1.10Reserved.

 

1.11Any amount that is ultimately determined to be owed by one Party to the
other Party will be paid to such other Party within thirty (30) days following
such determination.

 

1.12Any amount determined to be owing as a result of an audit shall bear
interest at the rate referred to in Section 4.1(a) of the Agreement applicable
to overdue amounts from the date originally paid (in the case of overpayment) or
the date due (in the case of underpayment).

 

2.Verification and Disputes

 

2.1Customer has the right to require Service Provider to verify the accuracy of
any invoice, charge or computation made by Service Provider pursuant to this
Agreement, to the extent that such invoice, charge or computation is with
respect to Auditable Amounts. If Customer disputes any part of an invoice with
respect to Auditable Amounts, Customer must forthwith deliver to Service
Provider a notice of objection setting forth the basis on which such invoice is
disputed. Customer must nevertheless pay to Service Provider invoiced amounts.

 

2.2Service Provider shall respond to any question by Customer in relation to
charges within thirty (30) days after receipt of such question. If Service
Provider agrees that the questioned charge requires adjustment, such adjustment
shall be made by Service Provider within thirty (30) days after such agreement.

 

2.3Payment of the invoiced Auditable Amounts shall not prejudice the rights of
Customer to protest or question the accuracy thereof, provided, however, that
all invoices submitted by Service Provider during any calendar year shall
conclusively be deemed to be true and correct twenty-four (24) months following
the end of such calendar year, except:

 

(a)with respect to any claim that has been made in writing by Customer to
Service Provider prior to expiration of such twenty-four (24) month period; and

 

(b)with respect to claims that arise from an audit that is then being conducted
in accordance with this Schedule C with respect to such calendar year.

 

2.4Service Provider or Customer (as the case may be) must promptly pay to the
other any amount determined to be due in connection with an error found on any
invoice relating to Auditable Amounts or upon the resolution of any dispute
relating to Auditable Amounts, plus interest from the date of the overpayment or
underpayment (as the case may be) at the interest rate referred to in Section
4.1(a) of the Agreement applicable to overdue amounts. Service Provider shall
include such amounts and interest as a credit to Customer or an additional
charge to Customer (as applicable) in the next invoice.

 

C-3

 

 

2.5If any such dispute is not resolved by agreement of Service Provider and
Customer within thirty (30) days after receipt by Service Provider of the notice
of objection, such dispute shall be resolved in accordance with the dispute
resolution provisions set forth in Section 28(b) of the Agreement.

 

C-4

 

 

Schedule D

 

Dispute Resolution

 

ARTICLE I

 

DISPUTE RESOLUTION

 

General. The dispute resolution provisions set forth in this Schedule D shall
apply to any dispute, controversy or claim arising out of or in connection with
this Agreement, including any question regarding its existence, validity, or
termination, and any claim in tort, in equity or pursuant to any statute
(“Dispute”).

 

Dispute Notice. Both Parties will use best efforts to resolve all Disputes at
the site or working level, with the involvement of Party employees involved in
the day to day operation at issue in the Dispute, including local leadership for
both Parties. If these local efforts fail, the Party alleging a Dispute must
give written notice to the other Party identifying the Dispute and invoking the
Escalation Process set forth in Section 1.03 of this Schedule D (“Dispute
Notice”). The Dispute Notice must be detailed enough to give the receiving Party
adequate information regarding: the substance of the Dispute, the dollar amount
at issue, key areas of disagreement and any applicable time sensitivities
associated with resolving the Dispute.

 

The Escalation Process. Upon receipt of the Dispute Notice, senior
representatives of the Parties will use all reasonable efforts to settle the
Dispute by negotiating in good faith (“Escalation Process”). The Escalation
Process will require two (2) senior leaders from each Party, a subject matter
expert from each Party with knowledge of the issues identified in the Dispute
Notice, and, in the event legal expertise is required, an attorney for each
Party. For UCC, the senior leader will be either a Business President or a
Business Director (or an employee of similar authority should those titles
change). For Recovery Solutions & Technologies, the senior leader will be at a
similar level in its organization. The Escalation Process discussion can be
either face to face, or over the telephone at the discretion of the Parties. The
Parties will use all reasonable efforts to schedule the Escalation Process
meeting within fifteen (15) days of the date the Dispute Notice is received, and
the Parties may modify the composition of the Escalation Process negotiating
teams as mutually agreed, and in any manner that facilitates resolution of the
Dispute.

 

Options if the Escalation Process Fails. If the Dispute has not been resolved by
the Escalation Process (for any reason) within thirty (30) days of the receipt
of the Dispute Notice, or such further period as the Parties shall agree in
writing, either Party has the right to submit the Dispute to arbitration in
accordance with Section 2 of this Schedule D (“Arbitration”). However, and upon
mutual written agreement, the Parties also have the option of declaring the
Dispute to be a Technical Dispute as defined in Section 1.05 of this Schedule D.

  

D-1

 

 

Technical Dispute. For the purposes of this Schedule, a “Technical Dispute” is
defined as any Dispute which the Parties agree is best resolved by referring the
Dispute to an independent fact finder with expertise in the subject matter of
the Dispute (“Expert”). All Technical Disputes will be submitted to administered
expert proceedings in accordance with the Rules for the Administration of Expert
Proceedings of the International Chamber of Commerce (“ICC”) in effect at the
time of the referral. The Parties shall agree on the Expert; provided, however,
that if the Parties do not reach agreement on the Expert within fifteen (15)
days of the submission to the ICC, or such further period as the Parties shall
agree in writing, the Expert shall be appointed by the ICC. As part of any
determination (“Expert Determination”), the Expert shall apportion the costs of
the Technical Dispute on the basis of the principle that the unsuccessful Party
should pay the reasonable and properly documented costs and expenses of the
successful Party.

 

Appealable Claims. The Expert’s authority is limited to resolving or determining
the submitted Technical Dispute. The Expert Determination will be binding on the
Parties with no right of appeal unless it has a net value in excess of $5
million (“Appealable Claim”). Any Expert Determination that qualifies as an
Appealable Claim can be reviewed in Arbitration under the terms of Section 2 of
this Schedule D, except that an Expert Determination can be overturned only upon
a finding of clearly erroneous and material determinations of fact or serious
and material errors in the choice or application of the Expert’s methodology. An
Expert Determination in an Appealable Claim shall be binding on the Parties
unless and until an arbitration award pursuant to this Section 1.06 modifies or
annuls the determination. Each Party agrees and confirms that there is no right
of appeal in a court of law with respect to a Technical Dispute (whether
appealing the Expert Determination or the Arbitration award associated with an
Appealable Claim).

 

Interim Relief. Nothing in this Schedule shall affect a Party’s right to seek
interim relief from a court of competent jurisdiction, pending the resolution of
any Dispute, including a Technical Dispute, in accordance with the provisions of
this Schedule.

 

Currency. Any monetary damages awarded in an Arbitration or determined by an
Expert shall be payable in the currency in which payments under this Agreement
shall be made.

 

Confidentiality. Save and to the extent that disclosure may be required by law
or otherwise required by a court or arbitral tribunal or to enforce or challenge
an award, or as may be required pursuant to the terms of financing agreements to
which a Party is bound, the Parties undertake to keep confidential the
existence, content or results of any Arbitration or Technical Dispute hereunder,
and undertake not to disseminate to any third party nor use for any purpose
other than the Arbitration or Technical Dispute immediately at hand any
documents or information disclosed in connection with any such Arbitration or
Technical Dispute, without the prior written consent of all the Parties
concerned.

   

D-2

 

 



ARTICLE I

 

ARBITRATION

 

General Terms. Any Dispute not resolved by the Escalation Process and, in the
event of a Technical Dispute, any Appealable Claim subject to the terms of
Section 1.06 of this Schedule D, shall be finally resolved by arbitration under
the ICC Rules of Arbitration in effect at commencement of the arbitration (the
“Rules”). The Parties shall follow and be bound by all of the provisions and
procedures set out in the Rules as amended herein. The arbitration tribunal
(“Tribunal”) shall consist of three arbitrators appointed in the manner
specified in the Rules, provided that if the Party initiating the arbitration
claims in its request for arbitration an amount not exceeding $5 million then
such limit shall be binding on the Party initiating the arbitration, and the
Tribunal shall consist of a sole arbitrator appointed in the manner specified in
the Rules, unless the Parties agree otherwise. If any counter claim exceeds $5
million or if the claims and counter claims combined exceed $5 million the
dispute shall be referred to a Tribunal consisting of three arbitrators. In
addition to the Rules, the Parties agree that the Arbitration shall be conducted
according to the IBA Rules on the Taking of Evidence in International
Arbitrations as current on the date of the commencement of the Arbitration. The
Tribunal shall have the authority to grant any remedy or relief that it
determines to be appropriate and consistent with the agreement of the Parties,
including specific performance or injunctive relief, and courts in the United
States shall have non-exclusive jurisdiction to grant relief in aid of
Arbitration, including injunctive relief. The Tribunal’s award may be enforced
by any court having jurisdiction over the award or the relevant Party or its
assets. The Tribunal shall apportion the costs of the arbitration in its award
on the basis of the principle that the unsuccessful Party should pay the
reasonable and properly documented costs and expenses of the successful Party.
The Tribunal’s award may be appealed in a court of law.

 

Language and Location. The place and seat of the arbitration shall be New York
City, New York, U.S.A., unless, with respect to the hearing location, the
Parties mutually agree on another location. The language of the Arbitration
shall be English.

 

D-3

 

 

EXECUTION VERSION

 

Exhibit E

FORM OF ETHYLENE GLYCOL OFF-GRADE SUPPLY AGREEMENT

 



[pg274img01_ex10-2.jpg]

  

SALES CONTRACT

 

THE DOW CHEMICAL COMPANY, Midland, MI 48674 (“Dow”), agrees to sell to RECOVERY
SOLUTIONS &TECHNOLOGIES, INC., Phoenix, AZ 85044 (“Customer”), and Customer
agrees to buy from Dow, solely for Customer’s consumption or use, the Product
listed below in accordance with this Sales Contract, including all attachments
(“Contract”).

 

CONTRACT TERM (“Term”) 

Effective Date:

Termination Date:

 

PRODUCT(S) (“Product”): 

Any Product sales specifications attached to this Contract are current as of the
Effective Date.

 

MINIMUM QUANTITY CUSTOMER to BUY
(“Minimum Purchase Obligation”):

 

MAXIMUM QUANTITY DOW to SELL
(“Maximum Sales Obligation”):

 

PRODUCT PRICE (“Price”):

 

DELIVERY TERMS / TITLE AND RISK OF LOSS:

 

Terms for exported Product are specified in Section 11.

 

DOW’S SHIPPING FACILITY(S) 

(“Shipping Facility”):

 

CUSTOMER’S RECEIVING LOCATION(S) 

(“Receiving Location”): 

 

PAYMENT TERMS:

 

NOTICES:

 

Notices under this Contract shall be given in writing to the following contacts.
Either party may unilaterally modify or supplement its contact information at
any time by written notice provided hereunder. 

Customer:

 

 

[ ]

December 31, 2018

 

Ethylene Glycol Off Grade

 

Product sales specifications are set forth in Attachment A.

 

7,000,000 lbs per calendar year (prorated for the remainder of 2016)

 

12,000,000 lbs per calendar year (prorated for the remainder of 2016)

 

$0.01/lb gross (excluding freight)

 

Product delivered, and title and risk of loss pass, to Customer F.O.B. Dow’s
Shipping Facility, except Dow prepays freight and adds it to invoice and selects
carrier.

 

Plaquemine, LA

 

 

Institute, WV

 

 

Receipt by Dow net thirty (30) days from invoice date.

 

 

 

 

 

 

 

 

Name: Richard Geib Address: Recovery Solutions & Technologies   4802 E Ray Rd,
Suite 23-30Phoenix,   AZ 85044 Email: rsgeib@recoveryst.com Fax: 866-383-4147

  





 

 Page 50 of 56

 

 

EXECUTION VERSION 

Dow:     Name: Hugo Gonzalez     Address: The Dow Chemical Company       1254
Enclave Parkway       Houston, TX 77077-1607     Email: hlgonzalez@dow.com    
Fax: 218-966-4287           With a copy to: Name: Commercial Lawyer, Industrial
      Solutions     Address: The Dow Chemical Company       2030 Dow Center    
  Midland, MI 48674           OTHER: Transactional Service Standards are set
forth in Attachment B.  

 

ADDITIONAL TERMS AND CONDITIONS

 

1.       DOW’S COMMITMENTS

 



a)Product Warranties. i) The Product when shipped will meet Dow’s then current
Product sales specifications (“Specifications”); and ii) Dow will convey the
Product with good title, free from any lawful lien or encumbrance.

     

b)Specifications. Dow will notify Customer if the Specifications are changed.

     

c)SDS. Dow will supply Customer with current material safety data sheets
(“SDS”).

 

2.       CUSTOMER’S COMMITMENTS

 

a)Taxes. Customer will pay all taxes and duties, except income taxes, that are
increased or levied, now or in the future, in connection with the manufacture,
sale, transportation, use or disposal of the Product.

 

b)Payments/Credit. Customer will pay for the Product on the agreed terms. If (1)
Customer does not pay on time or (2) Customer’s financial responsibility becomes
unsatisfactory and Dow deems itself insecure, then, in addition to any other
rights Dow has under this Contract, Dow may defer shipments, accelerate the due
date on all amounts owed Dow, require cash payments or other security, and/or
terminate this Contract without liability and without waiving any other remedies
Dow may have against Customer. Customer agrees to pay all of Dow’s collection
costs including reasonable legal fees and costs. Dow may charge Customer the
maximum interest allowed by law on all overdue amounts.



 

c)Responsible Practices. Customer will (i) be solely responsible for determining
the suitability of Product in Customer’s formulations and applications prior to
use, (ii) familiarize itself with any product literature or information Dow
provides under Dow’s product stewardship program, including the SDS for each
Product; (iii) adopt and follow safe and appropriate handling, storage,
transportation, use, treatment and disposal practices with respect to the
Product, and the containers thereof, including such special care and practices
as Customer’s use of the Product requires including, without limitation, all
such practices required by federal, state and local government statutes, rules,
regulations or ordinances; (iv) provide appropriate warnings to, and instruct,
its employees, independent contractors, agents and customers of the precautions
and safe use practices required in connection with the unloading, handling,
storage, use, treatment, transportation and disposal of the Product, and the
containers thereof, including without limitation information contained in Dow’s
most current SDS; and (v) comply with applicable health, safety, security and
environmental laws and take action necessary to avoid spills or other dangers to
persons, property or the environment. Dow may immediately suspend Product
shipments and/or terminate this Contract on fifteen (15) days notice if Customer
fails to comply with any of its commitments under this subsection.

 

d)Inspection. Customer shall promptly, and in any event prior to use and/or
commingling, inspect Product shipments for any damage to packaging, shortage or
non-conformance to this Contract. All claims for damage to packaging, shortage
or non-conformance which could reasonably be discoverable in the course of such
investigation shall be waived unless Customer notifies Dow in accordance with
Section 8.    

e)Indemnity. Customer will indemnify and hold Dow harmless for all claims,
damages and related costs, including reasonable legal fees and costs, arising
out of Customer’s noncompliance with any of its commitments under subsections c)
and d) above.

 

3.       QUANTITY

 

Customer will give Dow reasonable notice concerning shipments and take
deliveries in approximately equal monthly installments. Dow is only obligated to
sell in any one month 1/10 of its Maximum Sales Obligation. On ten (10) days
notice, Dow may limit its maximum monthly supply obligation to the average of
Customer’s monthly purchases for the three-month period before the notice or
1/12 of Dow’s Maximum Sales Obligation, whichever is less. If Customer fails to
purchase the Minimum Purchase Obligation, Dow may terminate this Contract with
immediate effect upon written notice to Customer without waiving any other
remedies Dow may have against Customer.

 

 



 Page 51 of 56

 



 

EXECUTION VERSION

 

 

4.       CHANGES TO TERMS

 

Dow may change transportation terms by giving Customer at least fifteen (15)
days prior notice. These changes will be deemed accepted unless Customer objects
in writing within fifteen (15) days of the date of Dow’s notice of change. Dow
shall advise Customer within fifteen (15) days from receipt of timely written
objection from Customer whether Dow shall:

 

a)continue to supply Product on terms and conditions in effect prior to the
announced change;

b)enter into negotiations with Customer; or

c)delete affected Product from this Contract.

 

If Dow elects to enter into negotiations as allowed under b) above, and if,
within thirty (30) days following the effective date of Dow’s change, a written
agreement between the parties has not been reached and Dow has not agreed to
continue to supply on the terms and conditions in effect prior to the announced
change, then either party may, upon written notice to the other party, terminate
the negotiations and delete the affected Product from this Contract. Unless
otherwise agreed in writing as part of the negotiations, terms applicable during
the negotiating period shall be those which Dow implemented by its initial
notice.

 

A Temporary Voluntary Allowance discounting from the current Price of any
Product may be instituted, changed, or withdrawn by Dow at any time, with or
without notice, and shall not be deemed a change of Price.

 

The Price and payment terms may not be modified prior to the Termination Date.

 

5.       FORCE MAJEURE / EXCUSED PERFORMANCE

 

Performance is excused when (a) there is any contingency beyond the reasonable
control of Dow or Customer including, for example, war or hostilities, acts of
God, accident, fire, explosion, public protest, breakage of equipment, pandemic,
acts of terrorism, activity of a governmental authority (including, for example,
the passage of legislation or the failure to grant an export license), or labor
difficulties which interferes with Dow’s or Customer’s production, supply,
transportation or consumption practice; or (b) Dow is unable to obtain raw
materials, power or energy on terms Dow deems commercially acceptable. During
times when performance is excused, all quantities of affected Product will be
eliminated from this Contract without liability and Dow will allocate its
supplies of raw materials and Product among their various uses in any manner
that Dow determines is fair and reasonable, but this Contract will otherwise
remain in effect. Dow will not be obligated to obtain raw materials,
intermediates, or Product from other sources, or to allocate raw materials,
intermediates, or Product from Dow’s internal use. The foregoing provisions
shall in no event relieve Customer of its obligation to timely pay in full any
invoice with respect to Product received by Customer.

 

6.       EXCLUSION OF ALL OTHER WARRANTIES

 

THE WARRANTIES IN SECTION 1.a) ABOVE ARE DOW’S SOLE WARRANTIES RESPECTING
PRODUCT INCLUDING WITHOUT LIMITATION PRODUCT QUALITY AND PERFORMANCE, AND ARE
MADE EXPRESSLY IN LIEU OF AND EXCLUDE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND ALL OTHER EXPRESS OR IMPLIED
REPRESENTATIONS AND WARRANTIES PROVIDED BY STATUTE, COMMON LAW OR OTHERWISE.

 

7.       LIMITATION OF LIABILITIES

 

a)NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, PUNITIVE,
SPECIAL, EXEMPLARY OR INCIDENTAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST
PROFITS.    

b)CUSTOMER’S EXCLUSIVE REMEDY, AND DOW’S TOTAL LIABILITY, FOR ALL CLAIMS ARISING
OUT OF THIS CONTRACT (INCLUDING WITHOUT LIMITATION BREACH OF WARRANTY,
NEGLIGENCE, STRICT LIABILITY AND TORT) ARE LIMITED TO CUSTOMER HAVING THE OPTION
OF REPLACEMENT OR REPAYMENT OF THE PURCHASE PRICE PAID FOR THE PRODUCT WHICH IS
THE SUBJECT OF THE CLAIM(S).

 

c)CUSTOMER ASSUMES ALL RISKS AND LIABILITIES RESULTING FROM THE USE OF THE
PRODUCT SUPPLIED UNDER THIS CONTRACT.

 

8.       NOTICE OF CLAIMS

 

WITHIN SIXTY (60) DAYS AFTER CUSTOMER LEARNS, OR SHOULD REASONABLY HAVE LEARNED,
OF ANY CLAIM WITH RESPECT TO PRODUCT, CUSTOMER WILL INFORM DOW IN WRITING OF THE
CLAIM OR THE CLAIM IS WAIVED.

 

9.       TRANSPORTATION EQUIPMENT

 

Customer will unload and return all transportation equipment to carrier promptly
and in no event later than the carrier’s rules tariff or contracted period, free
of detention charges. Dow may collect its standard detention charge for its
equipment if held beyond Dow’s allowable time. Carrier or Dow may collect
carrier’s standard detention charge from Customer for carrier equipment if held
beyond carrier’s allowable time. Customer will take reasonable steps to preserve
claims for loss or damage in transit against carrier.

 

 Page 52 of 56

 

 

EXECUTION VERSION

 

10.       ASSIGNMENT

 

a)This Contract is not transferable, delegable, or assignable by either party
without prior written consent of the non-assigning party except that Customer
hereby consents, without further notice from Dow, that Dow may assign all or a
portion of this Contract to (i) any purchaser of all or substantially all of the
assets in the line of business of Dow to which this Contract pertains, (ii)
prior to consummation of the proposed mergers contemplated by the Agreement and
Plan of Merger, dated as of December 11, 2015, between E. I. du Pont de Nemours
and Company and The Dow Chemical Company (the “Mergers”), any Affiliate of Dow,
or (iii) after consummation of the Mergers, any entity that is an Affiliate of
DowDuPont, Inc., including any subsidiary of DowDuPont, Inc. that is formed to
conduct, or conducts, all or a portion of the line of business of DowDuPont,
Inc. to which this Contract pertains, which, for the avoidance of doubt, may
ultimately be separated from DowDuPont, Inc. in connection with the publicly
announced intended separation of DowDuPont, Inc. into three independent, public
companies. Upon any such assignment referred to in this Section 10.a), (x) the
rights and obligations under this Contract shall be binding upon and inure to
the benefit of said purchaser, successor in interest or other assignee and (y)
in the case of clause (i) above, after any such purchase and, in the case of
clause (iii) above, after any business separation, neither Dow nor any of its
Affiliates (to the extent such parties are not included in the sale of the such
business line, in the case of clause (i), or separation of the specified
business, in the case of clause (iii)), shall have, and Dow and such Affiliates
shall be released from, all duties, obligations and liabilities to Customer
under or in connection with this Contract.

 

b)In the event Customer transfers its business involving Product under this
Contract, through a sale or transfer of stock or assets, a merger or reverse
merger, or other operation of law, the new owner(s), as a condition of the sale
or transfer and subject to Dow’s express written consent pursuant to Section
10.a), shall be obligated by Customer to assume all of Customer’s obligations
under this Contract relating to the affected Product.    

c)“Affiliate” means with respect to any entity, any other entity directly or
indirectly owning, owned by, or under common ownership with, such entity; for
purposes of this definition, “owning”, “owned” and “ownership” shall mean the
possession, directly or indirectly, of an ownership interest, directly or
indirectly through one or more intermediaries, of at least fifty percent (50%)
as a result of ownership of stock or other voting securities, contractual
relationship or otherwise.

 

d)If this Contract is assigned in accordance with subsections a) or b) above,
all terms and conditions of the Contract shall remain in full force and effect.

 

11.       EXPORTED PRODUCT

 

For overland shipments from the United States to Canada and Mexico, Product will
be delivered, and risk of loss will pass, to Customer in accordance with the
Incoterm “Delivered at Place” (“DAP”) outside the United States and upon the
Product crossing the border of the United States and arriving in the territory
of the nation where the Product is destined, but prior to Customer’s clearance
at said nation. For overland shipments from Canada to the United States, Product
will be delivered, and risk of loss will pass, to Customer in accordance with
the Incoterm DAP outside of Canada and upon the Product crossing the border of
Canada and arriving in the territory of the United States, but prior to
Customer’s clearance in the United States. For overseas shipments, Product will
be delivered, and risk of loss will pass, to Customer in accordance with the
Incoterm DAP outside of the United States and Canada, and upon the Product
arriving in the territory of the nation where the Product is destined, but prior
to Customer’s clearance at said nation. “Incoterm” means INCOTERMS 2010,
International Chamber of Commerce. Title to Product will be deemed to pass
concurrently with risk of loss.

 

12.       GENERAL

 

a)This document, together with its attachments and addenda, constitutes the
complete and final agreement between Customer and Dow regarding Product, and
supersedes all prior understandings and agreements, whether written or oral, as
to the subject matter herein. Any additional or different terms provided by
either party in subsequent purchase orders, other documents (electronic or
hardcopy) or on Dow’s, Customer’s or third party Internet sites shall not be
binding. This document may be modified only by a written amendment, expressly
stated as such, signed by both parties.

 

b)The rights and obligations under Sections 2, 6, 7, 8, 9 and 12 will survive
the cancellation, termination or expiration of this Contract.

 

c)The failure of a party to exercise its rights on one occasion, including the
obligation to supply Product, shall not be deemed to be a waiver of the right to
exercise those rights in the future.

 

d)If any provision of this Contract is declared invalid by any court or
government agency, all other provisions shall remain in full force and effect.

e)Each party represents and warrants that it understands and shall comply with
the requirements of the U.S. Foreign Corrupt Practices Act and all other
applicable anti-bribery and anti-corruption laws of the jurisdictions under
which each party is or may be acting hereunder.

 

f)This Contract will be governed by Michigan law without reference to its
principles of conflict of laws. Additionally, Dow and Customer hereby submit to
the exclusive jurisdiction, for any lawsuit arising out of this Contract, in any
State or Federal court in the state of Michigan. The United Nations Convention
on Contracts for the International Sale of Goods is excluded.

g)Customer agrees to comply with all export laws of the United States and of any
country having jurisdiction over Customer or the transactions contemplated by
this Contract.

 

 Page 53 of 56

 

 

EXECUTION VERSION

 

h)This Contract may be executed in any number of counterparts, each of which
when so executed shall constitute an original, and all of which when taken
together shall constitute one and the same original document.

 

i)The terms set forth in this document are not binding until signed below by
each party’s authorized representatives.

 

RECOVERY SOLUTIONS & TECHNOLOGIES, INC.   THE DOW CHEMICAL COMPANY          
Signature   Signature         Print Name   Print Name         Print Title  
Print Title         Date   Date

 

NOTE: This document is not binding on Dow unless an original, signed by both Dow
and Customer, is received by Dow no later than 30 days after the date signed by
Dow.

 

 Page 54 of 56

 

 



EXECUTION VERSION

 

ATTACHMENT A
Product ales Specifi cation

 

[pg279img01_ex10-2.jpg]

  



 Page 55 of 56

 

 

EXECUTION VERSION

 

 

ATTACHMENT B 

Transactional Service Standards

 

“FVL” means Full Vehicle Load, which equals the maximum load capacity of the
vehicle, as allowed by laws and regulations.

 

“CTT” means compartmentalized tank truck.

“LTL” means any load less than FVL.

 

Lead time as notified separately by Dow to Customer from time to time per
Product. Transit time is not included in lead time.

 

The following applies only to Dow equipment or Dow-arranged, third-party
equipment unless otherwise noted.

 

    RAILCAR   TANK TRUCK Minimum Order   FVL, except as otherwise   Minimum
order quantity is Quantities   made available by Dow.   43,000 lbs. CTT
shipments         minimum 1,000 gallons per         Product. Where Customer    
    arranges transportation not         involving Dow-arranged         equipment
(e.g., “Customer         pick-up”), Tank Truck         minimum is 20,000 lbs.
LTL Charges   $400 per railcar   Buyer absorbs freight. Detention   Customer
will be charged   2 hours at the Customer’s Charges   for tank cars held longer
  site. Customer-caused     than 9 days as follows:   detention beyond 2 hours  
  ·    USD $150 /day up to 30 days   will be charged at Dow or carrier’s rate,
as applicable.     ·    USD $500 /day for 31- 89 days         ·    USD $1,000
/day for 90+ days               Rush Orders (Applies to all orders placed
outside of lead time regardless of equipment used.)   $500   $500. Customer will
also be charged for the additional freight costs incurred (if any) with Seller
Absorbs Freight terms. Truck Delivery Fee   Not applicable.   $350 per truck if
Seller Absorbs Freight terms.

 





 Page 56 of 56

